Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 1 of 371 PageID #:19249




                     EXHIBIT 2
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 2 of 371 PageID #:19249




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION




City of Chicago,                            Case No. 14-cv-04361
                   Plaintiff.               Honorable Jorge L. Alonso
 v.                                       FIFTH AMENDED COMPLAINT

Purdue Pharma L.P. et al.,                JURY TRIAL DEMANDED

                          Defendants.
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 3 of 371 PageID #:19249




                                                TABLE OF CONTENTS
                                                                                                                                       Page

I.     INTRODUCTION........................................................................................................... 10

II.    PARTIES ......................................................................................................................... 21
       A.         Plaintiff................................................................................................................. 21
       B.         Defendants. .......................................................................................................... 22

III.   JURISDICTION AND VENUE ..................................................................................... 45

IV.    JURY DEMAND ............................................................................................................. 45

V.     FACTUAL ALLEGATIONS ......................................................................................... 45
       A.         The Science behind Pain Medicine. ................................................................... 45
                  1.      Safe and Effective Treatment of Chronic Pain Hinges on Informed
                           Risk Management. .................................................................................... 45
                  2.      The Use of Opioids Is Associated with Known and Substantial
                           Risks.......................................................................................................... 46
                  3.      The Benefits Offered by Long-Term Opioid Use Are Unproven and
                           Contradicted. ............................................................................................. 51
                  4.      Defendants’ Impact on the Perception and Prescribing of Opioids. ............ 54
       B.         Defendants Promoted Their Branded Products Through Direct
                  Marketing to Prescribers and Consumers. ....................................................... 56
                  1.      Defendants Relied Upon Branded Advertisements. .................................... 56
                  2.      Defendants Relied Upon Their Sales Forces and Recruited Physician
                           Speakers. ................................................................................................... 57
                  3.      Defendants Directed These Promotional Efforts Through Detailed
                           Marketing Plans. ....................................................................................... 61
                             a.      Targeting categories of prescribers .................................................. 62
                             b.      Increasing “direct to consumer” marketing ..................................... 63
                             c.      Differentiating each brand ............................................................... 63
                             d.      Moving beyond office visits ............................................................ 64
                  4.      Defendants Marketed Opioids in Chicago Using the Same Strategies
                           and Messages They Employed Nationwide. ............................................. 65
       C.         Defendants Used “Unbranded” Marketing to Evade Regulations and
                  Consumer Protection Laws. ............................................................................... 68




                                                                  -i-
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 4 of 371 PageID #:19249




            1.   Regulations Governing Branded Promotion Require that it Be
                  Truthful, Balanced, and Supported by Substantial Evidence. .................. 68
            2.   Defendants Deployed Front Groups and Doctors to Disseminate
                  Unbranded Information on Their Behalf. ................................................. 71
                   a.      Defendants’ Use of KOLs ................................................................ 74
                             i.         Russell Portenoy ............................................................... 77
                             ii.        Lynn Webster .................................................................... 78
                   b.      “Research” That Lacked Supporting Evidence................................ 79
                   c.      Treatment Guidelines ....................................................................... 82
                             i.         FSMB ................................................................................ 83
                             ii.        AAPM/APS Guidelines .................................................... 84
                             iii.       American Geriatrics Society ............................................. 86
                             iv.        Guidelines That Did Not Receive Defendants’
                                        Support .............................................................................. 87
                   d.      Continuing Medical Education ........................................................ 89
                   e.      Unbranded Patient Education .......................................................... 91
                   f.      Defendants’ Use of Front Groups .................................................... 91
                             i.         American Pain Foundation ............................................... 92
                             ii.        The American Academy of Pain Medicine ....................... 95
            3.   Defendants Acted In Concert with KOLs and Front Groups in the
                  Creation, Promotion, and Control of Unbranded Marketing. ................... 96
            4.   Defendants Targeted Vulnerable and Lucrative Populations. ..................... 98
                   a.      The Elderly....................................................................................... 98
                   b.      Veterans ........................................................................................... 99
      D.    Why Defendants’ Marketing Messages Are Misleading and Unfair. .......... 101
            1.   Defendants and Their Third-Party Allies Misrepresented that
                  Opioids Improve Function. ..................................................................... 102
            2.   Defendants and Their Third-Party Allies Concealed the Truth About
                  the Risk of Addiction from Long-Term Opioid Use. ............................. 108
            3.   Defendants and Their Third-Party Allies Misrepresented that
                  Addiction Risk Can Be Avoided or Managed. ....................................... 119
            4.   Defendants and their Third-Party Allies Created Confusion By
                  Promoting the Misleading Term “Pseudoaddiction.” ............................. 121
            5.   Defendants and their Third-Party Allies Claimed Withdrawal is
                  Simply Managed. .................................................................................... 124




                                                      - ii -
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 5 of 371 PageID #:19249




            6.   Defendants and Their Third-Party Allies Misrepresented that
                  Increased Doses Pose No Significant Additional Risks. ........................ 126
            7.   Defendants and Their Third-Party Allies Deceptively Omitted or
                  Minimized Adverse Effects of Opioids and Overstated the Risks of
                  Alternative Forms of Pain Treatment. .................................................... 129
            8.   Purdue Misleadingly Promoted OxyContin as Providing 12 Hours of
                  Pain Relief. .............................................................................................. 132
      E.    Each Defendant Engaged in Deceptive Marketing, Both Branded and
            Unbranded, that Targeted and Reached Chicago Prescribers. .................... 136
            1.   Actavis ....................................................................................................... 138
                   a.       Actavis’s Deceptive Direct Marketing........................................... 138
                               i.         Actavis’s Deceptive Sales Training ................................ 140
                               ii.        Actavis’s Deceptive Speakers Training .......................... 144
                   b.       Actavis’s Deceptive Statements to Chicago Prescribers and
                             Patients ........................................................................................ 147
            2.   Cephalon .................................................................................................... 151
                   a.       Cephalon’s Deceptive Direct Marketing ....................................... 152
                               i.         Cephalon’s Fraudulent Off-Label Marketing
                                          of Actiq and Fentora ....................................................... 152
                                          (a)        Cephalon launched its fraudulent marketing
                                                     scheme for Actiq ................................................. 153
                                          (b)        October 1, 2006—Cephalon fraudulently
                                                     marketed Actiq’s successor drug, Fentora .......... 154
                                          (c)        September 2007—Reports of death and
                                                     serious side effects led the FDA to issue a
                                                     public health warning for Fentora ....................... 157
                                          (d)        May 6, 2008—The FDA rejected
                                                     Cephalon’s request for expanded approval
                                                     of Fentora ............................................................ 158
                                          (e)        March 26, 2009—the FDA’s Division of
                                                     Drug Marketing, Advertising and
                                                     Communications (“DDMAC”) warned
                                                     Cephalon about its misleading advertising of
                                                     Fentora ................................................................ 159
                                          (f)        Cephalon continues to knowingly,
                                                     deceptively, and illegally promote Fentora
                                                     for off-label uses ................................................. 160




                                                       - iii -
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 6 of 371 PageID #:19249




                               ii.        Cephalon’s Misrepresentation of the Risks
                                          Associated with the Use of Opioids for the Long-
                                          Term Treatment of Chronic Pain .................................... 165
                   b.       Cephalon’s Deceptive Third-Party Statements .............................. 168
                               i.         FSMB – Responsible Opioid Prescribing ....................... 169
                               ii.        APF – Treatment Options: A Guide for People
                                          Living with Pain .............................................................. 170
                               iii.       Key Opinion Leaders and Misleading Science ............... 172
                               iv.        Misleading Continuing Medical Education .................... 174
                   c.       Cephalons’s Deceptive Statements to Chicago Prescribers
                             and Patients ................................................................................. 179
            3.   Endo ........................................................................................................... 184
                   a.       Endo’s Deceptive Direct Marketing .............................................. 185
                               i.         Endo’s Sales Force and Deceptive Sales Training ......... 186
                                          (a)        Endo’s Sales Force Deceptively Minimized
                                                     the Risks of Addiction Associated with
                                                     Chronic Opioid Therapy. .................................... 188
                                          (b)        Endo’s Sales Force Deceptively Implied that
                                                     Chronic Opioid Therapy Would Improve
                                                     Patients’ Ability to Function. .............................. 191
                                          (c)        Endo’s Sales Force Deceptively Presented
                                                     the Risks and Benefits of Opioids To Make
                                                     Them Appear Safer Than Other Analgesics ....... 192
                               ii.        Endo’s Speakers Bureau Programs Deceptively
                                          Minimized the Risks of Addiction Associated with
                                          Chronic Opioid Therapy ................................................. 193
                               iii.       Endo’s Misleading Journal Supplement ......................... 195
                               iv.        Endo’s Deceptive Unbranded Advertising ..................... 196
                   b.       Endo’s Deceptive Third-Party Statements ..................................... 196
                               i.         APF ................................................................................. 198
                                          (a)        Misleading Medical Education ........................... 201
                                          (b)        Painknowledge.com ............................................ 203
                                          (c)        Exit Wounds ........................................................ 204
                               ii.        Other Front Groups: FSMB, AAPM, and AGS ............. 205
                               iii.       Key Opinion Leaders and Misleading Science ............... 207




                                                       - iv -
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 7 of 371 PageID #:19249




                   c.       Endo’s Deceptive Statements to Chicago Prescribers and
                             Patients ........................................................................................ 211
            4.   Janssen ....................................................................................................... 219
                   a.       Janssen’s Deceptive Direct Marketing........................................... 220
                               i.         Janssen’s Deceptive Sales Training ................................ 220
                               ii.        Janssen’s Deceptive Speakers Bureau Programs ............ 225
                               iii.       Janssen’s Deceptive Unbranded Advertising.................. 226
                   b.       Janssen’s Deceptive Third-Party Statements ................................. 226
                               i.         AAPM and AGS – Finding Relief: Pain
                                          Management for Older Adults ........................................ 226
                               ii.        AGS – Misleading Medical Education ........................... 230
                               iii.       APF ................................................................................. 231
                                          (a)        Let’s Talk Pain .................................................... 231
                                          (b)        Exit Wounds........................................................ 235
                   c.       Janssen’s Deceptive Statements to Chicago Prescribers and
                              Patients ........................................................................................ 236
                               i.         Janssen’s Deceptive Medical Education Programs
                                          in Chicago ....................................................................... 236
                               ii.        Janssen’s Deceptive Detailing Practices in Chicago ...... 237
            5.   Mallinckrodt ............................................................................................... 243
                   a.       Mallinckrodt’s Deceptive Direct Marketing .................................. 243
                   b.       Mallinckrodt’s Deceptive Statements to Chicago Prescribers
                             and Patients ................................................................................. 245
            6.   Purdue ........................................................................................................ 246
                   a.       Purdue’s Deceptive Direct Marketing ........................................... 247
                   b.       Purdue’s Deceptive Third-Party Statements .................................. 252
                               i.         APF ................................................................................. 253
                                          (a)        Purdue’s Control of APF .................................... 253
                                          (b)        A Policymaker’s Guide ....................................... 258
                                          (c)        Treatment Options: A Guide for People
                                                     Living with Pain .................................................. 260
                                          (d)        Exit Wounds ........................................................ 261
                               ii.        Purdue’s Work with Other Third Party Front
                                          Groups and KOLs ........................................................... 262
                                          (a)        FSMB – Responsible Opioid Prescribing ........... 262



                                                       -v-
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 8 of 371 PageID #:19249




                                            (b)        AGS – Pharmacological Management of
                                                       Persistent Pain in Older Persons ........................ 262
                                            (c)        Chronic Pain Management and Opioid Use:
                                                       Easing Fears, Managing Risks, and
                                                       Improving Outcomes ........................................... 263
                                            (d)        Managing Patient’s Opioid Use: Balancing
                                                       the Need and Risk................................................ 264
                                            (e)        Path of the Patient, Managing Chronic Pain
                                                       in Younger Adults at Risk for Abuse ................... 264
                                            (f)        Overview of Management Options...................... 265
                                 iii.       Purdue’s Misleading Science .......................................... 265
                      c.      Purdue’s Deceptive Statements to Chicago Prescribers and
                               Patients ........................................................................................ 266
      F.    Each Defendant Failed to Put in Place Proper Suspicious Order
            Monitoring Procedures ..................................................................................... 274
            1.     Defendants Were Aware of Their Obligations. ......................................... 278
            2.     Defendants Kept Careful Track of Prescribing Data and Knew About
                    Suspicious Orders and Prescribers, But Used the Information for
                    Marketing Instead of Legal Compliance................................................. 279
            3.     Defendants Used Their Information to Increase Sales and
                    Disincentivized their Employees From Reporting and Exercising
                    Due Diligence to Halt Diversion............................................................. 284
            4.     Defendants Failed to Monitor the Wholesalers They Used to Supply
                    their Opioids............................................................................................ 287
            5.     Defendants Worked In Concert to Limit Enforcement .............................. 289
            6.     Opioids Sold by Defendants Migrated into Other Jurisdictions,
                    Including Chicago ................................................................................... 290
            7.     Specific Defendants’ Failures to Prevent Diversion .................................. 291
            (1)    Allergan...................................................................................................... 291
            (2)    Endo ........................................................................................................... 299
            (3)    Janssen ....................................................................................................... 301
            (4)    Mallinckrodt ............................................................................................... 304
            (5)    Teva............................................................................................................ 312
            8.     Defendants Misrepresented Their Efforts to Prevent Diversion ................ 315
            9.     Additional Examples of Failure to Report Suspicious Prescribing in
                    the Chicago area. ..................................................................................... 316




                                                         - vi -
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 9 of 371 PageID #:19249




       G.        The Result of Defendants’ Unlawful Scheme and Inadequate
                 Controls. ............................................................................................................. 318
                 1.      Defendants’ Fraudulent and Deceptive Marketing of Opioids and
                          Failure to Maintain Effective Controls Against Diversion Imposed
                          Costs on the City of Chicago. ................................................................. 319
                            a.      Increase in Opioid Prescribing Nationally ..................................... 319
                            b.      The City’s Increased Opioid Prescribing and costs ....................... 330
                            c.      Increased Opioid Use Has Led to an Increase in Opioid
                                      Abuse, Addiction, and Death ...................................................... 338
                            d.      Increased Opioid Use Has Increased Costs Related to
                                      Addiction Treatment and other Services..................................... 344
                            e.      Increased Opioid Use Has Fueled An Illegal Secondary
                                      Market for Narcotics and the Criminals Who Support It ............ 347
                 2.      Defendants’ Unlawful Conduct Has Led to Record Profits....................... 348
                 3.      Defendants Fraudulently Concealed their Violations of Law.................... 348

VI.    COUNT ONE CONSUMER FRAUD—DECEPTIVE PRACTICES
       VIOLATIONS OF MCC § 2-25-090 AGAINST ALL DEFENDANTS................... 350

VII.   COUNT TWO CONSUMER FRAUD—UNFAIR PRACTICES
       VIOLATIONS OF 815 ILCS 505/2 AND MCC § 2-25-090 AGAINST ALL
       DEFENDANTS ............................................................................................................. 354
                            a.      Defendants’ unfair acts or practices include, but are not
                                     limited to, failing to maintain effective controls to prevent
                                     opioid diversion, in violation of the CSA and Illinois
                                     Controlled Substances Act (“ICSA”)”), by:Failing to
                                     create, maintain, and use a compliance program that
                                     maintains effective controls to prevent diversion of opioids; ..... 356
                            b.      Failing to create, maintain, and use a compliance program
                                     that detects suspicious orders of opioids, including through
                                     the use of rigid and inflated thresholds for orders; ..................... 357
                            c.      Failing to use available information, including data obtained
                                     from Data Vendors, chargeback data, or observations of
                                     their sales force to prevent diversion; ......................................... 357
                            d.      Failing to monitor compliance by Defendants’ wholesaler
                                     customers; and ............................................................................ 357
                            e.      Failing to report and reject suspicious orders once identified. ...... 357

VIII. COUNT THREE MISREPRESENTATIONS IN CONNECTION WITH
      SALE OR ADVERTISEMENT OF MERCHANDISE VIOLATIONS OF
      MCC § 4-276-470 AGAINST ALL DEFENDANTS .................................................. 362



                                                               - vii -
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 10 of 371 PageID #:19249




IX.   COUNT FOUR RECOVERY OF CITY COSTS OF PROVIDING
      SERVICES VIOLATIONS OF MCC § 1-20-020 AGAINST ALL
      DEFENDANTS ............................................................................................................. 365




                                                          - viii -
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 11 of 371 PageID #:19249




         Plaintiff City of Chicago (“the City”), by its attorney, Mark Flessner, Corporation

Counsel of the City, files this Fifth Amended Complaint1 against Defendants Purdue Pharma

L.P.; Purdue Pharma Inc.; the Purdue Frederick Company, Inc.;2 Teva Pharmaceuticals USA,



1
      In its Third Amended Complaint, the City made changes only as directed by thisthis Court in its September 29,
2016 Memorandum Opinion and Order (N.D. Ill., No. 14-cv-4361, Dkt. 471). Specifically, the City (1) submitted
revised versions of Exhibits A.1-A.7 and B.1-B.2 that link letter designations in the Complaint to prescriber names
in the exhibits, as well as provided explanatory footnotes in the Complaint; and (2) added allegations in support of
its false statements and false claims causes of action regarding the materiality of Defendants’ misrepresentations in
Section V.F.1.b.iii. The City did not implement other changes to address the voluntary dismissal of Depomed or the
dismissal of the false claims express certification theory of liability, or the unfairness cause of action. These
allegations remain in the Complaint but are pleaded solely for purposes of appellate review. Although motions to
dismiss the Third Amended Complaint were fully briefed, thethe Court did not rule on those pending issues.
     The Fourth Amended Complaint preserved those changes but also made the following discrete changes: (1)
pleadingpleading allegations against an additional manufacturer, Mallinckrodt LLC; (2) addingadding a public
nuisance claim; and (3) based on case law subsequent to the Third Amended Complaint, in Paragraphs 695-707
supplementing the City’s allegations relating to the materiality of Defendants’ fraudulent conduct, supplementing
the City’s allegations relating to the materiality of Defendants’ fraudulent conduct.

     This Fifth Amended Complaint: (1) pleads allegations against Mallinckrodt plc, SpecGx, LLC, an additional
Mallinckrodt subsidiary named in other MDL bellwether actions, and Teva Pharmaceutical Industries, Ltd., 2) adds
allegations pertaining to defendants’ failures to monitor suspicious orders of controlled substances; (3) narrows the
causes of action by removing the claims asserted as Counts Four-Six & Eight-Eleven of the Fourth Amended
Complaint (claims for False Statements to the City in violation of MCC § 1-21-010 et seq., False Claims in violation
of MCC § 1-22-020, Conspiracy to Defraud by Getting False or Fraudulent Claims Paid or Approved by the City in
violation of MCC § 1-22-020, Insurance Fraud in violation of 720 ILCL 5/17-10.5, Civil Conspiracy, Unjust
Enrichment, and Public Nuisance). The City previously reserved its right to appeal this Court’s September 29, 2016
Order dismissing its unfairness claim under MCC § 2-25-090, but, based on this Court’s prior rulings, is asserting an
unfairness claim related to Defendants’ failure to prevent diversion of opioids, as required by state and federal law.
     For the Court’s convenience, the City has attached as Exhibit C a redline that compares the Fifth Amended
Complaint to the Second Amended Complaint, on which this Court previously entered his Motion to Dismiss Order.
To avoid confusion and because the sufficiency of other allegations already was decided by this Court, as with the
Fourth Amended Complaint, the City, except to the extent additional detail is provided in connection with the
allegations of failure to maintain effective controls against diversion, has not generally updated facts, such as the
number of deaths, overdoses, prescriptions, or detailing visits, which are pleaded as of the date of the Third
Amended Complaint.
2
  Purdue Pharma, L.P., Purdue Pharma, Inc., and The Purdue Frederick Company, Inc. (collectively, “Purdue”) were
named in the prior complaints. The City recognizes that these claims are stayed due to bankruptcy proceedings and
is not attempting to take any further action concerning Purdue by virtue of filing this Fifth Amended Complaint.
The City does not intend to serve Purdue with this Fifth Amended Complaint in light of the stay. To ensure that this
clear, the City has not altered any of the allegations specific to Purdue and has not added new allegations or facts
regarding Purdue. As a result, there remains a single reference to Exhibit A.5 in this Fifth Amended Complaint,
even though that Exhibit is no longer attached. The City reserves the right to seek leave to amend allegations
against Purdue at a later date if the bankruptcy stay is lifted.
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 12 of 371 PageID #:19249




Inc.; Teva Pharmaceutical Industries, Ltd.3 Cephalon, Inc.; Johnson & Johnson; Janssen

Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Ortho-

McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Depomed, Inc.; Endo

Health Solutions Inc.; Endo Pharmaceuticals, Inc.; Mallinckrodt plc; SpecGx, LLC; and

Mallinckrodt LLC (collectively, “Defendants”). The City alleges as follows:


                                         I.       INTRODUCTION

                 A pharmaceutical manufacturer should never place its desire for profits above the

health and well-being of its customers. Drug manufacturers have a legal duty to ensure their

products are accompanied by full and accurate instructions and warnings to guide prescribing

doctors and other health-care providers in making treatment decisions. They must tell the truth

when marketing their drugs and ensure that their marketing claims are supported by science and

medical evidence. Defendants broke these simple rules.

                 By the 1990s, Defendants were confronting the limited market for opium-like

painkillers (“opioids”).

                 Defendants knew that opioids were effective treatments for short-term post-

surgical and trauma-related pain, and for palliative (end-of-life) care. Yet they also knew—and

had known for years—that opioids were addictive and subject to abuse, particularly when used

long-term for chronic non-cancer pain (pain lasting three months or longer, hereinafter referred

to as “chronic pain”), and should not be used except as a last-resort. Defendants further knew—




3
     In in its Third and Fourth Amended Complaints, the City reserved its right to appeal this Court’s May 8, 2015
Memorandum Opinion and Order dismissing this entity for lack of personal jurisdiction, and has included
allegations at this time in light of evidence revealed in the MDL proceedings and the MDL Court’s Opinion and
Order, Doc. 2131, In re Nat’l Prescription Opiate Litig., No. 1:17-md-2804 (N.D. Ohio Aug. 5, 2019).




                                                      Page 10
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 13 of 371 PageID #:19249




and had known for years—that with prolonged use, the effectiveness of opioids wanes, requiring

increases in doses and markedly increasing the risk of significant side effects and addiction.4, 5

                  Defendants also knew that controlled studies of the safety and efficacy of opioids

were limited to short-term use (not longer than 90 days), and in managed settings (e.g.,

hospitals), where the risk of addiction and other adverse outcomes was much less significant.

Indeed, the U.S. Food and Drug Administration (“FDA”) has expressly recognized that there

have been no long-term studies demonstrating the safety and efficacy of opioids for long-term

use.6

                  Prescription opioids, which include well-known brand-name drugs like

OxyContin and Percocet, and generics like oxycodone and hydrocodone, are narcotics. They are

derived from or possess properties similar to opium and heroin, which is why they are regulated

as controlled substances.7 Like heroin, prescription opioids work by binding to receptors on the


4
    See, e.g., Russell K. Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: Current Status, 1 Progress in
Pain Res. & Mgmt. 247 (1994).
5
     The authoritative Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (“DSM-V”) classifies
addiction as a spectrum of “substance use disorders” that ranges from misuse and abuse of drugs to addiction.
Patients suffer negative consequences wherever they fall on the substance use disorder continuum. Throughout this
Complaint, “addiction” refers to this range of substance use disorders.
6
    Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eval. & Res., to Andrew Kolodny, M.D., Pres.
Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10, 2013).
7
    Since passage of the Controlled Substances Act (“CSA”) in 1970, opioids have been regulated as controlled
substances. Controlled substances are categorized in five schedules, ranked in order of their potential for abuse,
with Schedule I being the highest. The CSA imposes a hierarchy of restrictions on prescribing and dispensing drugs
based on their medicinal value, likelihood of addiction or abuse, and safety. Opioids generally had been categorized
as Schedule II or Schedule III drugs. Schedule II drugs have a high potential for abuse, have a currently accepted
medical use, and may lead to severe psychological or physical dependence. 21 U.S.C. § 812. Schedule II drugs
may not be dispensed without an original copy of a manually signed prescription, which may not be refilled, from a
doctor and filled by a pharmacist who both must be licensed by their state and registered with the DEA. 21 U.S.C. §
829. Opioids that have been categorized as Schedule II drugs include morphine (Avinza, Embeda, Kadian, MS
Contin), fentanyl (Duragesic, Actiq, Fentora), methadone, oxycodone (OxyContin, Percocet, Percodan, Tylox),
oxymorphone (Opana), and hydromorphone (Dilaudid, Palladone).
     Schedule III drugs are deemed to have a lower potential for abuse, but their abuse still may lead to moderate or
low physical dependence or high psychological dependence. 21 U.S.C. § 812. Schedule III drugs may not be
dispensed without a written or oral prescription, which may not be filled or refilled more than six months after the
date of the prescription or be refilled more than five times. 21 U.S.C. § 829. Some opioids had been categorized as




                                                       Page 11
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 14 of 371 PageID #:19249




spinal cord and in the brain, dampening the perception of pain. Opioids also can create a

euphoric high, which can make them addictive. At certain doses, opioids can slow the user’s

breathing, causing respiratory depression and, ultimately, death.

                 In order to expand the market for opioids and realize blockbuster profits,

Defendants needed to create a sea change in medical and public perception that would permit the

use of opioids not just for acute and palliative care, but also for long periods of time to treat more

common aches and pains, like lower back pain, arthritis, and headaches.

                 Defendants, through a sophisticated and highly deceptive and unfair marketing

campaign that began in the late 1990s, deepened around 2006, and continues to the present, set

out to, and did, reverse the popular and medical understanding of opioids. Chronic opioid

therapy—the prescribing of opioids to treat chronic pain long-term—is now commonplace.

                 To accomplish this reversal, Defendants spent hundreds of millions of dollars:

(a) developing and disseminating seemingly truthful scientific and educational materials and

advertising that misrepresented the risks, benefits, and superiority of opioids used long-term to

treat chronic pain, as described in Sections V.B.1 and V.C.2; (b) deploying sales representatives

who visited doctors and other prescribers and delivered misleading messages about the use of

opioids, as described in Section V.B.2; (c) recruiting prescribing physicians as paid speakers, as

a means of both securing those physicians’ future “brand loyalty” and extending their reach to

the physicians’ peers, as described in Section V.B.2; (d) funding, assisting, encouraging, and

directing certain doctors, known as “key opinion leaders” (“KOLs”), not only to deliver scripted

talks, but also to draft misleading studies, present continuing medical education programs



Schedule III drugs, including forms of hydrocodone and codeine combined with other drugs, like acetaminophen.
However, in October 2013, the FDA, following the recommendation of its advisory panel, reclassified all
medications that contain hydrocodone from Schedule III to Schedule II. See 21 C.F.R. § 1308.



                                                    Page 12
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 15 of 371 PageID #:19249




(“CMEs”) that were deceptive and lacked balance, and serve on the boards and committees of

professional societies and patient advocacy groups that delivered messages and developed

guidelines supporting chronic opioid therapy, as described in Section V.C.2; and (e) funding,

assisting, directing, and encouraging seemingly neutral and credible professional societies and

patient advocacy groups (referred to hereinafter as “Front Groups”) that developed educational

materials and treatment guidelines that were then distributed by Defendants, which urged doctors

to prescribe and patients to use opioids long-term to treat chronic pain, as described in Section

V.C.2.

               These efforts, executed, developed, supported, and directed by Defendants, were

designed not to present a fair view of how and when opioids could be safely and effectively used,

but rather to convince doctors and patients that the benefits of using opioids to treat chronic pain

outweighed the risks and that opioids could be used safely by most patients. Defendants, and the

ostensibly neutral third parties whom they recruited and supported, both profited handsomely

through their dissemination of these deceptions. KOLs and Front Groups saw their stature in the

medical community elevated dramatically due to Defendants’ funding, and Defendants saw an

equally dramatic rise in their revenues.

               Working individually and with and through these Front Groups and KOLs,

Defendants pioneered a new and far broader market for their potent and highly addictive drugs—

the chronic pain market. Defendants persuaded doctors and patients that what they had long

understood—that opioids are addictive drugs, unsafe in most circumstances for long-term use—

was untrue, and quite the opposite, that the compassionate treatment of pain required opioids.

Ignoring the limitations and cautions in their own drugs’ labels, Defendants: (a) overstated the

benefits of chronic opioid therapy, promised improvement in patients’ function and quality of




                                               Page 13
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 16 of 371 PageID #:19249




life, and failed to disclose the lack of evidence supporting long-term use; (b) trivialized or

obscured their serious risks and adverse outcomes, including the risk of addiction, overdose, and

death; (c) overstated their superiority compared with other treatments, such as other non-opioid

analgesics, physical therapy, and other alternatives; and (d) mischaracterized the difficulty of

withdrawal from opioids and the prevalence of withdrawal symptoms. There was, and is, no

reliable scientific evidence to support Defendants’ marketing claims, and there was, and is, a

wealth of scientific evidence that these claims are false. Defendants also deceptively and

unfairly marketed the drugs for indications and benefits that were outside of the drugs’ labels and

not supported by substantial evidence.

               Even Defendants’ KOLs initially were very cautious about whether opioids were

appropriate to treat chronic pain. Some of these same KOLs have since recanted their pro-opioid

marketing messages and acknowledged that Defendants’ marketing went too far. Yet despite the

voices of renowned pain specialists, researchers, and physicians who have sounded the alarm on

the overprescribing of opioids to treat chronic pain, Defendants continue to disseminate their

misleading and unfair marketing claims to this day.

               Defendants’ efforts were wildly successful. The United States is now awash in

opioids. In 2012, health care providers wrote 259 million prescriptions for opioid painkillers—

enough to medicate every adult in America around the clock for a month. Twenty percent of all

doctors’ visits in 2010 resulted in the prescription of an opioid, nearly double the rate in 2000.

Opioids—once a niche drug—are now the most prescribed class of drugs—more than blood

pressure, cholesterol, or anxiety drugs. While Americans represent only 4.6% of the world’s

population, they consume 80% of the opioids supplied around the world and 99% of the global




                                               Page 14
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 17 of 371 PageID #:19249




hydrocodone supply. Together, opioids generated $8 billion in revenue for drug companies in

2012, a number that is projected to reach $15.3 billion by 2016.

                It was Defendants’ marketing—and not any medical breakthrough—that

rationalized prescribing opioids for chronic pain and opened the floodgates of opioid use and

abuse.

                The result has been catastrophic. As one doctor told the City: “This was an

experiment on the population of the United States. It wasn’t randomized, it wasn’t controlled,

and no data was collected, until they started gathering death statistics.”

                Compounding these failures, Defendants also failed to put in place adequate

systems to guard against diversion of their opioids. As millions became addicted to opioids, "pill

mills," often styled as "pain clinics," sprouted nationwide and rogue prescribers stepped in to

supply prescriptions for non¬medical use. These pill mills, typically under the auspices of

licensed medical professionals, issued high volumes of opioid prescriptions under the guise of

medical treatment. Prescription opioid pill mills and rogue prescribers cannot channel opioids

for illicit use without at least the tacit support and willful blindness of the Defendants, if not their

knowing support.

                The federal Controlled Substances Act, U.S. Code 21 U.S.C. § 801 et seq.

(“CSA”), and regulations thereunder charge opioid manufacturers, and other registrants, with

implementing systems to identify and report suspicious orders of controlled substances to

prevent the diversion of scheduled drugs into illicit channels. The Illinois Controlled Substances

Act (“ICSA”), 720 ILCS 570/301, et seq., imposes parallel requirements. Defendants had

particularly detailed information about the distribution and sale of opioids in Chicago. This

included information concerning prescriptions of their drugs such as “chargeback” data, which




                                                Page 15
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 18 of 371 PageID #:19249




provided essentially real time information about opioid prescriptions, as well as the observations

of their on-the-ground sales force, which was well-positioned to identify suspicious activity.

Each Defendant manufactured, marketed, and sold opioids without an adequate system in place

to prevent diversion of its opioids or to investigate, report, and refuse to fill orders that it knew or

should have known were suspicious.

                According to the U.S. Centers for Disease Control and Prevention (“CDC”), the

nation has been swept up in an opioid-induced “public health epidemic.”8 According to the

CDC, prescription opioid use contributed to 16,651 overdose deaths nationally in 2010; 16,917

in 2011; and 16,007 in 2012. One Defendant’s own 2010 internal data shows it knew that the

use of prescription opioids gave rise to 40% of drug-related emergency department visits in 2010

and 40% of drug poisoning deaths in 2008, and that the trend of opioid poisonings was

increasing from 1999-2008. For every death, more than 30 individuals are treated in emergency

rooms. The U.S. Department of Health and Human Services estimated that in 2009 in Chicago,

there were 40.4 emergency department visits involving adverse reactions to opioids per 100,000

people, which, for Chicago’s population, translates into 1,080 trips to the emergency room. But

even these alarming statistics do not fully communicate the toll of prescription opioid abuse on

patients and their families.

                The dramatic increase in opioid prescriptions to treat common chronic pain

conditions has resulted in a population of addicts who seek drugs from doctors. When turned

down by one physician, many of these addicts deploy increasingly desperate tactics—including

doctor-shopping, use of aliases, and criminal means—to satisfy their cravings.




8
     CDC, Examining the Growing Problems of Prescription Drug and Heroin Abuse (Apr. 29, 2014),
http://www.cdc.gov/washington/testimony/2014/t20140429.htm.



                                                  Page 16
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 19 of 371 PageID #:19249




                Efforts by doctors to reverse course for a chronic pain patient already on opioids

long-term involve managing the physical suffering and psychological distress a patient endures

while withdrawing from the drugs. This process is often thwarted by a secondary criminal

market well-stocked by a pipeline of drugs that is diverted to supply them. Even though they

never would have prescribed opioids in the first place, many doctors feel compelled to continue

prescribing opioids to patients who have become dependent on them.

                According to the CDC, more than 12 million Americans age 12 or older have

used prescription painkillers without a prescription in 2010, and adolescents are abusing opioids

in alarming numbers. The former president of the New Hope Recovery Center on Chicago’s

North Side stated: “Five years ago, 70 percent of the people we saw here were heroin addicts.

Today, 70 percent of the people we see are prescription drug users.”9

                Opioid abuse has not displaced heroin, but rather triggered a resurgence in its use,

imposing additional burdens on the City and local agencies that address heroin use and addiction.

According to the CDC, the percentage of heroin users who also use opioid pain relievers rose

from 20.7% in 2002-2004 to 45.2% in 2011-2013. Chicago ranks first in the nation in

emergency room visits for heroin overdoses. Heroin produces a very similar high to prescription

opioids, but is often cheaper. While a single opioid pill may cost $10-$15 on the street, users can

obtain a bag of heroin, with multiple highs, for the same price. It is hard to imagine the powerful

pull that would cause a law-abiding, middle-aged person who started on prescription opioids for

a back injury to turn to buying, snorting, or injecting heroin, but that is the dark side of opioid

abuse and addiction.




9
     Monifa Thomas, Prescription Drug Abuse Is Fastest-Growing Drug Problem in Country, Chi. Sun-Times, Dec
25, 2010.



                                                  Page 17
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 20 of 371 PageID #:19249




                 Dr. Robert DuPont, former director of the National Institute on Drug Abuse and

the former White House drug czar, opines that opioids are more destructive than crack cocaine:

                 [Opioid abuse] is building more slowly, but it’s much larger. And
                 the potential[] for death, in particular, [is] way beyond anything we
                 saw then. . . . [F]or pain medicine, a one-day dose can be sold on the
                 black market for $100. And a single dose can [be] lethal to a non-
                 patient. There is no other medicine that has those characteristics.
                 And if you think about that combination and the millions of people
                 who are using these medicines, you get some idea of the exposure
                 of the society to the prescription drug problem.10

                 Countless Chicagoans suffer from chronic pain, which takes an enormous toll on

their health, their lives, and their families. These patients deserve both appropriate care and the

ability to make decisions based on accurate, complete information about treatment risks and

benefits. But Defendants’ deceptive and unfair marketing campaign deprived Chicago patients

and their doctors of the ability to make informed medical decisions and, instead, caused

important, sometimes life-or-death decisions to be made based not on science, but on hype.

Defendants deprived patients, their doctors, and health care payors of the chance to exercise

informed judgment and subjected them to enormous costs and suffering.

                 Defendants’ actions are not permitted or excused by the fact that their labels (with

the exception of Cephalon’s labels for Fentora and Actiq) may have allowed or did not exclude

the use of opioids for chronic non-cancer pain. The FDA’s approval did not give Defendants

license to misrepresent the risks, benefits, or superiority of opioids. Indeed, what makes

Defendants’ efforts particularly nefarious—and dangerous—is that, unlike other prescription

drugs marketed unlawfully in the past, opioids are highly addictive controlled substances.

Defendants deceptively and unfairly engaged a patient base that—physically and



10
     Transcript, Use and Abuse of Prescription Painkillers, The Diane Rehm Show (Apr. 21, 2011),
http://thedianerehmshow.org/shows/2011-04-21/use-and-abuse-prescription-painkillers/transcript.



                                                    Page 18
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 21 of 371 PageID #:19249




psychologically—could not turn away from their drugs, many of whom were not helped by the

drugs or were profoundly damaged by them.

               Nor is Defendants’ causal role broken by the involvement of doctors.

Defendants’ marketing efforts were both ubiquitous and highly persuasive; their deceptive

messages tainted virtually every source doctors could rely on for information and prevented them

from making informed treatment decisions. Defendants targeted not only pain specialists, but

also primary care physicians (PCPs), nurse practitioners, physician assistants, and other non-pain

specialists who were even less likely to be able to assess the companies’ misleading statements.

Defendants also were able to callously manipulate what doctors wanted to believe—namely, that

opioids represented a means of relieving their patients’ suffering and of practicing medicine

more compassionately.

               Defendants’ course of conduct, individually and/or in concert with the KOLs and

Front Groups with which they allied, and/or in cooperation with each other, has violated and

continues to violate local and state law, as laid out below.

                  Municipal Code of Chicago (“MCC”) § 2-25-090, in that
                   Defendants engaged in fraudulent and deceptive acts and
                   practices in their promotion of opioids to treat chronic pain,
                   and/or engaged in conduct that violates the Illinois Consumer
                   Fraud and Deceptive Business Practices Act and/or the Uniform
                   Deceptive Trade Practices Act.

                  MCC § 2-25-090, in that Defendants engaged in unfair acts or
                   practices, including the oppressive and unscrupulous promotion
                   of opioids to treat chronic pain, and in failing to maintain
                   effective controls against opioid diversion and instead fueling
                   black markets for diverted drugs, all while publically promoting
                   themselves as legally compliant, in violation of the Illinois
                   Consumer Fraud and Deceptive Business Practices Act.

                  MCC § 4-276-470, in that Defendants employed deception,
                   fraud, false pretense, false promise or misrepresentation, or
                   concealed, suppressed or omitted material facts with intent that



                                               Page 19
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 22 of 371 PageID #:19249




                   others rely upon such concealment, suppression or omission, in
                   connection with the sale or advertisement of any merchandise.

                  MCC § 1-20-020, in that Defendants have caused and continue
                   to cause the City and/or its agents to incur costs in order to
                   provide services reasonably related to their violation of federal,
                   state or local law and their failure to correct conditions that
                   violate federal, state or local law.

               To redress and punish these violations, the City seeks a judgment requiring

Defendants to pay (a) civil penalties and the costs of City services reasonably related to their

violations of federal, state, and local law and failure to correct those violations, (b) attorneys’

fees, costs, and expenses; and (c) any other relief to which the City may be entitled. The City

also requests that the Court enjoin Defendants’ unlawful promotion and distribution of opioids in

the City of Chicago and order them to correct their misrepresentations and to maintain adequate

systems to prevent diversion.

               The opioid epidemic has been widely described as the deadliest drug crisis in

American history. Drug overdoses rose to become the leading cause of death for Americans

under 50 years old, eclipsing guns or car accidents or accidents. Overdoses have been killing

people at a pace faster than the H.I.V. epidemic did at its peak. This public health crisis has

reached the point that, in 2016, the Centers for Disease Control (“CDC”) reported that, in

contrast to other developed countries, and despite having some of the world’s highest spending

on medical care, our nation saw life expectancy at birth decline for the second straight year, with

the increasing number of people who died of overdoses representing the most significant factor

in this alarming trend. According to Robert Anderson, who oversees death statistics at the

Centers for Disease Control and Prevention: “‘I don’t think we’ve ever seen anything like this.

Certainly not in modern times.’”




                                                Page 20
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 23 of 371 PageID #:19249




                    Like the nation, “Illinois is in the midst of an unprecedented opioid epidemic,”11

and Chicago is no exception. Chicago suffered 741 opioid-related overdose deaths in 2016, a

roughly 75% increase from the year before. In 2017, Illinois emergency rooms reported a 66%

jump in overdose visits, with the increase being highest in urban centers.

                    The cost of this human tragedy cannot be calculated or ever adequately

compensated. But the financial burden to the City is staggering. In 2017, the Chicago

Department of Public Health (“CDPH”) began investing an additional $700,000 a year in opioid

addiction treatment and supportive services, with a focus on medication-assisted treatment

(“MAT”). In 2018, CDPH is increasing its investment again in opioid addiction treatment and

services, including funding for MAT and recovery homes to serve an estimated 500 more

residents annually. These increases are on top of the $1.5 million the City was already investing

annually on substance use treatment overall, including on outpatient treatment, medical

detoxification services, residential treatment and recovery homes, as well as other costs attendant

to the epidemic of opioid use and abuse in the City.


                                                  II.      PARTIES

A.         Plaintiff.

                    Plaintiff is the City of Chicago, a municipal corporation organized and existing

under the laws of the State of Illinois. The Corporation Counsel has the authority to “[a]ppear

for and protect the rights and interests of the city in all actions, suits and proceedings brought by

or against it or any city officer, board or department.” MCC § 2-60-020.

                    Pursuant to its authority under the Chicago false claims ordinance, MCC § 1-22-

050, the Corporation Counsel conducted a more than year-long investigation into the marketing


11
     Illinois Dept. of Public Health, State of Illinois Comprehensive Opioid Data Report, (Dec. 4, 2017).



                                                         Page 21
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 24 of 371 PageID #:19249




of opioids for chronic pain by these Defendants and other entities and concluded that Defendants

engaged in a pattern and practice of conduct violating state and local law and that the impact of

their conduct on public health and law enforcement warranted immediate action. The

Commissioner of the Department of Business Affairs and Consumer Protection also requested

that the Corporation Counsel bring an action for injunctive and equitable relief, pursuant to the

Chicago consumer fraud ordinance, MCC § 2-25-090, et seq.


B.       Defendants.

                  PURDUE PHARMA L.P. is a limited partnership organized under the laws of

Delaware. Purdue Pharma Inc. is a Delaware corporation with its principal place of business in

Stamford, Connecticut, and THE PURDUE FREDERICK COMPANY, INC. is a Delaware

corporation with its principal place of business in Stamford, Connecticut (collectively,

“Purdue”).

                  Purdue is primarily engaged in the manufacture, promotion, and distribution of

opioids nationally and in Chicago, including the following:

                  (a) OxyContin (oxycodone hydrochloride extended release) is a
                      Schedule II opioid agonist12 tablet first approved in 1995 and
                      indicated for the “management of pain severe enough to require
                      daily, around-the-clock, long-term opioid treatment and for
                      which alternative treatment options are inadequate.” Prior to
                      April 2014,13 OxyContin was indicated for the “management of


12
    An opioid agonist is a drug that activates certain opioid receptors in the brain. An antagonist, by contrast,
blocks the receptor and can also be used in pain relief or to counter the effect of an opioid overdose.
13
     The labels for OxyContin and other long-acting opioids were amended in response to a 2012 citizens’ petition
by doctors. The changes were intended to clarify the existing obligation to “make an individualized assessment of
patient needs.” The petitioners also successfully urged that the revised labels heighten the requirements for boxed
label warnings related to addiction, abuse, and misuse by changing “Monitor for signs of misuse, abuse, and
addiction” to “[Drug name] exposes users to risks of addiction, abuse, and misuse, which can lead to overdose and
death.” Letter from Bob Rappaport, Dir. Ctr. for Drug Evaluations & Res., Labeling Supplement and PMR [Post-
Marketing Research] Required (Sept. 10, 2013),
http://www.fda.gov/downloads/Drugs/DrugSafety/InformationbyDrugClass/
UCM367697.pdf.



                                                       Page 22
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 25 of 371 PageID #:19249




                moderate to severe pain when a continuous, around-the-clock
                opioid analgesic is needed for an extended period of time.”

             (b) MS Contin (morphine sulfate extended release) is a Schedule II
                 opioid agonist tablet first approved in 1987 and indicated for the
                 “management of pain severe enough to require daily, around-
                 the-clock, long-term opioid treatment and for which alternative
                 treatment options are inadequate.” Prior to April 2014, MS
                 Contin was indicated for the “management of moderate to severe
                 pain when a continuous, around-the-clock opioid analgesic is
                 needed for an extended period of time.”

             (c) Dilaudid (hydromorphone hydrochloride) is a Schedule II opioid
                 agonist first approved in 1984 (injection) and 1992 (oral solution
                 and tablet) and indicated for the “management of pain in patients
                 where an opioid analgesic is appropriate.”

             (d) Dilaudid-HP (hydromorphone hydrochloride) is a Schedule II
                 opioid agonist injection first approved in 1984 and indicated for
                 the “relief of moderate-to-severe pain in opioid-tolerant patients
                 who require larger than usual doses of opioids to provide
                 adequate pain relief.”

             (e) Butrans (buprenorphine) is a Schedule III opioid partial agonist
                 transdermal patch first approved in 2010 and indicated for the
                 “management of pain severe enough to require daily, around-
                 the-clock, long-term opioid treatment and for which alternative
                 treatment options are inadequate.” Prior to April 2014, Butrans
                 was indicated for the “management of moderate to severe pain
                 when a continuous, around-the-clock opioid analgesic is needed
                 for an extended period of time.”

             (f) Hysingla ER (hydrocodone bitrate) is a Schedule II opioid
                 agonist tablet first approved in 2014 and indicated for the
                 management of pain severe enough to require daily, around-the-
                 clock, long-term opioid treatment and for which alternative
                 treatment options are inadequate.

             (g) Targiniq ER (oxycodone hydrochloride and naloxone
                 hydrochloride) is a Schedule II combination product of
                 oxycodone, an opioid agonist, and naloxone, an opioid
                 antagonist, first approved in 2014 and indicated for the
                 management of pain severe enough to require daily, around-the-
                 clock, long-term opioid treatment and for which alternative
                 treatment options are inadequate.




                                            Page 23
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 26 of 371 PageID #:19249




                 OxyContin is Purdue’s largest-selling opioid, in both Chicago and the nation.

Since 2009, Purdue’s national annual sales of OxyContin have fluctuated between $2.47 billion

and $2.99 billion, up four-fold from 2006 sales of $800 million. OxyContin constitutes roughly

30% of the entire market for analgesic drugs (painkillers).

                 In 2007, Purdue settled criminal and civil charges against it for misbranding

OxyContin and agreed to pay the United States $635 million—at the time, one of the largest

settlements with a drug company for marketing misconduct. Pursuant to its settlement, Purdue

operated under a Corporate Integrity Agreement with the Office of Inspector General of the U.S.

Department of Health and Human Services, which required the company, inter alia, to ensure

that its marketing was fair and accurate, and to monitor and report on its compliance with the

Agreement.

                 TEVA PHARMACEUTICAL INDUSTRIES, LTD (“Teva Ltd.”) is an Israeli

corporation, with its principal place of business in Israel.

                 CEPHALON, INC. is a Delaware corporation with its principal place of business

in Frazer, Pennsylvania. In 2011, Teva Ltd. acquired Cephalon, Inc.

                 TEVA PHARMACEUTICALS USA, INC. (“Teva USA”) is a wholly-owned

subsidiary of Teva Ltd. Teva USA is a Delaware corporation with its principal place of business

in Pennsylvania.

                 In 2016, Teva Ltd. acquired from Allergan its Actavis/Watson generic business, and

immediately began selling their generic opioid products.14




14
 (Teva Opioids Over Time). Form 10-Q Filed by Teva Pharmaceutical Industries Ltd. For the quarterly period
ended on March 31, 2019



                                                    Page 24
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 27 of 371 PageID #:19249




                    Teva USA and Cephalon, Inc. are affiliated corporations, while the

Actavis/Watson entities Teva Ltd. acquired are subsidiaries of Teva USA.

                    Teva Ltd. and its subsidiaries are collectively referred to herein as “Cephalon.”

                    Teva Ltd. over the years has built a vast portfolio of opioid products through

various acquisitions of U.S. pharmaceutical drug companies.15 One of Cephalon’s “core therapeutic

areas” is pain, including opioid products.16 Cephalon began selling its first opioid mediations in the

U.S. in July 1980, and started selling its first Schedule II opioids beginning in 1997.17 Before it

acquired Cephalon, Inc. and the Actavis/Watson entities, in 2006, Teva Ltd. acquired the Ivax

Corporation and related entities, and immediately began selling their generic opioid products.18 In

early 2007, Teva Ltd. announced in a press release that it would continue to sell generic oxycodone

in the U.S. after settling a patent dispute with Purdue.19 In 2008, Teva Ltd. acquired Barr

Corporation and related entities, and immediately began selling their generic opioid products.20

Teva Ltd. also acquired Anda, Inc. from Allergan, a U.S. based pharmaceutical drug distributor.21

                    Teva Ltd. and its subsidiaries work together closely to market and sell Cephalon

products in the United States. Teva USA conducts Teva Ltd.’s sales and marketing activities for

Cephalon in the United States and has done so since Teva Ltd.’s October 2011 acquisition of

Cephalon. Teva USA holds out Actiq and Fentora as Teva products to the public. Teva USA

sells all former Cephalon branded products through its “specialty medicines” division. The FDA



15
     (“Our History” from Teva Ltd. website);
16

17
     (Teva Opioids Over Time)
18
     (Teva Opioids Over Time)
19

20
     (Teva Opioids Over Time)
21




                                                   Page 25
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 28 of 371 PageID #:19249




approved prescribing information and medication guide, which is distributed with Cephalon

opioids marketed and sold in Chicago, discloses that the guide was submitted by Teva USA, and

directs physicians to contact Teva USA to report adverse events.

                     The close connection between Teva Ltd. and its U.S. subsidiaries, as well as the

blurred distinction between them, has been demonstrated in Teva’s websites. For example, for

some time Teva USA’s website was a page entitled “Teva Pharmaceutical Industries Limited,”

on a page labeled “intended for US residents only,” which included the following: “Teva

improves health in the US every day, every minute, every second. One in every six prescriptions

dispensed in the US is a Teva product. Approximately 22 prescriptions in the US are filled by

Teva products every second. Teva is the world’s largest maker of generic pharmaceutical

products.”22

                     This portrayal is no accident. Upon information and belief, in 2016, Teva Ltd.

implemented guidelines that governed visuals and logos on all its subsidiaries to convey a

consistent message about Teva products.23 Teva Ltd. also imposed a Global Publication Policy on

its subsidiaries with directives they were expected to follow.24 Teva Ltd. also prepared and

maintained a single Teva website portal, which all subsidiaries were required to utilize.25

                     This was not the only policy or set of guidelines Teva Ltd. expected its subsiaires

to follow. Rather, Teva Ltd. has approximately 50 such corporate global policies and

guidelines.26 For example, a “Global Procurement Policy,” signed by Teva’s CEO and CFO and


22
     https://www.tevausa.com/Company.asp2x
23
     (Teva Visual Identity Guidelines).
24

25

26
     (listing Teva Ltd.’s “Global Policies”)




                                                    Page 26
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 29 of 371 PageID #:19249




applicable to “all Teva group companies,” as well as all employees thereof, states that a violation

could result in “disciplinary action in accordance with Teva’s Code of Conduct” and other

policies and procedures.27

                  As another example, the “Teva Annual Bonus Policy” applied to Teva Ltd. and its

subsidiaries alike.28 Teva Ltd.’s procedures also included “Guidelines for Composition of

Governance of Subsidiary Boards,” which required among other things, that nominations for

members of the Board of Directors for “First Tier Subsidiaries” such as Teva USA and

Cephalon, Inc. be approved by Teva Ltd.’s Company Secretary and that at least one board

member be the member of the “Teva Executive Committee” or “TEC” that is “responsible for

the main activity of the subsidiary.”29 Board members of Teva subsidiaries were expected to be

Teva employees, who received no additional compensation for this role and could be on up to ten

“Second Tier Boards” at one time.30 Not surprisingly, in light of this policy, a declaration

submitted on behalf of certain plaintiffs in the MDL, in which this case was consolidated until

remand by the Judicial Panel on Multidistrict Litigation (“JPML”), identified a number of

common officers of both Teva Ltd. and its subsidiaries.31




27

28

29

30

31
  Due to the timing of the declaration’s disclosure, the MDL Court declined to consider the declaration itself or
exhibits created by the declarant. See MDL Doc. 2131 at 4. It did, however, consider the numerous other exhibits
thereto. See id. These exhibits alone were enough to support its conclusion. Although the exhibit summarizing the
common officers was created by the declarant, it states that it is based on the results of a “public records search”
indicating that the information is available through alternate sources. See MDL Doc. 1817 at Ex. 2.




                                                      Page 27
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 30 of 371 PageID #:19249




                  Teva Ltd. is managed by an Executive Committee, the “TEC” referenced above,

which consists of Teva’s CEO, and twelve high ranking Teva Ltd. corporate officers, six of

whom live and work in the United States.32

                  All Teva USA employees report up a chain through Teva Ltd.’s Executive

Management and ultimately to Teva Ltd.’s CEO.33

                  Teva Ltd.’s CEO is identified as the Chief Operating Decision Maker (“CODM”),

and in a 2018 “Segment Memorandum” Teva stated that “the business will continue to be

managed and orchestrated by Teva's CEO, who regularly reviews its results, is directly

involved in assessing performance and making decisions on overall resource allocation, and

ultimately responsible for the allocation of resources.”34 The memorandum explained, for

example, that the CODM / CEO “regularly reviewed” operating results and also reviewed “flash

Reports” containing key financial data, using this information to make “decisions about Teva's

overall resource allocation.”35

                  Also, in 2017, Teva’s CEO “announced, with the support of the Board, a new

organizational structure and leadership changes to enable strategic alignment across our

portfolios, regions and functions ... under this new structure our business will be integrated

into one commercial organization.”36 This structure included U.S. business entities.37



32

33

34
     (Segment Reporting Memorandum Q1 2018) at 000841 (emphasis added).
35
     (Segment Reporting Memorandum Q1 2018) at 000841-000845.
36
  Teva Pharmaceutical Industries Ltd. 2018 Notice of Annual Meeting of Shareholders and Proxy Statement p.28
(emphasis added).
37
  https://www.tevapharm.com/news/teva_announces_new_organization_structure_and_leadership_changes_11_17.a
spx




                                                   Page 28
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 31 of 371 PageID #:19249




                    Teva’s organizational structure was integrated even before 2018. According to

the December 2015 version of Teva’s Guidelines for Composition and Governance of Subsidiary

Boards, for example, the “Teva Group CEO” had to approve a variety of transactions and actions

by subsidiaries, including, but not limited to, “[a]ny action proposed as an exception to the Teva

Group corporate polices or guidelines,” by which the subsidiaries were expected to abide.38 As

another example, a 2016 filing with the U.S. Securities and Exchange Commission (“SEC”)

described Teva as “organized into two commercial business units,” one for generic drugs and

another for “specialty” drugs.39 It further describes the company’s activities as “conducted by

several global divisions.”40 A “Global Generic Medicines group,” for example, has

responsibility for “all generic . . . commercial activities.” 41 As another example, the Global

Research and Development (R&D) Division, “is responsible for research and development of

specialty products and includes regulatory affairs and pharmacovigilance”42 and is managed by

Dr. Fridriksdottir, who is a member of Teva Ltd.’s Executive Management Team.43 The same

SEC filing states that “Teva manages its assets on a company basis, not by segments, as many of

its assets are shared or comingled.”44




38
     MDL Doc. 1816 at Ex. 37, p. 14.
39
     Form F-20 Filed by Teva Pharmaceutical Industries Ltd. For the fiscal year ended December 31, 2016 p. 46
40
     Id.
41
     Id.
42
     Form F-20 Filed by Teva Pharmaceutical Industries Ltd. For the fiscal year ended December 31, 2016
43

44
  Id. “Teva” is defined in Teva Ltd.’s SEC Form10-K as “Teva Pharmaceutical Industries Limited and its
subsidiaries.” The SEC filings consistently refer to “Teva,” “We” and “Our.”




                                                       Page 29
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 32 of 371 PageID #:19249




               As a further example of Teva Ltd.’s control, Teva Ltd. has directed global

pharmacovigilance and quality monitoring for its global subsidiaries, including for the U.S.45 Teva

Ltd. provided global standard operating procedures (“SOPs”) for pharmacovigilance and drug safety

monitoring, and Teva USA was expected to comply with those SOPs.46 Teva Ltd. maintained the

global adverse event database, including for opioids sold in the U.S.47

               Teva Ltd. handles insurance for all its subsidiaries.48 In addition, as part of its

2016 acquisition of the Actavis/Watson entities, Teva Ltd. agreed to be responsible for the

defense of litigation arising out of generic opioids.49

               Consistent with the structure described above, certain employees have

responsibilities that cut across corporate entities. For example, a “Senior V.P., Head of Global

Tax, Teva Pharmaceuticals” employed by Teva Ltd. is responsible for tax compliance and tax

planning for Teva Ltd. and all its subsidiaries. 50 Teva USA has a “Head of Tax,” which reports

directly to Head of Global Tax.51 As another example, a Teva USA employee who acted as Senior

V.P., Global Government Affairs and Public Policy from 2006 to 2018 was in charge of

coordinating and directing advocacy, lobbying and policy development across the entire Teva

group of companies.52




45

46

47

48

49

50

51

52




                                                Page 30
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 33 of 371 PageID #:19249




                    Teva Ltd. recently restructured the company to “unify and simplify its

organization” including by reducing the global workforce by more than 25%.53 Thus, Teva

Ltd.’s Board had ultimate control of the firing of thousands of employees, including in the

United States.

                    Teva Ltd. currently presents itself as “One global brand, One story, One Teva.”54

Consistent with this understanding, Teva Ltd. reports revenue by “segments.” Before 2018,

segment revenue was reported by region (United States, Europe and the Rest of the world) and

by product type (i.e. “Generics” and “Specialty”) consolidated under “One Teva” as a single

economic unit.55 In 2018, revenues were reported under three segments: North America (which

includes the U.S. and Canada), Europe and International Markets.

                    In addition, Teva Ltd. presents itself as a leading global pharmaceutical drug

company and “one of the most competitive operational networks in the industry,” with 57,000

employees worldwide, 87 production sites, manufacturing 120 billion pills annually, distributing

pharmaceuticals in approximately 100 markets globally, and having revenues of $18.9 billion.56

                    Teva Ltd. files its consolidated financial results with the SEC, offsetting its losses

against its gains as “One Teva” with “functional units unified organization,” “integrated into one

commercial organization” as a single economic unit.57 Upon information and belief, Teva Ltd.

received tax benefits in Israel from owning its U.S. and other foreign subsidiaries in the same




53
     Teva Pharmaceutical Industries Ltd. 2018 Notice of Annual Meeting of Shareholders and Proxy Statement p.28
54

55
     Form 20-F filed by Teva Pharmaceutical Industries Ltd. for the fiscal year ended December 31, 2012 and Form
     10-K filed by Teva Pharmaceutical Industries Ltd. for the fiscal year ended December 31, 2017.
56

57
     Form 20-F filed by Teva Pharmaceutical Industries Ltd. for the fiscal year ended December 31, 2012



                                                       Page 31
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 34 of 371 PageID #:19249




line of business under “One Teva.” Teva Ltd. also, upon information and belief, received tax

benefits in the U.S. from the U.S. Tax Cuts and Jobs Act under “One Teva.”

                    Teva Ltd.’s financial reports list Cephalon’s and Teva USA’s sales as its own, and

its year-end report for 2012 attributed a 22% increase in its specialty medicine sales to “the

inclusion of a full year of Cephalon’s specialty sales . . . .”58 The United States is the largest of

Teva Ltd.’s global markets, and it represents nearly half of its total revenue.59

                    Teva Ltd., through its integrated management team, is involved in establishing its

consolidated “Annual Operating Plan” (“AOP”) from the early stages of the AOP plan through

final approval. The “AOP, as well as forecasts and budgets,” are consolidated and “are reviewed

and approved by the CEO & BoD” and by Teva Ltd.’s outside auditors.60 Teva Ltd., through its

common officers, and through its Capital Expenditure (CAPEX) Corporate Policy, is also

involved in the approval of its subsidiaries’ capital expenditures and procurement of supplies

and/or services.61

                    Teva Ltd. also securitizes the trade receivables of its subsidiaries so that they are

controlled by Teva Ltd., and not by its subsidiaries. To do this, Teva Ltd. “established a trade

receivables securitization program” that took control of its subsidiaries’ receivables and collections

via a Special Purpose Entity (“SPE”) that Teva Ltd. owns and of which Teva Ltd. is the “primary

beneficiary.”62 This means, among other things, that the funds are protected from Teva’s U.S.

subsidiaries’ creditors, including in bankruptcy.



58
     Teva Pharmaceutical Industries Ltd. Annual Report (Form 20-F) (Feb. 12, 2013) at 62.
59
     Ibid. at 62-64.
60

61

62
     Form 10-K filed by Teva Pharmaceutical Industries Ltd. for the fiscal year ended December 31, 2018




                                                       Page 32
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 35 of 371 PageID #:19249




                Other publicly available information demonstrates Teva Ltd.’s control over

Cephalon’s operations. For example, immediately after acquiring Cephalon, Teva Ltd. caused

Cephalon to increase its product prices up to twenty-five percent.63 The two companies’

combined sales forces,64 product pipelines, and research and development efforts.65

                Evidencing Teva Ltd.’s control of messaging about the opioid epidemic at the

highest levels of the company, on September 27, 2017, Teva Ltd.’s then-CEO, directed Teva’s

“Government Affairs: Opioid Workgroup,” “to review the U.S. opioid epidemic and consider Teva

response options.”66

                In addition to implementing policies and procedures for itself and its subsidiaries,

as described above, Teva Ltd. through its global officers and its staff, oversees, monitors and

audits its subsidiaries’, including its U.S. subsidiaries’, compliance to make sure they are

adhering to Teva Ltd.’s policies and SOPs established by Teva Ltd.67 For example, Teva Ltd.

through its Global Drug Safety and Pharmacovigilance Department conducted an internal audit

of Teva USA’s pharmacovigilance system.68 The audit states “the safety system in Teva U.S.

has multiple gaps and the reporting of safety matters to the FDA ... cannot be assured.69 It

further stated “The safety system in Teva U.S. is largely out of control and the reporting of safety


63
      Tracy Staton, Teva jacks up prices on Cephalon legacy brands (Dec. 7, 2011),
http://www.fiercepharma.com/story/teva-jacks-prices-cephalon-legacy-brands/2011-12-07.
64
   NASDAQ OMX 27th Investor Program Conference Call, Teva Pharm. Indus. Ltd. (Dec. 6, 2011, 5:15 AM),
http://seekingalpha.com/article/315684-teva-pharmaceuticals-management-presents-at-nasdaq-omx-27th-investor-
program-transcript?page=4.
65
   See generally, Teva Pharmaceuticals Industries’ Management Presents at Citi Global Health Care Conference
(Transcript) (Mar. 8, 2012), http://seekingalpha.com/article/419471-tevapharmaceutical-industries-management-
presents-at-citi-global-health-care-conferencetranscript?page=1.
66

67

68

69




                                                  Page 33
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 36 of 371 PageID #:19249




matters to FDA (and by extension other regulatory agencies and business partners) cannot be

assured.”70 In 2015, Teva Ltd. audited Teva USA’s DEA compliance department and SOM

program, and prepared a report critical of the department and the suspicious order monitoring

(SOM) program.

                        Additional facts regarding Teva Ltd.’s interrelationship with and control over its

subsidiaries are detailed in the materials attached to declarations filed in the MDL in connection

with a challenge to personal jurisdiction over Teva Ltd. in the MDL “Track 1” bellwether cases.

Teva disputed personal jurisdiction in the MDL and previously in this Action. By contrast, it

stipulated to the existence of personal jurisdiction in a different U.S. district court in connection

with a settlement in which it admitted to failing to implement adequate internal accounting controls

and to enforce the controls it did have.71 With the additional facts alleged in this Complaint

developed through depositions and additional document discovery in the MDL, as well as more

recent public sources, that were not available to the City when the earlier Motion to Dismiss was

decided by this Court, the MDL Court found that Plaintiffs had demonstrated a prima facie case of

personal jurisdiction as to Teva Ltd. See MDL Doc. 2131.

                        Cephalon has been in the business of manufacturing, selling, and distributing the

following opioids, nationally and in Chicago:

                        (a) Actiq (fentanyl citrate) is a Schedule II opioid agonist lozenge
                            (lollipop) first approved in 1998 and indicated for the
                            “management of breakthrough cancer pain in patients 16 years
                            of age and older who are already receiving and who are tolerant
                            to opioid therapy for their underlying persistent cancer pain.”

                        (b) Fentora (fentanyl citrate) is a Schedule II opioid agonist buccal
                            tablet (similar to plugs of smokeless tobacco) first approved in
                            2006 and indicated for the “management of breakthrough pain

70
     .
71
         Form 20-F filed by Teva Pharmaceutical Industries Ltd. for the fiscal year ended December 31, 2016 p.44



                                                           Page 34
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 37 of 371 PageID #:19249




                   in cancer patients 18 years of age and older who are already
                   receiving and who are tolerant to around-the-clock opioid
                   therapy for their underlying persistent cancer pain.”

               In November 1998, the FDA granted restricted marketing approval for Actiq,

limiting its lawful promotion to cancer patients experiencing pain. The FDA specified that Actiq

should not be marketed for off-label uses, stating that the drug must be prescribed solely to

cancer patients. In 2008, Cephalon pleaded guilty to a criminal violation of the Federal Food,

Drug and Cosmetic Act for its misleading promotion of Actiq and two other drugs and agreed to

pay $425 million in fines, damages, and penalties.

               Teva USA is also in the business of selling generic opioids, nationally and in

Chicago, including a generic form of OxyContin from 2005 through 2009.

               On September 29, 2008, Cephalon entered into a five-year Corporate Integrity

Agreement with the Office of Inspector General of the U.S. Department of Health and Human

Services. The agreement, inter alia, required Cephalon to send doctors a letter advising them of

the settlement terms and giving them a means to report questionable conduct of its sales

representatives; disclose payments to doctors on its web site; and regularly certify that the

company has an effective compliance program.

               JANSSEN PHARMACEUTICALS, INC. is a Pennsylvania corporation with its

principal place of business in Titusville, New Jersey, and is a wholly owned subsidiary of

JOHNSON & JOHNSON, a New Jersey corporation with its principal place of business in New

Brunswick, New Jersey. Janssen Pharmaceuticals, Inc. was formerly known as Ortho-McNeil-

Janssen Pharmaceuticals, Inc., which in turn was formerly known as Janssen Pharmaceutica Inc.

Defendant ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC., now known as Janssen

Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business in




                                               Page 35
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 38 of 371 PageID #:19249




Titusville, New Jersey. JANSSEN PHARMACEUTICA, INC., now known as Janssen

Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business in

Titusville, New Jersey. Johnson & Johnson is the only company that owns more than 10% of

Janssen Pharmaceuticals, Inc.’s stock, and it corresponds with the FDA regarding Janssen’s

products. Upon information and belief, Johnson & Johnson controls the sale and development of

Janssen Pharmaceutical’s drugs, and Janssen Pharmaceuticals, Inc.’s profits inure to Johnson &

Johnson’s benefit. (Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc.,

Janssen Pharmaceutica, Inc., and Johnson & Johnson collectively are referred to herein as

“Janssen.”)

               Janssen manufactures, sells, and distributes a range of medical devices and

pharmaceutical drugs in Chicago and the rest of the nation, including Duragesic (fentanyl),

which is a Schedule II opioid agonist transdermal patch first approved in 1990 and indicated for

the “management of pain in opioid-tolerant patients, severe enough to require daily, around-the-

clock, long-term opioid treatment and for which alternative treatment options are inadequate.”

               Until January 2015, Janssen also developed, marketed, and sold Nucynta and

Nucynta ER:

               (a) Nucynta ER (tapentadol extended release) is a Schedule II
                   opioid agonist tablet first approved in 2011 and indicated for the
                   “management of pain severe enough to require daily, around-
                   the-clock, long-term opioid treatment and for which alternative
                   treatment options are inadequate.” Prior to April 2014, Nucynta
                   ER was indicated for the “management of moderate to severe
                   chronic pain in adults [and] neuropathic pain associated with
                   diabetic peripheral neuropathy (DPN) in adults.” The DPN
                   indication was added in August 2012.

               (b) Nucynta (tapentadol) is a Schedule II opioid agonist tablet and
                   oral solution first approved in 2008 and indicated for the “relief
                   of moderate to severe acute pain in patients 18 years of age or
                   older.”



                                              Page 36
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 39 of 371 PageID #:19249




                 Together, Nucynta and Nucynta ER accounted for $172 million in sales in 2014.

Prior to 2009, Duragesic accounted for at least $1 billion in annual sales.

                 DEPOMED, INC. (“Depomed”) is a California corporation with its principal

place of business in Newark, California. Depomed describes itself as a specialty pharmaceutical

company focused on pain and other central nervous system (CNS) conditions. Depomed

develops, markets, and sells prescription drugs in Chicago and nationally. Depomed acquired

the rights to Nucynta and Nucynta ER for $1.05 billion from Janssen pursuant to a January 15,

2015 Asset Purchase Agreement. This agreement closed on April 2, 2015.72

                 ENDO HEALTH SOLUTIONS INC. is a Delaware corporation with its principal

place of business in Malvern, Pennsylvania. ENDO PHARMACEUTICALS, INC. is a wholly-

owned subsidiary of Endo Health Solutions Inc. and is a Delaware corporation with its principal

place of business in Malvern, Pennsylvania. (Endo Health Solutions Inc. and Endo

Pharmaceuticals, Inc. collectively are referred to herein as “Endo.”)

                 Endo develops, markets, and sells prescription drugs, including the following

opioids, in Chicago and nationally:

                 (a) Opana ER (oxymorphone hydrochloride extended release) is a
                     Schedule II opioid agonist tablet first approved in 2006 and
                     indicated for the “management of pain severe enough to require
                     daily, around-the-clock, long-term opioid treatment and for
                     which alternative treatment options are inadequate.” Prior to
                     April 2014, Opana ER was indicated for the “relief of moderate
                     to severe pain in patients requiring continuous, around-the-clock
                     opioid treatment for an extended period of time.”

                 (b) Opana (oxymorphone hydrochloride) is a Schedule II opioid
                     agonist tablet first approved in 2006 and indicated for the “relief
                     of moderate to severe acute pain where the use of an opioid is
                     appropriate.”

72
     The City has listed Depomed as a Defendant for the purpose of ensuring that the City can obtain appropriate
injunctive relief as to Nucynta and Nucynta ER.



                                                      Page 37
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 40 of 371 PageID #:19249




                 (c) Percodan (oxycodone hydrochloride and aspirin) is a Schedule
                     II opioid agonist tablet first approved in 1950 and first marketed
                     by Endo in 2004 and indicated for the “management of moderate
                     to moderately severe pain.”

                 (d) Percocet (oxycodone hydrochloride and acetaminophen) is a
                     Schedule II opioid agonist tablet first approved in 1999 and first
                     marketed by Endo in 2006 and indicated for the “relief of
                     moderate to moderately severe pain.” 73

                 Opioids made up roughly $403 million of Endo’s overall revenues of $3 billion in

2012. Opana ER yielded revenue of $1.15 billion from 2010 to 2013, and it alone accounted for

10% of Endo’s total revenue in 2012. Endo also manufactures and sells generic opioids,

nationally and in Chicago, both itself and through its subsidiary, Qualitest Pharmaceuticals, Inc.,

including generic oxycodone, oxymorphone, hydromorphone, and hydrocodone products.

                 ALLERGAN PLC is a public limited company incorporated in Ireland with its

principal place of business in Dublin, Ireland. ACTAVIS PLC acquired ALLERGAN PLC in

March 2015, and the combined company changed its name to ALLERGAN PLC in March 2015.

Prior to that, WATSON PHARMACEUTICALS, INC. acquired Actavis, Inc. in October 2012;

the combined company changed its name to Actavis, Inc. as of January 2013 and then to Actavis

plc in October 2013. WATSON LABORATORIES, INC. is a Nevada corporation with its

principal place of business in Corona, California, and is a wholly owned subsidiary of

ALLERGAN PLC (f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.). ACTAVIS

PHARMA, INC. (f/k/a Actavis, Inc.) is a Delaware corporation with its principal place of

business in New Jersey, and was formerly known as WATSON PHARMA, INC. ACTAVIS

LLC is a Delaware limited liability company with its principal place of business in Parsippany,


73
     In addition, Endo marketed Zydone (hydrocodone bitartrate and acetaminophen), a Schedule III opioid agonist
tablet indicated for the “relief of moderate to moderately severe pain,” from 1998 through 2013. The FDA’s website
indicates this product is currently discontinued, but it appears on Endo’s own website. The City paid for 110 Endo
Zydone prescriptions from July 18, 2005 through March 4, 2013.



                                                     Page 38
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 41 of 371 PageID #:19249




New Jersey. Each of these defendants is owned by Allergan plc, which uses them to market and

sell its drugs in the United States. Upon information and belief, Allergan plc exercises control

over these marketing and sales efforts, and profits from the sale of Allergan/Actavis products

ultimately inure to its benefit. (Allergan plc, Actavis plc, Actavis, Inc., Actavis LLC, Actavis

Pharma, Inc., Watson Pharmaceuticals, Inc., Watson Pharma, Inc., and Watson Laboratories, Inc.

hereinafter collectively are referred to as “Actavis.”)

               Actavis engages in the business of marketing and selling opioids in Chicago and

across the country, including the branded drugs Kadian and Norco, a generic version of Kadian,

and generic versions of Duragesic and Opana. Kadian (morphine sulfate extended release) is a

Schedule II opioid agonist capsule first approved in 1996 and indicated for the “management of

pain severe enough to require daily, around-the-clock, long-term opioid treatment and for which

alternative treatment options are inadequate.” Prior to April 2014, Kadian was indicated for the

“management of moderate to severe pain when a continuous, around-the-clock opioid analgesic

is needed for an extended period of time.” Actavis acquired the rights to Kadian from King

Pharmaceuticals, Inc., on December 30, 2008 and began marketing Kadian in 2009.

               MALLINCKRODT PLC is an Irish public limited company headquartered in

Staines-upon-Thames, United Kingdom, with its U.S. headquarters in St. Louis, Missouri.

Mallinckrodt plc describes itself as “a global specialty pharmaceuticals company” that

“develops, manufactures, markets and distributes both branded and generic specialty

pharmaceutical products and medical imaging agents.” Mallinckrodt plc also operates under the

registered business name Mallinckrodt Pharmaceuticals, with its U.S. headquarters in

Hazelwood, Missouri. Mallinckrodt Pharmaceuticals has responded to a letter from the FDA




                                               Page 39
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 42 of 371 PageID #:19249




concerning Xartemis XR, and the Mallinckrodt Pharmaceuticals logo appears on marketing

and/or purportedly educational materials.

               Mallinckrodt plc’s “Memorandum and Articles of Association,” the foundational

governing document establishing Mallinckrodt plc under the Irish Companies Act, states that

“the objects for which the Company is established are:”

              “To carry on the business of a healthcare services development company
               operating in the healthcare field, and to design, manufacture, produce, supply and
               provide generic and branded pharmaceuticals, active pharmaceutical ingredients
               and dosage pharmaceuticals...necessary or suitable for the proper treatment of
               sick or injured persons or patients”.

              “To co-ordinate the administration, finances and activities of any subsidiary
               companies...to carry on in all its branches the business of a management services
               company, to act as managers and to direct or co-ordinate the management of other
               companies or of the business...as may be deemed expedient by the Company’s
               board of directors...”

               MALLINCKRODT LLC is a Delaware limited liability company with its

principal place of business in Hazelwood, Missouri and is a wholly-owned subsidiary of

Mallinckrodt plc. Mallinckrodt engages in the business of marketing and selling opioids in

Chicago and across the country, including the branded drugs Exalgo (hydromorphone

hydrochloride extended release), approved in 2010 for the “management of moderate to severe

pain in opioid tolerant patients requiring continuous, around-the-clock opioid analgesia for an

extended period of time” and, after 2014, for “opioid-tolerant patients for the management of

pain severe enough to require daily, around-the-clock, long-term opioid treatment and for which

alternative treatments are inadequate; and Xartemis XR (oxycodone hydrochloride and

acetaminophen extended release), first approved in March, 2014 for the treatment of “actute pain

severe enough to require opioid treatment and for which alternative treatment options are




                                              Page 40
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 43 of 371 PageID #:19249




inadequate.” Exalgo was designed to include properties to make it harder to abuse, but has not

been approved by the FDA to make abuse-deterrent claims.

               Defendant SpecGx LLC is a Delaware limited liability company with its

headquarters in Clayton, Missouri and is a wholly-owned subsidiary of Mallinckrodt plc.

Mallinckrodt plc, Mallinckrodt LLC, and SpecGx LLC and their DEA registrant subsidiaries and

affiliates (together, “Mallinckrodt”) manufacture, market, sell and distribute pharmaceutical

drugs throughout the United States. In addition to the branded opioids described above,

Mallinckrodt also has a large generics drug business, including hydrocodone- and oxycodone-

combination products, morphine, methadone, hydromorphone, and fentanyl products.

               In 2017, Mallinckrodt plc and Mallinckrodt LLC admitted as part of a settlement

with the United States Drug Enforcement Administration (“DEA”) that “Mallinckrodt knew

about the diversion [of oxycodone] and sold excessive amounts of the most highly abused forms

… placing them into a stream of commerce that would result in diversion.” To settle these

claims, Mallinckrodt paid a fine of $35 million. A Mallinckrodt officer, Michael-Bryant Hicks,

held himself out as the Senior Vice President & General Counsel of both Mallinckrodt plc and

Mallinckrodt LLC in signing the agreement, described further below, on behalf of both entities.

               Upon information and belief, Mallinckrodt plc and Mallinckrodt LLC also had

other common officers and directors. Notably, John Einwalter acted as Director, Vice President,

and Treasurer of both the plc and LLC.

               In addition, upon information and belief, Mallinckrodt plc’s President and CEO

served as “Chief Operating Decision Maker” (“CODM”), which makes resource allocation

decisions and assesses the performance of the business.




                                             Page 41
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 44 of 371 PageID #:19249




                    Mallinckrodt keeps consolidated financial statements for Mallinckrodt plc and

Mallinckrodt LLC. For example, Mallinckrodt plc’s Form 10-K for the year ending September

30, 2016,” defines excess cash flow “with respect to the Parent and the Subsidiaries,” which

becomes “Working Capital” available to Mallinckrodt plc. The annual budget considers

“projected consolidated balance sheet of the Parent and its Subsidiaries . . . and the related

consolidated statements of projected cash flow and projected income (collectively, the

‘Budget’)” and consolidated debt is “secured by liens ‘on all or any portion of the assets of the

Parent or its subsidiaries.’” Its SEC filings also list shared services among the entities as

including IT, finance, human resources, compliance, communications, and government affairs.

                    The two entities also share office space at the same location that the predecessor

entity, Mallinckrodt, Inc., occupied before the “inversion” — a corporate restructuring designed

to take advantage of lower foreign taxes while Mallinckrodt maintained U.S.-centered operations

— that created Mallinckrodt plc and LLC. As described above, in answering a 2016 letter the

FDA had addressed to Mallinckrodt, Inc., a Mallinckrodt plc employee used letterhead with the

same “Mallinckrodt Pharmaceuticals” logo that Mallinckrodt plc uses as its own registered

business name, and did so without advising that the entity to which the correspondence was

addressed no longer existed.

                    In deposition testimony in the MDL, a Mallinckrodt employee who had always

worked in St. Louis could not testify as to which Mallinckrodt entity he worked for. The same

employee, who served as “Senior Director Finance, Specialty Generics,” and who signed a

Sarbanes-Oxley compliance form for Mallinckrodt plc in 2015, testified that he generally pays

no attention to legal entities but rather focuses on the business of Mallinckrodt.74 Similarly, a


74
     Kilper Dep. Tr. 46:10-21; see also 8:13-23, 9:2-9, 12:19-23, 13:11-14.



                                                        Page 42
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 45 of 371 PageID #:19249




Mallinckrodt executive vice president and chief commercial officer, despite being in the senior

leadership of the company, did not know which entity paid his salary. He was also unclear

which entity the board of directors was nominally associated with.75

                    In 2017, Mallinckrodt plc reported in an SEC filing “approximately 3,900

employees, approximately 3,400 of which are based in the U.S.” In its Form 10-K for the fiscal

year ending December 29, 2017, the Company describes itself as “a global business that

develops, manufactures, markets and distributes specialty pharmaceutical products and

therapies,” lists analgesics among its “areas of focus,” and further states that: “We manufacture

controlled substances under DEA quota restrictions and in calendar 2017 we estimated that we

received approximately 36% of the total DEA quota provided to the U.S. market for the

controlled substances we manufacture.” In 2016, Mallinckrodt accounted for 43.8 million of the

236 million opioid prescriptions filled, according to IMS Health.

                    Publicly, “Mallinckrodt plc” describes itself as “an industry leader in the effort to

address prescription drug diversion and misuse in the United States,” and claims that

Mallinckrodt plc released a “prescription for America’s Opioid Epidemic” – policy initiatives

which purport to take aim prescription drug abuse.

                    Nevertheless, Mallinckrodt plc opposed efforts to approve a shareholder

resolution that would have required it to provide its shareholders a report related to measures it

has taken since 2012 to more effectively monitor and manage financial and reputational risks

related to the opioid crisis in the United States in ligation of Mallinckrodt’s sale of opioid

medications and “API” (shorthand for the “active pharmaceutical ingredients” used to make

opioid painkillers). In doing so, Mallinckrodt plc, through counsel, took the position that the


75
     O’Neill Dep. Tr. at 12:17-23; 17:22-18:16.



                                                   Page 43
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 46 of 371 PageID #:19249




resolution relates to matters “at the heart of the Company’s ordinary business,” “critical day-to-

day business” activities of its management, and subject to “direct oversight” by its board.

                    In April 2019, Mallinckrodt plc opposed a shareholder proposal that “the

Company should enhance oversight of risks related to opioids.”76 The Mallinckrodt plc board of

directors recommended voting against the proposal, claiming that it was already “actively

engaged in risk oversight of our business, including with respect to opioid abuse and misuse,”

and that the company has “proactively taken a number of steps to address the opioid crisis under

our Board’s direction and supervision.”77 At that time, Mallinckrodt plc further stated that

“[u]nder our Board’s supervision” the company had “devoted significant resources” to

preventing opioid abuse and “demonstrated a record of meeting and exceeding the requirements

of federal and state laws governing the manufacturing, sale, and distribution of controlled

substances.”78

                    As with Teva Ltd., discovery conducted in the MDL has deepened the City’s

understanding of the role that Mallinckrodt plc has played in the operation of Mallinckrodt LLC

and SpecGX LLC and their opioid business in the United States. Based on those facts, the MDL

Court found that Plaintiffs had made out a prima facie case of personal jurisdiction against

Mallinckrodt plc, see MDL Doc. 2131, as have state courts in Kentucky and Rhode Island. See

State of Rhode Island, by and through, Peter Neronha, Attorney General v. Purdue Pharma L.P.,

C.A. No. PC-2018-4555 (R.I. Super. Ct. Aug. 16, 2019); Commonwealth of Kentucky v.

Mallinckrodt plc, No. 18-CI-381 (Ky. Cir Ct. Sept. 6, 2018).




76
   2019 Notice of Annual General Meeting of Shareholder and Proxy Statement, at 71, https://mallinckrodt.gcs-
web.com/static-files/4090b445-92ae-4da0-9e2f-362f0039f2a9
77
   Id. at 71.
78
     Id. (emphasis added).



                                                  Page 44
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 47 of 371 PageID #:19249




                                III.   JURISDICTION AND VENUE

                This civil action was originally filed in the Circuit Court of Cook County, Illinois.

It was removed by Defendants to the United States District Court for the Northern District of

Illinois and the City did not seek remand. Jurisdiction is proper in the Northern District of

Illinois pursuant to 28 U.S.C. § 1332.

                The Northern District of Illinois has personal jurisdiction over Defendants

because they carry on a continuous and systematic part of their general businesses within Illinois,

have transacted substantial business with Illinois entities and residents, and have caused grave

harm in Illinois as a result.

                Venue as to each Defendant is proper in the Northern District of Illinois under 28

U.S.C. § 1391(b)(2) because a substantial part of the events and omissions giving rise to the

claim occurred in the Eastern Division of the Northern District of Illinois.

                On December 14, 2017, the Judicial Panel on Multidistrict Litigation (“JPML”)

transferred this case to this Court for consolidated or coordinated pretrial proceedings. On

December 2, 2019, the JPML remanded this case to this Court.


                                       IV.   JURY DEMAND

                The City demands a jury trial pursuant to Federal Rule of Civil Procedure 38 for

all claims triable by jury.


                                 V.     FACTUAL ALLEGATIONS

A.    The Science behind Pain Medicine.

          1.    Safe and Effective Treatment of Chronic Pain Hinges on Informed
                Risk Management.

                The practice of medicine hinges on informed risk management. Prescribers must

weigh the potential risks and benefits of each treatment option, as well as the risk of non-


                                               Page 45
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 48 of 371 PageID #:19249




treatment. Accordingly, the safe and effective treatment of chronic pain requires that a physician

be able to weigh the relative risks of prescribing opioids against both (a) the relative benefits that

may be expected during the course of opioid treatment and (b) the risks and benefits of

alternatives.

                This bedrock principle of full disclosure is particularly important in the context of

chronic opioid therapy because of the risk that patients will become physically and

psychologically dependent on the drugs and find it difficult to manage or terminate their use.

                The FDA-approved drug labels on each of Defendants’ opioids do not attempt to

advise physicians how to maximize the benefit and minimize risk for patients on long-term

chronic opioid therapy. The labels contain no dosing cap above which it would be unsafe for any

doctor to prescribe to any patient. Nor do any of the labels provide a duration limit, after which

the risks to a patient might increase. Thus, doctors and patients rely more heavily on educational

materials, such as treatment guidelines, CMEs, scientific and patient education articles and

websites, to inform their treatment decisions.

          2.    The Use of Opioids Is Associated with Known and Substantial Risks.

                The pain-relieving properties of opium have been recognized for millennia. So

has the magnitude of its potential for abuse and addiction. Opioids, after all, are closely related

to illegal drugs like opium and heroin. During the Civil War, opioids, then known as “tinctures

of laudanum,” gained popularity among doctors and pharmacists for their ability to reduce

anxiety and relieve pain—particularly on the battlefield—and were popularly used in a wide

variety of commercial products ranging from pain elixirs to cough suppressants to beverages. By

1900, an estimated 300,000 people were addicted to opioids in the United States, and many

doctors prescribed opioids solely to avoid patients’ withdrawal. Both the numbers of opioid




                                                 Page 46
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 49 of 371 PageID #:19249




addicts and the difficulty in weaning patients from opioids made clear their highly addictive

nature.

                 Minimizing addiction has long been a policy objective of both the Illinois and

federal governments. More than 25 years ago, the Illinois legislature announced that “drug

addiction [is] among the most serious health problems facing the people of the State of Illinois”

and, as a result, “[i]t is hereby declared to be the public policy of the State of Illinois to promote

and encourage . . . [the] successful treatment of . . . drug addiction.”79 The City’s workers’

compensation program and health benefit plans have expended approximately $2.4 million on

addiction treatment services from May 2013 to May 2015 alone, on top of the City’s provision of

grants to drug treatment centers for services including the treatment of opioid addiction.

                 Due to concerns about their addictive properties, opioids have been regulated at

the federal level as controlled substances by the U.S. Drug Enforcement Administration (“DEA”)

since 1970. The labels for scheduled opioid drugs carry black box warnings of potential

addiction and “[s]erious, life-threatening, or fatal respiratory depression,” the result of an

excessive dose.

                 Most patients with more than a few weeks of opioid therapy will experience

withdrawal symptoms if opioids are discontinued (commonly referred to as “dependence”).

Once dependent, a patient experiences deeply unpleasant symptoms when his or her current dose

of opioids loses effect and is not promptly replaced with a new dose. Among the symptoms

reported in connection with opioid withdrawal are: severe anxiety, nausea, vomiting, headaches,

agitation, insomnia, tremors, hallucinations, delirium, pain, and other serious symptoms, which




79
     745 ILCS 35/2.



                                                Page 47
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 50 of 371 PageID #:19249




may persist for months after a complete withdrawal from opioids, depending on how long

opioids were used.

                 Dr. Andrew Kolodny, Chief Medical Officer for Phoenix House, a national

addiction treatment program, has explained the effect of opioids as akin to “hijack[ing] the

brain’s reward system,” which in turn convinces a user that “the drug is needed to stay alive.”80

A patient’s fear of the unpleasant effects of discontinuing opioids combined with the negative

reinforcement during a period of actual withdrawal can drive a patient to seek further opioid

treatment—even where ineffective or detrimental to quality of life—simply to avoid the deeply

unpleasant effects of withdrawal.

                 When under the continuous influence of opioids over a period of time, patients

grow tolerant to their analgesic effects. As tolerance increases, a patient typically requires

progressively higher doses in order to obtain the same levels of pain reduction he or she has

become accustomed to—up to and including doses that are considered to be “frighteningly

high.”81 At higher doses, the effects of withdrawal are more substantial, thus leaving a patient at

a much higher risk of addiction. The FDA has acknowledged that available data suggest a

relationship between increased doses and the risk of adverse effects.

                 Patients receiving high doses of opioids as part of long-term opioid therapy are

three to nine times more likely to suffer overdose from opioid-related causes than those on low

doses. As compared to available alternative pain remedies, scholars have suggested that

tolerance to the respiratory depressive effects of opioids develops at a slower rate than tolerance




80
    David Montero, Actor’s Death Sows Doubt Among O.C.’s Recovering Opioid Addicts, The Orange Cnty. Reg.
(Feb. 3, 2014), http://www.ocregister.com/articles/heroin-600148-shaffer-hoffman.html.
81
    Mitchell H. Katz, Long-term Opioid Treatment of Nonmalignant Pain: A Believer Loses His Faith, 170(16)
Archives of Internal Med. 1422 (2010).



                                                   Page 48
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 51 of 371 PageID #:19249




to analgesic effects. Accordingly, the practice of continuously escalating doses to match pain

tolerance can, in fact, lead to overdose even where opioids are taken as recommended.

                 Further, “a potential side effect from chronic use [of opioids] can be abuse and

addiction . . . . [i]n fact, correct use and abuse of these agents are not polar opposites—they are

complex, inter-related phenomena.”82 It is very difficult to tell whether a patient is physically

dependent, psychologically dependent, or addicted. Drug-seeking behaviors, which are signs of

addiction, will exist and emerge when opioids are suddenly not available, the dose is no longer

effective, or tapering of a dose is undertaken too quickly.

                 Studies have shown that between 30% and 40% of long-term users of opioids

experience problems with opioid use disorders.83

                 Each of these risks and adverse effects—dependence, tolerance, and addiction—is

fully disclosed in the labels for each of Defendants’ opioids (though, as described below, not in

Defendants’ marketing).84 Prior to Defendants’ deceptive marketing scheme, each of these risks

was well-recognized by doctors and seen as a reason to use opioids to treat chronic pain

sparingly and only after other treatments had failed.

                 Opioids vary by duration. Long-acting opioids are designed to be taken once or

twice daily and are purported to provide continuous opioid therapy for, in general, 12

hours. Purdue’s OxyContin and MS Contin, Janssen’s Nucynta ER and Duragesic, Endo’s




82
   Wilson M. Compton & Nora D. Volkow, Major Increases in Opioid Analgesic Abuse in the United States:
Concerns and Strategies, 81(2) Drug & Alcohol Dependence 103, 106 (2006).
83
     Joseph A. Boscarino et al., Risk factors for drug dependence among out-patients on opioid therapy in a large US
health-care system, 105(10) Addiction 1776 ( 2010); Joseph A. Boscarino et al., Prevalence of Prescription Opioid-
Use Disorder Among Chronic Pain Patients: Comparison of the DSM-5 vs. DSM-4 Diagnostic Criteria, 30(3)
Journal of Addictive Diseases 185 (2011).
84
    For example, Purdue’s OxyContin label (October 5, 2011) states: “Physical dependence and tolerance are not
unusual during chronic opioid therapy.”



                                                      Page 49
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 52 of 371 PageID #:19249




Opana ER, Actavis’s Kadian, and Mallinckrodt’s Xartemis XR are all examples of long-acting

opioids. In addition, opioids may be taken in short-acting formulations, which last for

approximately 4-6 hours. Short-acting opioids may be taken in addition to long-acting opioids to

address “episodic pain.” Cephalon’s Actiq and Fentora are particularly fast-acting drugs that are

explicitly indicated only for use in conjunction with continuous opioid therapy. Defendants

promoted the idea that pain should be treated first by taking long-acting opioids continuously and

then by taking short-acting, rapid-onset opioids on top of that.

                  While it was once thought that long-acting opioids would not be as susceptible to

abuse and addiction as short-acting ones, this view has been discredited. OxyContin’s label now

states, as do all labels of Schedule II long-acting opioids, that the drug “exposes users to risks of

addiction, abuse, and misuse, which can lead to overdose and death.” The FDA has required

extended release and long-acting opioids to adopt “Risk Evaluation Mitigation Strateg[ies]” on

the basis that they present “a serious public health crisis of addiction, overdose, and death.”85

                  In 2013, in response to a petition to restrict the labels of long-acting opioid

products, the FDA noted the “grave risks” of opioids, “the most well-known of which include

addiction, overdose, and even death.”86 The FDA further warned that “[e]ven proper use of

opioids under medical supervision can result in life-threatening respiratory depression, coma,

and death.”87 The FDA required that—going forward—opioid makers of long-acting

formulations clearly communicate these risks in their labels (defined, as noted in Section V.C.1,

to include promotional materials disseminated by or on behalf of the manufacturer of the drug).


85
    FDA, Risk Evaluation and Mitigation Strategy (REMS) for Extended-Release and Long-Acting Opioids (last
updated Oct. 9, 2014), http://www.fda.gov/Drugs/DrugSafety/InformationbyDrugClass/
ucm163647.htm.
86
     Letter from Janet Woodcock, M.D., supra, at 2.
87
     Id.



                                                      Page 50
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 53 of 371 PageID #:19249




Thus, the FDA confirmed what had previously been accepted practice in the treatment of pain—

that the adverse outcomes from opioid use include “addiction, unintentional overdose, and death”

and that long-acting or extended release opioids “should be used only when alternative

treatments are inadequate.”88

                   Notably, in reaching its conclusion, the FDA did not rely on new or otherwise

previously unavailable scientific studies regarding the properties or effects of opioids.

            3.     The Benefits Offered by Long-Term Opioid Use Are Unproven and
                   Contradicted.

                   Despite the fact that opioids now are routinely prescribed, there never has been

evidence of their safety and efficacy for long-term use. Defendants always have been aware of

these gaps in knowledge. While promoting opioids to treat chronic pain, Defendants have failed

to disclose the lack of evidence to support their use long-term and have failed to disclose the

contradictory evidence that chronic opioid therapy actually makes patients sicker.

                   There are no controlled studies of the use of opioids beyond 16 weeks, and no

evidence that opioids improve patients’ pain and function long-term. The first random, placebo-

controlled studies appeared in the 1990s, and revealed evidence only for short-term efficacy and

only in a minority of patients.89 A 2004 report reviewed 213 randomized, controlled trials of

treatments for cancer pain and found that, while opioids had short-term efficacy, the data was

insufficient to establish long-term effectiveness. Subsequent reviews of the use of opioids for

cancer and non-cancer pain consistently note the lack of data to assess long-term outcomes. For

example, a 2007 systematic review of opioids for back pain concluded that opioids have limited,



88
     Id. at 7 (emphasis in original).
89
   Nathaniel Katz, Opioids: After Thousands of Years, Still Getting to Know You, 23(4) Clin J. Pain 303 (2007);
Roger Chou et al., Research Gaps on Use of Opioids for Chronic Noncancer Pain, 10(2) J. Pain 147 (2009).



                                                    Page 51
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 54 of 371 PageID #:19249




if any, efficacy for back pain and that evidence did not allow judgments regarding long-term use.

Similarly, a 2011 systematic review of studies for non-cancer pain found that evidence of long-

term efficacy is poor. One year later, a similar review reported poor evidence of long-term

efficacy for morphine, tramadol, and oxycodone, and fair evidence for transdermal fentanyl

(approved only for use for cancer pain).

                 On the contrary, evidence exists to show that opioid drugs are not effective to

treat chronic pain, and may worsen patients’ health. A 2006 study-of-studies found that opioids

as a class did not demonstrate improvement in functional outcomes over other non-addicting

treatments. Most notably, it stated: “For functional outcomes, the other analgesics were

significantly more effective than were opioids.”90 Another review of evidence relating to the use

of opioids for chronic pain found that up to 22.9% of patients in opioid trials dropped out before

the study began because of the intolerable effects of opioids and that the evidence of pain relief

over time was weak.

                 Endo’s own research shows that patients taking opioids, as opposed to other

prescription pain medicines, report higher rates of obesity (30% to 39%); insomnia (9% to 22%);

and self-described fair or poor health (24% to 34%).

                 Increasing duration of opioid use is strongly associated with an increasing

prevalence of mental health conditions (depression, anxiety, post-traumatic stress disorder, or

substance abuse), increased psychological distress, and greater health care utilization.



90
     Andrea D. Furlan et al., Opioids for chronic noncancer pain: a meta-analysis of effectiveness and side effects,
174(11) Can. Med. Ass’n J. 1589 (2006). This same study revealed that efficacy studies do not typically include
data on opioid addiction. In many cases, patients who may be more prone to addiction are pre-screened out of the
study pool. This does not reflect how doctors actually prescribe the drugs, because even patients who have past or
active substance use disorders tend to receive higher doses of opioids. Karen H. Seal, Association of Mental Health
Disorders With Prescription Opioids and High-Risk Opioids in US Veterans of Iraq and Afghanistan, 307(9) J. Am.
Med. Ass’n 940 (2012).



                                                      Page 52
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 55 of 371 PageID #:19249




                 As a pain specialist noted in an article titled Are We Making Pain Patients

Worse?, “[O]pioids may work acceptably well for a while, but over the long term, function

generally declines, as does general health, mental health, and social functioning. Over time,

even high doses of potent opioids often fail to control pain, and these patients are unable to

function normally.”91

                 This is true both generally and for specific pain-related conditions. Studies of the

use of opioids long-term for chronic lower back pain have been unable to demonstrate an

improvement in patients’ function. Instead, research consistently shows that long-term opioid

therapy for patients who have lower back injuries does not cause patients to return to work or

physical activity. This is due partly to addiction and other side effects.

                 As many as 30% of patients who suffer from migraines have been prescribed

opioids to treat their headaches. Users of opioids had the highest increase in the number of

headache days per month, scored significantly higher on the Migraine Disability Assessment

(MIDAS), and had higher rates of depression, compared to non-opioid users. A survey by the

National Headache Foundation found that migraine patients who used opioids were more likely

to experience sleepiness, confusion, and rebound headaches, and reported a lower quality of life

than patients taking other medications.

                 The lack of evidence for the efficacy of opioid use long-term has been well-

documented nationally in the context of workers’ compensation claims, where some of the most

detailed data exists. Claims involving workers who take opioids are almost four times as likely

to reach costs of over $100,000 than claims without opioids, as these patients suffer greater side

effects and are slower to return to work. Even adjusting for injury severity and self-reported pain


91
     Andrea Rubenstein, Are we making pain patients worse?, Sonoma Medicine (Fall 2009).



                                                   Page 53
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 56 of 371 PageID #:19249




score, receiving an opioid for more than seven days and receiving more than one opioid

prescription increased the risk that the patient would be on work disability one year later. A

prescription for opioids as the first treatment for a workplace injury doubled the average length

of the claim.

          4.    Defendants’ Impact on the Perception and Prescribing of Opioids.

                Before Defendants began their marketing campaign, generally accepted standards

of medical practice dictated that opioids should only be used short-term, for instance, for acute

pain, pain relating to recovery from surgery, or for cancer or palliative care. In those instances,

the risks of addiction are low or of little significance.

                In 1986, the World Health Organization (“WHO”) published an “analgesic

ladder” for the treatment of cancer pain. The WHO recommended treatment with over-the-

counter or prescription acetaminophen or non-steroidal anti-inflammatory drugs (“NSAIDs”)

first, and then use of unscheduled or combination opioids, and then stronger (Schedule II or III)

opioids if pain persisted. The WHO ladder pertained only to the treatment of cancer pain, and

did not contemplate the use of narcotic opioids for chronic pain—because the use of opioids for

chronic pain was not considered appropriate medical practice at the time.

                Studies and articles from the 1970s and 1980s made clear the reasons to avoid

opioids. Scientists observed negative outcomes from long-term opioid therapy in pain

management programs: opioids’ mixed record in reducing pain long-term and failure to improve

patients’ function; greater pain complaints as most patients developed tolerance to opioids;

opioid patients’ diminished ability to perform basic tasks; their inability to make use of

complementary treatments like physical therapy due to the side effects of opioids; and addiction.

Leading authorities discouraged, or even prohibited, the use of opioid therapy for chronic pain.




                                                Page 54
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 57 of 371 PageID #:19249




                 In 1986, Dr. Russell Portenoy, who later became Chairman of the Department of

Pain Medicine and Palliative Care at Beth Israel Medical Center in New York while at the same

time serving as a top spokesperson for drug companies, published an article reporting that “[f]ew

substantial gains in employment or social function could be attributed to the institution of opioid

therapy.”92

                 Writing in 1994, Dr. Portenoy described the prevailing attitudes regarding the

dangers of long-term use of opioids:


                 The traditional approach to chronic nonmalignant pain does not
                 accept the long-term administration of opioid drugs. This
                 perspective has been justified by the perceived likelihood of
                 tolerance, which would attenuate any beneficial effects over time,
                 and the potential for side effects, worsening disability, and
                 addiction. According to conventional thinking, the initial response
                 to an opioid drug may appear favorable, with partial analgesia and
                 salutary mood changes, but adverse effects inevitably occur
                 thereafter. It is assumed that the motivation to improve function will
                 cease as mental clouding occurs and the belief takes hold that the
                 drug can, by itself, return the patient to a normal life. Serious
                 management problems are anticipated, including difficulty in
                 discontinuing a problematic therapy and the development of drug
                 seeking behavior induced by the desire to maintain analgesic effects,
                 avoid withdrawal, and perpetuate reinforcing psychic effects. There
                 is an implicit assumption that little separates these outcomes from
                 the highly aberrant behaviors associated with addiction.93

According to Portenoy, these problems could constitute “compelling reasons to reject long-term

opioid administration as a therapeutic strategy in all but the most desperate cases of chronic

nonmalignant pain.”94




92
    Russell K. Portenoy & Kathleen M. Foley, Chronic Use of Opioid Analgesics in Non-Malignant Pain: Report of
38 cases, 25(2) Pain 171 (1986).
93
     Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: Current Status, supra (emphasis added).
94
     Id.




                                                    Page 55
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 58 of 371 PageID #:19249




                 For the reasons outlined by Dr. Portenoy, and in the words of one researcher from

the Harvard Medical School, “it did not enter [doctors’] minds that there could be a significant

number of chronic pain patients who were successfully managed with opioids.”95 Defendants

changed that perception.


B.      Defendants Promoted Their Branded Products Through Direct Marketing to
        Prescribers and Consumers.

                 Defendants’ direct marketing proceeded on two tracks, serving two related

purposes. First, Defendants worked through branded and unbranded marketing to build

confidence in long-term opioid use by overstating its benefits and downplaying its risks, and

thereby expand the chronic pain market. In addition, Defendants worked through their own

staffs of sales representatives, physician speakers whom those representatives recruited, and

advertising in medical journals to claim their share of that broader market. Defendants directed

all of this activity through carefully designed marketing plans that were based on extensive

research into prescriber habits and the efficacy of particular sales approaches and messages.

           1.    Defendants Relied Upon Branded Advertisements.

                 Defendants engaged in widespread advertising campaigns touting the benefits of

their branded drugs. Defendants published print advertisements in a broad array of medical

journals, ranging from those aimed at specialists, such as the Journal of Pain and Clinical

Journal of Pain, to journals with wider medical audiences, such as the Journal of the American

Medical Association. Defendants’ advertising budgets peaked in 2011, when they collectively

spent more than $14 million on medical journal advertising of opioids, nearly triple what they


95
     Igor Kissin, Long-term opioid treatment of chronic nonmalignant pain: unproven efficacy and neglected
safety?, 6 J. Pain Research 513, 514 (2013) (quoting Loeser JD, Five crises in pain management, 20(1) Pain Clinical
Updates 1-4 (2012).




                                                     Page 56
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 59 of 371 PageID #:19249




spent in 2001. The 2011 total includes $8.3 million by Purdue, $4.9 million by Janssen, and $1.1

million by Endo.96

                 As described in Sections V.D and V.E below, a number of these branded

advertisements deceptively portrayed the benefits of opioid therapy for chronic pain. As just one

example, a 2005 Purdue advertisement for OxyContin that ran in the Journal of Pain touted the

drug as an “around-the-clock analgesic . . . for an extended period of time.” The advertisement

featured a man and boy fishing and proclaimed that “There Can Be Life With Relief.” This

depiction falsely implied that OxyContin provides both effective long-term pain relief and

functional improvement, claims that, as described below, are unsubstantiated and contradicted in

the medical literature.

          2.     Defendants Relied Upon Their Sales Forces and Recruited Physician
                 Speakers.

                 Each Defendant promoted the use of opioids for chronic pain through

“detailers”— sales representatives who visited individual physicians and their staff in their

offices—and small group speaker programs. By establishing close relationships with doctors,

Defendants’ sales representatives were able to disseminate their misrepresentations in targeted,

one-on-one settings that allowed them to differentiate their opioids and to address individual

prescribers’ concerns about prescribing opioids for chronic pain. Representatives were trained

on techniques to build these relationships, with Actavis even rolling out an “Own the Nurse” kit

as a “door opener” to time with doctors.

                 Defendants developed sophisticated plans to select prescribers for sales visits

based on their specialties and prescribing habits. In accordance with common industry practice,


96
    In 2011, Actavis spent less than $100,000 on such advertising, and Cephalon spent nothing. These companies’
medical journal advertising peaked earlier, with Actavis spending $11.7 million in 2005, and Cephalon spending
about $2 million in each of 2007 and 2008.



                                                    Page 57
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 60 of 371 PageID #:19249




Defendants purchase and closely analyze prescription sales data from IMS Health that allows

them to track, precisely, the rates of initial prescribing and renewal by individual doctor, which

in turn allows them to target, tailor, and monitor the impact of their appeals.

                   Defendants in particular relied upon “influence mapping,” i.e., using decile

rankings or similar breakdowns to identify the high-volume prescribers as to whom detailing

would have the greatest sales impact. Endo, for example, identified prescribers representing

30% of its nationwide sales volume (decile Nos. 8 through 10) and planned to visit these

physicians three times per month. Defendants also closely monitored doctors’ prescribing after a

sales representative’s visit to allow them to refine their planning and messaging and to evaluate

and compensate their detailers.

                   Defendants’ sales representatives have visited hundreds of thousands of doctors,

including thousands of visits to Chicago prescribers, and as described herein, spread

misinformation regarding the risks, benefits, and superiority of opioids for the treatment of

chronic pain. This misinformation includes deceptive and unfair claims regarding the risks of

opioids for chronic pain, particularly the risks of addiction, withdrawal, and high doses, as well

as the benefits.

                   As described in more detail in Section V.E below, each Defendant carefully

trained its sales representatives to deliver company-approved messages designed to generate

prescriptions of that company’s drugs in particular and opioids in general. Pharmaceutical

companies exactingly direct and monitor their sales representatives—through detailed action

plans, trainings, tests, scripts, role-plays, supervisor tag-alongs, and other means—to ensure that

individual detailers actually deliver the desired messages and do not veer off-script.

Pharmaceutical companies likewise require their detailers to deploy sales aids reviewed,




                                                 Page 58
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 61 of 371 PageID #:19249




approved, and supplied by the company and forbid them to use, in industry parlance, “homemade

bread”—i.e., promotional materials not approved by the company’s marketing and compliance

departments. Sales representatives’ adherence to their corporate training typically is included in

their work agreements. Departing from their company’s approved messaging can and does lead

to severe consequences, including termination of employment.

               Besides carefully training their sales representatives, Defendants also used

surveys of physicians—conducted by third-party research firms—to assess how well their core

messages came across to prescribers. These “verbatim” recollections of detailers’ messages are

an integral tool in ensuring consistent message delivery. They also help Defendants gauge

physicians’ perceptions of, and willingness to prescribe, a particular Defendant’s drugs. As

described below in Section V.B.4, data obtained by the City, reflecting Midwest prescribers’

verbatim recollections of sales calls (as well as electronic, meeting, and event promotional

activity), corroborate the types of deceptive and unfair detailing messages that Defendants

purveyed nationally and in Chicago.

               In addition to making sales calls, Defendants’ detailers also identified doctors to

serve, for payment, on Defendants’ speakers’ bureaus and to attend programs with speakers and

meals paid for by Defendants. Defendants almost always select physicians who are “product

loyalists,” since one question they will be asked is whether they prescribe the drug themselves.

Endo, for instance, sought to use specialists in pain medicine—including high prescribers of its

drugs—as local thought leaders to market Opana ER to primary care doctors. Such invitations

are lucrative to the physicians selected for these bureaus; honorarium rates range from $800 to

$2,000 per program, depending on the type of event, and even speaker training typically is

compensated at $500 per hour.




                                              Page 59
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 62 of 371 PageID #:19249




               These speaker programs and associated speaker training serve three purposes:

they provide an incentive to doctors to prescribe, or increase their prescriptions of, a particular

drug; a forum in which to further market to the speaker him or herself; and an opportunity to

market to the speaker’s peers. Janssen thus described its speaker programs as a “key driver” of

opioid business, and noted that they “often trigger first use.” Defendants grade their speakers,

and future opportunities are based on speaking performance, post-program sales, and product

usage. Defendants also track the prescribing of event attendees, with Endo noting that

“physicians who came into our speaker programs wrote more prescriptions for Opana ER after

attending than before.” In the same vein, Cephalon found that attending one speaker program

“activate[d]” 43% of attendees as Fentora prescribers. It would make little sense for Defendants

to devote significant resources to programs that did not increase their sales.

               Like the sales representatives who select them, speakers are expected to stay “on

message”—indeed, they agree in writing to follow the slide decks provided to them. Endo’s

speaker rules, for example, provide that “all slides must be presented in their entirety and without

alterations . . . and in sequence.” This is important because the FDA regards promotional talks

as part of product labeling, and requires their submission for review. Speakers thus give the

appearance of providing independent, unbiased presentations on opioids, when in fact they are

presenting a script prepared by Defendants’ marketing departments. Although these meal-based

speaker events are more expensive to host and typically have lower attendance than CMEs, they

are subject to less professional scrutiny and thus afford Defendants greater freedom in the

messages they present.

               Defendants devoted massive resources to these direct sales contacts with

prescribers. In 2014, Defendants collectively spent $168 million on detailing branded opioids to




                                               Page 60
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 63 of 371 PageID #:19249




physicians nationwide. This figure includes $108 million spent by Purdue, $34 million by

Janssen, $13 million by Cephalon, $10 million by Endo, and $2 million by Actavis. The total

figure is more than double Defendants’ collective spending on detailing in 2000. Detailers’ role

in Defendants’ overall promotional efforts was also carefully calibrated; Endo, for example,

found that devoting 61% of its marketing budget to sales representatives reflected an

“[a]ppropriate combination of personal . . . and non-personal . . . selling initiatives.”

                  Defendants have spent hundreds of millions of dollars promoting their opioids

through their respective sales forces because they understand that detailers’ sales pitches are

effective. Numerous studies indicate that marketing can and does impact doctors’ prescribing

habits,97 and face-to-face detailing has the highest influence on intent to prescribe. Defendants

could see this phenomenon at work not only in the aggregate, as their sales climbed with their

promotional spending, but also at the level of individual prescribers, whom they targeted for

detailing and who responded by prescribing more of Defendants’ drugs.

           3.     Defendants Directed These Promotional Efforts Through Detailed
                  Marketing Plans.

                  Defendants guided their efforts to expand opioid prescribing through

comprehensive marketing and business plans for each drug. These documents, based on the

companies’ extensive market research, laid out ambitious plans to bring in new prescribers and

increase overall prescribing of Defendants’ opioids.



97
     See, e.g., Puneet Manchanda & Pradeep K. Chintagunta, Responsiveness of Physician Prescription Behavior to
Salesforce Effort: An Individual Level Analysis, 15 (2-3) Mktg. Letters 129 (2004) (detailing has a positive impact
on prescriptions written); Ian Larkin, Restrictions on Pharmaceutical Detailing Reduced Off-Label Prescribing of
Antidepressants and Antipsychotics in Children, 33(6) Health Affairs 1014 ( 2014) (finding academic medical
centers that restricted direct promotion by pharmaceutical sales representatives resulted in a 34% decline in on-label
use of promoted drugs); see also Art Van Zee, The Promotion and Marketing of OxyContin: Commercial Triumph,
Public Health Tragedy, 99(2) Am J. Pub. Health 221 (2009) (correlating an increase of OxyContin prescriptions
from 670,000 annually in 1997 to 6.2 million in 2002 to a doubling of Purdue’s sales force and trebling of annual
sales calls).



                                                       Page 61
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 64 of 371 PageID #:19249




               a.      Targeting categories of prescribers

               Defendants targeted, by zip codes and other local boundaries, individual health

care providers for detailing. Defendants chose their targets based on the potential for persuading

a provider to prescribe, ease of in-person access, and the likelihood of higher numbers of

prescriptions at higher doses, with no correlation to demonstrated need or demand for opioid

therapy, or to risk of abuse.

               Collectively, Defendants’ marketing plans evince dual strategies, which often

operated parallel to one another. Defendants’ sales representatives continued to focus their

detailing efforts on pain specialists and anesthesiologists, who are the highest-volume prescribers

of opioids but are also, as a group, more educated than other practitioners about opioids’ risks

and benefits. Seeking to develop market share and expand sales, however, Defendants also

targeted increasing numbers and types of prescribers for marketing.

               This expanded market of prescribers was, as a group, less informed about opioids

and, market research concluded, more susceptible to Defendants’ marketing messages. These

prescribers included nurse practitioners and physician assistants, who, a 2012 Endo business plan

noted, were “share acquisition” opportunities because they were “3x times more responsive than

MDs to details” and wrote “96% of [their] prescriptions . . . without physician consult.” Janssen

similarly focused on non-physician prescribers, observing that they “[v]alue information from

pharmaceutical companies, e.g., from reps and . . . KOLs.”

               The expanded market also included internists and general practitioners who were

low- to mid-volume prescribers. Actavis, for example, rolled out a plan in 2008 to move beyond

“Kadian loyalists” to an “expanded audience” of “low morphine writers.” Cephalon likewise

perceived primary care physicians as the principal “drivers of opioid volume,” even though its




                                              Page 62
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 65 of 371 PageID #:19249




opioids—Actiq and Fentora—are indicated only for cancer pain in opioid tolerant patients,

which typically is not treated by general practitioners.

               b.      Increasing “direct to consumer” marketing

               Defendants knew that physicians were more likely to prescribe their branded

medications when patients asked for those medications. Endo’s research, for example, found

that such communications resulted in greater patient “brand loyalty,” with longer durations of

Opana ER therapy and fewer discontinuations. Defendants thus increasingly took their opioid

sales campaigns directly to consumers, including through patient-focused “education and

support” materials. These took the form of pamphlets, videos, or other publications that patients

could view in their physician’s office, as well as employer and workers’ compensation plan

initiatives to, as Endo put it, “[d]rive demand for access through the employer audience by

highlighting cost of disease and productivity loss.”

               Defendants also knew that one of the largest obstacles to patients starting and

remaining on their branded opioids—including by switching from a competitor’s drug—was out-

of-pocket cost. They recognized they could overcome this obstacle by providing patients

financial assistance with their insurance co-payments, and each of the Defendants did so through

vouchers and coupons distributed during detailing visits with prescribers. A 2008 Actavis

business review, for example, highlighted co-pay assistance, good for up to $600 per patient per

year, as a way to drive conversions to Kadian from competitor drugs like Avinza and MS Contin.

In 2012, Janssen planned to distribute 1.5 million savings cards worth $25 each.

               c.      Differentiating each brand

               Purdue’s OxyContin was the clear market leader in prescription opioid therapy,

with 30% of the market for analgesic drugs in 2012. Meanwhile, by 2010, Defendants faced

increasing pushback from the medical community and regulators based on the growing problems


                                               Page 63
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 66 of 371 PageID #:19249




of opioid addiction and abuse. Both market conditions prompted Defendants to pursue product

differentiation strategies—and particularly an emphasis on their products being less subject to

diversion, abuse, and addiction—as a means of grabbing market share from Purdue and other

competitors.

               Endo, for example, tracked in detail prescriber “switching” from OxyContin to

Opana ER, and Actavis and Janssen did the same for switches to Kadian and Nucynta ER,

respectively. Pressure to stand out among other drugs resulted in Defendants identifying

marketing themes that thereafter were reflected in Defendants’ deceptive and harmful messages

to physicians and consumers, as described in greater detail in Sections V.D and V.E below. A

2008 Janssen plan emphasized “value” messaging in support of Nucynta ER, including claims of

less dose escalation, lower toxicity, fewer withdrawal symptoms, and less dependence, and a

2009 Opana ER market research report focused on greater potency and lower abuse potential of

Opana ER vis-à-vis OxyContin.

               d.     Moving beyond office visits

               Defendants sought to reach additional prescribers by expanding beyond

traditional sales calls and speaker events to new channels for their messages. For their sales

forces, these included marketing to prescribers through voice mail, postcards, and email—so-

called “e-detailing.” Defendants also created new platforms for their speakers by implementing

“peer to peer” programs such as teleconferences and webinars that were available to prescribers

nationally. These programs allowed Defendants to use this more seemingly credible vehicle to

market to, among other hard-to-reach audiences, prescribers at hospitals, academic centers, and

other locations that limit or prohibit in-person detailing. Employing these new approaches, each

Defendant relied heavily on speakers to promote its drugs.




                                              Page 64
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 67 of 371 PageID #:19249




         4.    Defendants Marketed Opioids in Chicago Using the Same Strategies
               and Messages They Employed Nationwide.

               As one of the United States’ largest cities, and the regional hub of the Midwest,

Chicago is a focus of Defendants’ marketing efforts. Chicago and the Midwest are attractive

targets to pharmaceutical companies based on population density, consequent sales efficiency,

and demographics—with opportunities for growth among large elderly and labor populations.

Defendants also perceived Chicago and Illinois as receptive to their marketing messages, with

Janssen giving the state a “Launch Friendly and Market Opportunity” score, in connection with

the 2011 launch of Nucynta ER launch, that ranked 11th out of 50 states.

               Defendants employed the same marketing plans and strategies and deployed the

same messages in Chicago as they did nationwide. Across the pharmaceutical industry, “core

message” development is funded and overseen on a national basis by corporate headquarters.

This comprehensive approach ensures that Defendants’ messages are accurately and consistently

delivered across marketing channels—including detailing visits, speaker events, and

advertising—and in each sales territory. Defendants consider this high level of coordination and

uniformity crucial to successfully marketing their drugs.

               Defendants ensure marketing consistency nationwide through national and

regional sales representative training; national training of local medical liaisons, the company

employees who respond to physician inquiries; centralized speaker training; single sets of visual

aids, speaker slide decks, and sales training materials; and nationally coordinated advertising. As

noted above in Section V.B.2, Defendants’ sales representatives and physician speakers were

required to stick to prescribed talking points, sales messages, and slide desks, and supervisors

rode along with them periodically to both check on their performance and compliance.




                                              Page 65
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 68 of 371 PageID #:19249




                As they did nationwide, Defendants extensively tracked the prescribing behavior

of Chicago-area health care providers and used that data to target their detailing and speaker-

recruiting efforts. Top prescribers were profiled at the city, region, zip code, and sometimes

facility levels, with information about their specialty, prescribing patterns (including product and

dose), product loyalty and refill history. Providers’ prescribing volume was ranked and sorted

into deciles.

                This information allowed Defendants to target, within each sales territory,

prescribers who could have the biggest sales impact. Indeed, one Chicago pain specialist,

Prescriber NN, who estimates that he writes 600-700 opioid prescriptions each month for the

treatment of long-term chronic pain, observed that detailers see him often because he is “big

money for these people.” Tracking prescribing behavior also enabled Defendants to zero in on

trends; Actavis, for example, identified on a monthly basis the prescribers with the greatest

increases and decreases in prescriptions written.

                As described herein, misrepresentations and deceptions regarding the risks,

benefits, and superiority of opioid use to treat chronic pain were part and parcel of Defendants’

marketing campaigns in Chicago.

                These misrepresentations are reflected in the accounts of Chicago prescribers

whom the City interviewed. As set forth below in Sections V.E, these prescribers were on the

receiving end of Defendants’ misleading messaging via detailing visits; CMEs; small-group

speaker programs; dinners, and other meals; branded advertisements; and unbranded promotional

materials funneled through third parties. These deceptive and unfair messages include the

unfounded and untrue claims described in Section V.D about functional improvement; the risks




                                              Page 66
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 69 of 371 PageID #:19249




of abuse, addiction, withdrawal, and higher dosing; the duration of pain relief, and the superiority

of opioids to other treatments.

                  Such misrepresentations also are captured in the verbatim sales message recall

data obtained by the City. To gain insight into detailing messaging, the City obtained data from

a market research and analytics company that performs promotional message tracking in the

pharmaceutical industry. The data consist of verbatim messages from detailing activity (as well

as electronic, meeting, and event promotional activity) to a sample of panelists—office-based

physicians, hospital-based physicians, nurse practitioners, and physician assistants—in the

Midwest. Each month, panelists report via online surveys on the promotional activity in which

they participated that month. The panelists’ responses are based on the panelists’ perception of

the main message of the promotion. The responses received by the research company are

reported word-for-word as “verbatims.”

                  Surveyed Midwestern health care providers often reported that Defendants’

representatives marketed their drugs as safe, with low risk of addiction or lower risk than

competing opioids, and touted that their company’s product was the drug of choice for chronic

pain conditions such as low back pain and osteoarthritis. As reported by these health care

professionals, Defendants’ representatives also repeatedly claimed or implied that their drugs had

minimal or low abuse potential; were safer than other pain medications; and, in the case of

Cephalon’s Actiq and Fentora, were appropriate for off-label uses. Individual Defendants’

misrepresentations contained in that data are described below in Section V.E98


98
     As also set forth in that section, many of the misrepresentations reported in the Midwestern verbatim data and in
the City’s interviews with Chicago-area prescribers can be traced back to sales training materials produced to the
City by Defendants. However, the City does not have access to all of the materials on which Defendants’ sales
representatives were trained. Upon information and belief—based on the careful instruction and monitoring sales
representatives receive to ensure that they deliver only company-approved messages—Defendants’ sales
representatives received corporate training on each of the deceptive statements reported by prescribers herein.



                                                       Page 67
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 70 of 371 PageID #:19249



C.       Defendants Used “Unbranded” Marketing to Evade Regulations and Consumer
         Protection Laws.

                  In addition to their direct marketing efforts, Defendants used unbranded, third-

party marketing, which they deployed as part of their national marketing strategies for their

branded drugs. Each Defendant executed these strategies through a network of third-party KOLs

and Front Groups, with which it acted in concert by funding, assisting, encouraging, and

directing their efforts, while at the same time exercising substantial control over the content of

the messages these third parties generated and disseminated, and distributing certain of those

materials themselves. As with their other marketing strategies, Defendants’ unbranded

marketing created and relied upon an appearance of independence and credibility that was

undeserved but central to its effectiveness. Unlike their direct promotional activities,

Defendants’ unbranded marketing allowed them to evade the oversight of federal regulators and

gave them greater freedom to expand their deceptive messages.

           1.     Regulations Governing Branded Promotion Require that it Be
                  Truthful, Balanced, and Supported by Substantial Evidence.

                  Drug companies that make, market, and distribute opioids are subject to generally

applicable rules requiring truthful marketing of prescription drugs. A drug company’s branded

marketing, which identifies and promotes a specific drug, must: (a) be consistent with its label

and supported by substantial scientific evidence; (b) not include false or misleading statements or

material omissions; and (c) fairly balance the drug’s benefits and risks.99 The regulatory

framework governing the marketing of specific drugs reflects a public policy designed to ensure

that drug companies, which are best suited to understand the properties and effects of their drugs,




99
     21 U.S.C. § 352(a); 21 C.F.R. §§ 1.21(a), 202.1(e)(3), 202.1(e)(6).



                                                       Page 68
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 71 of 371 PageID #:19249




are responsible for providing prescribers with the information they need to accurately assess the

risks and benefits of drugs for their patients.

                   Further, the Federal Food, Drug, and Cosmetic Act (“FDCA”) prohibits the sale

in interstate commerce of drugs that are “misbranded.” A drug is “misbranded” if it lacks

“adequate directions for use” or if the label is false or misleading “in any particular.”100

“Adequate directions for use” are directions “under which the layman can use a drug safely and

for the purposes for which it is intended.”101 Labeling” includes more than the drug’s physical

label; it also includes “all . . . other written, printed, or graphic matter . . . accompanying” the

drug, including promotional material.102 “The term “accompanying” is interpreted broadly to

include promotional materials—posters, websites, brochures, books, and the like—disseminated

by or on behalf of the manufacturer of the drug.103 Thus, Defendants’ promotional materials are

part of their drugs’ labels and required to be accurate, balanced, and not misleading.

                   Labeling is misleading if it is not based on substantial evidence, if it materially

misrepresents the benefits of the drug, or if it omits material information about or minimizes the

frequency or severity of a product’s risks. “The most serious risks set forth in a product’s

labeling are generally material to any presentation of efficacy.” The FDA notes that “[b]ecause

people expect to see risk information, there is no reason for them to imagine that the product has

important risks that have been omitted . . . especially if some risks are included.”104 Promotion




100
      21 U.S.C. §§ 352.
101
      21 C.F.R. § 201.5.
102
      21 U.S.C. § 321(m).
103
      See id.
104
    FDA, Draft Guidance for Industry, Presenting Risk Information in Prescription Drug and Medical Device
Promotion, May 2009, at 14.




                                                    Page 69
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 72 of 371 PageID #:19249




that fails to present the most important risks of the drug as prominently as its benefits lacks fair

balance and is therefore deceptive.

                   It is also illegal for drug companies to distribute materials that exclude contrary

evidence or information about the drug’s safety or efficacy or present conclusions that “clearly

cannot be supported by the results of the study.”105 Drug companies further must not make

comparisons between their drugs and other drugs that represent or suggest that “a drug is safer or

more effective than another drug in some particular when it has not been demonstrated to be

safer or more effective in such particular by substantial evidence or substantial clinical

experience.”106

                   While the FDA must approve a drug’s label, it is the drug company’s

responsibility to ensure that the material in its label is accurate and complete and is updated to

reflect any new information.107 Promotional materials also must be submitted to the FDA when

they are first used or disseminated. The FDA does not have to approve these materials in

advance; if, upon review, the FDA determines that materials marketing a drug are misleading, it

can issue an untitled letter or warning letter. The FDA uses untitled letters for violations such as

overstating the effectiveness of the drug or making claims without context or balanced

information. Warning letters address promotions involving safety or health risks and indicate the

FDA may take further enforcement action.




105
      21 C.F.R. § 99.101(a)(4).
106
      21 C.F.R. § 202.1(e)(6)(ii).
107
    See 21 C.F.R. § 201.56 (providing general requirements for prescription drug labeling); see also Wyeth v.
Levine, 555 U.S. 555 (2009) (holding that a drug company bears responsibility for the content of its drug labels at all
times); 21 C.F.R. § 314.70(c)(6) (iii)(A-C) (allowing manufacturers to make changes that “strengthen . . . a warning,
precaution, or adverse reaction” or “strengthen a statement about drug abuse, dependence, psychological effect, or
overdosage”).



                                                       Page 70
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 73 of 371 PageID #:19249




                 The Chicago Consumer Fraud and False Claim ordinances reflect the same

judgment that drug companies, just like other businesses, have a duty to deal honestly with

consumers, government, and other payors who purchase and use their products.

          2.     Defendants Deployed Front Groups and Doctors to Disseminate
                 Unbranded Information on Their Behalf.

                 Drug companies market both directly and indirectly, using third party validators

(such as scientists, physicians, or patient or professional organizations) that appear to be

independent and therefore more credible. The FDA has made clear that its promotional

requirements apply to both forms of marketing:

                 FDA’s regulation of prescription drug product promotion extends
                 both to promotional activities that are carried out by the firm itself,
                 and to promotion conducted on the firm’s behalf.

                 ....

                 Therefore, a firm is responsible for the content generated by its
                 employees or any agents acting on behalf of the firm who promote
                 the firm’s product. For example, if an employee or agent of a firm,
                 such as a medical science liaison or paid speaker (e.g., a key opinion
                 leader) acting on the firm’s behalf, comments on a third-party site
                 about the firm’s product, the firm is responsible for the content its
                 employee or agent provides. A firm is also responsible for the
                 content on a blogger’s site if the blogger is acting on behalf of the
                 firm. 108

                 In addition to being carried out directly or through third parties, drug companies’

promotional activity can be branded or unbranded; unbranded marketing refers not to a specific

drug, but more generally to a disease state or treatment. By using unbranded communications,




108
     FDA, Draft Guidance for Industry on Fulfilling Regulatory Requirements for Postmarketing Submissions of
Interactive Promotional Media for Prescription Human and Animal Drugs and Biologics, January 2014, at 1, 4,
http://www.fda.gov/downloads/drugs/guidancecomplianceregulatoryinformation/
guidances/ucm381352.pdf.



                                                    Page 71
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 74 of 371 PageID #:19249




drug companies can sidestep the extensive regulatory framework, described in Section V.C.1,

governing branded communications.

                   Defendants disseminated many of their false, misleading, imbalanced, and

unsupported statements indirectly, through KOLs and Front Groups, and in unbranded marketing

materials. These KOLs and Front Groups were important elements of Defendants’ marketing

plans, which specifically contemplated their use, because they seemed independent and therefore

outside of FDA oversight. Through unbranded materials, Defendants presented information and

instructions concerning opioids generally that were contrary to, or at best, inconsistent with

information and instructions listed on Defendants’ branded marketing materials and drug labels

and with Defendants’ own knowledge of the risks, benefits and advantages of opioids.

Defendants did so knowing that unbranded materials typically are not submitted to or reviewed

by the FDA.

                   Even where such unbranded messages were channeled through third-party

vehicles, Defendants adopted these messages as their own when they cited to, edited, approved,

and distributed such materials knowing they were false, misleading, unsubstantiated, unbalanced,

and incomplete. Unbranded brochures and other materials that are “disseminated by or on behalf

of [the] manufacturer” constitute drug “labeling” that may not be false or misleading in any

particular. See 21. C.F.R. 202.1(e)(7)(l)(2).109 As described below and in Section V.E,




109
     This regulation provides: “Brochures, booklets, mailing pieces, detailing pieces, file cards, bulletins, calendars,
price lists, catalogs, house organs, letters, motion picture films, film strips, lantern slides, sound recordings, exhibits,
literature, and reprints and similar pieces of printed, audio, or visual matter descriptive of a drug and the references
published . . . containing drug information supplied by the manufacturer, packer, or distributor of the drug and which
are disseminated by or on behalf of its manufacturer, packer, or distributor are hereby determined to be labeling, as
defined in section 201(m) of the act.” As labeling, such third party-created content distributed by a drug company
may not be misleading and must meet the accuracy, substantiation, and fair balance requirements in the FDCA.



                                                         Page 72
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 75 of 371 PageID #:19249




Defendants’ sales representatives distributed third-party marketing material that was deceptive to

Defendants’ target audiences. Defendants are responsible for these materials.

                  Moreover, Defendants took an active role in guiding, reviewing, and approving

many of the misleading statements issued by these third parties, ensuring that Defendants were

consistently aware of their content. By funding, directing, editing, and distributing these

materials, Defendants exercised control over their deceptive messages and acted in concert110

with these third parties to fraudulently promote the use of opioids for the treatment of chronic

pain.

                  For example, drug companies have been admonished for making functional

claims in FDA-reviewed branded materials because there is no evidence for such claims. Thus,

drug companies were put on notice that the FDA would not allow such claims in branded

materials. Defendants instead created and disseminated these same unsupported claims—that

opioids allow patients to sleep, return to work, or walk more easily—through unbranded

marketing materials.

                  The third-party publications Defendants assisted in creating and distributing did

not include the warnings and instructions mandated by their FDA-required drug labels and

consistent with the risks and benefits known to Defendants. For example, these publications

either did not disclose the risks of addiction, abuse, misuse, and overdose, or affirmatively

denied that patients faced a serious risk of addiction.

                  By acting through third parties, Defendants were able to both avoid FDA scrutiny

and give the false appearance that the messages reflected the views of independent third parties.



110
     As used in this Complaint, the allegation that Defendants “acted in concert” with third parties is intended to
mean both that they conspired with these third parties to achieve some end and that they aided and abetted these
third parties in the commission of acts necessary to achieve it.



                                                       Page 73
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 76 of 371 PageID #:19249




Later, Defendants would cite to these sources as “independent” corroboration of their own

statements. As one physician adviser to Defendants noted, third-party documents not only had

greater credibility, but broader distribution, as doctors did not “push back” at having materials

from, for example, the non-profit American Pain Foundation (“APF”) on display in their offices,

as they might with first party, drug company pieces. Nevertheless, the independence of these

materials was a ruse—Defendants were in close contact with these third parties, paid for and

were aware of the misleading information they were disseminating about the use of opioids to

treat chronic pain, and regularly helped them to tailor and distribute their misleading, pro-opioid

messaging.

               As part of a strategic marketing scheme, Defendants spread and validated their

deceptive messages through the following vehicles: (a) KOLs, who could be counted upon to

write favorable journal articles and deliver supportive CMEs; (b) a body of biased and

unsupported scientific literature; (c) treatment guidelines; (d) CMEs; (e) unbranded patient

education materials; and (f) Front Group patient-advocacy and professional organizations, which

exercised their influence both directly and through Defendant-controlled KOLs who served in

leadership roles in those organizations.

               a.      Defendants’ Use of KOLs

               Defendants cultivated a small circle of doctors who, upon information and belief,

were selected and sponsored by Defendants solely because they favored the aggressive treatment

of chronic pain with opioids. Defendants’ support helped these doctors become respected

industry experts. In return, these doctors repaid Defendants by touting the benefits of opioids to

treat chronic pain.

               Pro-opioid doctors have been at the hub of Defendants’ promotional efforts,

presenting the appearance of unbiased and reliable medical research supporting the broad use of


                                              Page 74
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 77 of 371 PageID #:19249




opioid therapy for chronic pain. KOLs have written, consulted on, edited, and lent their names to

books and articles, and given speeches and CMEs supportive of chronic opioid therapy. They

have served on committees that developed treatment guidelines that strongly encourage the use

of opioids to treat chronic pain (even while acknowledging the lack of evidence in support of that

position) and on the boards of pro-opioid advocacy groups and professional societies that

develop, select, and present CMEs. Defendants were able to exert control of each of these

modalities through their KOLs.

                 In return, the KOLs’ association with Defendants provided not only money, but

prestige, recognition, research funding, and avenues to publish. This positioned them to exert

even more influence in the medical community.

                 Although some KOLs initially may have advocated for more permissive opioid

prescribing with honest intentions, Defendants cultivated and promoted only those KOLs who

could be relied on to help broaden the chronic opioid therapy market. Defendants selected,

funded, and elevated those doctors whose public positions were unequivocal and supportive of

using opioids to treat chronic pain.111 These doctors’ professional reputations were then

dependent on continuing to promote a pro-opioid message, even in activities that were not

directly funded by the drug companies.

                 Defendants cited and promoted favorable studies or articles by these KOLs. By

contrast, Defendants did not support, acknowledge, or disseminate the publications of doctors

critical of the use of chronic opioid therapy. Indeed, one prominent KOL sponsored by



111
     Opioid-makers were not the first to mask their deceptive marketing efforts in purported science. The tobacco
industry also used KOLs in its effort to persuade the public and regulators that tobacco was not addictive or
dangerous. For example, the tobacco companies funded a research program at Harvard and chose as its chief
researcher a doctor who had expressed views in line with industry’s views. He was dropped when he criticized low-
tar cigarettes as potentially more dangerous, and later described himself as a pawn in the industry’s campaign.



                                                    Page 75
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 78 of 371 PageID #:19249




Defendants, Russell Portenoy, stated that he was told by a drug company that research critical of

opioids (and the doctors who published that research) would never obtain funding. Some KOLs

have even gone on to become direct employees and executives of Defendants, like Dr. David

Haddox, Purdue’s Vice President of Risk Management, or Dr. Bradley Galer, Endo’s former

Chief Medical Officer.

               Defendants provided substantial opportunities for KOLs to participate in research

studies on topics Defendants suggested or chose, with the predictable effect of ensuring that

many favorable studies appeared in the academic literature. As described by Dr. Portenoy, drug

companies would approach him with a study that was well underway and ask if he would serve

as the study’s author. Dr. Portenoy regularly agreed.

               Defendants also paid KOLs to serve as consultants or on their advisory boards

and give talks or present CMEs, typically over meals or at conferences. From 2000 on,

Cephalon, for instance, has paid doctors more than $4.5 million for programs relating to its

opioids.

               These KOLs were carefully vetted to ensure that they were likely to remain on-

message and supportive of a pharmaceutical industry agenda. One measure was a doctor’s prior

work for trusted Front Groups.

               Defendants kept close tabs on the content of the misleading materials published

by these KOLs. In many instances, they also scripted what these KOLs said—as they did with

all their recruited speakers, as discussed above in Section V.B.2. The KOLs knew or

deliberately ignored the misleading way in which they portrayed the use of opioids to treat

chronic pain to patients and prescribers, but they continued to publish those misstatements to




                                             Page 76
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 79 of 371 PageID #:19249




benefit themselves and Defendants, all the while causing harm to Chicago prescribers and

patients.

                         i.       Russell Portenoy

                  Dr. Russell Portenoy, former Chairman of the Department of Pain Medicine and

Palliative Care at Beth Israel Medical Center in New York, is one example of a KOL whom

Defendants identified and promoted to further their marketing campaign. Dr. Portenoy received

research support, consulting fees, and honoraria from Cephalon, Endo, Janssen, and Purdue

(among others), and was a paid consultant to Cephalon and Purdue.

                  Dr. Portenoy was instrumental in opening the door for the regular use of opioids

to treat chronic pain. He served on the American Pain Society (“APS”) / American Academy of

Pain Medicine (“AAPM”) Guidelines Committees, which endorsed the use of opioids to treat

chronic pain, first in 1997 and again in 2009. He was also a member of the board of APF, an

advocacy organization almost entirely funded by Defendants.

                  Dr. Portenoy also made frequent media appearances promoting opioids and

spreading misrepresentations. He appeared on Good Morning America in 2010 to discuss the

use of opioids long-term to treat chronic pain. On this widely watched program, broadcast in

Chicago and across the country, Dr. Portenoy claimed: “Addiction, when treating pain, is

distinctly uncommon. If a person does not have a history, a personal history, of substance abuse,

and does not have a history in the family of substance abuse, and does not have a very major

psychiatric disorder, most doctors can feel very assured that that person is not going to become

addicted.”112




112
      Good Morning America television broadcast, ABC News (Aug. 30, 2010).



                                                   Page 77
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 80 of 371 PageID #:19249




                  To his credit, Dr. Portenoy has recently admitted that he “gave innumerable

lectures in the late 1980s and ‘90s about addiction that weren’t true.” These lectures falsely

claimed that fewer than 1% of patients would become addicted to opioids. According to Dr.

Portenoy, because the primary goal was to “destigmatize” opioids, he and other doctors

promoting them overstated their benefits and glossed over their risks. Dr. Portenoy also

conceded that “[d]ata about the effectiveness of opioids does not exist.”113 Portenoy candidly

stated: “Did I teach about pain management, specifically about opioid therapy, in a way that

reflects misinformation? Well, . . . I guess I did.”114

                        ii.        Lynn Webster

                  Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director

of Lifetree Clinical Research, an otherwise unknown pain clinic in Salt Lake City, Utah. Dr.

Webster was President in 2013 and is a current board member of AAPM, a front group that

ardently supports chronic opioid therapy.115 He is a Senior Editor of Pain Medicine, the same

journal that published Endo special advertising supplements touting Opana ER. Dr. Webster was

the author of numerous CMEs sponsored by Cephalon, Endo, and Purdue. At the same time,

Dr. Webster was receiving significant funding from Defendants (including nearly $2 million

from Cephalon).

                  Dr. Webster had been under investigation for overprescribing by the DEA, which

raided his clinic in 2010. More than 20 of Dr. Webster’s former patients at the Lifetree Clinic

have died of opioid overdoses. Ironically, Dr. Webster created and promoted the Opioid Risk



113
      Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, Wall St. J., Dec. 17, 2012.
114
      Id.
115
     Journal supplements are paid for by drug manufacturers and, although they may be designed to blend into the
rest of the journal, are not peer-reviewed and constitute drug company advertising.



                                                     Page 78
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 81 of 371 PageID #:19249




Tool, a five question, one-minute screening tool relying on patient self-reports that purportedly

allows doctors to manage the risk that their patients will become addicted to or abuse opioids.

The claimed ability to pre-sort patients likely to become addicted is an important tool in giving

doctors confidence to prescribe opioids long-term, and for this reason, references to screening

appear in various industry-supported guidelines. Versions of Dr. Webster’s Opioid Risk Tool

appear on, or are linked to, websites run by Endo, Janssen, and Purdue. In 2011, Dr. Webster

presented, via webinar, a program sponsored by Purdue titled, Managing Patient’s Opioid Use:

Balancing the Need and the Risk. Dr. Webster recommended use of risk screening tools, urine

testing, and patient agreements as a way to prevent “overuse of prescriptions” and “overdose

deaths.” This webinar was available to and was intended to reach Chicago doctors.

                  Dr. Webster also was a leading proponent of the concept of “pseudoaddiction,”

the notion that addictive behaviors should be seen not as warnings, but as indications of

undertreated pain. In Dr. Webster’s description, the only way to differentiate the two was to

increase a patient’s dose of opioids. As he and his co-author wrote in a book entitled Avoiding

Opioid Abuse While Managing Pain (2007), when faced with signs of aberrant behavior,

increasing the dose “in most cases . . . should be the clinician’s first response.” As noted below

in Section V.E.3, Endo distributed this book to doctors. Years later, Dr. Webster reversed

himself, as described below in Section V.D.4, acknowledging that “[pseudoaddiction] obviously

became too much of an excuse to give patients more medication.”116

                  b.       “Research” That Lacked Supporting Evidence

                  Rather than find a way to actually test the safety and efficacy of opioids for long-

term use, Defendants led everyone to believe that they already had. Defendants created a body


116
      John Fauber & Ellen Gabler, Networking Fuels Painkiller Boom, Milwaukee Wisc. J. Sentinel (Feb. 19, 2012).



                                                     Page 79
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 82 of 371 PageID #:19249




of false, misleading, and unsupported medical and popular literature about opioids that

(a) understated the risks and overstated the benefits of long-term use; (b) appeared to be the

result of independent, objective research; and (c) was thus more likely to shape the perceptions

of prescribers, patients and payors. This literature was, in fact, marketing material focused on

persuading doctors and consumers that the benefits of long-term opioid use outweighed the risks.

               To accomplish this, Defendants—sometimes through third-party consultants

and/or advocacy organizations—commissioned, edited, and arranged for the placement of

favorable articles in academic journals. Defendants’ internal documents reveal plans to submit

research papers and “studies” to long lists of journals, including back-up options and last resort,

“fast-track” application journals that they could use if the pending paper was rejected

everywhere else.

               Defendants coordinated the timing and publication of manuscripts, abstracts,

posters/oral presentations, and educational materials in peer-reviewed journals and other

publications to support the launch and sales of their drugs. The plans for these materials did not

originate in the departments within the Defendant organizations that were responsible for

research, development or any other area that would have specialized knowledge about the drugs

and their effects on patients, but in Defendants’ marketing departments and with Defendants’

marketing and public relations consultants. Defendants often relied on “data on file” or

presented posters, neither of which are subject to peer review. They also published their articles

not through a competitive process, but in paid journal supplements, which allowed Defendants to

publish, in nationally circulated journals, studies supportive of their drugs.

               Defendants also made sure that favorable articles were disseminated and cited

widely in the medical literature, even where references distorted the significance or meaning of




                                               Page 80
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 83 of 371 PageID #:19249




the underlying study. Most notably, Purdue promoted a 1980 reference in the well-respected

New England Journal of Medicine: J. Porter & H. Jick, Addiction Rare in Patients Treated with

Narcotics, 302(2) New Eng. J. Med. 123 (1980) (“Porter-Jick Letter”). It is cited 856 times in

Google Scholar, and 86 times since 2010. It appears as a reference in two CME programs in

2012 sponsored by Purdue and Endo.117 Defendants and those acting on their behalf fail to

reveal that this “article” is actually a letter-to-the-editor, not a peer-reviewed study (or any kind

of study at all). The Porter-Jick Letter, reproduced in full below, describes a review of the charts

of hospitalized patients who had received opioids. (Because it was a 1980 study, standards of

care almost certainly would have limited opioids to acute or end-of-life situations, not chronic

pain.)




                The Porter-Jick Letter notes that, when these patients’ records were reviewed, it

found almost no references to signs of addiction, though there is no indication that caregivers

were instructed to assess or document signs of addiction. None of these serious limitations is


117
     AAPM, Safe Opioid Prescribing Course, February 25-26, 2012, sponsored by Purdue and Endo; “Chronic Pain
Management and Opioid Use,” October 11, 2012, sponsored by Purdue. Each CME is available for online credit,
including to prescribers in Chicago.



                                                  Page 81
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 84 of 371 PageID #:19249




disclosed when Defendants or those acting on their behalf cite the Porter-Jick Letter, typically as

the sole scientific support for the proposition that opioids are rarely addictive, even when taken

long-term. In fact, Dr. Jick later complained that his letter had been distorted and misused.

               Defendants worked not only to create or elevate favorable studies in the literature,

but to discredit or bury negative information. Defendants’ studies and articles often targeted

articles that contradicted Defendants’ claims or raised concerns about chronic opioid therapy. In

order to do so, Defendants—often with the help of third-party consultants—targeted a broad

range of media to get their message out, including negative review articles, letters to the editor,

commentaries, case-study reports, and newsletters.

               Defendants’ strategies—first, to plant and promote supportive literature and then,

to cite the pro-opioid evidence in their promotional materials, while failing to disclose evidence

that contradicts those claims—are flatly inconsistent with their legal obligations, as laid out in

Section V.C.1. The strategies were intended to, and did, knowingly and intentionally distort the

truth regarding the risks, benefits and superiority of opioids for chronic pain relief and distorted

prescribing patterns as a result.

               c.      Treatment Guidelines

               Treatment guidelines have been particularly important in securing acceptance for

chronic opioid therapy. They are relied upon by doctors, especially the general practitioners and

family doctors targeted by Defendants, who are otherwise not experts, nor trained, in the

treatment of chronic pain. Treatment guidelines not only directly inform doctors’ prescribing

practices, but are cited throughout the scientific literature and referenced by third-party payors in

determining whether they should cover treatments for specific indications. Furthermore, Endo’s

internal documents indicate that pharmaceutical sales representatives employed by Endo,

Actavis, and Purdue discussed treatment guidelines with doctors during individual sales visits.


                                               Page 82
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 85 of 371 PageID #:19249




                      i.       FSMB

               The Federation of State Medical Boards (“FSMB”) is a trade organization

representing the various state medical boards in the United States. The state boards that

comprise the FSMB membership have the power to license doctors, investigate complaints, and

discipline physicians. The FSMB finances opioid- and pain-specific programs through grants

from Defendants.

               In 1998, the FSMB developed Model Guidelines for the Use of Controlled

Substances for the Treatment of Pain (“FSMB Guidelines”), which FSMB admitted was

produced “in collaboration with pharmaceutical companies.” The FSMB Guidelines taught not

that opioids could be appropriate in limited cases or after other treatments had failed, but that

opioids were “essential” for treatment of chronic pain, including as a first prescription option.

The FSMB Guidelines failed to mention risks relating to respiratory depression and overdose,

and they discussed addiction only in the sense that “inadequate understandings” of addiction can

lead to “inadequate pain control.”

               A 2004 iteration of the FSMB Guidelines and the 2007 book adapted from the

2004 guidelines, Responsible Opioid Prescribing, also make these same claims. These

guidelines were posted online and were available to and intended to reach Chicago physicians.

               The publication of Responsible Opioid Prescribing was backed largely by drug

manufacturers, including Cephalon, Endo, and Purdue. The FSMB financed the distribution of

Responsible Opioid Prescribing by its member boards by contracting with drug companies,

including Endo and Cephalon, for bulk sales and distribution to sales representatives (for

distribution to prescribing doctors).

               In all, 163,131 copies of Responsible Opioid Prescribing were distributed to state

medical boards (and through the boards, to practicing doctors), and the FSMB benefitted by


                                               Page 83
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 86 of 371 PageID #:19249




earning approximately $250,000 in revenue and commissions from their sale.118 The FSMB

website describes the book as the “leading continuing medication education (CME) activity for

prescribers of opioid medications.”

                 Drug companies relied on FSMB guidelines to convey the message that “under-

treatment of pain” would result in official discipline, but no discipline would result if opioids

were prescribed as part of an ongoing patient relationship and prescription decisions were

documented. FSMB turned doctors’ fear of discipline on its head—doctors, who used to believe

that they would be disciplined if their patients became addicted to opioids, were taught that they

would be punished instead if they failed to prescribe opioids to their patients with pain.

                 FSMB, more recently, has moderated its stance. Although the 2012 revision of

Responsible Opioid Prescribing continues to teach that pseudoaddiction is real and that opioid

addiction risk can be managed through risk screening, it no longer recommends chronic opioid

therapy as a first choice after the failure of over-the-counter medication and has heightened its

addiction and risk warnings.

                       ii.         AAPM/APS Guidelines

                 AAPM and the APS are professional medical societies, each of which received

substantial funding from Defendants from 2009 to 2013 (with AAPM receiving over $2 million).

They issued a consensus statement in 1997, The Use of Opioids for the Treatment of Chronic

Pain, which endorsed opioids to treat chronic pain and claimed that the risk that patients would

become addicted to opioids was low.119 The co-author of the statement, Dr. Haddox, was at the



118
   According to the Federation of State Medical Boards, the Illinois Department of Financial and Professional
Regulators distributed 500 copies of Responsible Opioid Prescribing within Illinois.
119
     Consensus statement, The Use of Opioids for the Treatment of Chronic Pain, APS & AAPM (1997), available
at http://opi.areastematicas.com/generalidades/OPIOIDES.DOLORCRONICO.pdf.




                                                     Page 84
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 87 of 371 PageID #:19249




time a paid speaker for Purdue. Dr. Portenoy was the sole consultant. The consensus statement,

which also formed the foundation of the FSMB Guidelines, remained on AAPM’s website until

2011. The statement was taken down from AAPM’s website only after a doctor complained,

though it lingers on the internet elsewhere.120

               AAPM and APS issued their own guidelines in 2009 (“AAPM/APS Guidelines”)

and continued to recommend the use of opioids to treat chronic pain. Fourteen of the 21 panel

members who drafted the AAPM/APS Guidelines, including KOLs Dr. Portenoy and Dr. Perry

Fine of the University of Utah, received support from Janssen, Cephalon, Endo, and Purdue.

               The 2009 Guidelines promote opioids as “safe and effective” for treating chronic

pain, despite acknowledging limited evidence, and conclude that the risk of addiction is

manageable for patients regardless of past abuse histories. One panel member, Dr. Joel Saper,

Clinical Professor of Neurology at Michigan State University and founder of the Michigan

Headache & Neurological Institute, resigned from the panel because of his concerns that the

2009 Guidelines were influenced by contributions that drug companies, including Defendants,

made to the sponsoring organizations and committee members.

               These AAPM/APS Guidelines have been a particularly effective channel of

deception and have influenced not only treating physicians, but also the body of scientific

evidence on opioids; the Guidelines have been cited 732 times in academic literature, were

disseminated in Chicago during the relevant time period, are still available online, and were

reprinted in the Journal of Pain.

               Defendants widely referenced and promoted the 2009 Guidelines without

disclosing the acknowledged lack of evidence to support them.


120
      Id.



                                                  Page 85
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 88 of 371 PageID #:19249




                      iii.        American Geriatrics Society

                 The American Geriatrics Society (“AGS”), a nonprofit organization serving

health care professionals who work with the elderly, disseminated guidelines regarding the use of

opioids for chronic pain in 2002 (The Management of Persistent Pain in Older Persons,

hereinafter “2002 AGS Guidelines”) and 2009 (Pharmacological Management of Persistent Pain

in Older Persons, hereinafter “2009 AGS Guidelines”). The 2009 AGS Guidelines included the

following recommendations: “All patients with moderate to severe pain . . . should be considered

for opioid therapy (low quality of evidence, strong recommendation),” and “the risks [of

addiction] are exceedingly low in older patients with no current or past history of substance

abuse.”121 These recommendations, which continue to appear on AGS’s website, are not

supported by any study or other reliable scientific evidence. Nevertheless, they have been cited

278 times in Google Scholar since their 2009 publication.

                 AGS contracted with Defendants Endo, Purdue, and Janssen to disseminate the

2009 Guidelines, and to sponsor CMEs based on them. These Defendants were aware of the

content of the 2009 Guidelines when they agreed to provide funding for these projects. The

2009 Guidelines were released at the May 2009 AGS Annual Scientific Meeting in Chicago and

first published online on July 2, 2009. AGS submitted grant requests to Defendants including

Endo and Purdue beginning July 15, 2009. Internal AGS discussions in August 2009 reveal that

it did not want to receive up-front funding from drug companies, which would suggest drug

company influence, but would instead accept commercial support to disseminate the

publication. However, by drafting the guidelines knowing that pharmaceutical company funding




121
    Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics Soc’y 1331, 1339, 1342
( 2009), available at http://www.americangeriatrics.org/files/documents/2009_Guideline.pdf.



                                                   Page 86
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 89 of 371 PageID #:19249




would be needed, and allowing these companies to determine whether to provide support only

after they have approved the message, AGS ceded significant control to these companies. Endo,

Janssen, and Purdue all agreed to provide support to distribute the guidelines.

                According to one news report, AGS has received $344,000 in funding from opioid

makers since 2009.122 Five of 10 of the experts on the guidelines panel disclosed financial ties to

Defendants, including serving as paid speakers and consultants, presenting CMEs sponsored by

Defendants, receiving grants from Defendants, and investing in Defendants’ stock. The Institute

of Medicine recommends that, to ensure an unbiased result, fewer than 50% of the members of a

guidelines committee should have financial relationships with drug companies.

                      iv.        Guidelines That Did Not Receive Defendants’ Support

                The extent of Defendants’ influence on treatment guidelines is demonstrated by

the fact that independent guidelines—the authors of which did not accept drug company

funding—reached very different conclusions. The 2012 Guidelines for Responsible Opioid

Prescribing in Chronic Non-Cancer Pain, issued by the American Society of Interventional Pain

Physicians (“ASIPP”), warned that “[t]he recent revelation that the pharmaceutical industry was

involved in the development of opioid guidelines as well as the bias observed in the development

of many of these guidelines illustrate that the model guidelines are not a model for curtailing

controlled substance abuse and may, in fact, be facilitating it.” ASIPP’s Guidelines further

advise that “therapeutic opioid use, specifically in high doses over long periods of time in

chronic non-cancer pain starting with acute pain, not only lacks scientific evidence, but is in fact

associated with serious health risks including multiple fatalities, and is based on emotional and




122
    John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, Milwaukee J. Sentinel, May 30,
2012.



                                                   Page 87
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 90 of 371 PageID #:19249




political propaganda under the guise of improving the treatment of chronic pain.” ASIPP

recommends long-acting opioids in high doses only “in specific circumstances with severe

intractable pain” and only when coupled with “continuous adherence monitoring, in well-

selected populations, in conjunction with or after failure of other modalities of treatments with

improvement in physical and functional status and minimal adverse effects.”123

                 Similarly, the 2011 Guidelines for the Chronic Use of Opioids, issued by the

American College of Occupational and Environmental Medicine, recommend against the

“routine use of opioids in the management of patients with chronic pain,” finding “at least

moderate evidence that harms and costs exceed benefits based on limited evidence,” while

conceding there may be patients for whom opioid therapy is appropriate.124

                 The Clinical Guidelines on Management of Opioid Therapy for Chronic Pain,

issued by the U.S. Department of Veterans Affairs (“VA”) and Department of Defense (“DOD”)

in 2010, notes that their review:

                 revealed the lack of solid evidence based research on the efficacy of
                 long-term opioid therapy. Almost all of the randomized trials of
                 opioids for chronic non-cancer pain were short-term efficacy
                 studies. Critical research gaps . . . include: lack of effectiveness
                 studies on long-term benefits and harms of opioids . . .; insufficient
                 evidence to draw strong conclusions about optimal approaches to
                 risk stratification . . .; lack of evidence on the utility of informed
                 consent and opioid management plans . . .; and treatment of patients
                 with chronic non-cancer pain at higher risk for drug abuse or
                 misuse.125


123
    Laxmaiah Manchikanti, et al., American Society of Interventional Pain Physicians (ASIPP) Guidelines for
Responsible Opioid Prescribing in Chronic Non-Cancer Pain: Part 1, Evidence Assessment, 15 Pain Physician
(Special Issue) S1-S66; Part 2 – Guidance, 15 Pain Physician (Special Issue) S67-S116 (2012).
124
    American College of Occupational and Environmental Medicine’s Guidelines for the Chronic Use of Opioids,
(2011), available at: http://beta.acoem.org/uploadedFiles/Knowledge_Centers/
Practice_Guidelines/Chronic%20Pain%20Opioid%202011.pdf.
125
     Management of Opioid Therapy for Chronic Pain Working Group, VA/DoD Clinical Practice Guideline for
Management of Opioid Therapy for Chronic Pain (May 2010), available at
http://www.healthquality.va.gov/guidelines/Pain/cot/COT_312_Full-er.pdf.



                                                    Page 88
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 91 of 371 PageID #:19249




               d.      Continuing Medical Education

               CMEs are ongoing professional education programs provided to doctors. Doctors

are required to attend a certain number and, often, type of CME programs each year as a

condition of their licensure. These programs are delivered in person, often in connection with

professional organizations’ conferences, and online, or through written publications. Doctors

rely on CMEs not only to satisfy licensing requirements, but to get information on new

developments in medicine or to deepen their knowledge in specific areas of practice. Because

CMEs typically are delivered by KOLs who are highly respected in their fields, and are thought

to reflect these physicians’ medical expertise, they can be especially influential with doctors.

               The countless doctors and other health care professionals who participate in

accredited CMEs constitute an enormously important audience for opioid reeducation. As one

target, Defendants aimed to reach general practitioners, whose broad area of focus and lack of

specialized training in pain management made them particularly dependent upon CMEs and, as a

result, especially susceptible to Defendants’ deceptions.

               In all, Defendants sponsored CMEs that were delivered thousands of times,

promoting chronic opioid therapy and supporting and disseminating the deceptive and biased

messages described in this Complaint. These CMEs, while often generically titled to relate to

the treatment of chronic pain, focus on opioids to the exclusion of alternative treatments, inflate

the benefits of opioids, and frequently omit or downplay their risks and adverse effects.

               The American Medical Association (“AMA”) has recognized that support from

drug companies with a financial interest in the content being promoted “creates conditions in

which external interests could influence the availability and/or content” of the programs and




                                               Page 89
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 92 of 371 PageID #:19249




urges that “[w]hen possible, CME[s] should be provided without such support or the

participation of individuals who have financial interests in the educational subject matter.”126

                  Dozens of CMEs that were available to and attended or reviewed by Chicago

doctors during the relevant time period did not live up to the AMA’s standards.

                  The influence of Defendants’ funding on the content of these CMEs is clear. One

study by a Georgetown University Medical Center professor compared the messages retained by

medical students who reviewed an industry-funded CME article on opioids versus another group

who reviewed a non-industry-funded CME article. The industry-funded CME did not mention

opioid-related death once; the non-industry-funded CME mentioned opioid-related death 26

times. Students who read the industry-funded article more frequently noted the impression that

opioids were underused in treating chronic pain. The “take-aways” of those reading the non-

industry-funded CME mentioned the risks of death and addiction much more frequently than the

other group. Neither group could accurately identify whether the article they read was industry-

funded, making clear the difficulty health care providers have in screening and accounting for

source bias.127

                  By sponsoring CME programs put on by Front Groups like APF, AAPM, and

others, Defendants could expect messages to be favorable to them, as these organizations were

otherwise dependent on Defendants for other projects. The sponsoring organizations honored

this principle by hiring pro-opioid KOLs to give talks that supported chronic opioid therapy, as

described in Section V.C.2.a. Defendant-driven content in these CMEs had a direct and




126
     Opinion 9.0115,Financial Relationships with Industry in CME, Am. Med. Ass’n (Nov. 2011), available at
http://www.ama-assn.org/ama/pub/physician-resources/medical-ethics/code-medical-ethics/opinion90115.page.
127
     Adriane Fugh-Berman, Marketing Messages in Industry-Funded CME, PharmedOut (June 25, 2010), available
at pharmedout.galacticrealms.com/Fugh-BermanPrescriptionforConflict6-25-10.pdf.



                                                   Page 90
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 93 of 371 PageID #:19249




immediate effect on prescribers’ views on opioids. Producers of CMEs and Defendants

measured the effects of CMEs on prescribers’ views on opioids and their absorption of specific

messages, confirming the strategic marketing purpose in supporting them.

                  e.       Unbranded Patient Education

                  Pharmaceutical industry marketing experts see patient-focused advertising,

including direct-to-consumer marketing, as particularly valuable in “increas[ing] market share

. . . by bringing awareness to a particular disease that the drug treats.”128 Evidence also

demonstrates that physicians are willing to acquiesce to patient demands for a particular drug—

even for opioids and for conditions for which they are not generally recommended.129 An

Actavis marketing plan, for example, noted that “[d]irect-to-consumer marketing affects

prescribing decisions.” Recognizing this fact, Defendants put their relationships with Front

Groups to work to engage in largely unbranded patient education about opioid treatment for

chronic pain.

                  The drug companies expect that they will recoup their investment in direct-to-

consumer advertisements because they will capture at least some of any additional prescriptions

that result from patients “asking their doctor” about drugs that can treat their pain. Doctors also

may review direct-to-consumer materials sales representatives give them to distribute to patients.

                  f.       Defendants’ Use of Front Groups

                  As noted above, Defendants Cephalon, Endo, Janssen, and Purdue entered into

arrangements with numerous organizations to promote opioids. These organizations depend


128
    Kanika Johar, An Insider’s Perspective: Defense of the Pharmaceutical Industry’s Marketing Practices, 76
Albany L. Rev. 299, 308 (2013).
129
    Prescribers often accede to patient requests. According to one study, nearly 20% of sciatica patients requesting
oxycodone would receive a prescription for it, compared with 1% making no request. More than half of patients
requesting a strong opioid received one. J.B. McKinlay et al., Effects of Patient Medication Requests on Physician
Prescribing Behavior, 52(2) Med. Care 294 (2014).



                                                      Page 91
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 94 of 371 PageID #:19249




upon Defendants for significant funding and, in some cases, for their survival. They were

involved not only in generating materials and programs for doctors and patients that supported

chronic opioid therapy, but also in assisting Defendants’ marketing in other ways—for example,

responding to negative articles and advocating against regulatory changes that would constrain

opioid prescribing. They developed and disseminated pro-opioid treatment guidelines;

conducted outreach to groups targeted by Defendants, such as veterans and the elderly; and

developed and sponsored CMEs that focused exclusively on use of opioids to treat chronic pain.

Defendants funded these Front Groups in order to ensure supportive messages from these

seemingly neutral and credible third parties, and their funding did, in fact, ensure such supportive

messages.

                Several representative examples of such Front Groups are highlighted below, but

there are others, too, such as APS, AGS, FSMB, American Chronic Pain Association (“ACPA”),

AAPM, American Society of Pain Educators (“ASPE”), NPF, and PPSG. While many of these

non-Chicago-based organizations refused to cooperate with the City’s investigatory subpoenas,

some of the available evidence demonstrating how Defendants controlled their allied Front

Groups is laid out below.

                      i.        American Pain Foundation

                The most prominent of Defendants’ Front Groups was APF, which received more

than $10 million in funding from opioid manufacturers from 2007 until it closed its doors in May

2012. Endo alone provided more than half that funding; Purdue was next, at $1.7 million.

                APF issued education guides for patients, reporters, and policymakers that touted

the benefits of opioids for chronic pain and trivialized their risks, particularly the risk of

addiction. APF also launched a campaign to promote opioids for returning veterans, as described

in Section V.C.4.b, which has contributed to high rates of addiction and other adverse


                                                Page 92
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 95 of 371 PageID #:19249




outcomes—including death—among returning soldiers. APF also engaged in a significant

multimedia campaign—through radio, television and the internet—to educate patients about their

“right” to pain treatment, namely opioids. All of the programs and materials were available

nationally and were intended to reach Chicagoans.

               In addition to Perry Fine, Russell Portenoy, and Scott Fishman, who served on

APF’s Board and reviewed its publications, another board member, Lisa Weiss, was an

employee of a public relations firm that worked for both Purdue and APF.

               In 2009 and 2010, more than 80% of APF’s operating budget came from

pharmaceutical industry sources. Including industry grants for specific projects, APF received

about $2.3 million from industry sources out of total income of about $2.85 million in 2009; its

budget for 2010 projected receipts of roughly $2.9 million from drug companies, out of total

income of about $3.5 million. By 2011, APF was entirely dependent on incoming grants from

defendants Purdue, Cephalon, Endo, and others to avoid using its line of credit. As one of its

board members, Russell Portenoy, explained, the lack of funding diversity was one of the biggest

problems at APF.

               APF held itself out as an independent patient advocacy organization. It often

engaged in grassroots lobbying against various legislative initiatives that might limit opioid

prescribing, and thus the profitability of its sponsors. It was often called upon to provide “patient

representatives” for Defendants’ promotional activities, including for Purdue’s Partners Against

Pain and Janssen’s Let’s Talk Pain. As laid out below, APF functioned largely as an advocate

for the interests of Defendants, not patients. Indeed, as early as 2001, Purdue told APF that the

basis of a grant was Purdue’s desire to “strategically align its investments in nonprofit

organizations that share [its] business interests.”




                                                Page 93
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 96 of 371 PageID #:19249




               In practice, APF operated in close collaboration with opioid makers. On several

occasions, representatives of the drug companies, often at informal meetings at Front Group

conferences, suggested activities and publications for APF to pursue. APF then submitted grant

proposals seeking to fund these activities and publications, knowing that drug companies would

support projects conceived as a result of these communications.

               APF assisted in other marketing projects for drug companies. One project funded

by another drug company—APF Reporter’s Guide: Covering Pain and Its Management

(2009)—recycled text that was originally created as part of the company’s training document.

               The same drug company made general grants, but even then it directed how APF

used them. In response to a an APF request for funding to address a potentially damaging state

Medicaid decision related to pain medications generally, the company representative responded,

“I provided an advocacy grant to APF this year—this would be a very good issue on which to

use some of that. How does that work?”

               The close relationship between APF and the drug company was not unique, but

mirrors relationships between APF and Defendants. APF’s clear lack of independence—in its

finances, management, and mission—and its willingness to allow Defendants to control its

activities and messages support an inference that each Defendant that worked with it was able to

exercise editorial control over its publications.

               Indeed, the U.S. Senate Finance Committee began looking into APF in May 2012

to determine the links, financial and otherwise, between the organization and the manufacturers

of opioid painkillers. The investigation caused considerable damage to APF’s credibility as an

objective and neutral third party and Defendants stopped funding it. Within days of being




                                                Page 94
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 97 of 371 PageID #:19249




targeted by Senate investigation, APF’s board voted to dissolve the organization “due to

irreparable economic circumstances.” APF “cease[d] to exist, effective immediately.”130

                         ii.         The American Academy of Pain Medicine

                   The American Academy of Pain Medicine, with the assistance, prompting,

involvement, and funding of Defendants, issued the treatment guidelines discussed in Section

V.C.2.c.ii, and sponsored and hosted medical education programs essential to Defendants’

deceptive marketing of chronic opioid therapy.

                   AAPM received over $2.2 million in funding since 2009 from opioid

manufacturers. AAPM maintained a corporate relations council, whose members paid $25,000

per year (on top of other funding) to participate. The benefits included allowing members to

present educational programs at off-site dinner symposia in connection with AAPM’s marquee

event—its annual meeting held in Palm Springs, California, or other resort locations. AAPM

describes the annual event as an “exclusive venue” for offering education programs to doctors.

Membership in the corporate relations council also allows drug company executives and

marketing staff to meet with AAPM executive committee members in small settings. Defendants

Endo, Purdue, Cephalon and Actavis were members of the council and presented deceptive

programs to doctors who attended this annual event. Indeed, before Cephalon’s supplemental

new drug application for the use of Fentora to treat chronic non-cancer pain was rejected by the

FDA, as described in Section V.E.2.a.i(d), AAPM was one of the primary channels by which the

company intended to promote its drugs for non-cancer use. This planned promotion included

issuing a “media alert” at the 2008 AAPM annual meeting and delivering “expanded indication

presentations” at AAPM events.


130
      http://www.painfoundation.org (last visited Aug. 24, 2015).



                                                       Page 95
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 98 of 371 PageID #:19249




                 AAPM is viewed internally by Endo as “industry friendly,” with Endo advisors

and speakers among its active members. Endo attended AAPM conferences, funded its CMEs,

and distributed its publications. The conferences sponsored by AAPM heavily emphasized

sessions on opioids—37 out of roughly 40 at one conference alone. AAPM’s presidents have

included top industry-supported KOLs Perry Fine, Russell Portenoy, and Lynn Webster. Dr.

Webster was even elected president of AAPM while under a DEA investigation. Another past

AAPM president, Dr. Scott Fishman, stated that he would place the organization “at the

forefront” of teaching that “the risks of addiction are . . . small and can be managed.”131

                 AAPM’s staff understood they and their industry funders were engaged in a

common task. Defendants were able to influence AAPM through both their significant and

regular funding and the leadership of pro-opioid KOLs within the organization.

          3.       Defendants Acted In Concert with KOLs and Front Groups in the
                   Creation, Promotion, and Control of Unbranded Marketing.

                 Like cigarette makers, which engaged in an industry-wide effort to misrepresent

the safety and risks of smoking, Defendants worked with each other and with the Front Groups

and KOLs they funded and directed to carry out a common scheme to deceptively market the

risks, benefits, and superiority of opioids to treat chronic pain.

                 Defendants acted through and with the same network of Front Groups, funded the

same KOLs, and often used the very same language and format to disseminate the same

deceptive messages. These KOLs have worked reciprocally with Defendants to promote

misleading messaging regarding the appropriate use of opioids to treat chronic pain. Although




131
     Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and Pain Medicine, Chief
of the Division of Pain Medicine, Univ. of Cal., Davis (2005), http://www.medscape.org/
viewarticle/500829.



                                                    Page 96
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 99 of 371 PageID #:19249




participants knew this information was false and misleading, these misstatements were

nevertheless disseminated to Chicago prescribers and patients.

                One vehicle for their collective collaboration was Pain Care Forum (“PCF”). PCF

began in 2004 as an APF project with the stated goals of offering “a setting where multiple

organizations can share information” and “promote and support taking collaborative action

regarding federal pain policy issues.” APF President Will Rowe described the Forum as “a

deliberate effort to positively merge the capacities of industry, professional associations, and

patient organizations.”

                PCF is comprised of representatives from opioid manufacturers and distributors

(including Cephalon, Endo, Janssen, and Purdue); doctors and nurses in the field of pain care;

professional organizations (e.g., American Academy of Pain Management, APS, and American

Society of Pain Educators); patient advocacy groups (e.g., APF and ACPA); and other like-

minded organizations (e.g., FSMB and Wisconsin Pain & Policy Studies Group), almost all of

which received substantial funding from Defendants.

                PCF, for example, developed and disseminated “consensus recommendations” for

a Risk Evaluation and Mitigation Strategy (“REMS”) for long-acting opioids that the FDA

mandated in 2009 to communicate the risks of opioids to prescribers and patients132 This was

critical because a REMS that went too far in narrowing the uses or benefits or highlighting the

risks of chronic opioid therapy would deflate Defendants’ marketing efforts. The

recommendations—drafted by Will Rowe of APF—claimed that opioids were “essential” to the

management of pain, and that the REMS “should acknowledge the importance of opioids in the


132
    The FDA can require a drug maker to develop a REMS—which could entail (as in this case) an education
requirement or distribution limitation—to manage serious risks associated with a drug.




                                                   Page 97
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 100 of 371 PageID #:19249




 management of pain and should not introduce new barriers.”133 As laid out below in Section

 V.E, Defendants worked with PCF members to limit the reach and manage the message of the

 REMS, which enabled them to maintain, and not undermine, their deceptive marketing of

 opioids for chronic pain.

            4.    Defendants Targeted Vulnerable and Lucrative Populations.

                  a.       The Elderly

                  Elderly patients taking opioids have been found to suffer elevated fracture risks, a

 greater risk for hospitalizations, and increased vulnerability to adverse drug effects and

 interactions, such as respiratory depression, which, as Defendants acknowledge in their labels

 (but not in their marketing), occurs more frequently in elderly patients. A 2010 paper in the

 Archives of Internal Medicine reported that elderly patients who used opioids had a significantly

 higher rate of death, heart attacks, and strokes than users of NSAIDs. Defendants’ targeted

 marketing to the elderly and the absence of cautionary language in their promotional materials

 flies in the face of scientific evidence and their own labels, and creates a heightened risk of

 serious injury to elderly patients.

                  Defendants also promoted the notion—also without adequate scientific

 foundation—that the elderly are particularly unlikely to become addicted to opioids. AGS’s

 2009 Guidelines, for example, which Purdue, Endo, and Janssen publicized, described the risk of

 addiction as “exceedingly low in older patients with no current or past history of substance

 abuse.” Yet, a 2010 study examining overdoses among long-term opioid users found that

 patients 65 or older were among those with the largest number of serious overdoses.




 133
     Defendants also agreed that short-acting opioids should also be included in REMS as not to disadvantage the
 long-acting, branded drugs.



                                                      Page 98
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 101 of 371 PageID #:19249




                Defendants’ efforts have paid off. Since 2007, prescriptions for the elderly have

 grown at twice the rate of prescriptions for adults between the ages of 40 and 59. In Chicago,

 use of chronic opioid therapy by elderly patients who are seen in one of the City’s 17 senior

 wellness program sites, for example, is significant. According to a pharmacist associated with

 the program, many seniors start on opioids to treat chronic back pain or arthritis.

                b.      Veterans

                Veterans, too, are suffering greatly from the effects of Defendants’ targeted

 marketing. A 2008 survey showed prescription drug abuse among military personnel doubled

 from 2002 to 2005, and then nearly tripled again over the next three years. In 2009, military

 doctors wrote 3.8 million prescriptions for narcotic pain pills—four times as many as they did in

 2001. Further, one-third of veterans prescribed opioids as of 2012 remained on take-home

 opioids for more than 90 days. Although many of these veterans are returning from service with

 traumatic injuries, the increase in opioid prescribing is disproportionate to the population and, in

 far too many cases, unsuited for their treatment. Among former service members receiving VA

 services nationally in a single year (2005), 1,013 had died of accidental drug overdoses—double

 the rate of the civilian population.

                The City has a substantial population of veterans who must cope with the

 consequences of overprescribing opioids. The Jesse Brown Veterans Affairs Medical Center,

 which serves Chicago residents who are veterans, saw dramatic increases in their rates of

 prescribing opioids. In addition, at least one doctor interviewed by the City of Chicago

 described the pressure to prescribe opioids in the facility and the high rates of addiction.

                Opioids are particularly dangerous to veterans. According to a study published

 last year in the 2013 Journal of American Medicine, veterans returning from Iraq and

 Afghanistan who were prescribed opioids have a higher incidence of adverse clinical outcomes,


                                                Page 99
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 102 of 371 PageID #:19249




 like overdoses and self-inflicted and accidental injuries; 40% of veterans with post-traumatic

 stress disorder received opioids and benzodiazepines (anti-anxiety drugs) that, when mixed with

 alcohol, can cause respiratory depression and death. Yet, according to a VA Office of Inspector

 General Report, 92.6% of veterans who were prescribed opioid drugs were also prescribed

 benzodiazepines. Again, as with elderly patients, Defendants both purposefully sought to

 increase opioid prescribing to this vulnerable group and omitted from their promotional materials

 the known, serious risks opioids posed to them.

                  Exit Wounds, a 2009 publication sponsored by Purdue, distributed by APF with

 grants from Janssen and Endo, and written as a personal narrative of one veteran, describes

 opioids as “underused” and the “gold standard of pain medications” and fails to disclose the risk

 of addiction, overdose, or injury. It notes that opioid medications “increase a person’s level of

 functioning” and that “[l]ong experience with opioids shows that people who are not predisposed

 to addiction are unlikely to become addicted to opioid pain medications.” The book also asserts

 that “[d]enying a person opioid pain medication because he or she has a history of substance

 abuse or addiction is contrary to the model guidelines for prescribing opioids, published by the

 U.S. Federation of State Medical Boards.” As laid out above, the FSMB itself received support

 from Defendants during the time it created and published its guidelines.

                  Exit Wounds minimizes the risks from chronic opioid therapy and does not

 disclose the risk that opioids may cause fatal interactions with benzodiazapines, which were

 taken by a significant number of veterans.134 It is not the unbiased narrative of a returning war

 veteran. It is pure marketing, sponsored by Purdue, Endo, and Janssen. Yet, Janssen, for


 134
      FDA guidance states that materials designed to target a particular audience should disclose risks particular to
 that audience. See FDA Notice, Guidance for Industry, “Brief Summary and Adequate Directions for Use:
 Disclosing Risk Information in Consumer-Directed Print Advertisements and Promotional Labeling for Prescription
 Drugs,” August 6, 2015.



                                                      Page 100
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 103 of 371 PageID #:19249




 example, supported the marketing effort, and its insufficient disclosures, despite acknowledging

 on the label for its opioid Duragesic that its use with benzodiazepines “may cause respiratory

 depression, hypotension, and profound sedation or potentially result in coma.” A similar

 warning is found on the labels of other Defendants’ opioids.

                The deceptive nature of Exit Wounds is obvious in comparing it to guidance on

 opioids published by the VA and DOD in 2010 and 2011. The VA’s Taking Opioids

 Responsibly describes opioids as “dangerous.” It cautions against taking extra doses and

 mentions the risk of overdose and the dangers of interactions with alcohol. The list of side

 effects from opioids includes decreased hormones, sleep apnea, hyperalgesia, addiction, immune

 system changes, birth defects and death—none of which is disclosed in Exit Wounds.


 D.     Why Defendants’ Marketing Messages Are Misleading and Unfair.

                Defendants’ marketing of opioids for long-term use to treat chronic pain, both

 directly and with and through third parties, included information that was false, misleading,

 contrary to credible scientific evidence and their own labels, and lacked balance and

 substantiation. Their marketing materials omitted material information about the risks of

 opioids, and overstated their benefits. Moreover, Defendants inaccurately suggested that chronic

 opioid therapy was supported by evidence, and failed to disclose the lack of evidence in support

 of treating chronic pain with opioids.

                As described in greater detail below in Sections V.D.1-7, there are seven primary

 misleading and unfounded representations. Defendants and the third parties with which they

 teamed:

                   misrepresented that opioids improve function;

                 concealed the link between long-term use of opioids and addiction;



                                              Page 101
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 104 of 371 PageID #:19249




                   misrepresented that addiction risk can be managed;

                   masked the signs of addiction by calling them “pseudoaddiction”;

                   falsely claimed withdrawal is easily managed;

                     misrepresented or omitted the greater dangers from higher doses of opioids; and

                     deceptively minimized the adverse effects of opioids and overstated
                      the risks of NSAIDs.

                  In addition to these misstatements, Purdue purveyed an eighth deception—laid

 out in detail below in Section V.D.8—that OxyContin provides a full 12 hours of pain relief.

                  Exacerbating each of these misrepresentations and deceptions was the collective

 effort of Defendants and third parties to hide from the medical community the fact that the FDA

 “is not aware of adequate and well-controlled studies of opioid use longer than 12 weeks.”135

           1.     Defendants and Their Third-Party Allies Misrepresented that Opioids
                  Improve Function.

                  Each of the following materials was created with the expectation that, by

 instructing patients and prescribers that opioids would improve patients’ function and quality of

 life, patients would demand opioids and doctors would prescribe them. These claims also

 encouraged doctors to continue opioid therapy in the belief that failure to improve pain, function,

 or quality of life could be overcome by increasing doses or prescribing supplemental short-acting

 opioids to take on an as-needed basis for breakthrough pain.

                  However, not only is there no evidence of improvement in long-term functioning,

 a 2006 study-of-studies found that “[f]or functional outcomes . . . other analgesics were




 135
     Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eval. & Res., to Andrew Kolodny, M.D., Pres.
 Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10, 2013).




                                                    Page 102
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 105 of 371 PageID #:19249




 significantly more effective than were opioids.”136 Studies of the use of opioids in chronic

 conditions for which they are commonly prescribed, such as low back pain, corroborate this

 conclusion and have failed to demonstrate an improvement in patients’ function. Instead,

 research consistently shows that long-term opioid therapy for patients who have lower back

 injuries does not cause patients to return to work or physical activity.137 Indeed, one Defendant’s

 own internal marketing plans characterized functional improvement claims as “aspirational.”

 Another acknowledged in 2012 that “[s]ignificant investment in clinical data [was] needed” to

 establish opioids’ effect on mitigating quality of life issues, like social isolation.

                   As laid out below in Section V.D.7, the long-term use of opioids carries a host of

 serious side effects, including addiction, mental clouding and confusion, sleepiness,

 hyperalgesia, immune-system and hormonal dysfunction, that degrade, rather than improve,

 patients’ ability to function. Defendants often omitted these adverse effects from their

 publications, as well as omitting certain risks of drug interactions.

                   Yet each of the following statements by Defendants, which are further discussed,

 by Defendant, in Section V.E, suggests that the long-term use of opioids improve patients’

 function and quality of life, and that scientific evidence supports this claim.




 136
      Andrea D. Furlan et al., Opioids for chronic noncancer pain: a meta-analysis of effectiveness and side effects,
 174(11) Can. Med. Ass’n J. 1589-1594 (2006). This study revealed that efficacy studies do not typically include
 data on opioid addiction, such that, if anything, the data overstate effectiveness.
 137
      Moreover, users of opioids had the highest increase in the number of headache days per month, scored
 significantly higher on the Migraine Disability Assessment (MIDAS), and had higher rates of depression, compared
 to non-opioid users. They also were more likely to experience sleepiness, confusion, and rebound headaches, and
 reported a lower quality of life than patients taking other medications.



                                                       Page 103
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 106 of 371 PageID #:19249




       Actavis       a. Documents from a 2010 sales training indicate that Actavis trained its sales
                        force to instruct prescribers that “most chronic benign pain patients do
                        have markedly improved ability to function when maintained on chronic
                        opioid therapy.” (Emphasis added.)

                     b. Documents from a 2010 sales training indicate that Actavis trained its sales
                        force that increasing and restoring function is an expected outcome of
                        chronic Kadian therapy, including physical, social, vocational, and
                        recreational function.

                     c. Actavis distributed a product advertisement that claimed that use of
                        Kadian to treat chronic pain would allow patients to return to work, relieve
                        “stress on your body and your mental health,” and cause patients to enjoy
                        their lives.” The FDA warned Actavis such claims were misleading,
                        writing: “We are not aware of substantial evidence or substantial clinical
                        experience demonstrating that the magnitude of the effect of the drug has
                        in alleviating pain, taken together with any drug-related side effects
                        patients may experience . . . results in any overall positive impact on a
                        patient’s work, physical and mental functioning, daily activities, or
                        enjoyment of life.”138

                     d. Actavis sales representatives told Chicago prescribers that prescribing
                        Actavis’s opioids would improve their patients’ ability to function and
                        improve their quality of life.




 138
     Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns, to Doug Boothe, CEO,
 Actavis Elizabeth LLC (Feb. 18. 2010), available at http://www.fda.gov/
 Drugs/GuidanceComplianceRegulatoryInformation/EnforcementActivitiesbyFDA/WarningLettersandNoticeofViola
 tionLetterstoPharmaceuticalCompanies/ucm259240.htm.



                                                 Page 104
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 107 of 371 PageID #:19249




   Cephalon      e. Cephalon sponsored the FSMB’s Responsible Opioid Prescribing (2007),
                    which taught that relief of pain itself improved patients’ function.
                    Responsible Opioid Prescribing explicitly describes functional
                    improvement as the goal of a “long-term therapeutic treatment course.”
                    Cephalon also spent $150,000 to purchase copies of the book in bulk and
                    distributed the book through its pain sales force to 10,000 prescribers and
                    5,000 pharmacists.

                 f. Cephalon sponsored the American Pain Foundation’s Treatment Options:
                    A Guide for People Living with Pain (2007), which taught patients that
                    opioids when used properly “give [pain patients] a quality of life we
                    deserve.” The Treatment Options guide notes that non-steroidal anti-
                    inflammatory drugs have greater risks with prolonged duration of use, but
                    there was no similar warning for opioids. APF distributed 17,200 copies
                    in one year alone, according to its 2007 annual report. The publication was
                    available online until the APF shut its doors in 2012.

                 g. Cephalon sponsored a CME written by key opinion leader Dr. Lynn
                    Webster, titled Optimizing Opioid Treatment for Breakthrough Pain,
                    which was offered online by Medscape, LLC from September 28, 2007,
                    through December 15, 2008. The CME taught that Cephalon’s Actiq and
                    Fentora improve patients’ quality of life and allow for more activities when
                    taken in conjunction with long-acting opioids.

                 h. Cephalon sales representatives told Chicago prescribers that opioids would
                    increase patients’ ability to function and improve their quality of life.




                                           Page 105
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 108 of 371 PageID #:19249




       Endo            i. Endo sponsored a website, painknowledge.com, through APF and NIPC,
                          which claimed in 2009 that with opioids, “your level of function should
                          improve; you may find you are now able to participate in activities of daily
                          living, such as work and hobbies, that you were not able to enjoy when
                          your pain was worse.” Endo continued to provide funding for this website
                          through 2012, and closely tracked unique visitors to it.

                       j. A CME sponsored by Endo, titled Persistent Pain in the Older Patient,
                          taught that chronic opioid therapy has been “shown to reduce pain and
                          improve depressive symptoms and cognitive functioning.”

                       k. Endo distributed handouts to prescribers that claimed that use of Opana
                          ER to treat chronic pain would allow patients to perform work as a chef.
                          This flyer also emphasized Opana ER’s indication without including
                          equally prominent disclosure of the “moderate to severe pain”
                          qualification.139

                       l. Endo’s sales force distributed FSMB’s Responsible Opioid Prescribing
                          (2007). This book taught that relief of pain itself improved patients’
                          function. Responsible Opioid Prescribing explicitly describes functional
                          improvement as the goal of a “long-term therapeutic treatment course.”

                       m. Endo provided grants to APF to distribute Exit Wounds to veterans, which
                          taught that opioid medications “increase your level of functioning”
                          (emphasis in the original). Exit Wounds also omits warnings of the risk of
                          interactions between opioids and benzodiazepines, which would increase
                          fatality risk. Benzodiazepines are frequently prescribed to veterans
                          diagnosed with post-traumatic stress disorder.

                       n. Endo sales representatives told Chicago prescribers that opioids would
                          increase patients’ ability to function and improve their quality of life by
                          helping them become more physically active and return to work.




 139
     FDA regulations require that warnings or limitations be given equal prominence in disclosure, and failure to do
 so constitutes “misbranding” of the product. 21 C.F.R. § 202.1(e)(3); see also 21 U.S.C. § 331(a).



                                                      Page 106
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 109 of 371 PageID #:19249




    Janssen      o. Janssen sponsored a patient education guide titled Finding Relief: Pain
                    Management for Older Adults (2009), which its personnel reviewed and
                    approved and its sales force distributed. This guide features a man playing
                    golf on the cover and lists examples of expected functional improvement
                    from opioids, like sleeping through the night, returning to work, recreation,
                    sex, walking, and climbing stairs. The guide states as a “fact” that “opioids
                    may make it easier for people to live normally” (emphasis in the original).
                    The myth/fact structure implies authoritative backing for the claim that
                    does not exist. The targeting of older adults also ignored heightened opioid
                    risks in this population.

                 p. Janssen sponsored, developed, and approved content of a website, Let’s
                    Talk Pain in 2009, acting in conjunction with the APF, AAPM, and
                    ASPMN, whose participation in Let’s Talk Pain Janssen financed and
                    orchestrated. This website featured an interview, which was edited by
                    Janssen personnel, claiming that opioids were what allowed a patient to
                    “continue to function,” inaccurately implying her experience would be
                    representative. This video is still available today on youtube.com.

                 q. Janssen provided grants to APF to distribute Exit Wounds to veterans,
                    which taught that opioid medications “increase your level of functioning”
                    (emphasis in the original). Exit Wounds also omits warnings of the risk of
                    interactions between opioids and benzodiazepines, which would increase
                    fatality risk. Benzodiazepines are frequently prescribed to veterans
                    diagnosed with post-traumatic stress disorder.

                 r. Janssen sales representatives told Chicago prescribers that opioids would
                    increase patients’ ability to function and improve their quality of life by
                    helping them become more physically active and return to work.

  Mallinckrodt   s. Defendant Mallinckrodt’s website, in a section on “responsible use” of
                    opioids, claims that “[t]he effective pain management offered by our
                    medicines helps enable patients to stay in the workplace, enjoy interactions
                    with family and friends, and remain an active member of society.”




                                           Page 107
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 110 of 371 PageID #:19249




     Purdue         t. Purdue ran a series of advertisements for OxyContin in 2012 in medical
                       journals titled “Pain vignettes,” which were case studies featuring patients,
                       each with pain conditions persisting over several months, recommending
                       OxyContin for each. One such patient, “Paul,” is described to be a “54-year-
                       old writer with osteoarthritis of the hands,” and the vignettes imply that an
                       OxyContin prescription will help him work more effectively.

                    u. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain &
                       Its Management, which inaccurately claimed that “multiple clinical studies”
                       have shown that opioids are effective in improving daily function,
                       psychological health, and health-related quality of life for chronic pain
                       patients.” The sole reference for the functional improvement claim noted
                       the absence of long-term studies and actually stated: “For functional
                       outcomes, the other analgesics were significantly more effective than were
                       opioids.”

                    v. Purdue sponsored APF’s Treatment Options: A Guide for People Living
                       with Pain (2007), which counseled patients that opioids, when used
                       properly, “give [pain patients] a quality of life we deserve.” APF distributed
                       17,200 copies in one year alone, according to its 2007 annual report.

                    w. Purdue sponsored APF’s Exit Wounds (2009), which taught veterans that
                       opioid medications “increase your level of functioning.” Exit Wounds also
                       omits warnings of the risk of interactions between opioids and
                       benzodiazepines, which would increase fatality risk. Benzodiazepines are
                       frequently prescribed to veterans diagnosed with post-traumatic stress
                       disorder.

                    x. Purdue sponsored the FSMB’s Responsible Opioid Prescribing (2007),
                       which taught that relief of pain itself improved patients’ function.
                       Responsible Opioid Prescribing explicitly describes functional
                       improvement as the goal of a “long-term therapeutic treatment course.”
                       Purdue also spent over $100,000 to support distribution of the book.

                    y. Purdue sales representatives told Chicago prescribers that opioids would
                       increase patients’ ability to function and improve their quality of life.


          2.   Defendants and Their Third-Party Allies Concealed the Truth About
               the Risk of Addiction from Long-Term Opioid Use.

               The fraudulent representation that opioids are rarely addictive is central to

 Defendants’ scheme. To reach chronic pain patients, Defendants, and the Front Groups and

 KOLs that they directed, assisted, and collaborated with, had to overcome doctors’ legitimate



                                              Page 108
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 111 of 371 PageID #:19249




 fears that opioids would addict their patients. The risk of addiction is an extremely weighty

 risk—condemning patients to, among other things, dependence, compulsive use, haziness, a

 lifetime of battling relapse, and a dramatically heightened risk of serious injury or death. But for

 Defendants’ campaign to convince doctors otherwise, finding benefits from opioid use for

 common chronic pain conditions sufficient to justify that risk would have, and previously had,

 posed a nearly insurmountable challenge.

                Through their well-funded, comprehensive marketing efforts, Defendants and

 their KOLs and Front Groups were able to change prescriber perceptions, despite the well-settled

 historical understanding and clear evidence that opioids taken long-term are often addictive.

 Defendants and their third-party partners: (a) brazenly maintained that the risk of addiction for

 patients who take opioids long-term was low; and (b) omitted the risk of addiction and abuse

 from the list of adverse outcomes associated with chronic opioid use, even though the frequency

 and magnitude of the risk—and Defendants’ own labels—compelled disclosure.

                Further, in addition to falsely claiming opioids had low addiction risk or omitting

 disclosure of the risk of addiction altogether, Defendants employed language that conveyed to

 prescribers that the drugs had lower potential for abuse and addiction. Further, in addition to

 making outright misrepresentations about the risk of addiction, or failing to disclose that serious

 risk at all, Defendants used code words that conveyed to prescribers that their opioid was less

 prone to abuse and addiction. For instance, sales representatives for Actavis, Endo, Janssen, and

 Purdue promoted their drugs as having “steady-state” properties with the intent and expectation

 that prescribers would understand this to mean that their drugs caused less of a rush or a feeling

 of euphoria, which can trigger abuse and addiction. Further, Endo actively promoted its

 reformulated Opana ER on the basis that it was “designed to be crush-resistant,” suggesting both




                                               Page 109
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 112 of 371 PageID #:19249




 (a) that Endo had succeeded in making the drug harder to adulterate, and (b) that it was less

 addictive, in consequence. In fact, however, Endo knew that “the clinical significance of INTAC

 Technology or its impact on abuse/misuse has not been established for Opana ER” and that

 Opana ER could still be ground and cut into small pieces by those looking to abuse the drug. In

 the same vein, Janssen denied that Nucynta ER was an opioid and claimed that it was not

 addictive, and Purdue claimed that its opioids were not favored by addicts and did not produce a

 buzz, all of which falsely suggested that its opioids were less likely to be abused or addictive.

                    Each of the following was created with the expectation that, by instructing

 patients and prescribers that addiction rates are low and that addiction is unlikely when opioids

 are prescribed for pain, doctors would prescribe opioids to more patients. For example, one

 publication sponsored exclusively by Purdue—APF’s 2011 A Policymaker’s Guide to

 Understanding Pain & Its Management—claimed that opioids are not prescribed often enough

 because of “misconceptions about opioid addiction.”

                    Acting directly or with and through third parties, each of the Defendants claimed

 that the potential for addiction from its drugs was relatively small, or non-existent, even though

 there was no scientific evidence to support those claims, and the available research contradicted

 them. A recent literature survey found that while ranges of “problematic use” of opioids ranged

 from <1% to 81%,140 abuse averages between 21% and 29% and addiction between 8% and

 12%.141 These estimates are well in line with Purdue’s own studies, showing that between 8%

 and 13% of OxyContin patients became addicted, but on which Purdue chose not to rely, citing

 instead the Porter-Jick letter.


 140
       Cited for the low end of that range was the 1980 Porter-Jick letter in the New England Journal of Medicine.
 141
     Kevin Vowels et al., Ratesof opioid misuse, abuse, and addiction in chronic pain: a systematic review and data
 synthesis, 156 PAIN 569-76 (April 2015).



                                                        Page 110
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 113 of 371 PageID #:19249




                  The FDA has found as well that 20% of opioid patients use two or more

 pharmacies, 26% obtain opioids from two or more prescribers, and 16.5% seek early refills—all

 potential “red flags” for abuse or addiction.142 The FDA in fact has ordered manufacturers of

 long-acting opioids to “[c]onduct one or more studies to provide quantitative estimates of the

 serious risks of misuse, abuse, addiction, overdose and death associated with long-term use of

 opioid analgesics for management of chronic pain,” in recognition of the fact that it found “high

 rates of addiction” in the medical literature.143

                  Of course, the significant (and growing) incidence of abuse, misuse, and addiction

 to opioids also is powerful evidence that Defendants’ statements regarding the low risk of

 addiction were and are untrue. This was well-known to Defendants, who had access to sales data

 and reports, adverse event reports, federal abuse and addiction-related surveillance data, and

 other sources that demonstrated the widening epidemic of opioid abuse and addiction.

                  Acting directly or through and with third parties, each of the Defendants claimed

 that the potential for addiction even from long-term use of its drugs was relatively small, or non-

 existent, even though that was false and there was no scientific evidence to support it. Examples

 of these misrepresentations are laid out below, and further discussed, by Defendant, in Section

 V.E:

  Actavis              a.     Documents from a 2010 sales training indicate that Actavis trained its
                              sales force that long-acting opioids were less likely to produce addiction
                              than short-acting opioids, although there is no evidence that either form



 142
    Len Paulozzi, M.D., “Abuse of Marketed Analgesics and Its Contribution to the National Problem of Drug
 Abuse,” available at http://www.fda.gov/downloads/AdvisoryCommittees/
 CommitteesMeetingMaterials/Drugs/AnestheticAndLifeSupportDrugsAdvisoryCommittee/UCM233244.pdf.
 143
     September 10, 2013 letter from Bob Rappaport, M.D., to NDA applicants of ER/LA opioid analgesics,
 available at http://www.fda.gov/downloads/Drugs/DrugSafety/InformationbyDrugClass/
 UCM367697.pdf ; Letter from Janet Woodcock, M.D., supra.



                                                   Page 111
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 114 of 371 PageID #:19249




                       of opioid is less addictive or that any opioids can be taken long-term
                       without the risk of addiction.

                   b. Actavis caused a patient education brochure to be distributed in 2007 that
                       claimed addiction is possible, but it is “less likely if you have never had
                       an addiction problem.” Although the term “less likely” is not defined,
                       the overall presentation suggests the risk is so low as not to be a worry.

                 c.    Kadian sales representatives told Chicago prescribers that Kadian was
                       “steady state” and had extended release mechanisms, the implication of
                       which was that it did not produce a rush or euphoric effect, and therefore
                       was less addictive and less likely to be abused.

                 d.    Kadian sales representatives told Chicago prescribers that the contents
                       of Kadian could not be dissolved in water if the capsule was opened,
                       implying that Kadian was less likely to be abused—and thereby less
                       addictive—than other opioids.

                 e.    In discussions with Chicago prescribers, Kadian sales representatives
                       omitted any discussion of addiction risks related to Actavis’s drugs.

  Cephalon       f.    Cephalon sponsored and facilitated the development of a guidebook,
                       Opioid Medications and REMS: A Patient’s Guide, which claims,
                       among other things, that “patients without a history of abuse or a family
                       history of abuse do not commonly become addicted to opioids.”

                 g.    Cephalon sponsored APF’s Treatment Options: A Guide for People
                       Living with Pain (2007), which taught that addiction is rare and limited
                       to extreme cases of unauthorized dose escalations, obtaining opioids
                       from multiple sources, or theft.

                 h.    In discussions with Chicago prescribers, Cephalon sales representatives
                       omitted any discussion of addiction risks related to Cephalon’s drugs.

  Endo           i.    Endo trained its sales force in 2012 that use of long-acting opioids
                       resulted in increased patient compliance, without any supporting
                       evidence.

                 j.    Endo’s advertisements for the 2012 reformulation of Opana ER claimed
                       it was designed to be crush resistant, in a way that conveyed that it was
                       less likely to be abused. This claim was false; the FDA warned in a
                       May 10, 2013 letter that there was no evidence Endo’s design “would
                       provide a reduction in oral, intranasal or intravenous abuse” and Endo’s
                       “post-marketing data submitted are insufficient to support any
                       conclusion about the overall or route-specific rates of abuse.” Further,
                       Endo instructed its sales representatives to repeat this claim about



                                           Page 112
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 115 of 371 PageID #:19249




                      “design,” with the intention of conveying Opana ER was less subject to
                      abuse.

                 k.   Endo sponsored a website, painknowledge.com, through APF and
                      NIPC, which claimed in 2009 that: “[p]eople who take opioids as
                      prescribed usually do not become addicted.”          Although the term
                      “usually” is not defined, the overall presentation suggests the risk is so
                      low as not to be a worry. The language also implies that as long as a
                      prescription is given, opioid use will not become problematic. Endo
                      continued to provide funding for this website through 2012, and closely
                      tracked unique visitors to it.

                 l.   Endo sponsored a website, PainAction.com, which stated “Did you
                      know? Most chronic pain patients do not become addicted to the opioid
                      medications that are prescribed for them.”

                 m.   Endo sponsored CMEs published by APF’s NIPC, of which Endo was
                      the sole funder, titled Persistent Pain in the Older Adult and Persistent
                      Pain in the Older Patient. These CMEs claimed that opioids used by
                      elderly patients present “possibly less potential for abuse than in
                      younger patients[,]” which lacks evidentiary support and deceptively
                      minimizes the risk of addiction for elderly patients.

                 n.   Endo distributed an education pamphlet with the Endo logo titled Living
                      with Someone with Chronic Pain, which inaccurately minimized the
                      risk of addiction: “Most health care providers who treat people with
                      pain agree that most people do not develop an addiction problem.”

                 o.   Endo distributed a patient education pamphlet edited by key opinion
                      leader Dr. Russell Portenoy titled Understanding Your Pain: Taking
                      Oral Opioid Analgesics. It claimed that “[a]ddicts take opioids for other
                      reasons [than pain relief], such as unbearable emotional problems.”
                      This implies that pain patients prescribed opioids will not become
                      addicted, which is unsupported and untrue.

                 p.   Endo contracted with AGS to produce a CME promoting the 2009
                      guidelines for the Pharmacological Management of Persistent Pain in
                      Older Persons. These guidelines falsely claim that “the risks [of
                      addiction] are exceedingly low in older patients with no current or past
                      history of substance abuse.” None of the references in the guidelines
                      corroborates the claim that elderly patients are less likely to become
                      addicted to opioids, and there is no such evidence. Endo was aware of
                      the AGS guidelines’ content when it agreed to provide this funding, and
                      AGS drafted the guidelines with the expectation it would seek drug
                      company funding to promote them after their completion.




                                         Page 113
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 116 of 371 PageID #:19249




                 q.   Endo sales representatives told Chicago prescribers that its drugs were
                      “steady state,” the implication of which was that they did not produce a
                      rush or euphoric effect, and therefore were less addictive and less likely
                      to be abused.

                 r.   Endo provided grants to APF to distribute Exit Wounds (2009) to
                      veterans, which taught that “[l]ong experience with opioids shows that
                      people who are not predisposed to addiction are very unlikely to become
                      addicted to opioid pain medications.” Although the term “very
                      unlikely” is not defined, the overall presentation suggests that the risk
                      is so low as not to be a worry.

                 s.   In discussions with Chicago prescribers, Endo sales representatives
                      omitted discussion of addiction risks related to Endo’s drugs.

  Janssen        t.   Janssen sponsored a patient education guide titled Finding Relief: Pain
                      Management for Older Adults (2009), which its personnel reviewed and
                      approved and which its sales force distributed. This guide described a
                      “myth” that opioids are addictive, and asserts as fact that “[m]any
                      studies show that opioids are rarely addictive when used properly for
                      the management of chronic pain.” Although the term “rarely” is not
                      defined, the overall presentation suggests the risk is so low as not to be
                      a worry. The language also implies that as long as a prescription is
                      given, opioid use is not a problem.

                 u.   Janssen contracted with AGS to produce a CME promoting the 2009
                      guidelines for the Pharmacological Management of Persistent Pain in
                      Older Persons. These guidelines falsely claim that “the risks [of
                      addiction] are exceedingly low in older patients with no current or past
                      history of substance abuse.” The study supporting this assertion does
                      not analyze addiction rates by age and, as already noted, addiction
                      remains a significant risk for elderly patients. Janssen was aware of the
                      AGS guidelines’ content when it agreed to provide this funding, and
                      AGS drafted the guidelines with the expectation it would seek drug
                      company funding to promote them after their completion.

                 v.   Janssen provided grants to APF to distribute Exit Wounds (2009) to
                      veterans, which taught that [l]ong experience with opioids shows that
                      people who are not predisposed to addiction are very unlikely to become
                      addicted to opioid pain medications.” Although the term “very
                      unlikely” is not defined, the overall presentation suggests the risk is so
                      low as not to be a worry.

                 w.   Janssen currently runs a website, Prescriberesponsibly.com (last
                      modified July 2, 2015), which claims that concerns about opioid
                      addiction are “overstated.”



                                         Page 114
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 117 of 371 PageID #:19249




                 x.    A June 2009 Nucynta Training module warns Janssen’s sales force that
                       physicians are reluctant to prescribe controlled substances like Nucynta,
                       but this reluctance is unfounded because “the risks . . . are much smaller
                       than commonly believed.”

                 y.    Janssen sales representatives told Chicago prescribers that its drugs
                       were “steady state,” the implication of which was that they did not
                       produce a rush or euphoric effect, and therefore were less addictive and
                       less likely to be abused.

                 z.    Janssen sales representatives told Chicago prescribers that Nucynta and
                       Nucynta ER were “not opioids,” implying that the risks of addiction and
                       other adverse outcomes associated with opioids were not applicable to
                       Janssen’s drugs. In truth, however, as set out in Nucynta’s FDA-
                       mandated label, Nucynta “contains tapentadol, an opioid agonist and
                       Schedule II substance with abuse liability similar to other opioid
                       agonists, legal or illicit.”

                 aa.   Janssen sales representatives falsely told a Midwestern orthopedic
                       surgeon in 2013 that Duragesic had anti-abuse properties when it had
                       none.

                 bb.   Janssen’s sales representatives told Chicago prescribers that Nucynta’s
                       unique properties eliminated the risk of addiction associated with the
                       drug.

                 cc.   In discussions with Chicago prescribers, Janssen sales representatives
                       omitted discussion of addiction risks related to Janssen’s drugs.

  Mallinckrodt   dd.   In 2010, Mallinckrodt launched the C.A.R.E.S. (Collaborating and
                       Acting Responsibly to Ensure Safety) Alliance, whose website
                       promoted a book with addiction-related statements, quoted in more
                       detail below, including that: “[o]nly rarely does opioid medication cause
                       a true addiction” and that “[i]t is very uncommon for a person with
                       chronic pain to become ‘addicted’ to narcotics IF (1) he doesn’t have a
                       prior history of any addiction and (2) he only takes the medication to
                       treat pain.”

                 ee.   Mallinckrodt sales representatives promoted Exalgo in the Midwest on
                       the basis of “safety,” including claims that there was less potential for
                       abuse or diversion, and also told prescribers in the Midwest that Exalgo
                       was “steady state,” the implication of which was that they did not
                       produce a rush or euphoric effect, and therefore were less addictive and
                       less likely to be abused.




                                          Page 115
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 118 of 371 PageID #:19249




  Purdue                 ff.   Purdue published a prescriber and law enforcement education pamphlet
                               in 2011 entitled Providing Relief, Preventing Abuse, which under the
                               heading, “Indications of Possible Drug Abuse,” shows pictures of the
                               stigmata of injecting or snorting opioids—skin popping, track marks,
                               and perforated nasal septa. In fact, opioid addicts who resort to these
                               extremes are uncommon; the far more typical reality is patients who
                               become dependent and addicted through oral use.144 Thus, these
                               misrepresentations wrongly reassure doctors that as long as they do not
                               observe those signs, they need not worry that their patients are abusing
                               or addicted to opioids.

                         gg.   Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain
                               & Its Management, which inaccurately claimed that less than 1% of
                               children prescribed opioids will become addicted. This publication is
                               still available online. This publication also asserted that pain is
                               undertreated due to “misconceptions about opioid addiction.”

                         hh.   Purdue sponsored APF’s Treatment Options: A Guide for People Living
                               with Pain (2007), which asserted that addiction is rare and limited to
                               extreme cases of unauthorized dose escalations, obtaining opioids from
                               multiple sources, or theft.

                         ii.   A Purdue-funded study with a Purdue co-author claimed that “evidence
                               that the risk of psychological dependence or addiction is low in the
                               absence of a history of substance abuse.”145 The study relied only on
                               the 1980 Porter-Jick letter to the editor concerning a chart review of
                               hospitalized patients, not patients taking Purdue’s long-acting, take-
                               home opioid. Although the term “low” is not defined, the overall
                               presentation suggests the risk is so low as not to be a worry.

                         jj.   Purdue contracted with AGS to produce a CME promoting the 2009
                               guidelines for the Pharmacological Management of Persistent Pain in
                               Older Persons. These guidelines falsely claim that “the risks [of
                               addiction] are exceedingly low in older patients with no current or past
                               history of substance abuse.” None of the references in the guidelines
                               corroborates the claim that elderly patients are less likely to become
                               addicted to opioids and the claim is, in fact, untrue. Purdue was aware
                               of the AGS guidelines’ content when it agreed to provide this funding,
                               and AGS drafted the guidelines with the expectation it would seek drug
                               company funding to promote them after their completion.


 144
    Purdue itself submitted briefing materials in October 2010 to a meeting of the FDA’s Joint Meeting of the
 Anesthetic and Life Support Drugs Advisory Committee and the Drug Safety and Risk Management Advisory
 Committee in which it stated that OxyContin was used non-medically by injection 4-17% of the time.
 145
       Watson, Controlled-release oxycodone, supra.



                                                      Page 116
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 119 of 371 PageID #:19249




                      kk.   Purdue sponsored APF’s Exit Wounds (2009), which counseled
                            veterans that “[l]ong experience with opioids shows that people who are
                            not predisposed to addiction are very unlikely to become addicted to
                            opioid pain medications.” Although the term “very unlikely” is not
                            defined, the overall presentation suggests it is so low as not to be a
                            worry.

                      ll.   Purdue sales representatives told Chicago prescribers that its drugs were
                            “steady state,” the implication of which was that they did not produce a
                            rush or euphoric effect, and therefore were less addictive and less likely
                            to be abused.

                      mm. Purdue sales representatives told Chicago prescribers that Butrans has a
                          lower abuse potential than other drugs because it was essentially
                          tamper-proof and, after a certain point, patients no longer experience a
                          “buzz” from increased dosage.

                      nn.   Advertisements that Purdue sent to Chicago prescribers stated that
                            OxyContin ER was less likely to be favored by addicts, and, therefore,
                            less likely to be abused or diverted, or result in addiction.

                      oo.   In discussions with Chicago prescribers, Purdue sales representatives
                            omitted discussion of addiction risks related to Purdue’s drugs.


                In addition to denying or minimizing the risk of addiction and abuse generally,

 and as laid out in Section V.E, Defendants also falsely claimed that their particular drugs were

 safer, less addictive, and less likely to be abused or diverted than their competitors’ or

 predecessor drugs. In making these claims, Defendants said or implied that because their drug

 had a “steady-state” and did not produce peaks and valleys, which cause drug-seeking

 behavior—either to obtain the high or avoid the low—it was less likely to be abused or

 addicting. Endo also asserted in particular that, because a reformulation of Opana ER was (or

 was designed to be) abuse-deterrent or tamper-resistant, patients were less likely to become

 addicted to them. Defendants had no evidence to support any of these claims, which, by FDA




                                                Page 117
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 120 of 371 PageID #:19249




 regulation, must be based on head-to-head trials;146 the claims also were false and misleading in

 that they misrepresented the risks of both the particular drug and opioids as a class.

                 Further, rather than honestly disclose the risk of addiction, Defendants, and the

 third parties they directed and assisted and whose materials they distributed, attempted to portray

 those who were concerned about addiction as unfairly denying treatment to needy patients. To

 increase pressure on doctors to prescribe chronic opioid therapy, Defendants turned the tables; it

 was doctors who fail to treat their patients’ chronic pains with opioids—not doctors who cause

 their patients to become addicted to opioids—who are failing their patients (and subject to

 discipline). Defendants and their third-party allies claimed that purportedly overblown worries

 about addiction cause pain to be under-treated and opioids to be over-regulated and under-

 prescribed. This mantra of under-treated pain and under-used drugs reinforced Defendants’

 messages that the risks of addiction and abuse were not significant and were overblown.

                 For example, Janssen’s website, Let’s Talk Pain, warns in a video posted online

 that “strict regulatory control has made many physicians reluctant to prescribe opioids. The

 unfortunate casualty in all of this is the patient, who is often undertreated and forced to suffer in

 silence.” The program goes on to say: “Because of the potential for abusive and/or addictive

 behavior, many healthcare professionals have been reluctant to prescribe opioids for their

 patients . . . . This prescribing environment is one of many barriers that may contribute to the

 undertreatment of pain, a serious problem in the United States.”

                 In the same vein, a Purdue website called In the Face of Pain complains, under

 the heading of “Protecting Access,” that, through at least mid-2013, policy governing the




 146
     See Guidance for Industry, “Abuse-Deterrent Opioids—Evaluation and Labeling,” April 2015 (describing
 requirements for premarket and postmarket studies).



                                                   Page 118
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 121 of 371 PageID #:19249




 prescribing of opioids was “at odds with” best medical practices by “unduly restricting the

 amounts that can be prescribed and dispensed”; “restricting access to patients with pain who also

 have a history of substance abuse”; and “requiring special government-issued prescription forms

 only for the medications that are capable of relieving pain that is severe.” This unsupported and

 untrue rhetoric aims to portray doctors who do not prescribe opioids as uncaring, converting their

 desire to relieve patients’ suffering into a mandate to prescribe opioids.

          3.    Defendants and Their Third-Party Allies Misrepresented that
                Addiction Risk Can Be Avoided or Managed.

                Defendants each continue to maintain to this day that most patients safely can

 take opioids long-term for chronic pain without becoming addicted. Presumably to explain why

 doctors encounter so many patients addicted to opioids, Defendants and their third-party allies

 have come to admit that some patients could become addicted, but that doctors can avoid or

 manage that risk by using screening tools or questionnaires. These tools, they say, identify those

 with higher addiction risks (stemming from personal or family histories of substance abuse,

 mental illness, or abuse) so that doctors can more closely monitor patients at greater risk of

 addiction.

                There are three fundamental flaws in these assurances that doctors can identify

 and manage the risk of addiction. First, there is no reliable scientific evidence that screening

 works to accurately predict risk or reduce rates of addiction. Second, there is no reliable

 scientific evidence that high-risk or addicted patients can take opioids long-term without

 triggering addiction, even with enhanced monitoring and precautions. Third, there is no reliable

 scientific evidence that patients without these red flags are necessarily free of addiction risk.

                Addiction is difficult to predict on a patient-by-patient basis, and there are no

 reliable, validated tools to do so. A recent Evidence Report by the Agency for Healthcare



                                                Page 119
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 122 of 371 PageID #:19249




 Research and Quality (“AHRQ”), which “systematically review[ed] the current evidence on

 long-term opioid therapy for chronic pain” identified “[n]o study” that had “evaluated the

 effectiveness of risk mitigation strategies, such as use of risk assessment instruments, opioid

 management plans, patient education, urine drug screening, prescription drug monitoring

 program data, monitoring instruments, more frequent monitoring intervals, pill counts, or abuse-

 deterrent formulations on outcomes related to overdose, addiction, abuse or misuse.”147

 Furthermore, attempts to treat high-risk patients, such as those who have a documented

 predisposition to substance abuse, by resorting to patient contracts, more frequent refills, or urine

 drug screening are not proven to work in the real world, if busy doctors even in fact attempt

 them.

                 Most disturbingly, despite the widespread use of screening tools, patients with

 past substance use disorders—which every tool rates as a risk factor—receive, on average,

 higher doses of opioids.

                 As described below, and in Section V.E, each Defendant claimed that the risk of

 addiction could be avoided or managed, claims that are deceptive and without scientific support:

  Actavis          a. Documents from a 2010 sales training indicate that Actavis trained its sales
                      force that prescribers can use risk screening tools to limit the development of
                      addiction.

  Cephalon         b. Cephalon sponsored APF’s Treatment Options: A Guide for People Living
                      with Pain (2007), which taught patients that “opioid agreements” between
                      doctors and patients can “ensure that you take the opioid as prescribed.”




 147
     The Effectiveness and Risks of Long-term Opioid Treatment of Chronic Pain, Agency for Healthcare Res. &
 Quality (September 19, 2014).



                                                   Page 120
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 123 of 371 PageID #:19249




  Endo              c. Endo paid for a 2007 supplement148 available for continuing education credit
                       in the Journal of Family Practice and written by a Chicago-based doctor who
                       later became a member of Endo’s speakers bureau. This publication, titled
                       Pain Management Dilemmas in Primary Care: Use of Opioids, recommended
                       screening patients using tools like the Opioid Risk Tool or the Screener and
                       Opioid Assessment for Patients with Pain, and advised that patients at high
                       risk of addiction could safely (e.g., without becoming addicted) receive
                       chronic opioid therapy using a “maximally structured approach” involving
                       toxicology screens and pill counts.

  Purdue            d. Purdue’s unbranded website, In the Face of Pain (inthefaceofpain.com) states
                       that policies that “restrict[] access to patients with pain who also have a
                       history of substance abuse” and “requiring special government-issued
                       prescription forms for the only medications that are capable of relieving pain
                       that is severe” are “at odds with” best medical practices.149

                    e. Purdue sponsored a 2012 CME program taught by a Chicago-based KOL
                       titled Chronic Pain Management and Opioid Use: Easing Fears, Managing
                       Risks, and Improving Outcomes. This presentation recommended that use of
                       screening tools, more frequent refills, and switching opioids could treat a
                       high-risk patient showing signs of potentially addictive behavior.

                    f. Purdue sponsored a 2011 webinar taught by Dr. Lynn Webster, titled
                       Managing Patient’s Opioid Use: Balancing the Need and Risk. This
                       publication taught prescribers that screening tools, urine tests, and patient
                       agreements have the effect of preventing “overuse of prescriptions” and
                       “overdose deaths.”

                    g. Purdue sales representatives told Chicago prescribers that screening tools can
                       be used to select patients appropriate for opioid therapy and to manage the
                       risks of addiction.


            4.    Defendants and their Third-Party Allies Created Confusion By
                  Promoting the Misleading Term “Pseudoaddiction.”

                  Defendants and their third-party allies developed and disseminated each of the

 following misrepresentations with the intent and expectation that, by instructing patients and


 148
     The Medical Journal, The Lancet found that all of the supplement papers it received failed peer-review.
 Editorial, “The Perils of Journal and Supplement Publishing,” 375 The Lancet 9712 (347) 2010.
 149
      See In the Face of Pain Fact Sheet: Protecting Access to Pain Treatment, Purdue Pharma L.P. (Resources
 verified Mar. 2012), www.inthefaceofpain.com/content/uploads/2011/12/
 factsheet_ProtectingAccess.pdf.



                                                      Page 121
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 124 of 371 PageID #:19249




 prescribers that signs of addiction are actually the product of untreated pain, doctors would

 prescribe opioids to more patients and would continue to prescribe, and patients to use, opioids

 despite signs that the patient was addicted. The concept of pseudoaddiction was coined by Dr.

 David Haddox, who went to work for Purdue, and popularized by Dr. Russell Portenoy, who

 consulted for Cephalon, Endo, Janssen, and Purdue. Much of the same language appears in other

 Defendants’ treatment of this issue, highlighting the contrast between “undertreated pain” and

 “true addiction,” as if patients could not experience both. As KOL Dr. Lynn Webster wrote:

 “[Pseudoaddiction] obviously became too much of an excuse to give patients more medication.

 . . . It led us down a path that caused harm. It is already something we are debunking as a

 concept.”150

                   Each of the publications and statements below, which are further discussed, by

 Defendant, in Section V.E, falsely states or suggests that the concept of “pseudoaddiction” is

 substantiated by scientific evidence and accurately describes the condition of patients who only

 need, and should be treated with, more opioids:

  Actavis                 a. Documents from a 2010 sales training indicate that Actavis trained its
                             sales force to instruct physicians that aberrant behaviors like self-
                             escalation of doses constituted “pseudoaddiction.”

  Cephalon                b. Cephalon sponsored FSMB’s Responsible Opioid Prescribing (2007),
                             which taught that behaviors such as “requesting drugs by name,”
                             “demanding or manipulative behavior,” seeing more than one doctor to
                             obtain opioids, and hoarding are all signs of pseudoaddiction. Cephalon
                             also spent $150,000 to purchase copies of the book in bulk and distributed
                             it through its pain sales force to 10,000 prescribers and 5,000
                             pharmacists.

  Endo                    c. Endo distributed copies of a book by KOL Dr. Lynn Webster entitled
                             Avoiding Opioid Abuse While Managing Pain (2007). Endo’s internal
                             planning documents describe the purpose of distributing this book as to

 150
       John Fauber & Ellen Gabler, Networking Fuels Painkiller Boom, Milwaukee Wisc. J. Sentinel (Feb. 19, 2012).



                                                      Page 122
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 125 of 371 PageID #:19249




                     “[i]ncrease the breadth and depth of the Opana ER prescriber base.” The
                     book claims that when faced with signs of aberrant behavior, the doctor
                     should regard it as pseudoaddiction and thus, increasing the dose in most
                     cases . . . should be the clinician’s first response.” (emphasis added).

                  d. Endo spent $246,620 to buy copies of FSMB’s Responsible Opioid
                     Prescribing (2007), which was distributed by Endo’s sales force. This
                     book asserted that behaviors such as “requesting drugs by name,”
                     “demanding or manipulative behavior,” seeing more than one doctor to
                     obtain opioids, and hoarding, are all signs of “pseudoaddiction.”

  Janssen         e. Janssen’s website, Let’s Talk Pain, stated from 2009 through 2011 that
                     “pseudoaddiction . . . refers to patient behaviors that may occur when
                     pain is under-treated” and “[p]seudoaddiction is different from true
                     addiction because such behaviors can be resolved with effective pain
                     management.” (emphasis added).

  Mallinckrodt    f. Mallinckrodt gave education grants to pain-topics.org, a website which
                     included claims that pseudaddiction occurred when patients with
                     “unrelieved pain may become very focused on obtaining opioid
                     medications and may be erroneously perceived as ‘drug seeking.’”

  Purdue          g. Purdue published a prescriber and law enforcement education pamphlet
                     in 2011 entitled Providing Relief, Preventing Abuse, which described
                     pseudoaddiction as a concept that “emerged in the literature to describe
                     the inaccurate interpretation of [drug-seeking behaviors] in patients who
                     have pain that has not been effectively treated.”

                  h. Purdue distributed to physicians at least as of November 2006, and posted
                     on its unbranded website, Partners Against Pain, a pamphlet copyrighted
                     2005 and titled Clinical Issues in Opioid Prescribing. This pamphlet
                     included a list of conduct including “illicit drug use and deception” it
                     defined as indicative of pseudoaddiction or untreated pain. It also states:
                     “Pseudoaddiction is a term which has been used to describe patient
                     behaviors that may occur when pain is undertreated. . . . Even such
                     behaviors as illicit drug use and deception can occur in the patient’s
                     efforts to obtain relief. Pseudoaddiction can be distinguished from true
                     addiction in that the behaviors resolve when the pain is effectively
                     treated.” (Emphasis added.)

                  i. Purdue sponsored FSMB’s Responsible Opioid Prescribing (2007),
                     which taught that behaviors such as “requesting drugs by name,
                     “demanding or manipulative behavior,” seeing more than one doctor to
                     obtain opioids, and hoarding, are all signs of pseudoaddiction. Purdue
                     also spent over $100,000 to support distribution of the book.



                                          Page 123
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 126 of 371 PageID #:19249




                      j. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain
                         & Its Management, which states: “Pseudo-addiction describes patient
                         behaviors that may occur when pain is undertreated. . . . Pseudo-
                         addiction can be distinguished from true addiction in that this behavior
                         ceases when pain is effectively treated.” (Emphasis added.)



          5.    Defendants and their Third-Party Allies Claimed Withdrawal is
                Simply Managed.

                Defendants and their third-party allies promoted the false and misleading

 messages below with the intent and expectation that, by misdescribing the difficulty of

 withdrawing from opioids, prescribers and patients would be more likely to start chronic opioid

 therapy and would fail to recognize the actual risk of addiction.

                In an effort to underplay the risk and impact of addiction, Defendants and their

 third-party allies frequently claim that while patients become “physically” dependent on opioids,

 physical dependence can be addressed by gradually tapering patients’ doses to avoid the adverse

 effects of withdrawal. They fail to disclose the extremely difficult and painful effects that

 patients can experience when they are removed from opioids—effects that also make it less

 likely that patients will be able to stop using the drugs.

                In reality, withdrawal is prevalent in patients after more than a few weeks of

 therapy, and common symptoms of withdrawal include: severe anxiety, nausea, vomiting,

 headaches, agitation, insomnia, tremors, hallucinations, delirium, and pain. Some symptoms

 may persist for months, or even years, after a complete withdrawal from opioids, depending on

 how long opioids were used. Withdrawal symptoms trigger a feedback loop that drives patients

 to seek opioids, contributing to addiction.




                                                Page 124
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 127 of 371 PageID #:19249




                Each of the publications and statements below, which are further discussed, by

 Defendant, in Section V.E, falsely states or suggests that withdrawal from opioids was not a

 problem and they should not be hesitant about prescribing or using opioids:

  Actavis        a. Documents from a 2010 sales training indicate that Actavis trained its sales
                    force that discontinuing opioid therapy can be handled “simply” and that it
                    can be done at home. Actavis’s sales representative training claimed opioid
                    withdrawal would take only a week, even in addicted patients.

  Endo           b. A CME sponsored by Endo, titled Persistent Pain in the Older Adult, taught
                    that withdrawal symptoms can be avoided entirely by tapering the dose by
                    10-20% per day for ten days.

  Janssen        c. A Janssen PowerPoint presentation used for training its sales representatives
                    titled “Selling Nucynta ER” indicates that the “low incidence of withdrawal
                    symptoms” is a “core message” for its sales force. This message is repeated
                    in numerous Janssen training materials between 2009 and 2011. The studies
                    supporting this claim did not describe withdrawal symptoms in patients taking
                    Nucynta ER beyond 90 days or at high doses and would therefore not be
                    representative of withdrawal symptoms in the chronic pain population.
                    Patients on opioid therapy long-term and at high doses will have a harder time
                    discontinuing the drugs and are more likely to experience withdrawal
                    symptoms. In addition, in claiming a low rate of withdrawal symptoms,
                    Janssen relied upon a study that only began tracking withdrawal symptoms in
                    patients two to four days after discontinuing opioid use, when Janssen knew
                    or should have known that these symptoms peak earlier than that for most
                    patients. Relying on data after that initial window painted a misleading picture
                    of the likelihood and severity of withdrawal associated with chronic opioid
                    therapy. Janssen also knew or should have known that the patients involved
                    in the study were not on the drug long enough to develop rates of withdrawal
                    symptoms comparable to rates of withdrawal suffered by patients who use
                    opioids for chronic pain—the use for which Janssen promoted Nucynta ER.

                 d. Janssen sales representatives told Chicago prescribers that patients on
                    Janssen’s drugs were less susceptible to withdrawal than those on other
                    opioids.




                                              Page 125
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 128 of 371 PageID #:19249




  Purdue         e. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain &
                    Its Management, which taught that “Symptoms of physical dependence can
                    often be ameliorated by gradually decreasing the dose of medication during
                    discontinuation,” but did not disclose the significant hardships that often
                    accompany cessation of use.

                 f. Purdue sales representatives told Chicago prescribers that the effects of
                    withdrawal from opioid use can be successfully managed.

                 g. Purdue sales representatives told Chicago prescribers that the potential for
                    withdrawal on Butrans was low due to Butrans’s low potency and its extended
                    release mechanism.


           6.   Defendants and Their Third-Party Allies Misrepresented that
                Increased Doses Pose No Significant Additional Risks.

                Each of the following misrepresentations was created with the intent and

 expectation that, by misrepresenting and failing to disclose the known risks from high dose

 opioids, prescribers and patients would be more likely to continue to prescribe and use opioids,

 even when they were not effective in reducing patients’ pain, and not to discontinue opioids even

 when tolerance required them to reach even higher doses.

                Defendants and their third-party allies claimed that patients and prescribers could

 increase doses of opioids indefinitely without added risk, even when pain was not decreasing or

 when doses had reached levels that were “frighteningly high,” suggesting that patients would

 eventually reach a stable, effective dose. Each of Defendants’ claims also omitted warnings of

 increased adverse effects that occur at higher doses, and misleadingly suggested that there was

 no greater risk to higher dose opioid therapy.

                These claims are false. Patients receiving high doses of opioids as part of long-

 term opioid therapy are three to nine times more likely to suffer overdose from opioid-related

 causes than those on low doses. As compared to available alternative pain remedies, scholars

 have suggested that tolerance to the respiratory depressive effects of opioids develops at a slower



                                              Page 126
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 129 of 371 PageID #:19249




 rate than tolerance to analgesic effects. Accordingly, the practice of continuously escalating

 doses to match pain tolerance can, in fact, lead to overdose even where opioids are taken as

 recommended. The FDA has itself acknowledged that available data suggest a relationship

 between increased doses and the risk of adverse effects. Moreover, it is harder for patients to

 terminate use of higher-dose opioids without severe withdrawal effects, which contributes to a

 cycle of continued use, even when the drugs provide no pain relief and are causing harm—the

 signs of addiction.

                Each of the following claims, which are further discussed, by Defendant, in

 Section V.E, suggests that high-dose opioid therapy is safe:

  Actavis        a. Documents from a 2010 sales training indicate that Actavis trained its sales
                    force that “individualization” of opioid therapy depended on increasing doses
                    “until patient reports adequate analgesia” and to “set dose levels on [the] basis
                    of patient need, not on [a] predetermined maximal dose.” Actavis further
                    counseled its sales representatives that the reasons some physicians had for
                    not increasing doses indefinitely were simply a matter of physician “comfort
                    level,” which could be overcome or used as a tool to induce them to switch to
                    Actavis’s opioid, Kadian.

  Cephalon       b. Cephalon sponsored APF’s Treatment Options: A Guide for People Living
                    with Pain (2007), which claims that some patients “need” a larger dose of
                    their opioid, regardless of the dose currently prescribed.

                 c. Cephalon sponsored a CME written by KOL Dr. Lynn Webster, Optimizing
                    Opioid Treatment for Breakthrough Pain, which was offered online by
                    Medscape, LLC from September 28, 2007 through December 15, 2008. The
                    CME taught that non-opioid analgesics and combination opioids that include
                    aspirin and acetaminophen are less effective to treat breakthrough pain
                    because of dose limitations.

                 d. Cephalon sales representatives assured Chicago prescribers that opioids were
                    safe, even at high doses.

  Endo           e. Endo sponsored a website, painknowledge.com, through APF and NIPC,
                    which claimed in 2009 that opioids may be increased until “you are on the
                    right dose of medication for your pain,” and once that occurs, further dose




                                              Page 127
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 130 of 371 PageID #:19249




                 increases would not occur. Endo funded the site, which was a part of Endo’s
                 marketing plan, and tracked visitors to it.

              f. Endo distributed a patient education pamphlet edited by KOL Dr. Russell
                 Portenoy titled Understanding Your Pain: Taking Oral Opioid Analgesics. In
                 Q&A format, it asked: “If I take the opioid now, will it work later when I
                 really need it?” The response was: “The dose can be increased . . . . You
                 won’t ‘run out’ of pain relief.”

  Janssen     g. Janssen sponsored a patient education guide entitled Finding Relief: Pain
                 Management for Older Adults (2009), which its personnel reviewed and
                 approved and its sales force distributed. This guide listed dose limitations as
                 “disadvantages” of other pain medicines but omitted any discussion of risks
                 of increased doses from opioids. The publication also falsely claimed that it
                 is a “myth” that “opioid doses have to be bigger over time.”

  Purdue      h. Purdue’s In the Face of Pain website, along with initiatives of APF, promoted
                 the notion that if a patient’s doctor does not prescribe them what—in their
                 view—is a sufficient dose of opioids, they should find another doctor who
                 will. In so doing, Purdue exerted undue, unfair, and improper influence over
                 prescribers who face pressure to accede to the resulting demands.

              i. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain &
                 Its Management, which taught that dose escalations are “sometimes
                 necessary,” even indefinitely high ones, which suggested that high dose
                 opioids are safe and appropriate and did not disclose the risks from high dose
                 opioids. This publication is still available online.

              j. Purdue sponsored APF’s Treatment Options: A Guide for People Living with
                 Pain (2007), which taught patients that opioids have “no ceiling dose” and
                 are therefore the most appropriate treatment for severe pain. The guide also
                 claimed that some patients “need” a larger dose of the drug, regardless of the
                 dose currently prescribed. This language fails to disclose heightened risks at
                 elevated doses.

              k. Purdue sponsored a CME issued by the American Medical Association in
                 2003, 2007, 2010, and 2013. The CME, Overview of Management Options,
                 was edited by KOL Dr. Russell Portenoy, among others, and taught that other
                 drugs, but not opioids, are unsafe at high doses. The 2013 version is still
                 available for CME credit.

              l. Purdue sales representatives told Chicago prescribers that opioids were just
                 as effective for treating patients long-term and omitted any discussion that
                 increased tolerance would require increasing, and increasingly dangerous,
                 doses.




                                           Page 128
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 131 of 371 PageID #:19249




             7.     Defendants and Their Third-Party Allies Deceptively Omitted or
                    Minimized Adverse Effects of Opioids and Overstated the Risks of
                    Alternative Forms of Pain Treatment.

                    Each of the following misrepresentations was created with the intent and

 expectation that, by omitting the known, serious risks of chronic opioid therapy, including the

 risks of addiction, abuse, overdose, and death, and emphasizing or exaggerating risks of

 competing products, prescribers and patients would be more likely to choose opioids.

 Defendants and their third-party allies routinely ignored the risks of chronic opioid therapy.

 These include (beyond the risks associated with misuse, abuse, and addiction): hyperalgesia, a

 “known serious risk associated with chronic opioid analgesic therapy in which the patient

 becomes more sensitive to certain painful stimuli over time;”151 hormonal dysfunction; decline in

 immune function; mental clouding, confusion, and dizziness; increased falls and fractures in the

 elderly; neonatal abstinence syndrome (when an infant exposed to opioids prenatally withdraws

 from the drugs after birth); and potentially fatal interactions with alcohol or benzodiazapines,

 which are used to treat post-traumatic stress disorder and anxiety (disorders frequently coexisting

 with chronic pain conditions).152

                    Despite these serious risks, Defendants asserted or implied that opioids were

 appropriate first-line treatments and safer than alternative treatments, including NSAIDs such as

 ibuprofen (Advil, Motrin) or naproxen (Aleve). While NSAIDs can pose significant

 gastrointestinal, renal, and cardiac risks, particularly for elderly patients, Defendants’

 exaggerated descriptions of those risks were deceptive in themselves, and also made their


 151
       See Letter from Janet Woodcock, M.D., supra, at 10 n.41.
 152
      Several of these risks do appear in the FDA-mandated warnings. See, e.g., the August 13, 2015 OxyContin
 Label, Section 6.2, identifying adverse reactions including: “abuse, addiction … death, … hyperalgesia,
 hypogonadism . . . mood altered . . . overdose, palpitations (in the context of withdrawal), seizures, suicidal attempt,
 suicidal ideation, syndrome of inappropriate antidiuretic hormone secretion, and urticaria [hives].”



                                                        Page 129
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 132 of 371 PageID #:19249




 omissions regarding the risks of opioids all the more striking and misleading. Defendants and

 their third-party allies described over-the-counter NSAIDs as life-threatening and falsely asserted

 that they were responsible for 10,000-20,000 deaths annually (more than opioids), when the real

 number is closer to 3,200. This description of NSAIDs starkly contrasted with their

 representation of opioids, for which the listed risks were nausea, constipation, and sleepiness (but

 not addiction, overdose, or death). Compared with NSAIDs, opioids are responsible for roughly

 four times as many fatalities annually.

                As with the preceding misrepresentations in Sections V.D.1-6, Defendants’ false

 and misleading claims regarding the comparative risks of NSAIDs and opioids had the effect of

 shifting the balance of opioids’ risks and purported benefits. While opioid prescriptions have

 exploded over the past two decades, the use of NSAIDs has declined during that same time.

                Each of the following, which are further discussed, by Defendant, in Section V.E,

 reflects Defendants’ deceptive claims and omissions about the risks of opioids, including in

 comparison to NSAIDs:

  Actavis        a. Documents from a 2010 sales training indicate that Actavis trained its sales
                    force that the ability to escalate doses during long-term opioid therapy,
                    without hitting a dose ceiling, made opioid use safer than other forms of
                    therapy that had defined maximum doses, such as acetaminophen or NSAIDs.

                 b. Actavis also trained physician-speakers that “maintenance therapy with
                    opioids can be safer than long-term use of other analgesics,” including
                    NSAIDs, in older persons.

                 c. Kadian sales representatives told Chicago prescribers that NSAIDs were more
                    toxic than opioids.

  Cephalon       d. Cephalon sponsored APF’s Treatment Options: A Guide for People Living
                    with Pain (2007), which taught patients that opioids differ from NSAIDs in
                    that they have “no ceiling dose” and are therefore the most appropriate
                    treatment for severe pain. The publication attributed 10,000 to 20,000 deaths
                    annually to NSAID overdose. Treatment Options also warned that risks of



                                               Page 130
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 133 of 371 PageID #:19249




                 NSAIDs increase if “taken for more than a period of months,” with no
                 corresponding warning about opioids.

              e. Cephalon sales representatives told Chicago prescribers that NSAIDs were
                 more toxic than Cephalon’s opioids

  Endo        f. Endo distributed a “case study” to prescribers titled Case Challenges in Pain
                 Management: Opioid Therapy for Chronic Pain. The study cites an example,
                 meant to be representative, of a patient “with a massive upper gastrointestinal
                 bleed believed to be related to his protracted use of NSAIDs” (over eight
                 years), and recommends treating with opioids instead.

              g. Endo sponsored a website, painknowledge.com, through APF and NIPC,
                 which contained a flyer called “Pain: Opioid Therapy.” This publication
                 included a list of adverse effects from opioids that omitted significant adverse
                 effects like hyperalgesia, immune and hormone dysfunction, cognitive
                 impairment, tolerance, dependence, addiction, and death. Endo continued to
                 provide funding for this website through 2012, and closely tracked unique
                 visitors to it.

              h. Endo provided grants to APF to distribute Exit Wounds (2009), which omitted
                 warnings of the risk of interactions between opioids and benzodiazepines,
                 which would increase fatality risk. Exit Wounds also contained a lengthy
                 discussion of the dangers of using alcohol to treat chronic pain but did not
                 disclose dangers of mixing alcohol and opioids.

              i. Endo sales representatives told Chicago prescribers that NSAIDs were more
                 toxic than opioids.

  Janssen     j. Janssen sponsored a patient education guide titled Finding Relief: Pain
                 Management for Older Adults (2009), which its personnel reviewed and
                 approved and its sales force distributed. This publication described the
                 advantages and disadvantages of NSAIDs on one page, and the “myths/facts”
                 of opioids on the facing page. The disadvantages of NSAIDs are described
                 as involving “stomach upset or bleeding,” “kidney or liver damage if taken at
                 high doses or for a long time,” “adverse reactions in people with asthma,” and
                 “can increase the risk of heart attack and stroke.” The only adverse effects of
                 opioids listed are “upset stomach or sleepiness,” which the brochure claims
                 will go away, and constipation.

              k. Janssen sponsored APF’s Exit Wounds (2009), which omits warnings of the
                 risk of interactions between opioids and benzodiazepines. Janssen’s label for
                 Duragesic, however, states that use with benzoidazepines “may cause
                 respiratory depression, [low blood pressure], and profound sedation or
                 potentially result in coma. Exit Wounds also contained a lengthy discussion



                                           Page 131
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 134 of 371 PageID #:19249




                     of the dangers of using alcohol to treat chronic pain but did not disclose
                     dangers of mixing alcohol and opioids.

                 l. Janssen sales representatives told Chicago prescribers that Nucynta was not
                    an opioid, making it a good choice for chronic pain patients who previously
                    were unable to continue opioid therapy due to excessive side effects. This
                    statement was misleading because Nucynta is an opioid and has the same
                    effects as other opioids.

  Purdue         m. Purdue sponsored APF’s Exit Wounds (2009), which omits warnings of the
                    risk of interactions between opioids and benzodiazepines, which would
                    increase fatality risk. APF distributed copies of Exit Wounds to a non-profit
                    in Chicago. Exit Wounds also contained a lengthy discussion of the dangers
                    of using alcohol to treat chronic pain but did not disclose dangers of mixing
                    alcohol and opioids.

                 n. Purdue sponsored APF’s Treatment Options: A Guide for People Living with
                    Pain (2007), which advised patients that opioids differ from NSAIDs in that
                    they have “no ceiling dose” and are therefore the most appropriate treatment
                    for severe pain. The publication attributes 10,000 to 20,000 deaths annually
                    to NSAID overdose. Treatment Options also warned that risks of NSAIDs
                    increase if “taken for more than a period of months,” with no corresponding
                    warning about opioids.

                 o. Purdue sponsored a CME issued by the American Medical Association in
                    2003, 2007, 2010, and 2013, and the 2013 version is still available for CME
                    credit. The CME, Overview of Management Options, was edited by KOL Dr.
                    Russell Portenoy, among others, and taught that NSAIDs and other drugs, but
                    not opioids, are unsafe at high doses.

                 p. Purdue sales representatives told Chicago prescribers that NSAIDs were more
                    toxic than opioids.


           8.   Purdue Misleadingly Promoted OxyContin as Providing 12 Hours of
                Pain Relief.

                In addition to making the deceptive statements above, Purdue also dangerously

 misled doctors and patients about OxyContin’s duration and onset of action.

                Purdue promotes OxyContin as an extended-release opioid, but the oxycodone

 does not enter the body on a linear rate. OxyContin works by releasing a greater proportion of

 oxycodone into the body upon administration, and the release gradually tapers, as illustrated in



                                              Page 132
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 135 of 371 PageID #:19249




 the following chart, which was, upon information and belief, adapted from Purdue’s own sales

 materials:153




 The reduced release of the drug over time means that the oxycodone no longer provides the same

 level of pain relief; as a result, in many patients, OxyContin does not last for the 12 hours for

 which Purdue promotes it—a fact that Purdue has known at all times relevant to this action.

                  OxyContin tablets provide an initial absorption of approximately 40% of the

 active medicine. This has a two-fold effect. First, the initial rush of nearly half of the powerful

 opioid—OxyContin is roughly twice as powerful as morphine—triggers a powerful

 psychological response. OxyContin thus behaves more like an immediate release opioid, which


 153
      Jim Edwards, “How Purdue Used Misleading Charts to Hide OxyContin’s Addictive Power,” CBSNews.com,
 Sept. 28, 2011, http://www.cbsnews.com/news/how-purdue-used-misleading-charts-to-hide-oxycontins-addictive-
 power/. The 160 mg dose is no longer marketed. Purdue’s promotional materials in the past displayed a logarithmic
 scale, which gave the misleading impression the concentration remained constant.



                                                     Page 133
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 136 of 371 PageID #:19249




 Purdue itself once claimed was more addicting in its original 1995 FDA-approved drug label.

 Second, the initial burst of oxycodone means that there is less of the drug at the end of the dosing

 period, which results in the drug not lasting for a full 12 hours and precipitates withdrawal

 symptoms in patients, a phenomenon known as “end of dose” failure. (The FDA found in 2008

 that a “substantial number” of chronic pain patients will experience “end-of-dose failure” with

 OxyContin.) The combination of fast onset and end-of-dose failure makes OxyContin

 particularly addictive, even compared with other opioids.

                Purdue nevertheless has falsely promoted OxyContin as if it were effective for a

 full 12 hours. Its advertising in 2000 included claims that OxyContin provides “Consistent

 Plasma Levels Over 12 Hours.” That claim was accompanied by a chart depicting plasma levels

 on a logarithmic scale, which minimized the rate of end-of-dose failure by depicting 10 mg in a

 way that it appeared to be half of 100 mg in the table’s y-axis. That chart, shown below, depicts

 the same information as the chart above but does so in a way that makes the absorption rate

 appear more consistent:




                                               Page 134
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 137 of 371 PageID #:19249




               More recently, other Purdue advertisements also emphasized “Q12h” (meaning

 twice-daily) dosing, as discussed in Section V.E.5. These include an advertisement in the

 February 2005 Journal of Pain and 2006 Clinical Journal of Pain featuring an OxyContin logo

 with two pill cups, reinforcing the twice-a-day message. Other advertisements that ran in the

 2005 and 2006 issues of the Journal of Pain depict a sample prescription for OxyContin, with

 “Q12h” handwritten for emphasis.

               The information that OxyContin did not provide pain relief for a full 12 hours was

 known to Purdue, and Purdue’s competitors, but was not disclosed to general practitioners.

 Purdue’s knowledge of some pain specialists’ tendency to prescribe OxyContin three times per

 day instead of two (which would have compensated for end-of-dose failure) was set out in

 Purdue’s internal documents as early as 1999 and is apparent from MEDWATCH Adverse Event




                                             Page 135
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 138 of 371 PageID #:19249




 reports for OxyContin.154 Even Purdue’s competitor, Endo, was aware of the problem; Endo

 attempted to position its Opana ER drug as offering “durable” pain relief, which Endo

 understood to suggest a contrast to OxyContin. Opana ER advisory board meetings, including

 one in Chicago in November 2007, feature pain specialists citing lack of 12-hour dosing as a

 disadvantage of OxyContin. Endo even ran advertisements for Opana ER referring to “real” 12-

 hour dosing.

                   Purdue’s failure to disclose the prevalence of end-of-dose failure meant that

 prescribers in Chicago were not informed of risks relating to addiction, and that they received the

 misleading message that OxyContin would be effective for treating chronic pain for the

 advertised duration. Furthermore, doctors would compensate by increasing the dose or

 prescribing “rescue” opioids, which has the same effect as increasing the amount of opioids

 prescribed to a patient, as described above in Section V.D.6.155, 156


 E.        Each Defendant Engaged in Deceptive Marketing, Both Branded and Unbranded,
           that Targeted and Reached Chicago Prescribers.

                   Defendants—and the Front Groups and KOLs who depended on and worked

 alongside them—were able to effect a sea change in medical opinion in favor of accepting

 opioids as a medically necessary long-term treatment for chronic pain. As set forth below, each



 154
       MEDWATCH refers to the FDA’s voluntary adverse event reporting system.
 155
     Purdue’s Clinical Issues in Opioid Prescribing, put out in 2005 under Purdue’s unbranded Partners Against
 Pain banner, states that “it is recommended that a supplementary immediate-release medication be provided to treat
 exacerbations of pain that may occur with stable dosing.” References to “rescue” medication appear in publications
 Purdue sponsored such as APF’s A Policymaker’s Guide (2011) and the 2013 CME Overview of Pain Management
 Options.
 156
      The Connecticut Attorney General’s office filed a citizens’ petition with the FDA on January 27, 2004,
 requesting that the OxyContin label be amended with a warning not to prescribe the drug more than twice daily as a
 means of compensating for end-of-dose failure. The FDA denied this request on September 11, 2008. The FDA
 found that the state had failed to present sufficient evidence that more frequent dosing caused adverse outcomes, but
 the FDA did not challenge the Connecticut finding that end-of-dose failure of OxyContin was prevalent. Indeed, the
 FDA found that end-of-dose failure affected a “substantial” number of chronic pain patients prescribed OxyContin.



                                                       Page 136
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 139 of 371 PageID #:19249




 Defendant contributed to that result through a combination of both direct marketing efforts and

 third-party marketing efforts over which that Defendant exercised editorial control. These

 deceptive and misleading statements were directed to and reached Chicago prescribers and

 patients, with the intent of distorting their views on the risks, benefits, and superiority of opioids

 for treatment of chronic pain.

                Defendants engaged in their deceptive marketing campaign, both nationwide and

 in Chicago, using a number of strategies. Defendants trained their sales forces and recruited

 physician speakers to deliver these deceptive messages and omissions, and they in turn conveyed

 them to prescribers. Defendants also broadly disseminated promotional messages and materials,

 both by delivering them personally to doctors during detailing visits and by mailing deceptive

 advertisements directly to prescribers. Because they are disseminated by Defendant drug

 manufacturers and relate to Defendants’ drugs, these materials are considered “labeling” within

 the meaning of 21 C.F.R. § 1.3(a), which means Defendants are liable for their content.

                As described below, the City has located a number of Chicago-area prescribers

 who received Defendants’ misrepresentations. Each of the misrepresentations received by these

 doctors—as well as other misrepresentations outlined above in Section V.D—constitutes an

 integral piece of a centrally directed marketing strategy to change medical perceptions regarding

 the use of opioids to treat chronic pain. Defendants were aware of each of these

 misrepresentations, and Defendants approved of them and oversaw their dissemination at the

 national, corporate level.157




 nu



                                                Page 137
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 140 of 371 PageID #:19249




            1.     Actavis

                   As described below, Actavis promoted its branded opioid, Kadian, through a

 highly deceptive marketing campaign that it carried out principally through its sales force and

 recruited physician speakers. As internal documents indicate, this campaign rested on a series of

 misrepresentations and omissions regarding the risks, benefits, and superiority of opioids, and

 indeed incorporated each of the types of deceptive messages described above in Section V.D.1-7.

 Based on the highly coordinated and uniform nature of Actavis’s marketing, and as confirmed by

 both verbatim message data and prescriber interviews, Actavis conveyed these deceptive

 messages to Chicago prescribers. Actavis did so with the intent that Chicago prescribers and/or

 consumers would rely on the messages in choosing to use opioids to treat chronic pain.158

                   a.       Actavis’s Deceptive Direct Marketing

                   To help devise its marketing strategy for Kadian, Actavis commissioned a report

 from one of its consultants in January 2005 about barriers to market entry. The report concluded

 that two major challenges facing opioid manufacturers in 2005 were (i) overcoming “concerns

 regarding the safety and tolerability” of opioids, and (ii) the fact that “physicians have been

 trained to evaluate the supporting data before changing their respective practice behavior.” To

 do that, the report advocated a “[p]ublication strategy based on placing in the literature key data

 that influence members of the target audience” with an “emphasis . . . on ensuring that the

 message is believable and relevant to the needs of the target audience.” This would entail the

 creation of “effective copy points . . . backed by published references” and “developing and

 placing publications that demonstrate [the] efficacy [of opioids] and [their] safety/positive side

 effect profile.” According to the report, this would allow physicians to “reach[] a mental


 158
     Actavis also sold various generic opioids, including Norco, which were widely prescribed in Chicago and
 benefited from Actavis’s overall promotion of opioids, but were not directly marketed by sales representatives.



                                                      Page 138
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 141 of 371 PageID #:19249




 agreement” and change their “practice behavior” without having first evaluated supporting

 data—of which Actavis (and other Defendants) had none.

                 The consulting firm predicted that this manufactured body of literature “w[ould],

 in turn, provide greater support for the promotional message and add credibility to the brand’s

 advocates” based on “either actual or perceived ‘scientific exchange’” in relevant medical

 literature. (emphasis added). To this end, it planned for three manuscripts to be written during

 the first quarter of 2005. Of these, “[t]he neuropathic pain manuscript will provide evidence

 demonstrating KADIAN is as effective in patients with presumptive neuropathic pain as it is in

 those with other pain types”; “[t]he elderly subanalysis . . . will provide clinicians with evidence

 that KADIAN is efficacious and well tolerated in appropriately selected elderly patients” and

 will “be targeted to readers in the geriatrics specialty”; and “[t]he QDF/BID manuscript will . . . .

 call attention to the fact that KADIAN is the only sustained-release opioid to be labeled for [once

 or twice daily] use.” In short, Actavis knew exactly what each study would show—and how that

 study would fit into its marketing plan—before it was published. Articles matching Actavis’s

 descriptions later appeared in the Journal of Pain and the Journal of the American Geriatrics

 Society.

                 To ensure that messages based on this science reached individual physicians,

 Actavis deployed sales representatives, or detailers, to visit prescribers in Chicago and across the

 country. At the peak of Actavis’s promotional efforts in 2011, the company spent $6.7 million

 on detailing.

                 To track its detailers’ progress, Actavis’s sales and marketing department actively

 monitored the prescribing behavior of physicians. It tracked the Kadian prescribing activity of

 individual physicians, and assessed the success of its marketing efforts by tabulating how many




                                               Page 139
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 142 of 371 PageID #:19249




 Kadian prescriptions a prescriber wrote after he or she had been detailed. As described below,

 Kadian monitored numerous Chicago physicians, one of whom was the top Kadian prescriber in

 a sales territory that extended from Grand Rapids, Michigan to Buffalo, New York.

                Actavis also planned to promote Kadian by presenting at conferences of

 organizations where it believed it could reach a high concentration of pain specialists. Its choice

 of conferences also was influenced by the host’s past support of opioids. For example, Actavis

 documents show that Actavis presented papers concerning Kadian at an annual meeting of AGS

 because AGS’s guidelines “support the use of opioids.”

                Actavis targeted prescribers using both its sales force and recruited physician

 speakers, as described below.

                      i.         Actavis’s Deceptive Sales Training

                Actavis’s sales representatives targeted physicians to deliver sales messages that

 were developed centrally and deployed uniformly across the country. These sales

 representatives were critical in delivering Actavis’s marketing strategies and talking points to

 individual prescribers.

                Actavis’s strategy and pattern of deceptive marketing is evident in its internal

 training materials. A sales education module titled “Kadian Learning System” trained Actavis’s

 sales representatives on the marketing messages—including deceptive claims about improved

 function, the risk of addiction, the false scientific concept of “pseudoaddiction,” and opioid

 withdrawal—that sales representatives were directed and required, in turn, to pass on to

 prescribers, nationally and in Chicago.

                The sales training module, dated July 1, 2010, includes the misrepresentations

 documented in this Complaint, starting with its promise of improved function. The sales training

 instructed Actavis sales representatives that “most chronic benign pain patients do have


                                               Page 140
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 143 of 371 PageID #:19249




 markedly improved ability to function when maintained on chronic opioid therapy,” when, in

 reality, as described above in Section V.D.1, available data demonstrate that patients on chronic

 opioid therapy are less likely to participate in daily activities like work. The sales training also

 misleadingly implied that the dose of prescription opioids could be escalated without

 consequence and omitted important facts about the increased risks of high dose opioids. First,

 Actavis taught its sales representatives, who would pass this message on to doctors, that pain

 patients would not develop tolerance to opioids, which would require them to receive increasing

 doses: “Although tolerance and dependence do occur with long-term use of opioids, many

 studies have shown that tolerance is limited in most patients with [Chronic pain].” Second,

 Actavis instructed its sales personnel that opioid “[d]oses are titrated to pain relief, and so no

 ceiling dose can be given as to the recommended maximal dose.” Actavis failed to explain to its

 sales representatives and, through them, to doctors the greater risks associated with opioids at

 high doses, which are described in Section V.D.6 above.

                Further, the 2010 sales training module highlighted the risks of alternate pain

 medications without providing a comparable discussion of the risks of opioids, painting the

 erroneous and misleading impression that opioids are safer. Specifically, the document claimed

 that “NSAIDs prolong the bleeding time by inhibiting blood platelets, which can contribute to

 bleeding complications” and “can have toxic effects on the kidney.” Accordingly, Actavis

 coached its sales representatives that “[t]he potential toxicity of NSAIDs limits their dose and, to

 some extent, the duration of therapy” since “[t]hey should only be taken short term.” By

 contrast, the corresponding section related to opioids neglects to include a single side effect or

 risk associated with the use of opioids, including from long-term use.




                                                Page 141
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 144 of 371 PageID #:19249




                This sales training module also severely downplayed the main risk associated

 with Kadian and other opioids—addiction. It represented that “there is no evidence that simply

 taking opioids for a period of time will cause substance abuse or addiction” and, instead, “[i]t

 appears likely that most substance-abusing patients in pain management practices had an abuse

 problem before entering the practice.” This falsely suggests that few patients will become

 addicted, that only those with a prior history of abuse are at risk of opioid addiction, and that

 doctors can screen for those patients and safely prescribe to others. To the contrary, as described

 above in Section V.D.2, opioid addiction will affect a significant population of patients; while

 patients with a history of abuse may be more prone to addiction, all patients are at risk, and

 doctors may not be able to identify, or safely prescribe to, patients at greater risk.

                The sales training also noted that there were various “signs associated with

 substance abuse,” including past history or family history of substance or alcohol abuse, frequent

 requests to change medication because of side effects or lack of efficacy, and a “social history of

 dysfunctional or high-risk behaviors including multiple arrests, multiple marriages, abusive

 relationships, etc.” This is misleading, as noted above, because it implies that only patients with

 these kinds of behaviors and history become addicted to opioids.

                Further, the sales training neglected to disclose that no risk-screening tools related

 to opioids have ever been scientifically validated. As noted in Section V.D.3, the AHRQ

 recently issued an Evidence Report that could identify “[n]o study” that had evaluated the

 effectiveness of various risk mitigation strategies—including the types of patient screening

 implied in Actavis’s sales training—on outcomes related to overdose, addiction, abuse or misuse.

                The sales training module also directed representatives to counsel doctors to be on

 the lookout for the signs of “[p]seudoaddiction,” which were defined as “[b]ehaviors (that mimic




                                                Page 142
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 145 of 371 PageID #:19249




 addictive behaviors) exhibited by patients with inadequately treated pain.” However, as

 described above in Section V.D.4, the concept of “pseudoaddiction” is unsubstantiated and

 meant to mislead doctors and patients about the risks and signs of addiction.

                Finally, the 2010 national training materials trivialized the harms associated with

 opioid withdrawal by explaining that “[p]hysical dependence simply requires a tapered

 withdrawal should the opioid medication no longer be needed.” This, however, overlooks the

 fact, described in Section V.D.5, that the side effects associated with opiate withdrawal are

 severe and a serious concern for any person who wishes to discontinue long-term opioid therapy.

                The Kadian Learning System module dates from July 2010, but Actavis sales

 representatives were passing deceptive messages on to prescribers even before then. A July

 2010 “Dear Doctor” letter issued by the FDA indicated that “[b]etween June 2009 and February

 2010, Actavis sales representatives distributed . . . promotional materials that . . . omitted and

 minimized serious risks associated with [Kadian].” Certain risks that were misrepresented

 included the risk of “[m]isuse, [a]buse, and [d]iversion of [o]pioids” and, specifically, the risk

 that “[o]pioid agonists have the potential for being abused and are sought by drug abusers and

 people with addiction disorders and are subject to criminal diversion.” The FDA also took issue

 with an advertisement for misrepresenting Kadian’s ability to help patients “live with less pain

 and get adequate rest with less medication,” when the supporting study did not represent

 “substantial evidence or substantial clinical experience.”

                Actavis’s documents also indicate that the company continued to deceptively

 market its drugs after 2010. Specifically, a September 2012 Kadian Marketing Update, and the

 “HCP Detail” aid contained therein, noted that Kadian’s “steady state plasma levels” ensured




                                                Page 143
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 146 of 371 PageID #:19249




 that Kadian “produced higher trough concentrations and a smaller degree of peak-to-trough

 fluctuations” than other opioids.

                Actavis also commissioned surveys of prescribers to ensure Kadian sales

 representatives were promoting the “steady-state” message. That same survey—paid for and

 reviewed by Actavis—found repeated instances of prescribers being told by sales representatives

 that Kadian had low potential of abuse or addiction. This survey also found that prescribers were

 influenced by Actavis’s messaging. A number of Kadian prescribers stated that they prescribed

 Kadian because it was “without the addictive potential” and wouldn’t “be posing high risk for

 addiction.” As a result, Actavis’s marketing documents celebrated a “perception” among doctors

 that Kadian had “low abuse potential”.

                Finally, the internal documents of another Defendant, Endo, indicate that

 pharmaceutical sales representatives employed by Endo, Actavis, and Purdue discussed the

 AAPM/APS Guidelines with doctors during detailing visits. As discussed above in Section

 V.C.2.c.ii, these guidelines deceptively concluded that the risk of addiction is manageable for

 patients regardless of past abuse histories.

                      ii.       Actavis’s Deceptive Speakers Training

                Actavis also increasingly relied on speakers—physicians whom Actavis recruited

 to market opioids to their peers—to convey similar marketing messages. Actavis set a goal to

 train 100 new Kadian speakers in 2008 alone, with a plan to set up “power lunch

 teleconferences” connecting speakers to up to 500 participating sites nationwide. Actavis sales

 representatives, who were required to make a certain number of sales visits each day and week,

 saw the definition of sales call expanded to accommodate these changes; such calls now included

 physicians’ “breakfast & lunch meetings with Kadian advocate/speaker.”




                                                Page 144
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 147 of 371 PageID #:19249




                 A training program for Actavis speakers included training on many of the same

 messages found in the Kadian Learning System, as described below. The deceptive messages in

 Actavis’s speakers’ training are concerning for two reasons: (a) the doctors who participated in

 the training were themselves prescribing doctors, and the training was meant to increase their

 prescriptions of Kadian; and (b) these doctors were trained, paid, and directed to deliver these

 messages to other doctors who would write prescriptions of Kadian.

                 Consistent with the training for sales representatives, Actavis’s speakers’ training

 falsely minimized the risk of addiction posed by long-term opioid use. Actavis claimed, without

 scientific foundation, that “[o]pioids can be used with minimal risk in chronic pain patients

 without a history of abuse or addiction.” The training also deceptively touted the effectiveness

 of “Risk Tools,” such as the Opioid Risk Tool, in determining the “risk for developing aberrant

 behaviors” in patients being considered for chronic opioid therapy. In recommending the use of

 these screening tools, the speakers’ training neglected to disclose that none of them has been

 scientifically validated.

                 The speakers’ training also made reference to “pseudoaddiction” as a “[c]ondition

 characterized by behaviors, such as drug hoarding, that outwardly mimic addiction but are in fact

 driven by a desire for pain relief and usually signal undertreated pain.” It then purported to assist

 doctors in identifying those behaviors that actually indicated a risk of addiction from those that

 did not. Behaviors it identified as “[m]ore suggestive of addiction” included “[p]rescription

 forgery,” “[i]njecting oral formulations,” and “[m]ultiple dose escalations or other nonadherence

 with therapy despite warnings.” Identified as “[l]ess suggestive of addiction” were “[a]ggressive

 complaining about the need for more drugs,” “[r]equesting specific drugs,” “[d]rug hoarding

 during periods of reduced symptoms,” and “[u]napproved use of the drug to treat another




                                               Page 145
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 148 of 371 PageID #:19249




 symptom.” By portraying the risks in this manner, the speakers’ training presentation

 deceptively gave doctors a false sense of security regarding the types of patients who can

 become addicted to opioids and the types of behaviors these patients exhibit.

                The speakers’ training downplayed the risks of opioids, while focusing on the

 risks of competing analgesics like NSAIDs. For example, it asserted that “Acetaminophen

 toxicity is a major health concern.” The slide further warned that “Acetaminophen poisoning is

 the most common cause of acute liver failure in an evaluation of 662 US Subjects with acute

 liver failure between 1998-2003,” and was titled “Opioids can be a safer option than other

 analgesics.” However, in presenting the risks associated with opioids, the speakers’ training

 focused on nausea, constipation, and sleepiness, and ignored the serious risks of hyperalgesia,

 hormonal dysfunction, decline in immune function, mental clouding, confusion, and dizziness;

 increased falls and fractures in the elderly, neonatal abstinence syndrome, and potentially fatal

 interactions with alcohol or benzodiazapines. As a result, the training exaggerated the risks of

 NSAIDs, both absolutely and relative to opioids, to make opioids appear to be a more attractive

 first-line treatment for chronic pain.

                The speakers’ training also misrepresented the risks associated with increased

 doses of opioids. For example, speakers were instructed to “[s]tart low and titrate until patient

 reports adequate analgesia” and to “[s]et dose levels on [the] basis of patient need, not on

 predetermined maximal dose.” However, the speakers’ training neglected to warn speakers (and

 speakers bureau attendees) that patients on high doses of opioids are more likely to suffer

 adverse events.




                                               Page 146
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 149 of 371 PageID #:19249




                b.      Actavis’s Deceptive Statements to Chicago Prescribers and
                        Patients

                The misleading messages and training materials Actavis provided to its sales

 force and speakers were part of a broader strategy to convince prescribers to use opioids to treat

 their patients’ pain, without complete and accurate information about the risks, benefits, and

 alternatives. This deception was national in scope and included Chicago. As described in

 Section V.B.2 above, Actavis’s nationwide messages reached Chicago prescribers in a number of

 ways. For example, they were carried into Chicago by Actavis’s sales representatives during

 detailing visits as well as made available to Chicago patients and prescribers through websites

 and ads, including ads in prominent medical journals. They have also been delivered to Chicago

 prescribers by Actavis’s paid speakers, who were required by Actavis policy and by FDA

 regulations to stay true to Actavis’s nationwide messaging.

                Once trained, Actavis’s sales representatives and speakers were directed to, and

 did, visit potential prescribers in Chicago, as elsewhere, to deliver their deceptive messages.

 These contacts are demonstrated by Actavis’s substantial effort in tracking the habits of

 individual Chicago physicians in prescribing Kadian, and by the direct evidence of Actavis

 detailing Chicago prescribers.

                According to Actavis documents, Chicago was its own sales territory, designated

 A202.

                Actavis tracked, in substantial detail, the prescribing behavior of Chicago area

 physicians. For example, a spreadsheet dated August 8, 2012 and summarizing sales over the

 2011 – 2012 period indicates that Chicago health care providers wrote 5,623 prescriptions for

 Kadian, averaging 703 prescriptions per month and 161 per week. The spreadsheet tracked 145

 Chicago-area prescribers and measured their current prescribing habits against the volume of



                                               Page 147
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 150 of 371 PageID #:19249




 Kadian prescriptions they had written in the past. The spreadsheet further analyzed the changes

 in prescribing behavior so that Actavis could select Chicago prescribers for detailing visits and

 other marketing and track the impact of its efforts.

                  Actavis also tracked the “Top 25 Target Prescribers per Region,” and the highest

 prescriber of all was Chicago Prescriber A.159 Another Chicago doctor also appeared on this list.

                  The experiences of specific prescribers confirm both that Actavis’s national

 marketing campaign included the misrepresentations described above in Sections V.D and V.E.1,

 and that the company disseminated these same misrepresentations to Chicago prescribers and

 consumers. In particular, these prescriber accounts reflect that Actavis detailers omitted or

 minimized the risk of opioid addiction; claimed or implied that opioids were safer than NSAIDs;

 and overstated the benefits of opioids, including by making claims of improved function.

                  A survey of a sample of Midwestern physicians, who reported the “verbatim”

 messages that they retained from detailing visits and other promotional activity, documented that

 Kadian sales representatives promoted Kadian as being less addictive than other Schedule II

 opioids at least between 2006 and 2008. In specific instances in 2007 and 2008, these sales

 representatives also made these claims to nurse practitioners. Additionally, Kadian sales

 representatives told a Midwestern orthopedic surgeon in 2006 that Kadian improved patients’

 sleep (a promise of improved function) and told a Midwestern rheumatologist that Kadian was

 “safer than NSAIDs.”

                  In addition, the City has interviewed a number of Chicago-area prescribers who

 reported that they were detailed by Actavis sales representatives and heard similar claims, as


 159
     The region included parts of Illinois, Indiana, Kentucky, Maryland, Michigan, Missouri, New York, Ohio,
 Pennsylvania, and Wisconsin.




                                                     Page 148
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 151 of 371 PageID #:19249




 well as other messages described in Sections V.D. and V.E.1.160 In each instance, Actavis

 intended that the prescriber rely on these messages. Most of these physicians did, in fact,

 prescribe Actavis’s opioids. Exhibit D to this Fifth Amended Complaint summarizes data

 showing the number of prescriptions, doses, and Morphine Milligram Equivalents (“MME”) by

 Defendant family from IQVIA Xponent (data sold by “data vendor” IQVIA, formerly known as

 IMS Health, and used by Defendants to target and evaluate their marketing, as described in ¶ 715

 below) for the year 1997-2017 for these prescribers.

                   a. Chicago Prescriber B, an anesthesiologist, sees opioid drug
                      company representatives on a regular basis, and he has met with
                      representatives from Actavis. These representatives pushed the
                      message that “steady-state” drugs have less potential for abuse.
                      Opioid manufacturers, including Actavis, have told him that
                      opioids improved patient function and quality of life. Prescriber
                      B relies on the information he receives from drug company
                      representatives because his busy practice prevents him from
                      having the time to conduct the research himself. Prescriber B
                      wrote prescriptions for opioids, including Defendants’ drugs and
                      Actavis’ opioids in particular to local patients.




                   b. Chicago Prescriber D was visited by opioid sales representatives
                      from Purdue, Endo, Janssen, and Actavis. He relied on the
                      representations made by these sales representatives and, in the
                      past, had not comprehended the true addictive potential of
                      opioids. Representatives from each of these companies,
                      including Kadian representatives, told Prescriber D that their
                      drugs were “steady state,” which he interpreted to mean that they
                      were less addictive. Prescriber D wrote prescriptions for
                      opioids, including Defendants’ drugs and Actavis’ opioids in
                      particular to local patients.




 160
     The City’s interviews with prescribers, described here and elsewhere in the Complaint, focused on the period
 2006 to the present. Prescribers, however, cannot always recall with precision when particular detailing visits took
 place. Defendants, on the other hand, closely track their sales representatives’ detailing visits through call notes and
 other documentation, and are in a much better position to know these dates than the City.



                                                        Page 149
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 152 of 371 PageID #:19249




                  c. Chicago Prescriber E, an anesthesiologist and pain specialist,
                     explained that he received visits from sales representatives from
                     all Defendants, including Kadian representatives, until a few
                     years ago. Representatives from Actavis never discussed
                     addiction with him other than to promote Kadian as tamper-
                     proof and more difficult to abuse. Prescriber E also attended a
                     dinner at which a heavy Kadian prescriber talked about the
                     benefits of using the drug.161




                  d. Chicago Prescriber F, a headache specialist, recalls being
                     detailed by Kadian representatives from 2005 to 2007.
                     Prescriber F explained that Kadian representatives told him that
                     Kadian is less addicting than other opioids due to its extended
                     release mechanism, a proposition he believes to be true.
                     Prescriber F wrote prescriptions for opioids, including
                     Defendants’ drugs and Actavis’s opioids in particular to local
                     patients.



                  e. Chicago Prescriber H, a Chicago physician, was detailed many
                     times by Kadian sales representatives. These representatives
                     never discussed the risk of addiction with him. Prescriber H
                     attended a speaker event sponsored by Actavis. Prescriber H
                     wrote prescriptions for opioids, including Defendants’ drugs to
                     local patients, including at least one Actavis opioid prescription.




                  f. Chicago Prescriber I recalled being detailed by Kadian
                     representatives every few months. Prescriber I recalls being told
                     by his Kadian representative that, if the capsule was opened, its
                     contents could not be dissolved in water, which he believes was
                     intended to imply that Kadian was less likely to be abused—and
                     thereby less likely to lead to addiction—than other opioids.
                     Sales representatives, including Kadian representatives, never

 161
     Prescriber C, as well as Prescriber H below, attended talks presented by Actavis speakers. These talks would
 have followed the same deceptive talking points covered in Actavis’s speaker training, as described above in Section
 V.E.1a.ii.



                                                      Page 150
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 153 of 371 PageID #:19249




                    informed Prescriber I about the risk of addiction. Prescriber I
                    wrote prescriptions for opioids, including Defendants’ drugs and
                    Actavis’s drugs in particular to local patients.



                These accounts reflect specific examples of instances in which Actavis’s sales

 representatives made the misrepresentations outlined above in Sections V.D and V.E.1 directly

 to Chicago prescribers. They are not an exhaustive list. Many physicians are difficult to reach

 given their patient schedules, and some are reluctant to be interviewed about their prescribing

 decisions. Nevertheless, based on the nationwide and uniform character of Actavis’s marketing

 campaign, these examples support the inference that Actavis sales representatives made similar

 misstatements to the other Chicago-area prescribers they detailed.

          2.    Cephalon

                At the heart of Cephalon’s deceptive promotional efforts was a concerted and

 sustained effort to expand the market for its branded opioids, Actiq and Fentora, far beyond their

 FDA-approved use in opioid-tolerant cancer patients. Trading on their rapid-onset formulation,

 Cephalon touted its opioids as the answer to “breakthrough pain”—a term its own KOL allies

 planted in the medical literature—whether cancer pain or not. Cephalon promoted this message

 through its sales force, paid physician speakers, advertisements, and CMEs, even after the FDA

 issued the company warnings and rejected an expanded drug indication.

                Even as it promoted Actiq and Fentora off-label, Cephalon also purveyed many of

 the deceptive messages described above in Section V.D. It did so both directly—through

 detailing visits and speaker programs—and through the publications and CMEs of its third-party

 partners. These messages included misleading claims about functional improvement, addiction

 risk, pseudoaddiction, and the safety of alternatives to opioids.




                                               Page 151
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 154 of 371 PageID #:19249




                 Based on the highly coordinated and uniform nature of Cephalon’s marketing, and

 as confirmed by both verbatim message data and prescriber interviews, Cephalon conveyed these

 deceptive messages to Chicago prescribers. The materials that Cephalon generated in

 collaboration with third-parties also were distributed or made available in Chicago. Cephalon

 distributed these messages, or facilitated their distribution, in Chicago with the intent that

 Chicago prescribers and/or consumers would rely on them in choosing to use opioids to treat

 chronic pain.

                 a.      Cephalon’s Deceptive Direct Marketing

                 Like the other Defendants, Cephalon directly engaged in misleading and

 deceptive marketing of its opioids through its sales force and branded advertisements. These

 messages were centrally formulated and intended to reach prescribers nationwide, including

 those practicing in the Chicago area. Cephalon also spent the money necessary to aggressively

 promote its opioid drugs, setting aside $20 million to market Fentora in 2009 alone.

                       i.       Cephalon’s Fraudulent Off-Label Marketing
                                of Actiq and Fentora

                 Chief among Cephalon’s direct marketing efforts was its campaign to deceptively

 promote its opioids for off-label uses. Cephalon reaps significant revenue from selling its

 opioids for treatment of chronic non-cancer pain. However, neither of its two opioid drugs—

 Actiq or Fentora—is approved for this purpose. Instead, both have indications that are very

 clearly and narrowly defined to limit their use to a particular form of cancer pain. Despite this

 restriction and in order to claim its piece of the broader chronic non-cancer pain market,

 Cephalon deceptively and unlawfully marketed Actiq and then Fentora for patients and uses for

 which they were not safe, effective, or allowed, causing prescriptions to be written and paid and,

 grievously, patients to be injured and die. As described below in Section V.E.2.c, Cephalon’s



                                                Page 152
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 155 of 371 PageID #:19249




 efforts to expand the market for its drugs beyond cancer pain extended to Chicago prescribers,

 few of whom were oncologists and at least one of whom was surprised to have received

 Cephalon’s sales pitches because he ran a “headache clinic.”

                                     (a)      Cephalon launched its fraudulent marketing
                                              scheme for Actiq

                    Cephalon’s Actiq is a powerful opioid narcotic that is delivered to the

 bloodstream by a lollipop lozenge that dissolves slowly in the mouth. As described by one

 patient, Actiq “tastes like the most delicious candy you ever ate.” 162

                    Actiq is appropriately used only to treat “breakthrough” cancer pain that cannot

 be controlled by other medications. Breakthrough pain is a short-term flare of moderate-to-

 severe pain in patients with otherwise stable persistent pain. Actiq is a rapid-onset drug that

 takes effect within 10-15 minutes but lasts only a short time. It is also an extremely strong drug,

 considered to be at least 80 times more powerful than morphine. Fentanyl, a key ingredient in

 Actiq, has been linked to fatal respiratory complications in patients. Actiq is not safe in any dose

 for patients who are not opioid tolerant, that is, patients who have taken specific doses of opioids

 for a week or longer and whose systems have acclimated to the drugs.

                    In 1998, the FDA approved Actiq “ONLY for the management of breakthrough

 cancer pain in patients with malignancies who are already receiving and who are tolerant to

 opioid therapy for their underlying persistent cancer pain.”163 (Emphasis in FDA document).

 Because of Actiq’s dangers, wider, off-label uses—as the FDA label makes clear—are not

 permitted:


 162
       See John Carreyrou, Narcotic ‘Lollipop’ Becomes Big Seller Despite FDA Curbs, Wall St. J., Nov. 3, 2006.
 163
     FDA Approval Letter for NDA 20-747 (Nov. 4, 1998) at 5, http://www.accessdata.fda.gov/
 drugsatfda_docs/appletter/1998/20747ltr.pdf.




                                                      Page 153
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 156 of 371 PageID #:19249




                   This product must not be used in opioid non-tolerant patients
                   because life-threatening respiratory depression and death could
                   occur at any dose in patients not on a chronic regimen of opioids.
                   For this reason ACTIQ is contraindicated in the management of
                   acute or postoperative pain.164

                   Actiq and Fentora are thus intended to be used only in the care of cancer patients

 and only by oncologists and pain specialists who are knowledgeable of and skilled in the use of

 Schedule II opioids to treat cancer pain. Unlike other drugs, as to which off-label uses are

 permitted but cannot be promoted by the drug maker, Actiq and Fentora are so potent that off-

 label use for opioid naïve patients is barred by the FDA, as their labels make clear.

                   Notwithstanding the drug’s extreme potency and related dangers and the FDA’s

 explicit limitations, Cephalon actively promoted Actiq for chronic non-cancer pain—an

 unapproved, off-label use. Cephalon marketed Actiq as appropriate for the treatment of various

 conditions including back pain, headaches, pain associated with sports-related injuries, and other

 conditions not associated with cancer for which it was not approved, appropriate, or safe.

                   Actiq’s initial sales counted in the tens of millions of dollars, corresponding to its

 limited patient population. But by 2005, Actiq sales reached $412 million, making it Cephalon’s

 second-highest selling drug. As a result of Cephalon’s deceptive, unlawful marketing, sales

 exceeded $500 million by 2006.

                                     (b)       October 1, 2006—Cephalon fraudulently
                                               marketed Actiq’s successor drug, Fentora

                   Actiq was set to lose its patent protection in September 2006. To replace the

 revenue stream that would be lost once generic competitors came to market, Cephalon purchased



 164
     Actiq Drug Label, July 2011. The 1998 version does not substantively differ: “Because life-threatening
 hypoventilation could occur at any dose in patients not taking chronic opiates, Actiq is contra-indicated in the
 management of acute or postoperative pain. This product must not be used in opioid non-tolerant patients.”
 (Emphasis in original).



                                                        Page 154
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 157 of 371 PageID #:19249




 a new opioid drug, Fentora, from Cima Labs and, in August 2005, submitted a New Drug

 Application (“NDA”) to the FDA for approval. Like Actiq, Fentora is an extremely powerful

 and rapid-onset opioid. It is administered by placing a tablet in the mouth until it disintegrates

 and is absorbed by the mucous membrane that lines the inside of the mouth.

                  On September 25, 2006, the FDA approved Fentora, like Actiq, only for the

 treatment of breakthrough cancer pain in cancer patients who were already tolerant to around-

 the-clock opioid therapy for their underlying persistent cancer pain. Fentora’s unusually strong

 and detailed black box warning label—the most serious medication warning required by the

 FDA—makes clear that, among other things:

                  Fatal respiratory depression has occurred in patients treated with
                  FENTORA, including following use in opioid non-tolerant patients
                  and improper dosing. The substitution of FENTORA for any other
                  fentanyl product may result in fatal overdose.

                  Due to the risk of respiratory depression, FENTORA is
                  contraindicated in the management of acute or postoperative pain
                  including headache/migraine and in opioid non-tolerant patients.165

                  When Cephalon launched Fentora on October 1, 2006, it picked up the playbook

 it developed for Actiq and simply substituted in Fentora. Cephalon immediately shifted 100

 general pain sales representatives from selling Actiq to selling Fentora to the very same

 physicians for uses that would necessarily and predictably be off-label. Cephalon’s marketing of

 Actiq therefore “primed the market” for Fentora. Cephalon had trained numerous KOLs to lead

 promotional programs for Fentora, typically including off-label uses for the drug. Cephalon

 billed Fentora as a major advance that offered a significant upgrade in the treatment of

 breakthrough pain generally—not breakthrough cancer pain in particular—from Actiq.



 165
     Fentora Drug Label, February 2013, http://www.accessdata.fda.gov/drugsatfda_docs/label/
 2013/021947s008lbl.pdf



                                                    Page 155
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 158 of 371 PageID #:19249




 Cephalon also developed a plan in 2007 to target elderly chronic pain patients, via a multi-city

 tour with stops at AARP events, YMCAs, and senior living facilities.

                 On February 12, 2007, only four months after the launch, Cephalon CEO Frank

 Baldino told investors:

                 [W]e’ve been extremely pleased to retain a substantial portion,
                 roughly 75% of the rapid onset opioid market. We executed our
                 transition strategy and the results in our pain franchise have been
                 better than we expected. With the successful launch of FENTORA
                 and the progress in label expansion program, we are well positioned
                 to grow our pain franchise for many years to come.166

                 On May 1, 2007, just seven months after Fentora’s launch, Cephalon’s then-

 Executive Vice President for Worldwide Operations, Bob Roche, bragged to financial analysts

 that Fentora’s reach would exceed even Actiq’s. He described the company’s successful and

 “aggressive” launch of Fentora that was persuading physicians to prescribe Fentora for ever

 broader uses. He identified two “major opportunities”—treating breakthrough cancer pain and:

                 The other opportunity of course is the prospect for FENTORA
                 outside of cancer pain, in indications such as breakthrough lower
                 back pain and breakthrough neuropathic pain. . . .

                 ....

                 We believe that a huge opportunity still exists as physicians and
                 patients recognize FENTORA as their first choice rapid onset opioid
                 medication. . . . [opioids are] widely used in the treatment of . . .
                 non-cancer patients . . . .

                 ....

                 Of all the patients taking chronic opioids, 32% of them take that
                 medication to treat back pain, and 30% of them are taking their
                 opioids to treat neuropathic pain. In contrast only 12% are taking
                 them to treat cancer pain, 12%.



 166
      See Cephalon Q4 2006 Earnings Call Transcript, Seeking Alpha (February 12, 2007, 8:48 PM EST) at 5,
 http://seekingalpha.com/article/26813-cephalon-q4-2006-earnings-call-transcript.



                                                   Page 156
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 159 of 371 PageID #:19249




                  We know from our own studies that breakthrough pain episodes
                  experienced by these non-cancer sufferers respond very well to
                  FENTORA. And for all these reasons, we are tremendously excited
                  about the significant impact FENTORA can have on patient health
                  and wellbeing and the exciting growth potential that it has for
                  Cephalon.

                  In summary, we have had a strong launch of FENTORA and
                  continue to grow the product aggressively. Today, that growth is
                  coming from the physicians and patient types that we have identified
                  through our efforts in the field over the last seven years. In the
                  future, with new and broader indications and a much bigger field
                  force presence, the opportunity that FENTORA represents is
                  enormous.167

                                   (c)      September 2007—Reports of death and
                                            serious side effects led the FDA to issue a
                                            public health warning for Fentora

                  On September 10, 2007, Cephalon sent letters to doctors warning of deaths and

 other “serious adverse events” connected with the use of Fentora and indicating that “[t]hese

 deaths occurred as a result of improper patient selection (e.g., use in opioid non-tolerant

 patients), improper dosing, and/or improper product substitution.”168 The warning did not

 mention Cephalon’s deliberate role in the “improper patient selection.”

                  Two weeks later, the FDA issued its own Public Health Advisory. The FDA

 emphasized, once again, that Fentora should be prescribed only for approved conditions and that

 dose guidelines should be carefully followed. The FDA Advisory made clear that several

 Fentora-related deaths had occurred in patients who were prescribed the drug for off-label uses.

 The FDA Advisory warned that Fentora should not be used for any off-label conditions,



 167
      See Cephalon Q1 2007 Earnings Call Transcript, Seeking Alpha (May 1, 2007, 8:48 PM EST) at 23,
 http://seekingalpha.com/article/34163-cephalon-q1-2007-earnings-call-transcript?page=1.
 168
     Letter from Jeffrey M. Dayno, M.D., Vice President, Medical Services, Cephalon, Inc. to Healthcare Providers
 (Sept. 10, 2007), http://www.fda.gov/downloads/Safety/MedWatch/SafetyInformation/
 SafetyAlertsforHumanMed icalProducts/UCM154439.pdf.




                                                     Page 157
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 160 of 371 PageID #:19249




 including migraines, post-operative pain, or pain due to injury, and that it should be given only to

 patients who have developed opioid tolerance. The Advisory reiterated that because Fentora

 contains a much greater amount of fentanyl than other opiate painkillers, it is not a suitable

 substitute for other painkillers.169

                  Cephalon’s off-label marketing continued notwithstanding the regulatory scrutiny.

 Cephalon’s 2008 internal audit of its Sales & Marketing Compliance Programs concluded that

 marketing and tactical documents, as written, may be construed to promote off-label uses. The

 same report acknowledged that Cephalon lacked a process to confirm that speakers’ program

 participants were following Cephalon’s written, formal policies prohibiting off-label promotion,

 and that “non-compliant [Cephalon Speaker Programs] may be taking place.” Moreover, the

 report acknowledged that Cephalon’s “call universe” may include “inappropriate prescribers”—

 prescribers who had nothing to do with cancer pain.

                                    (d)      May 6, 2008—The FDA rejected Cephalon’s
                                             request for expanded approval of Fentora

                  Cephalon filed a supplemental new drug application, (“sNDA”), asking the FDA

 to approve Fentora for the treatment of non-cancer breakthrough pain. Cephalon admitted that

 Fentora already had been heavily prescribed for non-cancer pain, but argued that such

 widespread use demonstrated why Fentora should be approved for these wider uses.170

 Cephalon’s application also conceded that “[t]o date, no medication has been systematically




 169
      FDA Public Health Advisory, Important Information for the Safe Use of Fentora (fentanyl buccal tablets) (Sept.
 26, 2007), http://www.fda.gov/Drugs/DrugSafety/
 PostmarketDrugSafetyInformationforPatientsandProviders/ucm051273.htm.
 170
      See Fentora CII: Advisory Committee Briefing Document, U.S. FDA Anesthetic & Life Support Drugs
 Advisory Comm. & Drug Safety & Risk Mgmt. Advisory Comm. (May 6, 2008),
 http://www.fda.gov/ohrms/dockets/ac/08/briefing/2008-4356b2-02-Cephalon.pdf.




                                                     Page 158
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 161 of 371 PageID #:19249




 evaluated in clinical studies or approved by the FDA for the management of [breakthrough pain]

 in patients with chronic persistent non-cancer-related pain.” Id.

                 In response to Cephalon’s application, the FDA presented data showing that 95%

 of all Fentora use was for treatment of non-cancer pain.171 By a vote of 17-3, the relevant

 Advisory Committee—a panel of outside experts—voted against recommending approval of

 Cephalon’s sNDA for Fentora, citing the potential harm from broader use. On September 15,

 2008, the FDA denied Cephalon’s application and requested, in light of Fentora’s already off-

 label use, that Cephalon implement and demonstrate the effectiveness of proposed enhancements

 to Fentora’s Risk Management Program. In December 2008, the FDA followed that up with a

 formal request directing Cephalon to submit a Risk Evaluation and Mitigation Strategy for

 Fentora.

                                  (e)     March 26, 2009—the FDA’s Division of Drug
                                          Marketing, Advertising and Communications
                                          (“DDMAC”) warned Cephalon about its
                                          misleading advertising of Fentora

                 Undeterred by the rejection of its sNDA, Cephalon continued to use its general

 pain sales force to promote Fentora off-label to pain specialists as an upgrade over Actiq for the

 treatment of non-cancer breakthrough pain. Deceptively and especially dangerously, Cephalon

 also continued to promote Fentora for use by all cancer patients suffering breakthrough cancer

 pain, and not simply those who were opioid tolerant.

                 On March 26, 2009, DDMAC issued a Warning Letter to Cephalon, telling

 Cephalon that its promotional materials for Fentora amounted to deceptive, off-label promotion


 171
     See Yoo Jung Chang & Lauren Lee, Review of Fentora and Actiq Adverse Events from the Adverse Event
 Reporting System (“AERS”) Database, U.S. FDA Anesthetic & Life Support Drugs Advisory Comm. & Drug
 Safety & Risk Mgmt. Advisory Comm. (May 6, 2008), http://www.fda.gov/
 ohrms/dockets/ac/08/slides/2008-4356s2-02-FDAcorepresentations.ppt#289,1 (last visited Aug. 17, 2010).




                                                  Page 159
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 162 of 371 PageID #:19249




 of the drug. 172 Specifically, the Warning Letter asserted that a sponsored link on Google and

 other search engines for Fentora, which said “[l]earn about treating breakthrough pain in patients

 with cancer,”173 was improper because it “misleadingly broaden[ed] the indication for Fentora by

 implying that any patient with cancer who requires treatment for breakthrough pain is a

 candidate for Fentora therapy . . . when this is not the case.”

                 DDMAC emphasized that Fentora’s label was limited to cancer patients with

 breakthrough pain “who are already receiving and who are tolerant to around-the-clock opioid

 therapy for their underlying persistent cancer pain.” (Emphasis in original). DDMAC

 explained that the advertisement was “especially concerning given that Fentora must not be used

 in opioid non-tolerant patients because life-threatening hypoventilation and death could occur at

 any dose in patients not on a chronic regimen of opioids.” (Emphasis in original). DDMAC also

 warned Cephalon that, based on a review of Cephalon-sponsored links for Fentora on internet

 search engines, the company’s advertisements were “misleading because they make

 representations and/or suggestions about the efficacy of Fentora, but fail to communicate any

 risk information associated with the use” of the drug. (Emphasis in original).

                                   (f)     Cephalon continues to knowingly, deceptively,
                                           and illegally promote Fentora for off-label uses

                 Cephalon’s own market research studies confirm that its Fentora promotions were

 not focused on the physicians who treat breakthrough cancer pain. Cephalon commissioned



 172
      Letter from Michael Sauers, Regulatory Review Officer, Division of Drug Marketing, Advertising and
 Communications, to Carole S. Marchione, Senior Director and Group Leader, Regulatory Affairs (March 26, 2009),
 http://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/
 EnforcementActivitiesbyFDA/WarningLettersandNoticeofViolationLetterstoPharmaceuticalCompanies/UCM16623
 8.pdf.
 173
      Screen shots of the sponsored link are available here: http://www.fda.gov/downloads/Drugs/
 GuidanceComplianceRegulatoryInformation/EnforcementActivitiesbyFDA/WarningLettersandNoticeofViolationLe
 tterstoPharmaceuticalCompanies/UCM166240.pdf.



                                                   Page 160
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 163 of 371 PageID #:19249




 several market research studies to determine whether oncologists provided an “adequate” market

 potential for Fentora. These studies’ central goal was to determine whether oncologists treat

 breakthrough cancer pain themselves, or whether they refer such patients to general pain

 specialists. The first study, completed in 2007, reported that 90% of oncologists diagnose and

 treat breakthrough cancer pain themselves, and do not refer their breakthrough cancer pain

 patients to pain specialists. The second study, completed in 2009, confirmed the results of the

 2007 study, this time reporting that 88% of oncologists diagnose and treat breakthrough cancer

 pain themselves and rarely, if ever, refer those patients to general pain specialists. (One reason

 that general pain specialists typically do not treat oncological pain is that the presence of pain

 can, in itself, be an indicator of a change in the patient’s underlying condition that should be

 monitored by the treating oncologist.)

                Yet Cephalon continued to use its general pain sales force (which numbered over

 110 representatives) to promote Fentora to general pain specialists, and, as described below in

 Section V.E.2.c, to Chicago-area anesthesiologists and physical medicine and rehabilitation

 specialists. And Cephalon did not stop there. It also targeted primary care physicians, which it

 viewed as principal “driver[s] of opioid volume.” Of the 2007 recipients of Fentora vouchers

 nationwide, excluding those flagged for non-promotion, 24.96% of targeted doctors were

 identified as primary care physicians under the column of “Fentora Specialty Group.” By

 comparison, 19.64% were anesthesiologists, 5.24% were neurologists, and a mere 9.87% were

 oncologists.

                Cephalon-set sales quotas for its general pain sales force would be unattainable if

 they did not deceptively promote Fentora off-label. The general pain sales representatives have,

 from the outset, been required to adhere to call lists that include numerous pain doctors and other




                                                Page 161
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 164 of 371 PageID #:19249




 physicians who do not, and would not, prescribe Fentora on-label. These same call lists contain

 few, if any, oncologists. Cephalon’s internal “Fentora launch objectives,” for example, included

 marketing to “core Actiq prescribers” in 2007 by “increasing call frequency.” The core Actiq

 prescribers were the very same subset of physicians Cephalon admitted were the subject of

 improper marketing of Actiq. This plan was successful. By 2009, Cephalon could say: “[T]he

 majority of . . . Fentora prescriptions are generated primarily by Pain/Anesthesiology/Physical

 Medicine & Rehabilitation, followed by [primary care physicians]. This distribution is

 consistent with both personal and nonperson targeting.”

                  Cephalon’s sales force training further confirms the presence of a concerted

 scheme to market Fentora to doctors who did not treat cancer. Cephalon created a document for

 its sales force titled “Model Sales Call Behavior.” While the document includes general

 disclaimers that “all discussions must tie back to breakthrough pain in opioid-tolerant patients

 with cancer,” the “model call” involves sales representatives relaying information about chronic

 non-cancer pain. Specifically, it includes a “group 1” of leading questions relating to chronic

 pain, and uses the statistic “[a]pproximately 70% of patients with Chronic Pain suffer from

 [breakthrough pain].”174 In “group 2,” relating to breakthrough pain, the model call uses a

 different figure for breakthrough cancer pain (51-89%). The inclusion of the 70% figure can

 only mean the sales force is trained in the promotion of chronic non-cancer pain.

                  Cephalon was well aware that physicians were prescribing Fentora for off-label

 uses. A presentation titled “FENTORA Brand Pulse Research,” submitted to Cephalon by

 Pinnacle Research Group, LLC in March of 2008 explained that “FENTORA usage patterns fall




 174
     In fact, Cephalon’s 2008 Brand Plan claims there is a 74% incidence of breakthrough pain in chronic non-
 cancer patients on baseline opioid therapy.



                                                     Page 162
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 165 of 371 PageID #:19249




 into one of three groups.” The first was “Indicated Use,” and consisted of prescribers who “are

 adamant that they won’t use FENTORA except in the indicated area of cancer pain.” The

 second was “Restricted Use,” and consisted of prescribers who “will use FENTORA off-label”

 to treat non-cancer break through pain, “but . . . intentionally limit their use of this drug.” The

 third was “Selective Use,” and consisted of prescribers who will “reach for FENTORA more

 quickly than the first two user groups.”

                These last two categories of doctors were expressly acknowledged to prescribe

 Fentora for off-label indications, and yet they remained principal targets of Cephalon’s

 marketing. This same presentation also advanced the position that “Doctors would argue that

 they are protecting patients with their concerns about abuse and safety but we contend they are

 keeping FENTORA at arm’s length for selfish reasons.”

                Cephalon also was aware that its detailing had an impact on prescription rates. A

 PowerPoint presentation created for a 2010 Sales Managers Meeting held in Chicago contains a

 “Sales Force Effectiveness Summary,” which states that “[r]ep driven detailing activities

 (Messaging, Vouchers, & Debit Cards) account for 25.3% of 2009 [s]ales” of Fentora. The

 Marketing Plan further analyzes the effectiveness of various tactics, including “Messaging,”

 “Vouchers,” “and “Journals,” setting forth the total number of Fentora prescriptions attributable

 to each.

                A 2009 PowerPoint presentation by Kathy Roman, Cephalon’s Associate Director

 of Oncology for Strategic Analysis & Planning, reported that only 4% of Fentora prescriptions

 were written by oncologists. A 2009 Brand Plan attributes an even lower 3% of Fentora

 prescriptions to oncologists. Even earlier, a presentation dated July 2007, “Examining the

 Utilization and Opioid Tolerance of Fentora Patients,” noted that “a cancer diagnosis was found




                                                Page 163
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 166 of 371 PageID #:19249




 for less than 20% of patients Cephalon monitored in the study.” Lower back pain and other pain

 accounted for nearly half of all Fentora patients as of the first quarter 2007.”

                Further, by 2010—after Cephalon could have reasonably planned on receiving

 FDA approval for an expanded indication—Cephalon described an “increase in chronic pain

 patients” as a “driver of opioid prescriptions.” Cephalon’s own market share analysis showed

 that cancer pain patients represented a smaller population and one that was largely diagnosed and

 treated, thus would not present opportunities for growth. Cephalon’s 2010 Fentora marketing

 plan also included facts that could be applicable only to non-cancer pain, such as the estimate

 that 50 million Americans experience chronic pain, defined to exclude cancer pain as “pain that

 persists beyond the normal healing time.” Cephalon’s marketing plans also described

 breakthrough pain as a component of both cancer and non-cancer pain. Inclusion of this

 information in a marketing plan strongly indicates an ongoing plan to continue to market Fentora

 for off-label chronic non-cancer pain.

                In 2011, Cephalon wrote and copyrighted an article titled “2011 Special Report:

 An Integrated Risk Evaluation and Risk Mitigation Strategy for Fentanyl Buccal Tablet

 (FENTORA®) and Oral Transmucosal Fentanyl Citrate (ACTIQ®)” that was published in Pain

 Medicine News. The article promoted Cephalon’s drugs for off-label uses by stating that the

 “judicious use of opioids can facilitate effective and safe management of chronic pain” and noted

 that Fentora “has been shown to be effective in treatment of [break through pain] associated with

 multiple causes of pain,” not just cancer.




                                                Page 164
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 167 of 371 PageID #:19249




                       ii.       Cephalon’s Misrepresentation of the Risks Associated
                                 with the Use of Opioids for the Long-Term Treatment
                                 of Chronic Pain

                 Cephalon’s conduct in marketing Actiq and Fentora for chronic non-cancer pain,

 despite their clear (and deadly) risks and unproved benefits, was an extension, and reaped the

 benefits, of Cephalon’s generally deceptive promotion of opioids for chronic pain.

                 For example, in a May 24, 2006 “[Fentora] Launch Playbook,” which laid out the

 sales plans and messages for marketing Fentora, in a section titled “Positioning and Messaging,”

 Cephalon set out its “Position Statement” on Fentora: namely, that Fentora “is the first and only

 fentanyl buccal tablet which utilizes an effervescent reaction to provide the most rapid onset of

 analgesia of any oral opioid, resulting in improved patient functioning and activities of daily

 living” (emphasis added). As described above in Section V.D.1, there is no scientific evidence

 corroborating a link between chronic opioid therapy and increased functionality, and any

 suggestion of such a link is, in fact, false.

                 A 2005 sales training document titled “Introduction to Actiq” instructed Cephalon

 sales representatives to talk to prescribers about pseudoaddiction. The relevant slide advised that

 pseudoaddiction is a “behavior[] that may occur when pain is inadequately treated” and that the

 patients’ “[b]ehavior mimics addiction.” Cephalon directed its sales representatives to promote

 more opioids as the solution to this problem, because these patients’ “[f]ocus is relief of pain”

 and the drug-seeking and other addictive behaviors “resolve when pain is appropriately treated.”

 However, as described above in Section V.D.4, these veiled references to the concept of

 “pseudoaddiction” had no basis in science or in fact.

                 Along with its deploying its sales representatives, Cephalon also used speakers

 bureaus to help reach prescribers. The following chart, used by Cephalon in connection with

 developing a speakers bureau program in 2010, reflects how the company viewed each treating


                                                 Page 165
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 168 of 371 PageID #:19249




 physician as a vehicle to generate prescriptions—whether written by that physician directly or

 caused indirectly by his or her influence over other physicians:




                Having determined that speakers were an effective way to reach prescribers,

 Cephalon set to work ensuring that its speakers would disseminate its misleading messages. An

 April 29, 2006 “Cephalon Pain Franchise Speaker Training,” which (as the name suggests) lays

 out what Cephalon speakers should and may say in their talks to other doctors, advocated the use

 of screening tools to minimize the risks associated with prescribing Cephalon’s opioid drugs,

 including urine drug tests, psychological assessments, and treatment agreements. Cephalon did

 not disclose to speakers that, as described above in Section V.D.3, even when these tools are

 applied, they are unable to control for the risk of addiction.

                The same Franchise Speaker Training also minimized the risks of addiction

 inherent in chronic opioid therapy by encouraging speakers to label drug-seeking behavior as

 “pseudoaddiction” rather than true addiction. According to the training document,



                                                Page 166
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 169 of 371 PageID #:19249




 pseudoaddiction “describes the patient who seeks additional medications, appropriately or

 inappropriately, secondary to undertreatment of the pain syndrome.” Cephalon’s training further

 claimed that “[w]hen the pain is treated in the proper manner, all inappropriate behavior ceases.”

 As with the other Defendants, Cephalon deployed the made-up concept of pseudoaddiction to

 encourage prescribers to address addictive behavior in the worst way possible—with more

 opioids.

                Working with FSMB, Cephalon also trained its speakers to turn doctors’ fear of

 discipline on its head—doctors, who used to believe that they would be disciplined if their

 patients became addicted to opioids, were taught instead that they would be punished if they

 failed to prescribe opioids to their patients with pain. Through this messaging, Cephalon aimed

 to normalize the prescribing of opioids for chronic pain and failed to acknowledge the serious

 risks of long-term opioid use and its inappropriateness as a front-line treatment for pain.

 Cephalon included these claims in sales training for its speakers bureau members, including to a

 Chicago doctor who conducted programs on its behalf.

                Finally, Cephalon also developed a guidebook called Opioid Medications and

 REMS: A Patient’s Guide, which deceptively minimized the risks of addiction from the long-

 term use of opioids. Specifically, the guidebook claimed that “patients without a history of

 abuse or a family history of abuse do not commonly become addicted to opioids,” which, as

 described in Section V.D.2, is dangerously false. Cephalon distributed the guidebook broadly,

 and it was available to and intended to reach prescribers in Chicago.

                The misleading messages and materials Cephalon provided to its sales force and

 its speakers were part of a broader strategy to convince prescribers to use opioids to treat their

 patients’ pain, without complete and accurate information about the risks, benefits, and




                                               Page 167
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 170 of 371 PageID #:19249




 alternatives. This deception was national in scope and included Chicago. As described above in

 Section V.B, Cephalon’s nationwide messages would have reached Chicago prescribers in a

 number of ways. For example, they were delivered in Chicago by Cephalon’s sales

 representatives in detailing visits and made available to Chicago patients and prescribers through

 websites and ads, including ads in prominent medical journals. They have also been delivered to

 Chicago prescribers by Cephalon’s paid speakers, who were required by Cephalon policy to stay

 true to the company’s nationwide messaging.

                b.      Cephalon’s Deceptive Third-Party Statements

                Like the other Defendants, Cephalon also relied on third parties to disseminate its

 messages through deceptive publications and presentations. By funding, developing and

 reviewing the content of, and distributing and facilitating the distribution of these messages,

 Cephalon exercised editorial control over them. Cephalon, in some instances, used its sales force

 to directly distribute certain publications by these Front Groups and KOLs, rendering those

 publications “labeling” within the meaning of § 21 C.F.R. § 1.3(a) and making Cephalon

 responsible for their contents. Cephalon also deployed its KOLs as speakers for talks and CMEs

 to selected groups of prescribers.

                In fact, Cephalon’s 2007 Fentora Marketing Plan identified “Outreach to Third-

 Party and Professional Organizations,” including APF, NPF, and ACPA, as a key marketing

 tactic. Cephalon planned to accomplish this outreach principally through “[c]orporate

 contributions and grants.” Cephalon believed that these relationships would help establish it as a

 “leader” in the pain market.

                Cephalon’s relationships with several such Front Groups and KOLs—and the

 misleading and deceptive publications and presentations those relationships generated—are

 described below.


                                               Page 168
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 171 of 371 PageID #:19249




                       i.       FSMB – Responsible Opioid Prescribing

                In 2007, for example, Cephalon sponsored and distributed through its sales

 representatives FSMB’s Responsible Opioid Prescribing, which was drafted by “Medical Writer

 X,” whose work for Janssen is described below in Section V.E.4. Medical Writer X was

 frequently hired by a consulting Firm, Conrad & Associates LLC, to write pro-opioid marketing

 pieces disguised as science. Medical Writer X’s work was reviewed and approved by drug

 company representatives, and he felt compelled to draft pieces that he admits distorted the risks

 and benefits of chronic opioid therapy in order to meet the demands of his drug company

 sponsors.

                Responsible Opioid Prescribing was a signature piece of Medical Writer X’s

 work and contained a number of deceptive statements. This publication claimed that because

 pain had a negative impact on a patient’s ability to function, relieving pain—alone—would

 “reverse that effect and improve function.” However, as described in Section V.D.1 above, the

 truth is far more complicated; functional improvements made from increased pain relief can be

 offset by a number of problems, including addiction.

                Responsible Opioid Prescribing also misrepresented the likelihood of addiction

 by mischaracterizing drug-seeking behavior as “pseudoaddiction.” It explained that “requesting

 drugs by name,” engaging in “demanding or manipulative behavior,” seeing more than one

 doctor to obtain opioids, and hoarding were all signs of “pseudoaddiction” and are likely the

 effects of undertreated pain, rather than true addiction. As described in Section V.D.4 above,

 there is no scientific evidence to support the concept of pseudoaddiction, and any suggestion that

 addictive behavior masquerades as “pseudoaddiction” is false.

                Cephalon spent $150,000 to purchase copies of Responsible Opioid Prescribing

 in bulk. It then used its sales force to distribute these copies to 10,000 prescribers and 5,000


                                               Page 169
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 172 of 371 PageID #:19249




 pharmacists nationwide. These were available to and intended to reach prescribers and

 pharmacists in Chicago.

                     ii.       APF – Treatment Options: A Guide for People
                               Living with Pain

                Cephalon also exercised considerable control over the Front Group APF, which

 published and disseminated many of the most egregious falsehoods regarding chronic opioid

 therapy. Their relationship, and several of the APF publications, are described in detail below.

                Documents indicate that Cephalon provided APF with substantial assistance in

 publishing deceptive information regarding the risks associated with the use of opioids for

 chronic pain. An April 3, 2008 Fentora Assessment Strategy Tactics Team Meeting presentation

 outlines Cephalon’s strategy to prepare for a meeting at which the FDA Advisory Committee

 would consider expanding the indication of Fentora to include chronic, non-cancer pain.

 Cephalon prepared by “reaching out to third-party organizations, KOLs, and patients to provide

 context and, where appropriate, encourage related activity.” First among the Front Groups listed

 was APF.

                Cephalon was among the drug companies that worked with APF to persuade the

 Institute of Medicine of the National Academies (IOM) on issues related to chronic opioid

 therapy. APF President Will Rowe circulated a document to Cephalon and other drug company

 personnel that contained key message points and suggested that they “[c]onsider using this

 document in your communications with the members of the IOM Committee.” According to

 Rowe, recipients should “consider this a working document which you can add to or subtract

 from.” Rowe also advised that, if recipients “have an ally on that Committee,” they should

 “consider sharing this document with that person.”




                                              Page 170
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 173 of 371 PageID #:19249




                 Cephalon personnel responded enthusiastically, with Cephalon’s Associate

 Director for Alliance Development stating her belief that “the document does a good job of

 bringing together many important ideas.” Cephalon reviewed and directed changes to this

 document, with the Cephalon Associate Director thanking Rowe “for incorporating the points we

 had raised.” The close collaboration between Cephalon and APF on this project demonstrates

 their agreement to work collaboratively to promote the use of opioids as an appropriate treatment

 for chronic pain.

                 Cephalon’s influence over APF’s activities was so pervasive that APF’s

 President, Will Rowe, even reached out to Defendants—including Cephalon—rather than his

 own staff to identify potential authors to draft an answer to an article critical of opioids that

 appeared in the Archives of Internal Medicine in 2011.

                 Cephalon also sponsored APF’s Treatment Options: A Guide for People Living

 with Pain, starting in 2007. It is rife with misrepresentations regarding the risks, benefits, and

 superiority of opioids.

                 For example, Treatment Options deceptively asserts that the long-term use of

 opioids to treat chronic pain could help patients function in their daily lives by stating that, when

 used properly, opioids “give [pain patients] a quality of life [they] deserve.” As described above

 in Section V.D.1, there is no scientific evidence corroborating that statement, and such

 statements are, in fact, false because available data demonstrate that patients on chronic opioid

 therapy are less likely to participate in life activities like work.

                 Treatment Options also claims that addiction is rare and is evident from patients’

 conduct in self-escalating their doses, seeking opioids from multiple doctors, or stealing the

 drugs. Treatment Options further minimizes the risk of addiction by claiming that it can be




                                                  Page 171
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 174 of 371 PageID #:19249




 avoided through the use of screening tools, like “opioid agreements,” which can “ensure [that

 patients] take the opioid as prescribed.” Nowhere does Treatment Options explain to patients

 and prescribers that neither “opioid agreements” nor any other screening tools have been

 scientifically validated to decrease the risks of addiction, and the publication’s assurances to the

 contrary are false and deceptive as described above in Section V.D.2-3.

                Treatment Options also promotes the use of opioids to treat chronic pain by

 painting a misleading picture of the risks of alternate treatments, most particularly NSAIDs.

 Treatment Options notes that NSAIDs can be dangerous at high doses, and attributes 10,000 to

 20,000 deaths a year annually to NSAID overdose. According to Treatment Options, NSAIDs

 are different from opioids because opioids have “no ceiling dose,” which is beneficial since some

 patients “need” larger doses of painkillers than they are currently prescribed. These claims

 misleadingly suggest that opioids are safe even at high doses and omit important information

 regarding the risks of high-dose opioids, as discussed above in Section V.D.6.

                Additionally, Treatment Options warns that the risks associated with NSAID use

 increase if NSAIDs are “taken for more than a period of months,” but deceptively omits any

 similar warning about the risks associated with the long-term use of opioids. As discussed above

 in Section V.D.7, this presentation paints a misleading picture of the risks and benefits of opioids

 compared with alternate treatments.

                APF distributed 17,200 copies of Treatment Options in 2007 alone. It was also

 available online and was intended to reach Chicago prescribers and pharmacists. As described

 below in Section V.E.2.c, it was attended by at least one Chicago physician, Prescriber G.

                     iii.       Key Opinion Leaders and Misleading Science

                Cephalon also knew that its misleading messages would be more likely to be

 believed by prescribers if they were corroborated by seemingly neutral scientific support.


                                               Page 172
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 175 of 371 PageID #:19249




 Cephalon developed a plan that “provide[d] procedures for the dissemination of certain peer-

 reviewed articles and reference textbooks that contain information about unapproved or off-label

 uses of Cephalon marketed products.” These procedures dictate that “[a]ll peer-reviewed articles

 and reference textbooks” circulated to market Cephalon’s products “must be reviewed and

 approved by [Cephalon’s Product and Disease Review Committee].” The “Review and

 Approval Form” for these reprints required the signature of representatives from Cephalon’s

 Legal, Marketing, Medical, and Regulatory Affairs departments. Once approved, these

 documents were to be “distributed and used by the Sales force.” The document also expressly

 contemplates that Cephalon would provide funding for some of these studies.

                Cephalon’s planning documents indicate that Cephalon exercised sufficient

 control over the process of creating these studies to know in advance the title and subject of

 various studies, which KOLs would conduct them, and which medical journals would eventually

 publish them. Employing these tactics, Cephalon caused the term “breakthrough pain”—a term

 it seeded in the medical literature—to be used in articles published by practitioners and clinicians

 it supported. With funding from Cephalon, for example, Dr. Portenoy wrote an article that

 purported to expand the definition of breakthrough cancer pain to non-cancer indications, vastly

 expanding the marketing potential of Cephalon’s Fentora. The article was published in the

 nationally circulated Journal of Pain in 2006 and helped drive a surge in Fentora prescriptions.

                The concept of “breakthrough pain” ultimately formed the sole basis for the

 central theme of promotional messages Cephalon cited to support the approval and marketing of

 Actiq and Fentora, rapid-acting opioids which begin to work very quickly but last only briefly.

 Neither of these drugs had a natural place in the treatment of chronic pain before Cephalon’s

 marketing campaign changed medical practice. A recent literature survey of articles describing




                                               Page 173
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 176 of 371 PageID #:19249




 non-cancer breakthrough pain calls into question the validity of the concept, suggesting it was

 not a distinct pain condition but a hypothesis to justify greater dosing of opioids. In other words,

 Cephalon conjured the science of breakthrough pain in order to sell its drugs.

                 As one scholar has pointed out, references to breakthrough pain in articles

 published on the MEDLINE bibliographic database spiked in 1998 and again in 2006.175 These

 spikes coincide with FDA’s approval of Actiq and Fentora.

                 Cephalon also bolstered supportive studies with supportive key opinion leaders.

 For example, a 2008 Fentora Brand Plan contemplated creating a “PROTECT Committee,”

 which would be “compris[ed of] five internationally renowned leaders in pain medicine” whose

 task would be to “educate clinicians on the rational prescribing of Fentora and other opioid

 medications”—i.e., urging their peers to prescribe those drugs. The five doctors selected for

 service on the PROTECT Committee were Russell Portenoy, Steven D. Passik, Scott Fishman,

 Perry Fine, and Christine Miaskowski. Each of these doctors received some combination of

 research support, consulting fees, and honoraria from Cephalon, and Dr. Portenoy was a paid

 consultant for the company. All told, Cephalon has paid doctors more than $4.5 million for

 programs relating to its opioids since 2000.

                      iv.        Misleading Continuing Medical Education

                 Cephalon developed sophisticated plans for the deployment of its KOLs, broken

 down by sub-type and specialty, to reach targeted groups of prescribers through CMEs.

                 Distributing CMEs was one of the “SciCom CME & Education Activities”

 outlined in a May 18, 2006 presentation to Cephalon’s Steering Committee about Fentora’s



 175
     Adriane Fugh-Berman, Marketing Messages in Industry-Funded CME, PharmedOut , Georgetown U. Med. Ctr.
 (June 25, 2010), available at pharmedout.galacticrealms.com/Fugh-BermanPrescription
 forConflict6-25-10.pdf.



                                                 Page 174
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 177 of 371 PageID #:19249




 launch. The same presentation highlighted the importance of speakers in Cephalon’s marketing

 strategy, which planned to target “KOLs” and “Opioid prescribers” with a “Field Driven

 Cephalon Speaker program,” “National Speaker Training with online follow-up,” and

 “Convention Round Tables.” Cephalon used the CME programs it sponsored to deceptively

 portray the risks related to the use of opioids to treat chronic non-cancer pain and promote the

 off-label use of Actiq and Fentora.

                In 2007 and 2008, Cephalon sponsored three CMEs that each positioned Actiq

 and Fentora, and only Actiq and Fentora, as “rapid onset opioids” that would provide effective

 analgesia within the time period during which “breakthrough pain” was at its peak intensity.

 Although the CMEs used only the generic names of the drugs, the description of the active

 ingredient and means of administration means that a physician attending the CME knew it

 referred only to Actiq or Fentora.

                The CMEs each taught attendees that there was no sound basis for the distinction

 between cancer and non-cancer “breakthrough pain,” and one instructed patients that Actiq and

 Fentora were commonly used in non-cancer patients, thus effectively endorsing this use.

 Optimizing Opioid Treatment for Breakthrough Pain, offered online by Medscape, LLC from

 September 28, 2007, through December 15, 2008, was prepared by KOL Dr. Lynn R. Webster

 and M. Beth Dove. It recommends prescribing a “short-acting opioid” (e.g., morphine,

 hydromorphone, oxycodone) “when pain can be anticipated,” or a rapid-onset opioid when it

 cannot. The only examples of rapid-onset opioids then on the market were oral transmucosal

 fentanyl citrate (i.e., Actiq) or fentanyl effervescent buccal tablet (i.e., Fentora): “Both are

 indicated for treatment of [breakthrough pain] in opioid-tolerant cancer patients and are




                                                Page 175
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 178 of 371 PageID #:19249




 frequently prescribed to treat [breakthrough pain] in noncancer patients as well.” (Emphasis

 added).

                Optimizing Opioid Treatment for Breakthrough Pain not only deceptively

 promoted Cephalon’s drugs for off-label use, but also misleadingly portrayed the risks, benefits,

 and superiority of opioids for the treatment of chronic pain. For example, the CME

 misrepresented that Actiq and Fentora would help patients regain functionality by advising that

 they improve patients’ quality of life and allow for more activities when taken in conjunction

 with long-acting opioids. The CME also minimized the risks associated with increased opioid

 doses by explaining that NSAIDs were less effective than opioids for the treatment of

 breakthrough pain because of their dose limitations, without disclosing the heightened risk of

 adverse events on high-dose opioids.

                Optimizing Opioid Treatment for Breakthrough Pain is described in a September

 20, 2007 Fentora marketing document, suggesting both approval of the CME’s content and

 awareness of it as a means to promote Fentora. One week before it was ever presented,

 Optimizing Opioid Treatment for Breakthrough Pain appeared among the promotional activities

 Cephalon identified in a Fentora Assessment Strategy and Tactics presentation as “scientific

 communications.” A slide titled “Medscape” specifies that the CME will be taught by Lynn

 Webster, and states and that it will be posted online (and therefore available nationally) in

 September. The Strategy and Tactics presentation makes clear that Cephalon was aware of the

 content of this CME before it debuted, and that Cephalon considered CMEs and other “scientific

 communications” as integral parts of its strategy to market Fentora. Around the same time,

 Dr. Webster was receiving nearly $2 million in funding from Cephalon.




                                               Page 176
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 179 of 371 PageID #:19249




                Optimizing Opioid Treatment for Breakthrough Pain was available online and

 was intended to reach Chicago prescribers. As described below in Section V.E.2.c, it was

 attended by at least three Chicago physicians, Prescriber G, Prescriber O, and Prescriber P.

                Cephalon similarly used an educational grant to sponsor the CME Breakthrough

 Pain: Improving Recognition and Management, which was offered online between March 31,

 2008, and March 31, 2009, by Medscape, LLC. The direct result of Cephalon’s funding was a

 purportedly educational document that echoed Cephalon’s marketing messages: the CME

 deceptively omitted Actiq’s and Fentora’s tolerance limitations, cited examples of patients who

 experienced pain from accidents, not from cancer, and, like Cephalon’s Optimizing Opioid

 Treatment CME, taught that Actiq and Fentora were the only products on the market that would

 take effect before the breakthrough pain episode subsided. This CME was available online and

 was intended to reach Chicago prescribers.

                Lastly, KOL Dr. Fine authored a CME, sponsored by Cephalon, titled Opioid-

 Based Management of Persistent and Breakthrough Pain, with KOLs Dr. Christine A.

 Miaskowski and Michael J. Brennan, M.D. Cephalon paid to have this CME published in a

 supplement of Pain Medicine News in 2009. It instructed prescribers that “clinically, broad

 classification of pain syndromes as either cancer- or noncancer-related has limited utility,” and

 recommended dispensing “rapid onset opioids” for “episodes that occur spontaneously” or

 unpredictably, including “oral transmucosal fentanyl,” i.e., Actiq, and “fentanyl buccal tablet,”

 i.e., Fentora, including in patients with chronic non-cancer pain. Dr. Miaskowski disclosed in

 2009, in connection with the APS/AAPM Opioid Treatment Guidelines, that she served on




                                              Page 177
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 180 of 371 PageID #:19249




 Cephalon’s speakers bureau.176 Dr. Fine also received funding from Cephalon for consulting

 services.

                 Opioid-Based Management of Persistent and Breakthrough Pain was available to

 and was intended to reach Chicago prescribers. As described below in Section V.E.2.c, it was

 attended by at least two Chicago physicians, Prescriber O and Prescriber P.

                 Cephalon’s control over the content of these CMEs is apparent based on its

 advance knowledge of their content. A December 2005 Cephalon launch plan set forth key

 “supporting messages” to position Fentora for its product launch. Among them was the

 proposition that “15-minute onset of action addresses the unpredictable urgency of BTP.” Years

 later, the same marketing messages reappeared in the Cephalon-sponsored CMEs described

 above. Echoing the Cephalon launch plan, Optimizing Opioid Treatment for Breakthrough Pain

 stated that “[t]he unpredictability of BTP will strongly influence the choice of treatment” and

 that Fentora “delivers an onset of analgesia that is similar to [Actiq] at ≤ 15 minutes.” Similarly,

 Opioid-Based Management of Persistent and Breakthrough Pain defined “breakthrough pain” as

 “unpredictable,” over a table describing both cancer and non-cancer “breakthrough pain.”

                 Cephalon tracked the effectiveness of its deceptive marketing through third

 parties, demonstrating that Cephalon not only planned for but depended upon their activities as a

 key element of its marketing strategy. A December 5, 2007 Fentora Assessment Strategy Tactics

 presentation indicates that Cephalon had supported “145 independent education tactics” in 2007,

 including live national programs, live regional programs, websites, print media, journal

 supplements, and electronic media. In total, Cephalon estimated that these 145 programs had led




 176
     As described in Section V.C.2.c.ii above, 14 of 21 panel members who drafted the AAPM/APS Guidelines
 received support from Janssen, Cephalon, Endo, and Purdue.



                                                   Page 178
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 181 of 371 PageID #:19249




 to 1,255,567 “exposures.” These programs were available to prescribers in Chicago and, based

 on the uniform and nationwide character of Cephalon’s marketing, featured the same deceptive

 messages described above.

                c.      Cephalons’s Deceptive Statements to Chicago Prescribers and
                        Patients

                Cephalon used various measures to disseminate its deceptive statements regarding

 the risks of off-label use of Actiq and Fentora and the risks, benefits, and superiority of opioids

 to Chicago patients and prescribers.

                Cephalon targeted Chicago prescribers by recruiting them for its speakers bureaus

 for Actiq and Fentora. These included Prescriber K, who was a paid Cephalon speaker from

 January 24, 2002 to May 10, 2013; Prescriber L, a paid Cephalon speaker from July 15, 2004 to

 August 19, 2012; Prescriber M, a paid Cephalon speaker from June 2003 to August 1, 2011; and

 Prescriber N, a paid Cephalon speaker from October 1, 2008 to at least January 14, 2014. Based

 on the uniform and nationwide character of Cephalon’s marketing and Cephalon’s own speaker

 training materials, each of these speakers attended Cephalon’s speaker’s training, was instructed

 to disseminate the misrepresentations outlined above, and did disseminate those

 misrepresentations in Chicago.

                Cephalon’s speakers regularly held talks for Chicago prescribers—Cephalon

 sponsored more than 35 such events in Chicago and its surrounding areas between October and

 December 2006. These talks would have followed the same deceptive talking points covered in

 Cephalon’s speakers’ training.

                Cephalon also targeted Chicago prescribers through the use of its sales force. In

 planning for the launch of Fentora, two sales representatives scheduled 10 events at various

 Chicago offices and restaurants, meeting with 151 prescribers in Chicago through speakers



                                               Page 179
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 182 of 371 PageID #:19249




 bureau programs and dinners during the fourth quarter of 2006. Cephalon spent over $200,000

 on these meetings, many of which were with prescribers who did not specialize in treating cancer

 patients. Given Fentora’s sole indication for treating cancer pain in opioid-tolerant patients,

 these physicians were unlikely to prescribe the product for its approved, on-label use.

                  On October 3, 2006, Cephalon sales representatives hosted 17 Chicago

 prescribers for dinner at a cost of over $4,000. The next day, Cephalon sales representatives

 hosted five prescribers at the office of a respected physician specializing in neurology and

 general pain medicine at a cost of $750. The following day, Cephalon representatives treated 19

 Chicago prescribers to a $3,500 dinner at an upscale Chicago restaurant. Many of the prescribers

 with whom Cephalon met did not have cancer-related specialties.

                  Given that Cephalon’s own studies demonstrated that the overwhelming majority

 of oncologists diagnose and treat breakthrough cancer pain themselves, Cephalon knew the only

 purpose in its representatives meeting with these prescribers was to promote off-label use. Based

 on the uniform and nationwide character of Cephalon’s marketing, Cephalon’s deceptive

 messages would have been disseminated to Chicago prescribers by Cephalon’s sales

 representatives during these events.

                  At a meeting of Cephalon’s sales force in Chicago on September 24, 2010, it was

 acknowledged that “[r]ep driven activities . . . account for 25.3%” of 2009 [Fentora] sales.”

 Sales representatives, and the misrepresentations on which they were trained, drove significant

 Fentora sales.

                  One Fentora tracking sheet lists more than 50 Chicago area prescribers to whom

 Cephalon sent promotional vouchers covering patients’ copayments, itemizes how many

 prescriptions of Fentora each of them wrote from January to June of 2007, and tracks whether




                                               Page 180
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 183 of 371 PageID #:19249




 the vouchers sent to those physicians were redeemed. Cephalon’s desire to promote off-label use

 of Fentora is evidenced by the fact that, of the 101 Chicago-area prescribers who received

 Fentora vouchers during this period, only 12 were oncologists.

                The experiences of specific prescribers confirm both that Cephalon’s national

 marketing campaign included the misrepresentations described above in Sections V.D and V.E.2,

 and that the company disseminated these same misrepresentations to Chicago prescribers and

 consumers. In particular, these prescriber accounts reflect that Cephalon detailers omitted or

 minimized the risk of opioid addiction; overstated the benefits of opioids, including by making

 claims of improved function, and engaged in the off-label promotion of Cephalon’s drugs for the

 treatment of chronic non-cancer pain.

                A survey of a sample of Midwestern physicians, who reported the messages that

 they retained from detailing visits detailing visits and other promotional activity, documented

 that Cephalon’s sales force disseminated the misleading statements described above. In 2006,

 for example, Cephalon sales representatives told a Midwestern general practitioner that Actiq

 was effective in “rapid relief of acute exacerbations of chronic pain.” They told

 anesthesiologists in 2008 and 2009 that Actiq can be used for chronic back pain, and in 2014,

 they told an ob/gyn that Actiq was appropriate for use treating chronic pain. All told, at least ten

 ob/gyn physicians responded to the survey indicating they were detailed by representatives

 promoting Actiq or Fentora from 2014 and 2015.

                In addition, the City has interviewed a number of Chicago-area prescribers who

 reported that they were detailed by Cephalon sales representatives and heard similar claims, as

 well as other messages described in Sections V.D. and V.E.2. In each instance, Cephalon

 intended that the prescriber rely on these messages. Certain of these physicians did, in fact,




                                               Page 181
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 184 of 371 PageID #:19249




 prescribe Cephalon’s or Teva’s opioids. Exhibit D to this Fifth Amended Complaint summarizes

 data showing the number of prescriptions, doses, and MME by Defendant family from IQVIA

 Xponent for the year 1997-2017 for these prescribers.

                  a. Chicago Prescriber C, a pain specialist, is based in Wisconsin
                     but treats Chicago residents. In their meetings with him, sales
                     representatives from each Defendant, including Cephalon,
                     routinely omitted any discussion about addiction and overdose
                     death and frequently overstated the benefits of opioids. These
                     representatives taught that opioids would increase his patients’
                     ability to function and increase their quality of life. Prescriber
                     C was detailed at two meals paid for by Cephalon to promote
                     Fentora on May 23, 2014 and June 30, 2014.177



                  b. Chicago Prescriber F, a headache specialist, recalls being
                     detailed heavily on Fentora and Actiq from 2010 to 2013.
                     Prescriber FX believes that Cephalon sales personnel wanted
                     him to prescribe for off-label use because they came to him
                     many times to detail Actiq even though he runs a headache clinic
                     and does not treat cancer patients. He has prescribed Actiq and
                     Fentora.



                  c. Chicago Prescriber G, a pain specialist, indicated that he was
                     visited by sales representatives from all Defendants, including
                     Cephalon. Cephalon’s representatives stated that Cephalon’s
                     opioids might find a place in his practice, even though he was
                     not an oncologist. Prescriber G remembers receiving Treatment
                     Options: He recalled that he was never warned about the risk of
                     addiction. A Guide for People Living with Pain and Opioid
                     Based Management of Persistent and Breakthrough Pain,
                     described above in Section V.E.2.b.ii. In addition, opioid sales
                     representatives—including representatives from Cephalon—
                     told Prescriber G that opioids would increase patients’ ability to
                     complete activities of daily living and that patients could be

 177
      Under the Physician Payment Sunshine Act, passed as Section 6002 of the Affordable Care Act, pharmaceutical
 companies are required to disclose payments to prescribers and to teaching hospitals, as well as information about
 the nature, type, and purpose of the payments, for a period starting from August 2013. Data are available through
 December 2014 on the ProPublica.org website. See 42U.S.C. § 1320a-7g. Although Defendants also detailed nurse
 practitioners and physician assistants, the Act does not require the public disclosure of payments to these non-
 physician prescribers.



                                                     Page 182
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 185 of 371 PageID #:19249




                managed to avoid addiction. These representatives also told him
                that patients can be screened to mitigate addiction risks.



             d. Chicago Prescriber E, an anesthesiologist and pain specialist,
                explained that he received visits from sales representatives from
                all Defendants, including Cephalon, until a few years ago.
                Representatives from Cephalon never discussed addiction with
                him.



             e. Chicago Prescriber O, a physiatrist (doctor who specializes in
                rehabilitation) recalls attending the Cephalon-sponsored CMEs
                Opioid Based Management of Persistent and Breakthrough Pain
                and Optimizing Opioid Treatment for Breakthrough Pain,
                described above in Section V.E.2.b.iv. He was contacted at least
                24 times by Cephalon sales representatives from 2006 to 2007.



             f. Chicago Prescriber P, a physiatrist, also recalls attending,
                whether online or in person, Opioid Based Management of
                Persistent and Breakthrough Pain. He also recalled attending
                Optimizing Opioid Treatment for Breakthrough Pain, described
                above in Section V.E.2.b.iv. He has prescribed Actiq.



             g. Chicago Prescriber Q recalls being visited by representatives
                from Cephalon. Prescriber Q indicated that none of the
                representatives discussed abuse, addiction, or overdoses, which
                were not part of the sales conversation.




             h. Chicago Prescriber J, a nurse practitioner, indicated that she was
                visited (or sat in on visits) by sales representatives from
                Defendants Purdue, Cephalon, Janssen, and Actavis. Drug
                representatives from these Defendants, including Cephalon,
                never mentioned the risks of addiction associated with opioid
                use.




                                           Page 183
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 186 of 371 PageID #:19249




                  These accounts reflect specific examples of instances in which Cephalon’s sales

 representatives made the misrepresentations outlined above in Sections V.D and V.E.2 directly

 to Chicago prescribers. They are not an exhaustive list. Based on the nationwide and uniform

 character of Cephalon’s marketing campaign, these examples support the inference that

 Cephalon sales representatives made similar misstatements to the other Chicago-area prescribers

 they detailed.

                  Cephalon knew that its Chicago sales force was effective in its work. A

 presentation delivered to the Cephalon Pharma Business Unit on October 13-15, 2008 in

 Phoenix, Arizona recognized high-performing sales personnel. Sales Representative A, who had

 responsibility for the “Chicago, IL South” region, was recognized as a “Top Performer” in

 generating Fentora sales in the second quarter of 2008. In 2007, Sales Representative B was

 Cephalon’s sales manager responsible for the North Central Area, which included Chicago.

 Cephalon sales meeting presentations demonstrate that Sales Representative B was one of

 Cephalon’s top sellers of Fentora. At a Pain Care Specialist Leadership Meeting held in

 September 2008, Cephalon noted that some of Sales Representative B’s representatives were

 outpacing the national average in Fentora sales by 10% or more over a six month basis, and by

 15% or more on a three month basis. During this period, the North Central Area had 142 “A”

 level “Target Prescribers.” At a June 9-10, 2009 North Central Area Pain Care Division sales

 meeting held in San Diego, California, Sales Representative C—a sales representative with

 responsibility for Chicago—was the second highest-grossing Fentora representative.

          3.      Endo

                  Endo promoted its opioids through the full array of marketing channels. The

 company deployed its sales representatives, paid physician speakers, journal supplements, and

 advertising in support of its branded opioids, principally Opana and Opana ER. Misleading


                                               Page 184
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 187 of 371 PageID #:19249




 claims about the purportedly lower abuse potential of Opana ER featured prominently in this

 campaign, but Endo also made many of the other deceptive statements and omissions described

 above in Section V.D. These included deceptive messages about functional improvement,

 addiction risk, pseudoaddiction, addiction screening tools, and the safety of alternatives to

 opioids.

                 At the same time, Endo also relied on a cast of third-party partners to promote the

 safety, efficacy, and superiority of opioids generally, through a combination of CMEs, websites,

 patient education pamphlets, and other publications. These materials echoed the

 misrepresentations described above, and also made deceptive statements about withdrawal

 symptoms and the safety of opioids at higher doses.

                 Based on the highly coordinated and uniform nature of Endo’s marketing, and as

 confirmed by verbatim message data and interviews with a sales representative and prescribers,

 Endo conveyed these deceptive messages to Chicago prescribers. The materials that Endo

 generated in collaboration with third-parties also were distributed or made available in Chicago.

 Endo distributed these messages, or facilitated their distribution, in Chicago with the intent that

 Chicago prescribers and/or consumers would rely on them in choosing to use opioids to treat

 chronic pain.

                 a.     Endo’s Deceptive Direct Marketing

                 Like the other Defendants, Endo used deceptive direct marketing to increase the

 sales of its dangerous opioids. As set forth below, Endo conveyed these deceptive messages in

 training of its sales force and recruited speakers, who in turn conveyed them to physicians; in a

 misleading journal supplement; and in unbranded advertising.




                                               Page 185
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 188 of 371 PageID #:19249




                       i.       Endo’s Sales Force and Deceptive Sales Training

                Endo’s promotion of Opana ER relied heavily on in-person marketing, including

 to Chicago prescribers. Endo had an aggressive detailing program, with its sales representatives

 making nearly 72,000 visits to prescribers nationwide to detail Opana ER in the first quarter of

 2010 alone. Between 2007 and 2013, Endo spent between $3 million and $10 million each

 quarter to promote opioids through its sales force.

                Endo’s sales representatives, like those of the other Defendants, targeted

 physicians to deliver sales messages that were developed centrally and deployed uniformly

 across the country. These sales representatives were critical in transmitting Endo’s marketing

 strategies and talking points to individual prescribers.

                Endo specifically directed its sales force to target physicians who would prescribe

 its drugs to treat chronic pain. For example, an Opana Brand Tactical Plan dated August, 2007

 aimed to increase “Opana ER business from [the Primary Care Physician] community” more

 than 45% by the end of that year. Indeed, Endo sought to develop strategies that would be most

 persuasive to primary care doctors—strategies that sought to influence the prescribing behavior

 of primary care physicians through the use of subject matter experts. A February 2011 Final

 Report on Opana ER Growth Trends, for example, predicted that Endo’s planned “[u]se of Pain

 Specialists as local thought leaders should affect increased primary care adoption.”

                Endo trained its sales force to make a number of misrepresentations to physicians

 nationwide, including to physicians in Chicago. Endo’s sales representatives were trained to

 represent to these prescribers that Opana ER would help patients regain function they had lost to

 chronic pain; that Endo opioids had a lower potential for abuse because they were “designed to

 be crush resistant,” even though the “clinical significance of INTAC Technology or its impact on




                                               Page 186
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 189 of 371 PageID #:19249




 abuse/misuse has not been established for Opana ER;” and that drug seeking behavior was a sign

 of undertreated pain rather than addiction.

                Endo knew that its marketing reached physicians —repeatedly—because it

 tracked their exposure. Internal Endo documents dated August 23, 2006 demonstrate that the

 following percentages of physicians would view an Endo journal insert (or paid supplement) at

 least 3 times in an 8 month period: 86% of neurologists; 86% of rheumatologists; 85% of

 oncologists; 85% of anesthesiologists; 70% of targeted primary care physicians; and 76% of

 OB/Gyns.

                Endo was not only able to reach physicians through its marketing, but also

 successfully imparted its marketing messages. The company found its promotional materials

 tripled prescribers’ ability to recall the sales message and doubled their willingness to prescribe

 Opana ER in the future. This was true of marketing that contained its deceptions.

                For example, according to internal Endo documents, up to 10% of physicians it

 detailed were able to recall without assistance the message that Opana ER had “Minimal/less

 abuse/misuse” potential than other drugs. The Endo message that prescribers retained was a

 plain misrepresentation: that use of Opana ER was unlikely to lead to abuse and addiction.

 Although Opana ER always has been classified under Schedule II as a drug with a “high

 potential for abuse” and consistent with the pattern of misrepresentations described in Section

 V.D.2, the largest single perceived advantage of Opana ER, according to a survey of 187

 physicians who reported familiarity with the drug, was “perceived low abuse potential,” cited by

 15% of doctors as an advantage. As described in Section V.E.3.c below, low abuse potential was

 among the deceptive messages that Chicago prescribers received, and retained, from Endo sales

 representatives.




                                               Page 187
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 190 of 371 PageID #:19249




                Endo’s own internal documents, however, acknowledged the misleading nature of

 these statements, conceding that “Opana ER has an abuse liability similar to other opioid

 analgesics as stated in the [FDA-mandated] box warning.” A September 2012 Opana ER

 Business Plan similarly stated that Endo needed a significant investment in clinical data – to

 support comparative effectiveness, scientific exchange, benefits and unmet need, while citing

 lack of “head-to-head data” as a barrier to greater share acquisition.

                Nevertheless, Endo knew that its marketing was extremely effective in turning

 physicians into prescribers. Nationally, the physicians Endo targeted for in-person marketing

 represented approximately 84% of all prescriptions for Opana ER in the first quarter of 2010.

 Endo also observed that the prescribers its sales representatives visited wrote nearly three times

 as many prescriptions per month for Opana ER as those physicians who were not targeted for

 Endo’s marketing—7.4 prescriptions per month versus 2.5. The most heavily targeted

 prescribers wrote nearly 30 prescriptions per month. Internal Endo documents from May 2008

 indicate that Endo expected that each of its sales representatives would generate 19.6

 prescriptions per week by the end of 2008. As summarized by a February 2011 report on Opana

 ER growth trends, Endo’s “[a]ggressive detailing [is] having an impact.”

                More broadly, Endo’s sales trainings and marketing plans demonstrate that its

 sales force was trained to provide prescribers with misleading information regarding the risks of

 opioids when used to treat chronic pain. Foremost among these messages were misleading

 claims that the risks of addiction, diversion, and abuse associated with opioids—and Endo’s

 products in particular—were low, and lower than other opioids.

                                (a)    Endo’s Sales Force Deceptively Minimized
                                       the Risks of Addiction Associated with
                                       Chronic Opioid Therapy.




                                               Page 188
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 191 of 371 PageID #:19249




                By way of illustration, Endo’s Opana ER INTAC Technology Extended-Release

 Sell Sheet Implementation Guide, which instructs Endo sales personnel how to effectively

 “support key messages” related to the marketing of Opana ER, states that it is an “approved

 message” for sales representatives to stress that Opana ER was “designed to be crush resistant,”

 even though this internal document conceded that “the clinical significance of INTAC

 Technology or its impact on abuse/misuse has not been established for Opana ER.”

                Other Endo documents acknowledged the limitations on Opana ER’s INTAC

 technology, conceding that while Opana ER may be resistant to pulverization, it can still be

 “ground” and “cut into small pieces” by those looking to abuse the drug.

                Endo’s claims about the crush-resistant design of Opana ER also made their way

 to the company’s press releases. A January 2013 article in Pain Medicine News, based in part on

 an Endo press release, described Opana ER as “crush-resistant.” This article was posted on the

 Pain Medicine News website, which was accessible to Chicago patients and prescribers.

                Endo could only have promoted the crush resistance of Opana ER in order to

 persuade doctors that there was less risk of abuse, misuse, and diversion of the drug. As laid out

 below in Section V.E.3.c, that Endo was less addictive than other drugs was the precise message

 that Chicago prescribers took from Endo’s marketing.

                On May 10, 2013, however, the FDA warned Endo that there was no evidence

 that Opana ER’s design “would provide a reduction in oral, intranasal, or intravenous abuse” and

 that the post-marketing data Endo had submitted to the FDA “are insufficient to support any

 conclusion about the overall or route-specific rates of abuse.” Even though it was rebuked by the

 FDA, Endo continued to market Opana ER as having been designed to be crush resistant,




                                              Page 189
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 192 of 371 PageID #:19249




 knowing that this would (falsely) imply that Opana actually was crush resistant and that this

 crush-resistant quality would make Opana ER less likely to be abused.

                Endo’s sales training and the promotional materials distributed by its sales

 representatives also minimized the risk of addiction. For example, Endo circulated an education

 pamphlet with the Endo logo titled Living with Someone with Chronic Pain, which implied to

 persons providing care to chronic pain patients that addiction was not a substantial concern by

 stating that “[m]ost health care providers who treat people with pain agree that most people do

 not develop an addiction problem.” This program was downloadable from Endo’s website and

 accessible to Chicago area prescribers.

                Endo’s sales training also misrepresented the risks of addiction associated with

 Endo’s products by implying that Endo’s prolonged absorption would make it less likely to lead

 to abuse. For example, a presentation titled “Deliver the Difference for the Opana Brand in POA

 II” sets out that one of the “[k]ey [m]essages” for the Endo sales force was that Opana ER

 provides “[s]table, steady-state plasma levels for true 12-hour dosing that lasts.” As outlined in

 Section V.E.3.c below, Endo’s sales representatives used this messaging to imply to Chicago

 prescribers that Opana ER provided “steady state” pain relief, making Opana less likely to incite

 euphoria in patients and less likely to lead to addiction.

                Endo further instructed its sales force to promote the misleading concept of

 “pseudoaddiction,”—i.e., that drug-seeking behavior was not cause for alarm, but merely a

 manifestation of undertreated pain. In a sales training document titled “Understanding the

 Primary Care MD and their use of Opioids,” Endo noted that the “biggest concerns” among

 primary care physicians were “prescription drug abuse (84.2%), addiction (74.9%), adverse

 effects (68%), tolerance (60.7%), and medication interaction (32%).” In response to these




                                                Page 190
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 193 of 371 PageID #:19249




 concerns, Endo instructed its sales representatives to ask whether their customers are

 “confus[ing] ‘pseudo-addiction’ with ‘drug-seekers’” and how confident they are that their

 health care providers “know these differences (Tolerance, Dependence, Addiction, Pseudo-

 Addiction . . .).”

                                (b)     Endo’s Sales Force Deceptively Implied that
                                        Chronic Opioid Therapy Would Improve
                                        Patients’ Ability to Function.

                  In addition to their deceptive messages regarding addiction, Endo’s promotional

 materials and sales trainings also misleadingly claimed that patients using opioids for the long-

 term treatment of chronic pain would experience improvements in their daily function. In

 reality, long-term opioid use has not been shown to and does not improve patients’ function, and,

 in fact, often is accompanied by serious side effects that degrade function. Endo’s own internal

 documents acknowledged that claims about improved quality of life were unsubstantiated “off

 label claims.”

                  Nevertheless, Endo distributed product advertisements that suggested that using

 Opana ER to treat chronic pain would allow patients to perform demanding tasks like work as a

 chef. One such advertisement states prominently on the front: “Janice is a 46-year-old chef with

 chronic low back pain. She needs a treatment option with true 12-hour dosing.” The

 advertisement does not mention the “moderate to severe pain” qualification in Opana ER’s

 indication, except in the fine print. These advertisements were mailed to prescribers and

 distributed by Endo’s sales force in detailing visits, which would have included Endo

 representatives’ visits to Chicago prescribers.

                  In a 2007 Sales Tool that was intended to be shown by Endo sales personnel to

 physicians during their detailing visits, Endo highlighted a hypothetical patient named “Bill,” a

 40-year-old construction worker who was reported to suffer from chronic low back pain.


                                               Page 191
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 194 of 371 PageID #:19249




 According to the Sales Tool, Opana ER will make it more likely that Bill can return to work and

 support his family.

                Similarly, training materials for sales representatives from March 2009 ask

 whether it is true or false that “[t]he side effects of opioids prevent a person from functioning and

 can cause more suffering than the pain itself.” The materials indicate that this is “[f]alse”

 because “[t]he overall effect of treatment with opioids is very favorable in most cases.”

                A sales training video dated March 8, 2012 that Endo produced and used to train

 its sales force makes the same types of claims. A patient named Jeffery explains in the video

 that he suffers from chronic pain and that “chronic pain [ . . .] reduces your functional level.”

 Jeffery claims that after taking Opana ER, he “can go out and do things” like attend his son’s

 basketball game and “[t]here’s no substitute for that.” This video was shown to Endo’s sales

 force, which adopted its misleading messaging in its nationwide sales approach, including the

 approach it used in Chicago.

                Claims of improved functionality were central to Endo’s marketing efforts for

 years. A 2012 Endo Business Plan lists ways to position Opana ER, and among them is the

 claim that Opana ER will help patients “[m]aintain[] normal functionality, sleep, [and]

 work/life/performance productivity” and have a positive “[e]ffect on social relationships.”

 Indeed, that business plan describes the “Opana ER Vision” as “[t]o make the Opana franchise

 (Opana ER, Opana, Opana Injection) the choice that maximizes improvement in functionality

 and freedom from the burden of moderate-to-severe pain.”

                                (c)     Endo’s Sales Force Deceptively Presented the
                                        Risks and Benefits of Opioids To Make Them
                                        Appear Safer Than Other Analgesics

                Endo further misled patients and prescribers by downplaying the risks of opioids

 in comparison to other pain relievers. For example, it distributed in Chicago and elsewhere a


                                               Page 192
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 195 of 371 PageID #:19249




 presentation titled Case Challenges in Pain Management: Opioid Therapy for Chronic Pain.

 This study held out as a representative example one patient who had taken NSAIDs for more

 than eight years and, as a result, developed “a massive upper gastrointestinal bleed.” The

 presentation recommended treating this patient with opioids instead. By focusing on the adverse

 side effects of NSAIDs, while omitting discussion of serious side effects associated with opioids,

 this presentation misleadingly portrayed the comparative risks and benefits of these drugs.

                Endo distributed Case Challenges in Pain Management: Opioid Therapy for

 Chronic Pain to 116,000 prescribers in 2007, including primary care physicians.

                     ii.       Endo’s Speakers Bureau Programs Deceptively
                               Minimized the Risks of Addiction Associated with
                               Chronic Opioid Therapy

                In addition to its sales representatives’ visits to doctors, Endo also used deceptive

 science and speaker programs to spread its deceptive messages.

                Endo leaned heavily on its speakers’ bureau programs. In 2008 alone, Endo spent

 nearly $4 million to promote up to 1,000 speakers programs around the country. In 2012, at least

 13 speakers programs devoted to Opana ER took place in Illinois, up from 8 in 2011. Endo

 contracted with a medical communications firm to operate its speakers bureau program, planning

 to hold a total of 500 “fee-for-service . . . peer-to-peer promotional programs” for Opana ER in

 just the second half of 2011, including dinners, lunches and breakfasts. These programs were

 attended by sales representatives, which reveal their true purpose as marketing, rather than

 educational, events. As described below in Section V.E.3.c, among Endo’s speakers were

 several Chicago physicians.

                Endo’s internal reporting stated that the “return on investment” turned positive 8-

 12 weeks after such programs. Endo measured that return on investment in numbers of

 prescriptions written by physicians who attended the events. One internal Endo document


                                               Page 193
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 196 of 371 PageID #:19249




 concluded: “[w]e looked at the data for [the] 2011 program and the results were absolutely clear:

 physicians who came into our speaker programs wrote more prescriptions for Opana ER after

 attending than they had before they participated. You can’t argue with results like that.”

                  These speakers bureau presentations included the very same misrepresentations

 Endo disseminated through its sales representatives. A 2012 speaker slide deck for Opana ER—

 on which Endo’s recruited speakers were trained and to which they were required to adhere to in

 their presentations—misrepresented that the drug had low abuse potential, in addition to

 suggesting that as many as one-quarter of the adult population could be candidates for opioid

 therapy.

                  In addition, a 2013 training module directed speakers to instruct prescribers that

 “OPANA ER with INTAC is the only oxymorphone designed to be crush resistant” and advised

 that “[t]he only way for your patients to receive oxymorphone ER in a formulation designed to

 be crush resistant is to prescribe OPANA ER with INTAC.” This was a key point in

 distinguishing Opana ER from competitor drugs. Although Endo mentioned that generic

 versions of oxymorphone were available, it instructed speakers to stress that “[t]he generics are

 not designed to be crush resistant.” This was particularly deceptive given that Opana ER was not

 actually crush-resistant.

                  In 2009, Endo wrote a talk titled The Role of Opana ER in the Management of

 Chronic Pain, which was delivered by Chicago Prescriber M.178 The talk included a slide titled

 “Use of Opioids is Recommended for Moderate to Severe Chronic Noncancer Pain,” which cited

 the AAPM/APS Guidelines—and, as described above in Section V.C.2.c.ii, their accompanying



 178
     Prescriber M did not just work for Endo. He also gave paid promotional talks for opioid drugs manufactured by
 Janssen and Cephalon; appeared on a Purdue unbranded website; and taught at Purdue-funded CMEs, including
 several available in the Chicago area.



                                                     Page 194
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 197 of 371 PageID #:19249




 misstatements regarding the likelihood of addiction (by claiming that addiction risks were

 manageable regardless of patients’ past abuse histories) while omitting their disclaimer regarding

 the lack of supporting evidence in favor of that position. This dangerously misrepresented to

 doctors the force and utility of the 2009 Guidelines.

                The misleading messages and materials Endo provided to its sales force and its

 speakers were part of a broader strategy to convince prescribers to use opioids to treat their

 patients’ pain, irrespective of the risks, benefits, and alternatives. This deception was national in

 scope and included Chicago. As described above in Section V.B.2, Endo’s nationwide messages

 would have reached Chicago prescribers in a number of ways. For example, they were carried

 into Chicago by Endo’s sales representatives during detailing visits as well as made available to

 Chicago patients and prescribers through websites and ads. They also have been delivered to

 Chicago prescribers by Endo’s paid speakers, who were required by Endo policy and by FDA

 regulations to stay true to Endo’s nationwide messaging.

                     iii.       Endo’s Misleading Journal Supplement

                In 2007, Endo enlisted Chicago Prescriber M to write a supplement available for

 CME credit in the Journal of Family Practice that Endo paid to have published. It was called

 Pain Management Dilemmas in Primary Care: Use of Opioids, and it deceptively minimized the

 risk of addiction by emphasizing the effectiveness of screening tools. Specifically, it

 recommended screening patients using tools like the Opioid Risk Tool or the Screener and

 Opioid Assessment for Patients with Pain. It also falsely claimed that, through the use of tools

 like toxicology screens, pill counts, and a “maximally structured approach,” even patients at high

 risk of addiction could safely receive chronic opioid therapy. Endo distributed 96,000 copies of

 this CME nationwide, and it was available to and was intended to reach Chicago prescribers.




                                               Page 195
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 198 of 371 PageID #:19249




                      iv.          Endo’s Deceptive Unbranded Advertising

                Endo also used unbranded advertisements to advance its goals. By electing to

 focus on unbranded marketing, Endo was able to make claims about the benefits of its opioids

 that the FDA would never allow in its branded materials. The chart below compares an Endo

 unbranded statement with one of Endo’s FDA-regulated, branded statements:

                                                       Opana ER Advertisement
                     Living with Someone with             (2011/2012/2013)
                       Chronic Pain (2009)
                              (Unbranded)                      (Branded)

                     Patient education material
                                                           Endo advertisement
                          created by Endo

                                                     “[C]ontains oxymorphone, an
                                                     opioid agonist and Schedule II
                                                      controlled substance with an
                                                     abuse liability similar to other
                                                        opioid agonists, legal or
                   “Most health care providers
                                                                 illicit.”
                    who treat people with pain
                  agree that most people do not         “All patients treated with
                      develop an addiction               opioids require careful
                            problem.”                 monitoring for signs of abuse
                                                       and addiction, since use of
                                                       opioid analgesic products
                                                      carries the risk of addiction
                                                        even under appropriate
                                                             medical use.”


                b.          Endo’s Deceptive Third-Party Statements

                Endo’s efforts were not limited to directly making misrepresentations through its

 marketing materials, its speakers, and its sales force. Endo believed that support for patient

 advocacy and professional organizations would reinforce Endo’s position as “the pain

 management company.”




                                                Page 196
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 199 of 371 PageID #:19249




                Prior to, but in contemplation of, the 2006 launch of Opana ER, Endo developed a

 “Public Stakeholder Strategy.” Endo identified “tier one” advocates to assist in promoting the

 approval and acceptance of its new extended release opioid. Endo also intended to enlist the

 support of organizations that engage or have the potential to advocate for public policy that

 would be “favorable” to Schedule II opioids from a sales perspective. Endo sought to develop its

 relationships with these organizations through its funding. In 2008, Endo spent $1 million per

 year to attend conventions of these pro-opioid medical societies, including meetings of AAPM,

 APS, and the American Society of Pain Management Nursing (“ASPMN”).

                APF’s ability to influence professional societies and other third parties is

 demonstrated by its approach in responding to a citizens’ petition filed with the FDA by the

 Physicians for Responsible Opioid Prescribing (the “PROP Petition”). The PROP petition, filed

 by a group of prescribers who had become concerned with the rampant prescribing of opioids to

 treat chronic pain, asked the FDA to require dose and duration limitations on opioid use and to

 change the wording of the approved indication of various long-acting opioids to focus on the

 severity of the pain they are intended to treat.

                The PROP Petition set off a flurry of activity at Endo. It was a given that Endo

 would respond to the petition; the only question among Endo personnel was “[s]hould we [ . . . ]

 consider filing a direct response to this [citizens’ petition] or do you think we are better served

 by working through our professional society affiliations?” One Endo employee responded: “My

 sense is the societies are better placed to make a medical case than Endo.” Endo’s Director of

 Medical Science agreed that “a reply from an external source would be most impactful.” These

 communications reflected Endo’s absolute confidence that the professional societies would

 support its position.




                                                Page 197
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 200 of 371 PageID #:19249




                       i.       APF

                One of the societies with which Endo worked most closely was APF. Endo

 provided substantial assistance to, and exercised editorial control, over the deceptive and

 misleading messages that APF conveyed through its National Initiative on Pain Control

 (“NIPC”). Endo was one of the APF’s biggest financial supporters, and Endo provided more

 than half of the $10 million APF received from opioid manufacturers during its lifespan. Endo

 spent $1.1 million on the NIPC program in 2008 alone, funding earmarked, in part, for the

 creation of CME materials that were intended to be used over and over again.

                Endo’s influence over APF’s activities was so pervasive that APF President Will

 Rowe even reached out to Defendants—including Endo—rather than his own staff to identify

 potential authors to answer an article critical of opioids that appeared in the Archives of Internal

 Medicine in 2011. Personnel from Defendants Purdue, Endo, Janssen, and Cephalon worked

 with Rowe to formulate APF’s response. The response suggested by Defendants was the one

 that APF ultimately published.

                Documents also indicate that Endo personnel were given advance notice of

 materials APF planned to publish on its website and provided an opportunity to comment on the

 content of those materials before they were published. For example, in early July of 2009,

 APF’s Director of Strategic Development wrote to Endo personnel to give them advance notice

 of content that APF planned to be “putting . . . up on the website but it’s not up yet.” This Endo

 employee also reassured the sender that she “will not forward it to anyone at all” and promised

 that she would “’double delete it’ from [her] inbox.” In response, APF’s Director of Strategic

 Development replied internally with only four words: “And where’s the money?”

                Nowhere was Endo’s relationship with APF closer than with its sponsorship of

 the NIPC. Before being taken over by APF, the NIPC was sponsored by Professional


                                               Page 198
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 201 of 371 PageID #:19249




 Postgraduate Services, but that company was determined to be a “commercial interest” by the

 ACCME and could no longer serve as a sponsor. In response, Endo reached out to APF. An

 August 2009 document titled “A Proposal for the American Pain Foundation to Assume

 Sponsorship of the National Initiative on Pain Control,” pointed out that “[f]or the past 9 years,

 the NIPC has been supported by unrestricted annual grants from Endo Pharmaceuticals, Inc.”

 According to this document, APF’s sponsorship of the NIPC “[o]ffers the APF a likely

 opportunity to generate new revenue, as Endo has earmarked substantial funding: $1.2 million in

 net revenue for 2010 to continue the NIPC.” Further, sponsorship of the APF would “[p]rovide[]

 numerous synergies to disseminate patient education materials,” including “[h]andouts to

 attendees at all live events to encourage physicians to drive their patients to a trusted source for

 pain education—the APF website.”

                A September 14, 2009 presentation to APF’s board contained a materially similar

 discussion of NIPC sponsorship, emphasizing the financial benefit to APF from assuming the

 role of administering NIPC. The proposal “offer[ed] a solution to continue the development and

 implementation of the NIPC initiative as non-certified . . . yet independent education to

 physicians and healthcare professionals in the primary care setting, while providing the APF with

 a dependable, ongoing source of grant revenue.” A number of benefits related to NIPC

 sponsorship were listed, but chief among them was “a likely opportunity [for APF] to generate

 new revenue, as Endo has earmarked substantial funding: $1.2 million in net revenue for 2010 to

 continue the NIPC.”

                Internal Endo scheduling documents indicate that “NIPC module curriculum

 development, web posting, and live regional interactive workshops” were Endo promotional




                                                Page 199
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 202 of 371 PageID #:19249




 tasks in 2010. Endo emails indicate that Endo personnel reviewed the content created by NIPC

 and provided feedback.

                Behind the scenes, Endo exercised substantial control over NIPC’s work. Endo

 exerted its control over NIPC by funding NIPC and APF projects; developing, specifying, and

 reviewing content; and taking a substantial role in distribution of NIPC and APF materials,

 which in effect determined which messages were actually delivered to prescribers and

 consumers. As described below, Endo projected that it would be able to reach tens of thousands

 of prescribers nationwide through the distribution of NIPC materials.

                From 2007 until at least 2011, Endo also meticulously tracked the distribution of

 NIPC materials, demonstrating Endo’s commercial interest in and access to NIPC’s reach. Endo

 knew exactly how many participants viewed NIPC webinars and workshops and visited its

 website, Painknowledge.com. Endo not only knew how many people viewed NIPC’s content,

 but what their backgrounds were (e.g., primary care physicians or neurologists). Endo’s access

 to and detailed understanding of the composition of the audience at these events demonstrates

 how deeply Endo was involved in NIPC’s activities. Moreover, Endo tracked the activities of

 NIPC—ostensibly a third party—just as it tracked its own commercial activity.

                Endo worked diligently to ensure that the NIPC materials it helped to develop

 would have the broadest possible distribution. Endo’s 2008 to 2012 Opana Brand Tactical Plan

 indicates that it sought to reach 1,000 prescribers in 2008 through live NIPC events, and also to

 “[l]everage live programs via enduring materials and web posting.” Endo also planned to

 disseminate NIPC’s work by distributing two accredited newsletters to 60,000 doctors

 nationwide for continuing education credit and sponsoring a series of 18 NIPC regional case-




                                              Page 200
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 203 of 371 PageID #:19249




 based interactive workshops. Endo had earmarked more than one million dollars for NIPC

 activities in 2008 alone.

                In short, NIPC was a key piece of Endo’s marketing strategy. Indeed, internal

 APF emails question whether it was worthwhile for APF to continue operating NIPC given that

 the NIPC’s work was producing far more financial benefit for Endo than for APF. Specifically,

 after Endo approved a $244,337.40 grant request to APF to fund a series of NIPC eNewsletters,

 APF personnel viewed it as “[g]reat news,” but cautioned that “the more I think about this whole

 thing, [Endo’s] making a lot of money on this with still pretty slender margins on [APF’s] end.”

 APF’s commitment to NIPC’s “educational” mission did not figure at all in APF’s consideration

 of the value of its work, nor was Endo’s motive or benefit in doubt.

                               (a)    Misleading Medical Education

                NIPC distributed a series of eNewsletter CMEs focused on “key topic[s]

 surrounding the use of opioid therapy” and sponsored by Endo. These newsletters were edited

 by KOL Dr. Perry Fine and also listed several industry-backed KOLs, including Dr. Webster, as

 individual authors. Endo estimated that roughly 60,000 prescribers viewed each one, which were

 available to and would have included Chicago prescribers. Before-and-after surveys,

 summarized in the chart below, showed that prescriber comfort with prescribing opioids ranged

 from 27% to 62% before exposure to the CME, and from 76% to 92% afterwards:




                                              Page 201
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 204 of 371 PageID #:19249




                Endo documents made clear that the persuasive power of NIPC speakers was

 directly proportional to their perceived objectivity. Accordingly, Endo personnel directed that,

 when giving Endo-sponsored talks, NIPC faculty would not appear to be “Endo Speakers.”

 Nevertheless, the two parties understood that Endo and NIPC shared a common “mission to

 educate physicians” and working “through the APF . . . [wa]s a great way to work out . . .

 problems that could have been there without the APF’s participation and support.”

                The materials made available on and through NIPC included misrepresentations.

 For example, Endo worked with NIPC to sponsor a series of CMEs titled Persistent Pain in the

 Older Patient and Persistent Pain in the Older Adult. These CMEs misrepresented the

 prevalence of addiction by stating that opioids have “possibly less potential for abuse” in elderly

 patients than in younger patients, even though there is no evidence to support such an assertion.

 Moreover, whereas withdrawal symptoms are always a factor in discontinuing long-term opioid

 therapy, Persistent Pain in the Older Adult also misleadingly indicated that such symptoms can



                                               Page 202
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 205 of 371 PageID #:19249




 be avoided entirely by tapering the patient’s does by 10-20% per day for ten days. Persistent

 Pain in the Older Patient, for its part, made misleading claims that opioid therapy has been

 “shown to reduce pain and improve depressive symptoms and cognitive functioning.” NIPC

 webcast these CMEs from its own website, where they were available to and were intended to

 reach Chicago prescribers.

                                (b)     Painknowledge.com

                Working with NIPC enabled Endo to make a number of misleading statements

 through the NIPC’s website, Painknowledge.com. Endo tracked visitors to PainKnowledge.com

 and used Painknowledge.com to broadcast notifications about additional NIPC programming that

 Endo helped to create.

                APF made a grant request to Endo to create an online opioid “tool-kit” for NIPC

 and to promote NIPC’s website, Painknowledge.com. In so doing, APF made clear that it

 planned to disseminate Defendants’ misleading messaging. The grant request expressly

 indicated APF’s intent to make misleading claims about functionality, noting: “Some of these

 people [in chronic pain] may be potential candidates for opioid analgesics, which can improve

 pain, function, and quality of life.” Endo provided $747,517 to fund the project.

                True to APF’s word, Painknowledge.com misrepresented that opioid therapy for

 chronic pain would lead to improvements in patients’ ability to function. Specifically, in 2009

 the website instructed patients and prescribers that, with opioids, a patient’s “level of function

 should improve” and that patients “may find [they] are now able to participate in activities of

 daily living, such as work and hobbies, that [they] were not able to enjoy when [their] pain was

 worse.”

                Painknowledge.com also deceptively minimized the risk of addiction by claiming

 that “[p]eople who take opioids as prescribed usually do not become addicted.”


                                               Page 203
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 206 of 371 PageID #:19249




 Painknowledge.com did not stop there. It deceptively portrayed opioids as safe at high doses and

 also misleadingly omitted serious risks, including the risks of addiction and death, from its

 description of the risks associated with the use of opioids to treat chronic pain.

                Endo was the sole funder of Painknowledge.com, and it continued to provide that

 funding despite being aware of the website’s misleading contents.

                                (c)     Exit Wounds

                Finally, Endo also sponsored APF’s publication and distribution of Exit Wounds,

 a publication aimed at veterans that also contained a number of misleading statements about the

 risks, benefits, and superiority of opioids to treat chronic pain. Exit Wounds was drafted by

 “Medical Writer X,” whose extensive work for Janssen is described below in Section V.E.4.

 Medical Writer X was frequently hired by a consulting Firm, Conrad & Associates LLC, to write

 pro-opioid marketing pieces disguised as science. Medical Writer X’s work was reviewed and

 approved by drug company representatives, and he felt compelled to draft pieces that he admits

 distorted the risks and benefits of chronic opioid therapy in order to meet the demands of his

 drug company sponsors.

                Exit Wounds is a textbook example of Medical Writer X’s authorship on drug

 companies’ behalf. The book misrepresented the functional benefits of opioids by stating that

 opioid medications “increase your level of functioning” (emphasis in original).

                Exit Wounds also misrepresented that the risk of addiction associated with the use

 of opioids to treat chronic pain was low. It claimed that “[l]ong experience with opioids shows

 that people who are not predisposed to addiction are very unlikely to become addicted to opioid

 pain medications.”

                Finally, Exit Wounds misrepresented the safety profile of using opioids to treat

 chronic pain by omitting key risks associated with their use. Specifically, it omitted warnings of


                                               Page 204
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 207 of 371 PageID #:19249




 the risk of interactions between opioids and benzodiazepines—a warning sufficiently important

 to be included on Endo’s FDA-required labels. Exit Wounds also contained a lengthy discussion

 of the dangers of using alcohol to treat chronic pain but did not disclose dangers of mixing

 alcohol and opioids—a particular risk for veterans.

                As outlined above, Endo exercised dominance over APF and the projects it

 undertook in an effort to promote the use of opioids to treat chronic pain. In addition, as outlined

 above, Medical Writer X’s work was being reviewed and approved by drug company

 representatives, motivating him to draft pro-opioid propaganda masquerading as science.

 Combined, these factors gave Endo considerable influence over the work of Medical Writer X

 and over APF. Further, by paying to distribute Exit Wounds, Endo endorsed and approved its

 contents.

                      ii.      Other Front Groups: FSMB, AAPM, and AGS

                In addition to its involvement with APF, Endo worked closely with other third-

 party Front Groups and KOLs to disseminate deceptive messages regarding the risks, benefits,

 and superiority of opioids for the treatment of chronic pain. As with certain APF publications,

 Endo in some instances used its sales force to directly distribute certain publications by these

 Front Groups and KOLs, making those publications “labeling” within the meaning of 21 C.F.R.

 § 1.3(a).

                In 2007, Endo sponsored FSMB’s Responsible Opioid Prescribing, which, as

 described in Section V.D, in various ways deceptively portrayed the risks, benefits, and

 superiority of opioids to treat chronic pain. Responsible Opioid Prescribing was drafted by

 “Medical Writer X.”

                Endo spent $246,620 to help FSMB distribute Responsible Opioid Prescribing.

 Endo approved this book for distribution by its sales force. Based on the uniform and


                                               Page 205
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 208 of 371 PageID #:19249




 nationwide character of Endo’s marketing campaign, and the fact that Endo purchased these

 copies specifically to distribute them, these copies were distributed to physicians nationwide,

 including physicians in Chicago.

                 In December 2009, Endo also contracted with AGS to create a CME to promote

 the 2009 guidelines titled the Pharmacological Management of Persistent Pain in Older Persons

 with a $44,850 donation. As described in Section V.C.2.c.iii above, these guidelines

 misleadingly claimed that “the risks [of addiction] are exceedingly low in older patients with no

 current or past history of substance abuse,” since the study supporting this assertion did not

 analyze addiction rates by age. They also stated, falsely, that “[a]ll patients with moderate to

 severe pain . . . should be considered for opioid therapy (low quality of evidence, strong

 recommendation)” when in reality, opioid therapy was an appropriate treatment only for a subset

 of those patients, as Endo’s FDA-mandated labels recognized.

                 AGS’s grant request to Endo made explicit reference to the CME Endo was

 funding. Endo thus knew full well what content it was paying to distribute, and was in a position

 to evaluate that content to ensure it was accurate, substantiated, and balanced before deciding

 whether to invest in it. After having sponsored it, Endo’s internal documents indicate that

 Endo’s pharmaceutical sales representatives discussed the AGS guidelines with doctors during

 individual sales visits.

                 Endo also worked with AAPM, which it viewed internally as “Industry Friendly,”

 with Endo advisors and speakers among its active members. Endo attended AAPM conferences,

 funded its CMEs, and distributed its publications.




                                               Page 206
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 209 of 371 PageID #:19249




                   A talk written by Endo in 2009, approved by Endo’s Medical Affairs Review

 Committee,179 and given by a Chicago-area KOL, titled The Role of Opana ER in the

 Management of Chronic Pain, includes a slide titled Use of Opioids is Recommended for

 Moderate to Severe Chronic Noncancer Pain. That slide cites the AAPM/APS Guidelines,

 which contain a number of misstatements as outlined in Section V.C.2.c.ii above, while omitting

 their disclaimer regarding the lack of supporting evidence. This dangerously misrepresented to

 doctors the force and utility of the 2009 Guidelines. Furthermore, Endo’s internal documents

 indicate that pharmaceutical sales representatives employed by Endo, Actavis, and Purdue

 discussed treatment guidelines with doctors during individual sales visits.

                         iii.         Key Opinion Leaders and Misleading Science

                   Endo also sought to promote opioids for the treatment of chronic pain through the

 use of key opinion leaders and biased, misleading science.

                   Endo’s 2010 publication plan for Opana ER identified a corporate goal of making

 Opana ER the second-leading branded product for the treatment of moderate-to-severe chronic

 pain (after OxyContin). Endo sought to achieve that goal by providing “clinical evidence for the

 use of Opana ER in chronic low back pain and osteoarthritis,” and succeeded in having articles

 on this topic published.180


 179
      Although they were given slightly different names by each Defendant, each Defendant employed a committee
 that would review and approve materials for distribution. These committees included representatives from all
 relevant departments within Defendants’ organizations, including the legal, compliance, medical affairs, and
 marketing departments. The task of these review committees was to scrutinize the marketing materials Defendants
 planned to distribute and to ensure that those materials were scientifically accurate and legally sound. Tellingly,
 these committees were called to review only materials that created a potential compliance issue for the company, an
 implicit recognition by Defendants that they ultimately would be responsible for the content under review.
 180
      These studies suffered from the limitations common to the opioid literature—and worse. None of the
 comparison trials lasted longer than three weeks. Endo also commissioned a six-month, open label trial during
 which a full quarter of the patients failed to find a stable dose, and 17% of patients discontinued, citing intolerable
 effects. In open label trials, subjects know which drug they are taking; such trials are not as rigorous as double-
 blind, controlled studies in which neither the patients nor the examiners know which drugs the patients are taking.




                                                         Page 207
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 210 of 371 PageID #:19249




                    In the years that followed, Endo sponsored articles, authored by an Endo

 consultant and Endo employees, which argued that the metabolic pathways utilized by Opana ER

 made it less likely than other opioids to result in drug interactions in elderly low back and

 osteoarthritis pain patients. In 2010, Endo directed its publication manager to reach out to a list

 of consultants conducting an ongoing Endo-funded study, to assess their willingness to respond

 to an article181 that Endo believed emphasized the risk of death from opioids, “without [] fair

 balance.”182

                    Endo’s reliance on flawed, biased research is also evident in its 2012 marketing

 materials and strategic plans. A 2012 Opana ER slide deck for Endo’s speakers bureaus—on

 which these recruited physician speakers were trained and to which they were required to

 adhere—misrepresented that the drug had low abuse potential and suggested that as many as

 one-quarter of the adult population could be candidates for opioid therapy. Although the FDA

 requires such speaker slide decks to reflect a “fair balance” of information on benefits and risks,

 Endo’s slides reflected one-sided and deeply biased information. The presentation’s 28 literature

 citations were largely to “data on file” with the company, posters, and research funded by or

 otherwise connected to Endo. Endo’s speakers carried the information in these slides to

 audiences that were unaware of the skewed science on which the information rested.

                    A 2012 Opana ER Strategic Platform Review suffered from similar defects. Only

 a small number of the endnote references in that document, which it cites to indicate “no gap” in

 scientific evidence for particular claims, were to national-level journals. Many were published in

 lesser or dated journals, and written or directly financially supported by opioid manufacturers.


 181
     Susan Okie, A Flood of Opioids, a Rising Tide of Deaths, 363 New Engl. J. Med. 1981 (2010), finding that
 opioid overdose deaths and opioid prescriptions both increased by roughly 10-fold from 1990 to 2007.
 182
       Endo did manage to get a letter written by three of those researchers, which was not published.



                                                        Page 208
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 211 of 371 PageID #:19249




 Where the strategy document did cite independent, peer-reviewed research, it did so out of

 context. For example, it cited a 2008 review article on opioid efficacy for several claims,

 including that “treatment of chronic pain reduces pain and improves functionality,” but it ignores

 that article’s overall focus on “the lack of consistent effectiveness of opioids in reducing pain

 and improving functional status.”183

                  Notwithstanding Endo’s reliance upon dubious or cherry-picked science, in an

 Opana ER brand strategy plan it internally acknowledged the continuing need for a significant

 investment in clinical data to support comparative effectiveness. Endo also cited a lack of

 “head-to-head data” as a barrier to greater share acquisition and the “lack of differentiation data”

 as a challenge to addressing the “#1 Key Issue” of product differentiation. Nor did this

 acknowledged lack of support stop Endo from directing its sales representatives to tell

 prescribers that its drugs were less likely to be abused or less addictive than other opioids.

                  Endo also worked with various KOLs to disseminate various misleading

 statements about chronic opioid therapy. For example, Endo distributed a patient education

 pamphlet edited by KOL Dr. Russell Portenoy titled Understanding your Pain: Taking Oral

 Opioid Analgesics. This pamphlet deceptively minimized the risks of addiction by stating that

 “[a]ddicts take opioids for other reasons [than pain relief], such as unbearable emotional

 problems,” implying that patients who are taking opioids for pain are not at risk of addiction.

                  Understanding your Pain: Taking Oral Opioid Analgesics also misleadingly

 omitted any description of the increased risks posed by higher doses of opioid medication.

 Instead, in a Q&A format, the pamphlet asked “[i]f I take the opioid now, will it work later when




 183
      Andrea M. Trescot et al., Opioids in the management of non-cancer pain: an update of American Society of the
 Interventional Pain Physicians, Pain Physician 2008 Opioids Special Issue, S5-S2.



                                                     Page 209
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 212 of 371 PageID #:19249




 I really need it?” and responded that “[t]he dose can be increased . . . [y]ou won’t ‘run out’ of

 pain relief.”

                   Dr. Portenoy received research support, consulting fees, and honoraria from Endo

 for editing Understanding Your Pain and other projects.

                   Understanding Your Pain was available on Endo’s website during the time period

 of this Complaint and was intended to reach Chicago prescribers. As described below in Section

 V.E.3.c, at least one Chicago physician, Prescriber G, received this pamphlet from an Endo sales

 representative.

                   Endo similarly distributed a book written by Dr. Lynn Webster titled Avoiding

 Opioid Abuse While Managing Pain, which stated that in the face of signs of aberrant behavior,

 increasing the dose “in most cases . . . should be the clinician’s first response.”

                   A slide from an Opana ER business plan contemplated distribution of the book as

 part of Endo’s efforts to “[i]ncrease the breadth and depth of the OPANA ER prescriber base via

 targeted promotion and educational programs.” The slide indicates that the book would be

 particularly effective “for [the] PCP audience” and instructed “[s]ales representatives [to]

 deliver[ the book] to participating health care professionals.” The slide, shown below,

 demonstrates Endo’s express incorporation of this book by a KOL into its marketing strategy:




                                                Page 210
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 213 of 371 PageID #:19249




                Endo documents indicate that, around 2007, the company purchased at least

 50,000 copies of the book for distribution. Internal Endo documents demonstrate that the book

 had been approved for distribution by Endo’s sales force, and Endo had fewer than 8,000 copies

 on hand in March of 2013. Based on the nationwide and uniform character of Endo’s marketing,

 and the book’s approval for distribution, this book was available to and was intended to reach

 Chicago prescribers.

                c.      Endo’s Deceptive Statements to Chicago Prescribers and Patients

                Endo also directed the dissemination of the misstatements described above to

 Chicago patients and prescribers, including through its sales force, speakers bureaus, CMEs, and

 the Painknowledge.com website.

                Consistent with their training, Endo’s sales representatives delivered all of these

 deceptive messages to Chicago prescribers. A former Endo sales representative, Sales

 Representative D, who marketed Opana and Opana ER for Endo in Chicago’s southwest

 suburbs, including Joliet, Orland Park, and Tinley Park, spoke to the City about her training and

 sales practices. This sales representative marketed principally to internists. She never heard

 about the risks of long-term opioid use while working at Endo. As she explained, the risks of



                                              Page 211
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 214 of 371 PageID #:19249




 long-term opioid use were not a focus of her training. She was familiar with the term

 pseudoaddiction, which she defined as patients who thought they were addicted but really were

 not. In her sales visits, she would dodge any questions about addiction, telling doctors that she

 lacked a document or data to talk about it.

                Sales Representative D reported that Endo specifically targeted physicians who

 prescribed Vicodin and NSAIDs. She was trained to persuade them to prescribe Endo’s drugs by

 discussing milder side effects associated with the drugs, like constipation and itching skin. She

 also frequently told doctors that prescribing Opana ER to their patients would improve patients’

 ability to function. Finally, this former sales representative recalls leaving copies of

 Understanding Your Pain: Taking Oral Opioid Analgesics with the prescribers she detailed. As

 described above in Section V.E.3.b.iii, this publication misleadingly implied that pain patients

 prescribed opioids would not become addicted.

                Given that this sales representative was in the same sales region as Chicago (and

 subject to the same regional management as Chicago sales representatives), that her detailing

 reached Chicago suburbs, and that her messaging tracked Endo’s deceptive sales training, her

 account offers insight into the misleading messages conveyed to prescribers in the Chicago area.

                The experiences of specific prescribers confirm both that Endo’s national

 marketing campaign included the misrepresentations described above in Sections V.D and V.E.3,

 and that the company disseminated these same misrepresentations to Chicago prescribers and

 consumers. In particular, these prescriber accounts reflect that Endo detailers omitted or

 minimized the risk of opioid addiction; claimed that Endo’s drugs would be less problematic for

 patients because they were tamper resistant and “steady state;” claimed or implied that opioids




                                               Page 212
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 215 of 371 PageID #:19249




 were safer than NSAIDs; and overstated the benefits of opioids, including by making claims of

 improved function.

                A survey of a sample of Midwestern physicians, who reported the messages that

 they retained from detailing visits detailing visits and other promotional activity, documented

 that Endo promoted Opana ER as less addictive than other opioids. For example, Endo sales

 representatives told a Midwestern internal medicine doctor in 2008 that Opana ER had a

 “minimal” abuse potential,” and in 2008 and 2011 told physicians that it has a “lower” abuse

 potential, presumably as compared to other opioids. Further, beginning in 2012, the survey

 reported that Endo sales representatives promoted the “Intac” formulation as being affirmatively

 crush resistant, despite FDA findings to the contrary. For example, Endo representatives told a

 pain specialist in 2012 that Opana ER was “tamper proof”; they told internal medicine doctors in

 2013 and 2014 that Opana ER was “difficult to abuse.” Endo sales representatives also claimed

 that the fact that Opana ER was a long-acting formulation made it less addicting, despite its

 Schedule II classification. Finally, Opana ER sales representatives told a Midwestern internist

 that sustained release had the properties of “hopefully avoiding addiction” in 2013.

                In addition, the City has interviewed a number of Chicago-area prescribers who

 reported that they were detailed by Endo sales representatives and heard similar claims, as well

 as other messages described in Sections V.D and V.E.3. In each instance, Endo intended that the

 prescriber rely on these messages. Most of these physicians did, in fact, prescribe Endo’s

 opioids. Exhibit D to this Fifth Amended Complaint summarizes data showing the number of

 prescriptions, doses, and MME by Defendant family from IQVIA Xponent for the year 1997-

 2017 for these prescribers.

                a. Chicago Prescriber C, a pain specialist, is based in Wisconsin
                   but treats Chicago residents. In their meetings with him, sales



                                              Page 213
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 216 of 371 PageID #:19249




                representatives from each Defendant, including Endo, routinely
                omitted any discussion about addiction and overdose death and
                frequently overstated the benefits of opioids.              These
                representatives taught that opioids would increase his patients’
                ability to function and increase their quality of life. Prescriber
                C was detailed at three meals paid for by Endo to promote Opana
                ER on April 14, 2014; May 27, 2014; and September 12, 2014.




             b. Chicago Prescriber S, a nurse practitioner who is based in
                Indiana but writes opioid prescriptions to Chicago patients,
                recalls being visited frequently by drug representatives detailing
                Opana. According to Prescriber S, representatives from
                Defendants Janssen, Purdue, and Endo emphasized that opioids
                could help her patients regain function by becoming more
                physically active and returning to work. Prescriber S has
                prescribed opioids, including Defendants’ drugs and Endo’s
                opioids in particular, to local patients.

             c. Chicago Prescriber D was visited by opioid sales representatives
                from Purdue, Endo, Janssen, and Actavis. He relied on the
                representations made by these sales representatives and, in the
                past, had not comprehended the true addictive potential of
                opioids. Representatives from each of these companies told
                Prescriber D that their drugs were “steady state,” which he
                interpreted to mean that they were less addictive. Prescriber D
                has prescribed opioids, including Defendants’ drugs and Endo’s
                opioids in particular, to local patients.



             d. Chicago Prescriber G indicated that he was visited by sales
                representatives from all Defendants, including Endo. He recalls
                receiving some of the marketing materials described above,
                including a copy of Understanding your Pain: Taking Oral
                Opioid Analgesics that was given to him by an Endo sales
                representative. Prescriber G was never told about the risk of
                addiction.      According to Prescriber G, opioid sales
                representatives—including Endo’s—told him that opioids
                would increase patients’ ability to complete activities of daily
                living and that patients could be managed to avoid addiction.
                These representatives also told him that patients can be screened
                to mitigate addiction risks. Prescriber G has prescribed opioids,
                including Defendants’ drugs and Endo’s opioids in particular, to
                local patients.


                                           Page 214
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 217 of 371 PageID #:19249




             e. Chicago Prescriber E, an anesthesiologist and pain specialist,
                explained that he received visits from sales representatives from
                all Defendants, including Endo, until a few years ago.
                Representatives from Endo never discussed addiction with him.
                Prescriber E has prescribed opioids, including Defendants’
                drugs and Endo’s opioids in particular, to local patients.




             f. Chicago Prescriber F, a headache specialist, recalls being
                detailed by Endo sales representatives. Prescriber F explained
                that these sales representatives told him that Opana was less
                addicting than other opioids. Prescriber F has prescribed
                opioids, including Defendants’ drugs and Endo’s opioids in
                particular, to local patients.



             g. Chicago Prescriber B, a Chicago anesthesiologist, sees opioid
                drug company representatives on a regular basis, and he has seen
                representatives from Endo. These representatives pushed the
                message that “steady-state” extended release drugs have less
                potential for abuse. Opioid manufacturers, including Endo, have
                told him that opioids improved patient function and quality of
                life. He relies on the information he receives from drug
                company representatives because he does not have the time to
                conduct his own research. Prescriber B has prescribed opioids,
                including Defendants’ drugs and Endo’s opioids in particular, to
                local patients.



             h. Chicago Prescriber Q recalls being visited by representatives
                from Purdue, Endo, and Cephalon. Prescriber Q indicated that
                none of the representatives discussed abuse, addiction, or
                overdose, which are simply not part of the sales conversation.”
                Prescriber Q has prescribed opioids, including Defendants’
                drugs and Endo’s opioids in particular, to local patients.




                                           Page 215
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 218 of 371 PageID #:19249




                i. Chicago Prescriber T indicated that he was visited by sales
                   representatives from Defendants Purdue, Endo, and Janssen.
                   Endo’s sales representatives told Prescriber T that Opana would
                   improve his patients’ ability to function and make it more likely
                   that they could groom themselves, bathe, feed themselves, and
                   conduct other daily activities. Endo representatives never
                   mentioned the risks of addiction associated with Opana.
                   Prescriber T has prescribed opioids, including Defendants’
                   drugs and Endo’s opioids in particular, to local patients.



                j. Chicago Prescriber QQ, a Chicago-area anesthesiologist, has
                   met with representatives from Endo within the last five years.
                   Endo representatives told him that the delivery system of Opana
                   ER made it tamper-resistant, which he interpreted to mean it is
                   less likely to be diverted or misused. Prescriber QQ has
                   prescribed opioids, including Defendants’ drugs and Endo’s
                   opioids in particular, to local patients.



                These accounts reflect specific examples of instances in which Endo’s sales

 representatives made the misrepresentations outlined above in Sections V.D and V.E.3 directly

 to Chicago prescribers. They are not an exhaustive list. Based on the nationwide and uniform

 character of Endo’s marketing campaign, these examples support the inference that Endo sales

 representatives made similar misstatements to the other Chicago-area prescribers they detailed.

                Endo also entered into speaking engagements with Chicago-area prescribers,

 including Chicago Prescribers A and M. Chicago Prescriber A wrote more than 20,000

 prescriptions for Endo drugs to to local patients, including Opana ER to Chicago area

 patients,totaling 2.995 million doses, from 1997-2017. Chicago Prescriber M likewise has

 prescribed more than 300,000 doses of Endo opioids to Chicago patients from 1997-2017.

                The speaker agreements between Endo and these doctors demonstrate the

 complete control that Endo exerts over the content of their presentations. Endo requires that

 Prescriber M “will attend and participate in those speaker programs requested by Endo” and that


                                              Page 216
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 219 of 371 PageID #:19249




 “Endo will select the topics for all presentations which will be based upon slides, outlines or

 materials provided and approved by Endo.” Further, “[a]ll materials provided by Endo must be

 presented in their entirety or without alterations.

                Prescribers A and M were not alone. Endo documents indicate that Endo hired

 additional Chicago prescribers to speak on its behalf to Chicago-area doctors. In 2010, for

 example, these included Prescriber U, who spoke at least six times for Endo and wrote numerous

 Opana ER prescriptions for local patients; and Prescriber V, who spoke three times for Endo and

 also prescribed Opana ER.

                Based on their status as Endo speakers bureau members, both Prescriber U and

 Prescriber V would have attended speakers training at which training materials of the sort

 described above in Section V.E.3.a.ii were provided. Given that they practice in the Chicago

 area, it is highly likely that their audiences included other Chicago-area prescribers. Moreover,

 these paid speaking engagements incentivized these prescribers to write prescriptions for Endo’s

 opioids, because only doctors who wrote Endo prescriptions were considered for the role.

 Prescribers U and V wrote at least hundreds of prescriptions of Opana ER to local patients.

                The importance of Chicago prescribers to Endo is also demonstrated by its

 solicitation of marketing advice from Chicago health professionals. For example, Endo held an

 Opana ER Pain Management Regional Advisory Board meeting in Chicago on November 15,

 2007. At this meeting, Endo explained the benefits of its drugs and solicited the views of

 Chicago attendees regarding its products and those of its competitors. The meeting was attended

 by a number of Chicago-area prescribers, including Prescriber W, Prescriber X , and Prescriber

 Y. These physicians also prescribed Opana ER to local patients.




                                                Page 217
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 220 of 371 PageID #:19249




                Endo also directed misleading marketing to Chicago prescribers and patients

 through the APF/NIPC materials it sponsored, reviewed, and approved. For example, Endo

 hired a New York-based KOL to deliver the CME Managing Persistent Pain in the Older

 Patient on April 27, 2010 at the Westin Michigan Avenue in Chicago, with 54 attendees. As

 described above in Section V.E.3.b.i (a) above, this CME misrepresented the prevalence of

 addiction in older patients and made misleading claims that chronic opioid therapy would

 improve patients’ ability to function. An email invitation to the event and other NIPC programs

 was sent to “all healthcare professionals” in APF’s database.

                Another CME, Persistent Pain in the Older Adult, was presented in Chicago by a

 Philadelphia, Pennsylvania-based KOL on Wednesday, May 18, 2011. This talk took place at

 the Marriott Chicago Downtown and was attended by 41 prescribers in Chicago. Like Managing

 Persistent Pain in the Older Patient, Persistent Pain in the Older Adult understated the risks of

 addiction. It also trivialized the risks associated with opioid withdrawal by stating that

 withdrawal symptoms can be eliminated entirely.

                The significant response to Painknowledge.com also indicates that those websites

 were viewed by Chicago prescribers, who were exposed to the site’s misleading information

 regarding the effect of opioids on patients’ ability to function and the deceptive portrayal of the

 risks of opioids. As of September 14, 2010, Painknowledge.com had 10,426 registrants, 86,881

 visits, 60,010 visitors, and 364,241 page views. Upon information and belief, based on the site’s

 nationwide availability, among the site’s visitors were Chicago-area patients and prescribers who

 were exposed to the site’s misleading information regarding the effect of opioids on patients’

 ability to function and the deceptive portrayal of the risks of opioids.




                                                Page 218
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 221 of 371 PageID #:19249




                Endo knew that the harms from its deceptive marketing would be felt in Chicago.

 It saw workers’ compensation programs as a lucrative opportunity, and it promoted the use of

 opioids for chronic pain arising from work-related injuries, like chronic lower back pain. Endo

 developed plans to “[d]rive demand for access through the employer audience by highlighting

 cost of disease and productivity loss in those with pain; [with a] specific focus on high-risk

 employers and employees.” In 2007, Endo planned to reach 5,000 workers’ compensation

 carriers in order to ensure that Opana ER would be covered under disability insurance plans.

          4.    Janssen

                Janssen promoted its branded opioids, including Duragesic, Nucynta, and

 Nucynta ER, through its sales representatives and a particularly active speakers program.

 Deceptive messages regarding low addiction risk and low prevalence of withdrawal symptoms

 were a foundation of this marketing campaign. Janssen also conveyed other mispresentations as

 described in Section V.D, including that its opioids could safely be prescribed at higher doses

 and were safer than alternatives such as NSAIDs.

                Janssen supplemented these efforts with its own unbranded website, as well as

 third-party publications and a Front Group website, to promote opioids for the treatment of

 chronic pain. These materials likewise made deceptive claims about addiction risk, safety at

 higher doses, and the safety of alternative treatments. They also claimed that opioid treatment

 would result in functional improvement, and further masked the risk of addiction by promoting

 the concept of pseudoaddiction.

                Based on the highly coordinated and uniform nature of Janssen’s marketing, and

 as confirmed by verbatim message data and interviews with prescribers, Janssen conveyed these

 deceptive messages to Chicago prescribers. The materials that Janssen generated in

 collaboration with third-parties also were distributed or made available in Chicago. Janssen


                                               Page 219
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 222 of 371 PageID #:19249




 distributed these messages, or facilitated their distribution, in Chicago with the intent that

 Chicago prescribers and/or consumers would rely on them in choosing to use opioids to treat

 chronic pain.

                 a.      Janssen’s Deceptive Direct Marketing

                 Janssen joined the other Defendants in propagating deceptive branded marketing

 that falsely minimized the risks and overstated the benefits associated with the long-term use of

 opioids to treat chronic pain. Like the other Defendants, Janssen sales representatives visited

 targeted physicians to deliver sales messages that were developed centrally and deployed

 identically across the country. These sales representatives were critical in transmitting Janssen’s

 marketing strategies and talking points to individual prescribers. In 2011, at the peak of its effort

 to promote Nucynta ER, Janssen spent more than $90 million on detailing.

                 Janssen’s designs to increase sales through deceptive marketing are apparent on

 the face of its marketing plans. For example, although Janssen knew that there was no credible

 scientific evidence establishing that addiction rates were low among patients who used opioids to

 treat chronic pain, its Nucynta Business Plans indicated that one of the “drivers” to sell more

 Nucynta among primary care physicians was the “[l]ow perceived addiction and/or abuse

 potential” associated with the drug. However, there is no evidence that Nucynta is any less

 addictive or prone to abuse than other opioids, or that the risk of addiction or abuse is low.

 Similarly, Janssen knew that there were severe symptoms associated with opioid withdrawal

 including, severe anxiety, nausea, vomiting, hallucinations, and delirium, but Janssen touted the

 ease with which patients could come off opioids.

                       i.       Janssen’s Deceptive Sales Training

                 Janssen’s sales force was compensated based on the number of Nucynta

 prescriptions written in each sales representative’s territory. Janssen encouraged these sales


                                                Page 220
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 223 of 371 PageID #:19249




 representatives to maximize sales of Nucynta and meet their sales targets by relying on the false

 and misleading statements described above, including in Sections V.D.2 and V.D.5.

                For example, Janssen’s sales force was trained to trivialize addiction risk. A June

 2009 Nucynta training module warns that physicians are reluctant to prescribe controlled

 substances like Nuycnta because of their fear of addicting patients, but this reluctance is

 unfounded because “the risks . . . are [actually] much smaller than commonly believed.” Janssen

 also encouraged its sales force to misrepresent the prevalence of withdrawal symptoms

 associated with Nucynta. A Janssen sales training PowerPoint titled “Selling Nucynta ER and

 Nucynta” indicates that the “low incidence of opioid withdrawal symptoms” is a “core message”

 for its sales force. The message was touted at Janssen’s Pain District Hub Meetings, in which

 Janssen periodically gathered its sales force personnel to discuss sales strategy.

                This “core message” regarding a lack of withdrawal symptoms runs throughout

 Janssen’s sales training materials. For example, Janssen’s “Licensed to Sell” Facilitator’s Guide

 instructs those conducting Janssen sales trainings to evaluate trainees, in part, on whether they

 remembered that “[w]ithdrawal symptoms after abrupt cessation of treatment with NUCYNTA

 ER were mild or moderate in nature, occurring in 11.8% and 2% of patients, respectively” and

 whether they were able to “accurately convey” this “core message.” Janssen further claimed in

 2008 that “low incidence of opioid withdrawal symptoms” was an advantage of the tapentadol

 molecule.

                Similarly, a Nucynta Clinical Studies Facilitator’s Guide instructs individuals

 training Janssen’s sales representatives to ask trainees to describe a “key point”—that “83% of

 patients reported no withdrawal symptoms after abruptly stopping treatment without initiating

 alternative therapy”—“as though he/she is discussing it with a physician.”




                                               Page 221
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 224 of 371 PageID #:19249




                This misrepresentation regarding withdrawal was one of the key messages

 Janssen imparted to employees in the “Retail ST 101 Training” delivered to Nucynta sales

 representatives. This training session was attended by more than 40 sales representatives from

 Janssen’s Chicago sales district.

                Indeed, training modules between 2009 and 2011 instruct training attendees that

 “most patients [who discontinued taking Nucynta] experienced no withdrawal symptoms” and

 “[n]o patients experienced moderately severe or severe withdrawal symptoms.” As described

 below, the Retail ST 101 Training was attended by Janssen’s Chicago sales representatives.

                During the very time Janssen was instructing its sales force to trivialize the risks

 of addiction and withdrawal associated with the use of Nucynta to treat chronic pain, it knew or

 should have known that, as laid out above in Section V.D.2, significant numbers of patients

 using opioids to treat chronic pain experienced issues with addiction. As laid out in Section

 V.D.5, Janssen knew or should have known that its studies on withdrawal were flawed and

 created a misleading impression of the rate of withdrawal symptoms and, as a result, the risk of

 addiction.

                The deceptive messages described above and in Section V.D.1-7 are confirmed by

 Janssen sales representatives. One former Janssen sales representative, Sales Representative E,

 who was interviewed by the City and worked in Janssen’s Midwest Region (the Regional

 Manager had offices in Naperville, Illinois) recalls selling Nucynta and Nucynta ER. Her

 compensation was directly tied to how many Nucynta and Nucynta ER prescriptions were

 written by the doctors who were listed on the quarterly call plan she received from her district

 manager and how many doctors or clinics in her assigned zip codes prescribed the drugs that she

 was asked to sell. This former sales representative stated that family practices and internal




                                               Page 222
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 225 of 371 PageID #:19249




 medicine doctors made up about 80% of the call plan targets for opioids; as noted above, these

 generalists are less knowledgeable about opioids and more likely to fall victim to sales

 representatives’ misrepresentations.

                Sales Representative E was instructed to push the envelope when selling Nucynta

 ER and stress that Nucynta ER didn’t hit receptors like other opioids so it was less addictive and

 had fewer withdrawal issues. She also promoted Nucynta and Nucynta ER as a safer alternative

 to NSAIDs and, when discussing side effects related to Nucynta and Nucynta ER, she focused on

 nausea, itchy skin, and vomiting. She told physicians that they could prescribe higher doses of

 Nucynta ER because its mechanism works differently than other opioids. She also recalls telling

 prescribers that Janssen’s opioids can improve their patients’ ability to function in their lives,

 enabling them to get off workers’ compensation or work pain-free. She also recalls being

 provided various books, articles, and pamphlets to provide as handouts to physicians.

                This former sales representative also recalls that Janssen’s Midwest region would

 hold regional “Plan of Action” meetings three times a year, usually at a hotel or conference

 facility in a northern suburb of Chicago. These meetings would include various presentations

 regarding the marketing of Janssen’s drugs, including Nucynta and Nucynta ER. The Midwest

 region also held weekly Friday calls, which were used to make sure that everyone followed the

 same strategy and talking points. Based on the uniform character of Janssen’s marketing,

 Chicago sales representatives, who were in the same sales region, would have received the same

 sales training and made the same misrepresentations when detailing Chicago prescribers.

                Another former Janssen sales representative, Sales Representative F, who also

 worked in Janssen’s Midwest region, recalls Janssen using a number of KOLs in support of its

 efforts to sell Nucynta and Nucynta ER. Some of these KOLs were based in Chicago and




                                                Page 223
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 226 of 371 PageID #:19249




 participated in Janssen’s speakers bureau. On information and belief, based on the uniform and

 nationwide character of Janssen’s marketing, these speakers were trained to deliver the

 misleading messages described above in Section V.E.4.a.ii to prescribers in Chicago.

                A third former Janssen sales representative, Representative G, whose territory

 included the suburbs northwest of Chicago, recalled selling Nucynta and Nucynta ER. She

 promoted Nucynta and Nucynta ER as safe and effective for the long-term treatment of chronic

 pain and told physicians that drugs like Tylenol kill the liver and that Nucynta and Nucynta ER

 were cleaner by comparison and did not attack the organs.

                Finally, a fourth former Janssen sales representative, Sales Representative H, who

 also worked in Janssen’s Midwest Region, recalls selling Nucynta and Nucynta ER. She recalls

 being trained to say that Nucynta and Nucynta ER did not offer the same euphoric feeling as

 other opioids. She also recalled referring prescribers to a Youtube video that asserted that

 Nucynta was more difficult to crush than other pills, making it less likely to be abused or

 diverted. Representative H believed that it was common for Janssen sales representatives to

 downplay the addictive nature of Nucynta and Nucynta ER.

                The misleading messages and materials Janssen provided to its sales force were

 part of a broader strategy to convince prescribers to use opioids to treat their patients’ pain,

 irrespective of the risks, benefits, and alternatives. This deception was national in scope and

 included Chicago. As described above in Section V.B.2, Janssen’s nationwide messages reached

 Chicago prescribers in a number of ways, including through its sales force in detailing visits, as

 well as through websites and ads. They also were delivered to Chicago prescribers by Janssen’s

 paid speakers, who were required by Janssen policy and by FDA regulations to stay true to

 Janssen’s nationwide messaging.




                                                Page 224
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 227 of 371 PageID #:19249




                     ii.       Janssen’s Deceptive Speakers Bureau Programs

                Janssen did not stop at disseminating its misleading messages regarding chronic

 opioid therapy through its sales force. It also hired speakers to promote its drugs and trained

 them to make the very same misrepresentations made by its sales representatives.

                Janssen’s speakers worked from slide decks—which they were required to

 present—reflecting the deceptive information about the risks, benefits, and superiority of opioids

 outlined above. For example, a March 2011 speaker’s presentation titled A New Perspective For

 Moderate to Severe Acute Pain Relief: A Focus on the Balance of Efficacy and Tolerability set

 out the following adverse events associated with use of Nucynta: nausea, vomiting, constipation,

 diarrhea, dizziness, headache, anxiety, restlessness, insomnia, myalgia, and bone pain. It

 completely omitted the risks of misuse, abuse, addiction, hyperalgesia, hormonal dysfunction,

 decline in immune function, mental clouding, confusion, and other known, serious risks

 associated with chronic opioid therapy. The presentation also minimized the risks of withdrawal

 by stating that “more than 82% of subjects treated with tapentadol IR reported no opioid

 withdrawal symptoms.”

                An August 2011 speakers presentation titled New Perspectives in the

 Management of Moderate to Severe Chronic Pain contained the same misleading discussion of

 the risks associated with chronic opioid therapy. It similarly minimized the risks of withdrawal

 by reporting that 86% of patients who stopped taking Nucynta ER “abruptly without initiating

 alternative opioid therapy” reported no withdrawal symptoms whatsoever. The same deceptive

 claims regarding risks of adverse events and withdrawal appeared in a July 2012 speaker’s

 presentation titled Powerful Pain Management: Proven Across Multiple Acute and Chronic Pain

 Models.




                                               Page 225
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 228 of 371 PageID #:19249




                These speakers presentations were part of Janssen’s nationwide marketing efforts.

 Indeed, Janssen planned to spend $8 million on its speakers training in 2012, which included

 plans for 3,000 speakers events. Upon information and belief, a number of these events were

 available to and were intended to reach Chicago prescribers.

                     iii.       Janssen’s Deceptive Unbranded Advertising

                Janssen was aware that its branded advertisements and speakers programs would

 face regulatory scrutiny that would not apply to its unbranded materials, so Janssen also engaged

 in direct, unbranded marketing.

                One such unbranded project was Janssen’s creation and maintenance of

 Prescriberesponsibly.com (last updated July 2, 2015), a website aimed at prescribers and patients

 that claims that concerns about opioid addiction are “overstated.” A disclaimer at the bottom of

 the website states that the “site is published by Janssen Pharmaceuticals, Inc., which is solely

 responsible for its content.” This website was available to and intended to reach Chicago

 prescribers and patients.

                b.       Janssen’s Deceptive Third-Party Statements

                Janssen’s efforts were not limited to directly making misrepresentations through

 its sales force, speakers bureau, and website. To avoid regulatory constraints and give its efforts

 an appearance of independence and objectivity, Janssen obscured its involvement in certain of its

 marketing activities by “collaborat[ing] with key patient advocacy organizations” to release

 misleading information about opioids.

                       i.       AAPM and AGS – Finding Relief: Pain Management for Older
                                Adults

                Janssen worked with AAPM and AGS to create a patient education guide entitled

 Finding Relief: Pain Management for Older Adults (2009). In doing so, Janssen contracted with



                                               Page 226
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 229 of 371 PageID #:19249




 a medical publishing firm, Conrad & Associates, LLC. The content was drafted by a writer

 (“Medical Writer X”) hired by Conrad & Associates and funded by Janssen. These materials

 were reviewed, in detail, by Janssen’s medical-legal review team, which conducted detailed

 reviews and gave him editorial feedback on his drafts, which was adopted in the published

 version.

                  Medical Writer X understood, without being explicitly told, that since his work

 was funded and reviewed by Janssen, the materials he was writing should aim to promote the

 sale of more drugs by overcoming the reluctance to prescribe or use opioids to treat chronic

 pain. He knew that the publication was undertaken in connection with the launch of a new drug

 and was part of its promotional effort. Medical Writer X knew of the drug company sponsoring

 the publication, and he would go to the company’s website to learn about the drug being

 promoted. He also knew that his clients—including Janssen—would be most satisfied with his

 work if he emphasized that: (a) even when used long-term, opioids are safe and the risk of

 addiction is low; (b) opioids are effective for chronic pain; and (c) opioids are under-prescribed

 because doctors are hesitant, confused, or face other barriers.184

                  Finding Relief is rife with the deceptive content described above in Sections

 V.D.2, V.D.6, and V.D.7. Finding Relief misrepresents that opioids increase function by

 featuring a man playing golf on the cover and listing examples of expected functional

 improvement from opioids, like sleeping through the night, returning to work, recreation, sex,

 walking, and climbing stairs. The guide states as a “fact” that “opioids may make it easier for


 184
      Medical Writer X now acknowledges that the lists of adverse effects from chronic opioid use in the publications
 he authored, which excluded respiratory depression, overdose, and death and minimized addiction, were,
 “ridiculous” and “prime examples” of leaving out facts that the pharmaceutical company sponsors and KOLs knew
 at the time were true. His writings repeatedly described the risk of addiction as low. Medical Writer X stated that
 he understood that the goal was to promote opioids and, as a result, discussing addiction would be
 “counterproductive.”



                                                      Page 227
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 230 of 371 PageID #:19249




 people to live normally” (emphasis in the original). The functional claims contained in Finding

 Relief are textbook examples of Defendants’ use of third parties to disseminate messages the

 FDA would not allow them to say themselves. Compare, e.g.:

                                    Branded Advertisement That Triggers an
                                        FDA Warning Letter (2008)185

                                Improvement in Daily Activities Includes:

                                       Walking on a flat surface

                                       Standing or sitting

                                       Climbing stairs

                                       Getting in and out of bed or bath

                                       Ability to perform domestic duties.


         with:

                                Seemingly Independent Publication:
                        “Finding Relief: Pain Management for Older Adults”
                                  (Final Authority, Janssen 2009):
                            Your recovery will be measured by how well you reach
                            functional goals such as

                                     Sleeping without waking from pain

                                     Walking more, or with less pain

                                     Climbing stairs with less pain

                                     Returning to work

                                     Enjoying recreational activities

                                     Having sex



 185
     This advertisement drew an FDA Warning Letter dated March 24, 2008. Though the advertisement was by
 drug company King, it is used here to demonstrate the types of claims that the FDA regarded as unsupported.



                                                    Page 228
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 231 of 371 PageID #:19249




                                Sleeping in your own bed




                Finding Relief also trivialized the risks of addiction describing a “myth” that

 opioids are addictive, and asserting as fact that “[m]any studies show that opioids are rarely

 addictive when used properly for the management of chronic pain.”

                Finding Relief further misrepresented that opioids were safe at high doses by

 listing dose limitations as “disadvantages” of other pain medicines but omitting any discussion of

 risks from increased doses of opioids. The publication also falsely claimed that it is a “myth”

 that “opioid doses have to be bigger over time.”

                Finally, Finding Relief deceptively overstated the risks associated with alternative

 forms of treatment. It juxtaposes the advantages and disadvantages of NSAIDs on one page,

 with the “myths/facts” of opioids on the facing page. The disadvantages of NSAIDs are

 described as involving “stomach upset or bleeding,” “kidney or liver damage if taken at high

 doses or for a long time,” “adverse reactions in people with asthma,” and “increase[d] . . . risk of

 heart attack and stroke.” Conversely, the only adverse effects of opioids listed by Finding Relief

 are “upset stomach or sleepiness,” which the brochure claims will go away, and constipation.

 The guide never mentions addiction, overdose, abuse, or other serious side effects of opioids.




                                               Page 229
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 232 of 371 PageID #:19249




                Janssen was not merely a passive sponsor of Finding Relief. Instead, Janssen

 exercised control over its content and provided substantial assistance to AGS and AAPM to

 distribute it. A “Copy Review Approval Form” dated October 22, 2008 indicates that key

 personnel from Janssen’s Advertising & Promotion, Legal, Health Care Compliance, Medical

 Affairs, Medical Communications, and Regulatory Departments reviewed and approved Finding

 Relief. All six Janssen personnel approving the publication checked the box on the approval

 form indicating that Finding Relief was “Approved With Changes.” After the publication was

 modified at the behest of Janssen personnel, Janssen paid to have its sales force distribute 50,000

 copies of Finding Relief in Chicago and throughout the nation. Thus, Finding Relief is

 considered labeling for Janssen’s opioids within the meaning of 21 C.F.R. § 1.3(a).

                AAPM, which is based in Chicago, purchased and distributed copies of Finding

 Relief to all of its members, including those who reside in its home city.

                Finding Relief’s author, Medical Writer X, later said it was clear, from his perch

 at the intersection of science and marketing, that the money paid by drug companies to the KOLs

 and professional and patient organizations with which he worked distorted the information

 provided to doctors and patients regarding opioids. The money behind these and many other

 “educational” efforts also, he believes, led to a widespread lack of skepticism on the part of

 leading physicians about the hazards of opioids. It also led these physicians to accept without

 adequate scrutiny published studies that, while being cited to support the safety of opioids, were,

 in fact, of such poor methodological quality that they would not normally be accepted as

 adequate scientific evidence.

                      ii.        AGS – Misleading Medical Education

                Janssen also worked with the AGS on another project—AGS’s CME promoting

 the 2009 guidelines for the Pharmacological Management of Persistent Pain in Older Persons.


                                               Page 230
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 233 of 371 PageID #:19249




 As described above in Section V.C.2.c.iii, these guidelines falsely claimed that “the risks [of

 addiction] are exceedingly low in older patients with no current or past history of substance

 abuse” when the study supporting this assertion did not analyze addiction rates by age. They

 also stated, falsely, that “[a]ll patients with moderate to severe pain . . . should be considered for

 opioid therapy (low quality of evidence, strong recommendation).” Based on Janssen’s control

 over AGS’s Finding Relief, Janssen also would have exercised control over this project as well.

                      iii.      APF

                Janssen also worked with APF to carry out its deceptive marketing campaign.

 Documents obtained from one of Janssen’s public relations firms, Ketchum, indicate that Janssen

 and the firm enlisted APF as part of an effort to “draft media materials and execute [a] launch

 plan” for Janssen’s drugs at an upcoming meeting of the AAPM. Janssen also drew on APF

 publications to corroborate claims in its own marketing materials and its sales training. Janssen

 personnel participated in a March 2011 call with APF’s “Corporate Roundtable,” in which they

 worked with APF and drug company personnel to develop strategies to promote chronic opioid

 therapy. In particular, APF personnel spoke with Janssen employees, who “shar[ed] expertise

 from within their company for [a] public awareness campaign.”

                Their joint work on the “Corporate Roundtable” demonstrates the close

 collaboration between Janssen and APF in promoting opioids for the treatment of chronic pain.

 APF President Will Rowe also reached out to Defendants—including Janssen—rather than his

 own staff to identify potential authors to draft an answer to an article critical of opioids that

 appeared in the Archives of Internal Medicine in 2011. Additional examples of APF’s

 collaboration with Janssen are laid out below:

                                (a)     Let’s Talk Pain




                                                Page 231
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 234 of 371 PageID #:19249




               Most prominent among these efforts was the Let’s Talk Pain website. Janssen

 sponsored Let’s Talk Pain in 2009, acting in conjunction with APF, American Academy of Pain

 Management, and American Society of Pain Management Nursing, whose participation in the

 website Janssen financed and orchestrated.

               Janssen exercised substantial control over the content of the Let’s Talk Pain

 website. Janssen’s internal communications always referred to Let’s Talk Pain as promoting

 tapentadol, the molecule it sold as Nucynta and Nucynta ER. Janssen regarded Let’s Talk Pain

 and another website—Prescriberesponsibly.com— as integral parts of Nucynta’s launch:




 Janssen documents also reveal that Janssen personnel viewed APF and AAPM as “coalition

 members” in the fight to increase market share.

               To this end, Janssen and APF entered into a partnership to “keep pain and the

 importance of responsible pain management top of mind” among prescribers and patients. They

 agreed to work to reach “target audiences” that included patients, pain management physicians,

 primary care physicians, and KOLs. One of the roles Janssen assumed in the process was to

 “[r]eview, provide counsel on, and approve materials.” Janssen did in fact review and approve




                                              Page 232
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 235 of 371 PageID #:19249




 material for the Let’s Talk Pain website, as evidenced by the following edits by a Janssen

 executive to the transcript of a video that was to appear on the site:




 The final version of the video on Let’s Talk Pain omitted the stricken language above.

                This review and approval authority extended to the Let’s Talk Pain website.

 Emails between Janssen personnel and a consultant indicate that, even though the Let’s Talk

 Pain website was hosted by APF, Janssen had approval rights over its content. Moreover, emails

 describing Janssen’s review and approval rights related to Let’s Talk Pain indicate that this right

 extended to “major changes and video additions.”

                As a 2009 Janssen memo conceded, “[t]he Let’s Talk Pain Coalition is sponsored

 by PriCara, a Division of Ortho-McNeil-Janssen Pharmaceuticals, Inc.” and “[t]he Coalition and

 Pricara maintain editorial control of all Let’s Talk Pain materials and publications”

 (emphasis added).

                A 2011 Consulting Agreement between Janssen and one of APF’s employees,

 relating to the dissemination of national survey data, demonstrates the near-total control Janssen

 was empowered to exercise over APF in connection with the Let’s Talk Pain website, including

 in requiring APF to circulate and post Janssen’s promotional content. The agreement required




                                                Page 233
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 236 of 371 PageID #:19249




 APF to “participate in status calls between Janssen, APF, AAPM, ASPMN, and Ketchum as

 requested by Janssen” and required APF to “respond to requests to schedule status calls within

 48 hours of the request” (emphasis in original). APF also was required to “[r]eview and provide

 feedback to media materials, including a press release, pitch email, a key messages document,

 and social media messages, within one week of receipt” (emphasis in original).

                   The agreement further required APF to provide a summary of the survey results in

 APF’s PAIN MONITOR e-newsletter, post a link to the survey results on APF’s Facebook page,

 send out tweets related to the survey, serve as a spokesperson available for media interviews,

 “[s]hare information with any media contacts with whom APF has existing relationships to

 promote the announcement of the national survey findings,” identify at least two patient

 spokespersons to talk about the survey data, and include the survey results in “any future APF

 materials, as appropriate.” Tellingly, “any ideas made or conceived by [APF] in connection with

 or during the performance” of the Agreement “shall be the property of, and belong to, [Janssen].”

                   Janssen also exercised its control over Let’s Talk Pain. Janssen was able to

 update the Let’s Talk Pain website to describe its corporate restructuring and Janssen personnel

 asserted their control over “video additions” by reviewing and editing the interview touting the

 functional benefits of opioids described above in Section V.D.1. Given its editorial control over

 the content of Let’s Talk Pain, Janssen was at all times fully aware of—and fully involved in

 shaping—the website’s content.186

                   Let’s Talk Pain contained a number of the misrepresentations outlined above in

 Sections V.D.1 and V.D.4.



 186
      It bears noting that Janssen does not publicly identify its role in creating Let’s Talk Pain’s content. Instead,
 Let’s Talk Pain represents that “coalition members” develop the content that appears on the website and lists Janssen
 as the only sponsor of that coalition.



                                                      Page 234
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 237 of 371 PageID #:19249




                For example, Let’s Talk Pain misrepresented that the use of opioids for the

 treatment of chronic pain would lead patients to regain functionality. Let’s Talk Pain featured an

 interview claiming that opioids were what allowed a patient to “continue to function.” This

 video is still available today on YouTube.com and is accessible to Chicago prescribers and

 patients.

                Let’s Talk Pain in 2009 also promoted the concept of pseudoaddiction, which it

 described as patient behaviors that may occur when pain is under-treated” but differs “from true

 addiction because such behaviors can be resolved with effective pain management” (emphasis

 added). Let’s Talk Pain was linked to by the Chicago Tribune Blog in 2008, where it was

 available to and was intended to reach Chicago patients and prescribers. The website was in fact

 viewed by a large number of Chicago readers; according to Internet analysis tools, the Chicago

 Tribune post was the second-leading driver of traffic to Let’s Talk Pain.

                               (b)     Exit Wounds

                Janssen also engaged in other promotional projects with and through APF. One

 such project was the publication and distribution of Exit Wounds, which, as described above in

 Section V.D, deceptively portrayed the risks, benefits, and superiority of opioids to treat chronic

 pain. Exit Wounds was drafted by “Medical Writer X.” It is fully representative of his work on

 behalf of drug companies.

                Janssen gave APF substantial assistance in distributing Exit Wounds in Chicago

 and throughout the nation by providing grant money and other resources.

                APF mailed copies of Exit Wounds to the “Wounded Heroes Foundation” in

 Chicago. The Wounded Heroes Foundation is an organization designed to support the injured

 men and women who have served the United States in Iraq, Afghanistan and around the world.




                                               Page 235
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 238 of 371 PageID #:19249




 Unfortunately, by distributing Exit Wounds to its members, it distributed Defendants’ deceptive

 statements about the appropriateness of opioid therapy to treat chronic pain.

                c.      Janssen’s Deceptive Statements to Chicago Prescribers and
                        Patients

                Janssen also directed the misstatements described above to Chicago patients and

 prescribers, including through CMEs, its sales force, and recruited physician speakers.

                      i.       Janssen’s Deceptive Medical Education Programs in Chicago

                Janssen sponsored CMEs and talks attended by Chicago prescribers. From 2009

 to 2013, Janssen spent over $195,000 on 103 speakers bureau programs in Cook County,

 retaining 27 different physicians as speakers (including four of the top six Nucynta prescribers in

 Chicago) who gave talks with more than 1,000 attendees. Janssen also budgeted significant

 resources for live speaker programs around the national launch of Nucynta ER, with $1 million

 in training and $3.75 million for the events in 2012 alone. One such program, “New

 Perspectives in the Management of Moderate to Severe Chronic Pain,” which was given 33 times

 to Chicago prescribers over 2011 and 2012, deceptively minimized the adverse events associated

 with chronic opioid therapy and concealed the risks of withdrawal by stating that 86% of

 “subjects taking Nucynta ER who stopped abruptly without initiating alternative opioid therapy

 experienced no withdrawal symptoms whatsoever.

                Speakers on Janssen’s bureau were among the more prolific prescribers of

 Janssen’s opioids. PRESCRIBER R received $36,845 in payments from Johnson & Johnson

 from 2011-2013, and wrote prescriptions for Janssen’s opioids to Chicago-area patients.

 PRESCRIBER CC received $8,250 in speaking fees for 2010, and wrote prescriptions for

 Nucynta and Nucynta ER to Chicago-area patients. These doctors were trained by Janssen and

 thus were exposed to the same misrepresentations disseminated to other doctors. Further, the



                                              Page 236
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 239 of 371 PageID #:19249




 benefits of speaking on behalf of Janssen gave them a powerful incentive to continue to prescribe

 Janssen’s opioids.

                Documents also indicate that more than 200 people attended speaking

 engagements in Chicago put on by Janssen on or before March 1, 2012 through its “Meetings

 Direct” program. These talks were billed as a “peer-to-peer” program aimed to influence

 physicians and “[e]stablish . . . Nucynta ER as [the] new standard . . . in moderate-to-severe . . .

 pain management.” Based on the uniform and nationwide character of Janssen’s marketing

 campaign, the speakers at these events would have delivered talks from slide decks provided by

 Janssen, consistent with the key deceptive messages described above in Section V.E.4.a.ii.

                      ii.       Janssen’s Deceptive Detailing Practices in Chicago

                Janssen documents indicate that the company specifically tested the impact of its

 marketing messages in Chicago. Internal Janssen “Target Lists” identify hundreds of doctors in

 the Chicago area and track their Nucynta prescribing habits. By way of one example, a

 spreadsheet titled “HCP’s TARGETED BY PAIN CSO SALES FORCE IN 2013” lists 205

 doctors targeted in Chicago and assigns a specific sales representative to cover each one of them.

 Janssen’s documents tracked specific prescribers by decile of prescribing volume. According to

 one document, 37 doctors were targeted to be visited a total of 185 times in 2013.

                The experiences of specific prescribers confirm both that Janssen’s national

 marketing campaign included the misrepresentations described above in Sections V.D and V.E.4,

 and that the company disseminated these same misrepresentations to Chicago prescribers and

 consumers. In particular, these prescriber accounts reflect that Janssen detailers claimed that




                                               Page 237
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 240 of 371 PageID #:19249




 Nucynta was “not an opioid” because it worked on an “alternate receptor”;187 claimed that

 Janssen’s drugs would be less problematic for patients because they had anti-abuse properties

 and were “steady state”; claimed that patients on Janssen’s drugs were less susceptible to

 withdrawal; omitted or minimized the risk of opioid addiction; claimed or implied that opioids

 were safer than NSAIDs; and overstated the benefits of opioids, including by making claims of

 improved function.

                   A survey of a sample of Midwestern physicians, who reported the messages that

 they retained from detailing visits detailing visits and other promotional activity, documented

 that Janssen sales representatives promoting Duragesic made claims to Midwestern prescribers

 that Duragesic improves physical function, at least from 2006 to 2010. They also misrepresented

 the likelihood of abuse associated with Janssen’s drugs. For example, they falsely told a

 Midwestern orthopedic surgeon in 2013 that Duragesic had anti-abuse properties. The same

 survey indicates that, between 2009 and 2012, Nucynta and Nucynta ER sales representatives

 repeatedly promoted these drugs as less addictive than other opioids. For example, Janssen sales

 representatives described Nucynta as “not an opioid” to one Midwestern internist at least twice in

 2010. Similarly, a sales representative told a Midwestern physician that Nucynta was “non-

 opioid yet opioid like” in 2011.

                   In addition, the City has interviewed a number of Chicago-area prescribers who

 reported that they were detailed by Janssen sales representatives and heard similar claims, as

 well as other messages described in Sections V.D and V.E.4. In each instance, Janssen intended

 that the prescriber rely on these messages. Most of these physicians did, in fact, prescribe



 187
       The FDA-approved labels for both Nucynta and Nucynta ER describe the tapentadol molecule as an “opioid
 agonist and a Schedule II controlled substance that can be abused in a manner similar to other opioid agonists, legal
 or illicit.”



                                                       Page 238
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 241 of 371 PageID #:19249




 Janssen’s opioids. Exhibit D to this Fifth Amended Complaint summarizes data showing the

 number of prescriptions, doses, and MME by Defendant family from IQVIA Xponent for the

 year 1997-2017 for these prescribers:

                  a. Chicago Prescriber C, a pain specialist, is based in Wisconsin
                     but treats Chicago residents. In their meetings with him, sales
                     representatives from each Defendant, including Janssen,
                     routinely omitted any discussion about addiction and overdose
                     death and frequently overstated the benefits of opioids. These
                     representatives taught that opioids would increase his patients’
                     ability to function and increase their quality of life. Janssen’s
                     sales representatives also falsely stated that Nucynta was not
                     being abused. Prescriber C was detailed at four meals paid for
                     by Janssen on August 5, 2013; August 13, 2013; May 9, 2014;
                     and July 21, 2014.188



                  b. Chicago Prescriber S, a nurse practitioner who is based in
                     Indiana but wrote opioid prescriptions to a number of City
                     employees, was visited frequently by Janssen representatives
                     and was told by opioid sales representatives, including
                     representatives from Janssen, that opioids would improve her
                     patients’ function, and allow them to be increasingly physically
                     active and return to work. Prescriber S prescribed opioids,
                     including Defendants’ drugs and Janssen’s opioids in particular,
                     to local patients.

                  c. Chicago Prescriber D was visited by opioid sales representatives
                     from Purdue, Endo, Janssen, and Actavis. He relied on the
                     representations made by these sales representatives and, in the
                     past, had not comprehended the true addictive potential of
                     opioids. Representatives from each of these companies told
                     Prescriber X that their drugs were “steady state,” which he
                     interpreted to mean that they were less addictive. Prescriber D
                     prescribed opioids, including Defendants’ drugs.



                  d. Chicago Prescriber G, who served on Janssen’s speakers bureau
                     from 2009 to 2012, indicated that he was visited by sales

 188
     Pursuant to a 2010 Corporate Integrity Agreement with the Office of the Inspector General of the U.S.
 Department of Justice, the yearly value of payments by Johnson & Johnson to prescribers is made public, but
 without information about which particular drug was being promoted.



                                                     Page 239
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 242 of 371 PageID #:19249




                representatives from all Defendants, including Janssen. He
                recalled that he was never warned about the risk of addiction.
                According to Prescriber G, opioid sales representatives—
                including those employed by Defendant Janssen—represented
                that opioids would increase patients’ ability to complete
                activities of daily living and that patients could be managed to
                avoid addiction. These representatives also told him that
                patients can be screened to mitigate addiction risks. Prescriber
                G prescribed opioids, including Defendants’, to local patients
                This prescriber met with Janssen sales representatives over
                meals on five separate occasions from October 2013 through
                August 2014. Prescriber G also received $1,085 in unspecified
                speaking fees and for meals in 2011 from Johnson & Johnson,
                and $10,232 in speaking fees, meals, and travel in 2012.

             e. Chicago Prescriber B, an anesthesiologist, sees opioid drug
                company representatives on a regular basis, and he has seen
                representatives from Janssen. These representatives pushed the
                message that “steady-state” drugs have less potential for abuse.
                Representatives from opioid manufacturers, including Janssen,
                have told him that opioids improved patient function and quality
                of life. He relies on the representations made by drug company
                representatives because he does not have the time to conduct his
                own research. Prescriber B prescribed opioids, including
                Defendants’ drugs and Janssen’s opioids in particular, to local
                patients.



             f. Chicago Prescriber H, a podiatrist, was aggressively detailed by
                Janssen sales representatives, who called on him once or twice a
                month. These representatives told Prescriber H that Janssen’s
                drugs were less susceptible to withdrawal then their competitors
                and never discussed the risk of addiction. Janssen documents
                indicate that Prescriber H was detailed 57 times between March
                2010 and December 2012. According to Janssen “call notes”—
                written notes by detailers reflecting their discussions with
                individual prescribers during sales visits—Prescriber H told a
                detailer that “if he doesn’t have to worry about withdrawal
                problems . . . he would like to start a patient as soon as possible”
                on Nucynta. Prescriber H prescribed opioids to local patients.

             g. Chicago Prescriber J, a nurse practitioner, indicated that she was
                visited (or sat in on visits) by sales representatives from
                Defendants Purdue, Cephalon, Janssen, and Actavis. Drug
                representatives from these Defendants, including Defendant
                Janssen, never mentioned the risks of addiction from opioid use.


                                            Page 240
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 243 of 371 PageID #:19249




                Janssen sales representatives also told Prescriber J that their
                drugs were “steady state.” Prescriber J prescribed opioids,
                including Defendants’ to local patients, including at least one
                Janssen opioid prescription.

             h. Chicago Prescriber Z, a pain specialist, indicated that he was
                visited by sales representatives from Defendants Purdue and
                Janssen. These sales representatives never discussed the risks of
                addiction associated with their opioids, and they frequently
                referenced studies their company had sponsored. Prescriber Z
                prescribed opioids, including Defendants’ drugs to local
                patients, including at least one Janssen opioid prescription.



             i. Chicago Prescriber AA indicated that she was visited by sales
                representatives from Defendant Janssen. She was detailed by
                this sales representative once a month for 6 months to a year.
                This sales representative marketed Nucynta to Prescriber AA,
                but not as an opioid. Instead, Prescriber AA was told that
                Nucynta was an alternative to opioid therapy and that it worked
                on an alternate receptor. This sales representative explained that
                Nucynta would be appropriate for chronic pain patients who
                were unable to continue opioid therapy due to excessive side
                effects. This sales representative also stated that Nucynta didn’t
                have a risk of addiction, unlike opioids, and that it would
                improve her patients’ function. Prescriber AA prescribed
                opioids, including Defendants’ drugs to local patients.



             j. Chicago Prescriber T indicated that he was visited by sales
                representatives from Defendants Purdue, Endo, and Janssen.
                Janssen sales representatives told him that Nucynta would
                improve his patients’ ability to function. Janssen sales
                representatives never mentioned the risks of addiction
                associated with Janssen’s drugs. Prescriber T prescribed opioids
                to local patients.

             k. Chicago Prescriber PP indicated that he was visited by sales
                representatives from Janssen. Janssen sales representatives told
                him that Nucynta would improve his patients’ ability to function
                because once pain is under control, the patient can “get out and
                be more active.” Janssen sales representatives also warned
                Prescriber PP about the risks of NSAIDs, which included
                gastrointestinal bleeding, and suggested that Nucynta could be
                an appropriate option if NSAIDs did not work. Prescriber H


                                           Page 241
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 244 of 371 PageID #:19249




                    prescribed opioids, including Defendants’ drugs and Janssen’s
                    opioids in particular, to local patients.



                These accounts reflect specific examples of instances in which Janssen’s sales

 representatives made the misrepresentations outlined above in Sections V.D and V.E.4 directly

 to Chicago prescribers. They are not an exhaustive list. Based on the nationwide and uniform

 character of Janssen’s marketing campaign, these examples support the inference that Janssen

 sales representatives made similar misstatements to the other Chicago-area prescribers they

 detailed.

                The Chicago prescriber most commonly visited by Janssen was Chicago

 Prescriber R, whom Janssen visited 231 times between August 2009 and May 2013. Prescriber

 R has written at least hundreds of opioid prescriptions to local patients, and likely more. These

 prescriptions include prescriptions for Janssen’s opioids. Prescriber R’s opioid prescribing

 steadily increased over time. Documents of another Defendant, Actavis, place Prescriber R in the

 ninth decile of Nucnyta/Nucynta ER prescriber volume.

                Prescriber R received significant funding from Janssen to promote Nucynta and

 Nucynta ER. Between 2011 and 2012, Prescriber R gave 11 talks in Chicago, reaching 142

 prescribers and for which he received $13.626.17. His total funding from Janssen was $13,422

 in 2011, $17,423 in 2012, $15,000 in 2013, and $8,777 in 2014.

                Janssen also detailed a number of other prescribers who wrote prescriptions paid

 for by the City. Chicago Prescriber BB received 3 meals from Janssen on August 14, October 1,

 and November 4. 2013, which would have included talks by Janssen sales representatives.

                While these individual doctors allow the City to describe, in retrospect, the link

 between Janssen’s deceptive marketing and claims paid by the City, Janssen tracked this



                                              Page 242
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 245 of 371 PageID #:19249




 information on a real-time basis. Janssen monitored the impact of its details, and knew that they

 made a difference. A “Pain Briefing Marketing Plan” that breaks down the total volume of

 Nucynta prescriptions by region indicates that prescriptions written in Chicago had increased by

 nearly 25% in the eight weeks preceding July 20, 2012.

          5.    Mallinckrodt

                As described below, Mallinckrodt promoted its branded opioids Exalgo and

 Xartemis XR, and opioids generally, in a campaign that consistently mischaracterized the risk of

 addiction and made deceptive claims about functional improvement. Mallinckrodt did so

 through a broad array of marketing channels, including its website, sales force, and unbranded

 communications, such as those distributed through the “C.A.R.E.S. Alliance” it created and led.

                Based on the highly coordinated and uniform nature of Mallinckrodt’s marketing,

 and as confirmed by verbatim message data and interviews with prescribers, Mallinckrodt

 conveyed these deceptive messages to Chicago prescribers. The materials that Mallinckrodt

 generated were distributed or made available in Chicago. Mallinckrodt distributed these

 messages, or facilitated their distribution, in Chicago with the intent that Chicago prescribers

 and/or consumers would rely on them in choosing to use opioids to treat chronic pain.

                a.      Mallinckrodt’s Deceptive Direct Marketing

                Mallinckrodt disseminated the misstatements described above through its sales

 representatives and unbranded marketing.

                Mallinckrodt in 2010 created the C.A.R.E.S. (Collaborating and Acting

 Responsibly to Ensure Safety) Alliance, which it describes as “a coalition of national patient

 safety, provider and drug diversion organizations that are focused on reducing opioid pain

 medication abuse and increasing responsible prescribing habits.” Mallinckrodt describes

 C.A.R.E.S as its own advocacy program, and promised “[t]hrough the C.A.R.E.S. Alliance


                                               Page 243
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 246 of 371 PageID #:19249




 website, prescribers and pharmacists can access tools and resources to assist them in managing

 the risks of opioid pain medications, and patients can find information designed to help them

 better manage their pain and understand the responsible use of the medications they take.”

                The C.A.R.E.S. Alliance publicly describes itself as “[c]reated with leading pain

 experts through a scientific process” and offering “free resources” to “promote safe prescribing,

 dispensing, use, storage, and disposal” of opioid pain medications. It further described the “safe-

 use programs and voluntary tools” it developed as “grounded in science and research.” The

 “C.A.R.E.S. Alliance” itself is a service mark of Mallinckrodt LLC (and was previously a

 service mark of Mallinckrodt, Inc.) copyrighted and registered as a trademark by Covidien, its

 former parent company. Materials distributed by the C.A.R.E.S. Alliance, however, include

 unbranded publications that do not disclose a link to Mallinckrodt.

                By 2012, Mallinckrodt, through the C.A.R.E.S. Alliance, was promoting a book

 titled Defeat Chronic Pain Now!. This book is still available online in Chicago and

 elsewhere. The false claims and misrepresentations in this book include the following

 statements:

                      “Only rarely does opioid medication cause a true addiction when prescribed
                       appropriately to a chronic pain patient who does not have a prior history of
                       addiction.”

                      “[O]pioid medication may also significantly relieve many patients’ chronic
                       pain. Over the past decade, lots of good scientific studies have shown that
                       long-acting opioids can reduce the pain in some patients with low back pain,
                       neuropathic pain, and arthritis pain.”

                      “It is currently recommended that every chronic pain patient suffering from
                       moderate to severe pain be viewed as a potential candidate for opioid
                       therapy.”

                      “[P]hysical dependence . . . is a normal bodily reaction that happens with
                       lots of different types of medications, including medications not used for
                       pain, and is easily remedied.”



                                              Page 244
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 247 of 371 PageID #:19249




                      “When chronic pain patients take opioids to treat their pain, they rarely
                       develop a true addiction and drug craving.”

                      “[I]n our experience, the issue of tolerance is overblown.”

                      “Only a minority of chronic pain patients who are taking long-term opioids
                       develop tolerance.”

                      “The bottom line: Only rarely does opioid medication cause a true
                       addiction when prescribed appropriately to a chronic pain patient who does
                       not have a prior history of addiction.”

                      “Here are the facts. It is very uncommon for a person with chronic pain to
                       become ‘addicted’ to narcotics IF (1) he doesn’t have a prior history of any
                       addiction and (2) he only takes the medication to treat pain.”

                      “Studies have shown that many chronic pain patients can experience
                       significant pain relief with tolerable side effects from opioid narcotic
                       medication when taken daily and no addiction.”

                Mallinckrodt’s former parent Company, Covidien, published a patient resource,

 “Opioid Safe Use and Handling Guide,” which stated that: “Addiction does not often develop

 when taking opioid pain medicine as prescribed under the guidance of a healthcare provider, but

 it can occur;” and “Taking more than your prescribed amount of medication to treat your pain is

 not the same as addiction, but it can be very dangerous.”

                b.     Mallinckrodt’s Deceptive Statements to Chicago Prescribers and
                       Patients

                A survey of a sample of Midwestern physicians, who reported the “verbatim”

 messages that they retained from detailing visits and other promotional activity, documented that

 Mallinckrodt sales representatives promoted Exalgo because of its “safety” in 2012. In 2011, a

 sales representative marketed Exalgo to a Midwestern physicians’ assistant on the basis that

 Exalgo had less potential for abuse or diversion. Further, one Midwestern physicians’ assistant

 in 2013 reported being told that Exalgo had steady-state properties, the implication of which was




                                              Page 245
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 248 of 371 PageID #:19249




 that the drug did not produce a rush or euphoric effect, and therefore was less addictive and less

 likely to be abused.

                In addition, the City has interviewed a number of Chicago-area prescribers who

 reported that they were detailed by Mallinckrodt sales representatives and heard similar claims,

 as well as other messages described in Sections V.D and V.E.5.a. In each instance, Mallinckrodt

 intended that the prescriber rely on these messages. Most of these physicians did, in fact,

 prescribe Mallinckrodt’s opioids. Exhibit D to this Fifth Amended Complaint summarizes data

 showing the number of prescriptions, doses, and MME by Defendant family from IQVIA

 Xponent for the year 1997-2017 for these prescribers.


                       Chicago Prescriber E was detailed by sales representatives for Exalgo, and
                        Mallinckrodt’s primary message was that its drugs were effective for long-
                        term use. No representatives from Mallinckrodt ever discussed the risks of
                        addiction.



                       Chicago Prescriber Z was detailed by sales representatives for Exalgo, and
                        they falsely told him it was abuse-deterrent, when Exalgo has not received
                        approval to be marketed as abuse-deterrent.



                These accounts reflect specific examples of instances in which Mallinckrodt’s

 sales representatives made the misrepresentations outlined above in Sections V.D and V.E.5.a

 directly to Chicago prescribers. They are not an exhaustive list. Based on the nationwide and

 uniform character of Mallinckrodt’s marketing campaign, these examples support the inference

 that Mallinckrodt sales representatives made similar misstatements to the other Chicago-area

 prescribers they detailed.

          6.    Purdue




                                              Page 246
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 249 of 371 PageID #:19249




                Purdue promoted its branded opioids—principally, Oxycontin, Butrans, and

 Hysingla—and opioids generally in a campaign that consistently mischaracterized the risk of

 addiction and made deceptive claims about functional improvement. Purdue did so through its

 sales force, branded advertisements, promotional materials, and speakers, as well as a host of

 materials produced by its third-party partners, most prominently APF. Purdue’s sales

 representatives and advertising also misleadingly implied that OxyContin provides a full 12

 hours of pain relief, and its allied Front Groups and KOLs conveyed the additional deceptive

 messages about opioids’ safety at higher doses, the safety of alternative therapies, and the

 effectiveness of addiction screening tools.

                Based on the highly coordinated and uniform nature of Purdue’s marketing, and

 as confirmed by verbatim message data and interviews with prescribers, Purdue conveyed these

 deceptive messages to Chicago prescribers. The materials that Purdue generated in collaboration

 with third parties also were distributed or made available in Chicago. Purdue distributed these

 messages, or facilitated their distribution, in Chicago with the intent that Chicago prescribers

 and/or consumers would rely on them in choosing to use opioids to treat chronic pain.

                a.      Purdue’s Deceptive Direct Marketing

                Like the other Defendants, Purdue directly disseminated deceptive branded and

 unbranded marketing focused on minimizing the risks associated with the long-term use of

 opioids to treat chronic pain. Purdue directed these messages to prescribers and consumers

 through its sales force and branded advertisements.

                Purdue engaged in in-person marketing to doctors in Chicago and operated

 speakers bureau programs that included and targeted Chicago prescribers. Purdue had 250 sales

 representatives in 2007, of whom 150 were devoted to promoting sales of OxyContin full time.

 Like the other Defendants’ detailers, Purdue sales representatives visited targeted physicians to


                                               Page 247
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 250 of 371 PageID #:19249




 deliver sales messages that were developed centrally and deployed, identically, across the

 country. These sales representatives were critical in delivering Purdue’s marketing strategies

 and talking points to individual prescribers. 189 Indeed, Endo’s internal documents indicate that

 pharmaceutical sales representatives employed by Endo, Actavis, and Purdue discussed the

 AAPM/APS Guidelines, which as discussed above in Section V.C.2.C.ii deceptively concluded

 that the risk of addiction is manageable for patients regardless of past abuse histories, with

 doctors during individual sales visits.

                   Purdue’s spending on detailing reached its nadir in 2006 and 2007, as the

 company faced civil and criminal charges for misbranding OxyContin. Since settling those

 charges in 2007, however, Purdue has sharply increased its quarterly spending on promotion

 through its sales force, from under $5 million in 2007 to more than $30 million by the end of

 2014.

                   Purdue also marketed its drugs through branded advertisements, which relied on,

 among other deceptive tactics, misleading statements about the efficacy and onset of OxyContin.

 As described above in Section V.D.8, Purdue has marketed its drug as effective for 12 hours.

 Purdue knew, however, that these claims were misleading because, for many patients, the pain

 relief lasted for as little as eight hours, which led to end-of-dose failure and withdrawal

 symptoms and prompted doctors to prescribe or patients to take higher or more frequent doses of

 opioids, all of which increased the risk of abuse and addiction.

                   For example, a “Conversion and Titration Guide” submitted to the FDA and

 distributed to physicians by Purdue, prominently referred to “Q12h OxyContin Tablets,”


 189
      But Purdue did not stop there. It also tracked around 1,800 doctors whose prescribing patterns demonstrated a
 probability that they were writing opioid prescriptions for addicts and drug dealers. Purdue kept the program secret
 for nine years and, when it finally did report information about these suspicious doctors to law enforcement
 authorities, it only did so with respect to 8% of them.



                                                       Page 248
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 251 of 371 PageID #:19249




 meaning that each tablet is intended to “offer your patient every-twelve-hour dosing.” Other

 marketing materials directed at physicians and disseminated across the country in 2006 touted

 that OxyContin’s “12-hour AcroContin Delivery System” is “designed to deliver oxycodone

 over 12 hours,” which offered patients “life with Q12H relief.” Those same marketing materials

 included a timeline graphic with little white paper pill cups only at “8AM” and, further down the

 line, at “8PM.” They also proclaimed that OxyContin provides “Consistent Plasma Levels Over

 12 Hours” and set forth charts demonstrating absorption measured on a logarithmic scale, which

 fraudulently made it appear levels of oxycodone in the bloodstream slowly taper over a 12 hour

 time period.

                Purdue advertisements that ran in 2005 and 2006 issues of the Journal of Pain

 depict a sample prescription for OxyContin with “Q12h” handwritten. Another advertisement

 Purdue ran in 2005 in the Journal of Pain touted OxyContin’s “Q12h dosing convenience” and

 displayed two paper dosing cups, one labeled “8 am” and one labeled “8 pm,” implying that

 OxyContin is effective for the 12 hour period between 8 a.m. and 8 p.m. Similar ads appeared in

 the March 2005 Clinical Journal of Pain.

                Further, to this day, Purdue includes prominent 12-hour dosing instructions in its

 branded advertising, such as in a 2012 Conversion and Titration Guide, which states: “Because

 each patient’s treatment is personal / Individualize the dose / Q12h OxyContin Tablets.”

                As outlined above in Section V.D.8, however, these statements are misleading

 because they fail to make clear that a 12 hour dose does not equate to 12 hours of pain relief.

 Nevertheless, Purdue’s direct marketing materials have misleadingly claimed OxyContin offers

 12 hour “dosing convenience.”




                                               Page 249
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 252 of 371 PageID #:19249




                As described below, these deceptive statements regarding the efficacy of

 OxyContin were also carried into Chicago by Purdue’s detailers.

                Purdue’s direct marketing materials also misrepresented that opioids would help

 patients regain functionality and make it easier for them to conduct everyday tasks like walking,

 working, and exercising.

                For example, in 2012, Purdue disseminated a mailer to doctors titled “Pain

 vignettes.” These “vignettes” consisted of case studies describing patients with pain conditions

 that persisted over a span of several months. One such patient, “Paul,” is described to be a “54-

 year-old writer with osteoarthritis of the hands,” and the vignettes imply that an OxyContin

 prescription will help him work. None of these ads, however, disclosed the truth—that there is

 no evidence that opioids improve patients’ lives and ability to function (and there was substantial

 evidence to the contrary).

                Some of the greatest weapons in Purdue’s arsenal, however, were unbranded

 materials it directly funded and authored. These were in addition to the unbranded materials,

 described below, that Purdue channeled through third parties.

                In 2011, Purdue published a prescriber and law enforcement education pamphlet

 titled Providing Relief, Preventing Abuse, which deceptively portrayed the signs—and therefore

 the prevalence—of addiction. However, Purdue knew, as described above in Section V.D.2, that

 OxyContin was used non-medically by injection less than less than 17% of the time. Yet,

 Providing Relief, Preventing Abuse prominently listed side effects of injection like skin popping

 and track marks as “Indications of Possible Drug Abuse”—downplaying much more prevalent

 signs of addiction associated with OxyContin use, such as asking for early refills, and making it

 seem that addiction only occurs when opioids are taken illicitly.




                                              Page 250
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 253 of 371 PageID #:19249




                Providing Relief, Preventing Abuse also deceptively camouflaged the risk of

 addiction by falsely supporting the idea that drug-seeking behavior could, in fact, be a sign of

 “pseudoaddiction” rather than addiction itself. Specifically, it noted that the concept of

 pseudoaddiction had “emerged in the literature” to describe “[drug-seeking behaviors] in patients

 who have pain that has not been effectively treated.” Nowhere in Providing Relief, Preventing

 Abuse did Purdue disclose the lack of scientific evidence justifying the concept of

 pseudoaddiction, nor that it was coined by a Purdue vice president.

                Providing Relief, Preventing Abuse was available nationally and was intended to

 reach Chicago prescribers. As described below, the deceptive statements in Providing Relief,

 Preventing Abuse regarding addiction were the very same messages Purdue directed at Chicago

 prescribers through its sales force.

                Purdue also disseminated misrepresentations through two of its unbranded

 websites, In the Face of Pain and Partners Against Pain.

                Consistent with Purdue’s efforts to portray opioid treatment as “essential” for the

 proper treatment of chronic pain and label skepticism related to chronic opioid therapy as an

 “inadequate understanding” that leads to “inadequate pain control,” In the Face of Pain criticized

 policies that limited access to opioids as being “at odds with best medical practices” and

 encouraged patients to be “persistent” in finding doctors who will treat their pain. This was

 meant to imply that patients should keep looking until they find a doctor willing to prescribe

 opioids.

                In the Face of Pain was available nationally and was intended to reach Chicago

 prescribers.




                                               Page 251
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 254 of 371 PageID #:19249




                Purdue also used its unbranded website Partners Against Pain to promote the

 same deceptive messages regarding risk of addiction that are described in Section V.D.2 and

 delivered by its sales representatives. On this website, Purdue posted Clinical Issues in Opioid

 Prescribing, a pamphlet that was copyrighted in 2005. Purdue distributed a hard-copy version of

 this pamphlet at least as of November 2006. Clinical Issues in Opioid Prescribing claimed that

 “illicit drug use and deception” were not indicia of addiction, but rather indications that a

 patient’s pain was undertreated. The publication indicated that “[p]seudoaddiction can be

 distinguished from true addiction in that the behaviors resolve when the pain is effectively

 treated.” In other words, Purdue suggested that when faced with drug-seeking behavior from

 their patients, doctors should prescribe more opioids—turning evidence of addiction into an

 excuse to sell and prescribe even more drugs.

                Purdue’s misleading messages and materials were part of a broader strategy to

 convince prescribers to use opioids to treat their patients’ pain, irrespective of the risks, benefits,

 and alternatives. This deception was national in scope and included Chicago. As described in

 Section V.B.2 above, Purdue’s nationwide messages would have reached Chicago prescribers in

 a number of ways. For example, they were carried into Chicago by Purdue’s sales

 representatives during detailing visits as well as made available to Chicago patients and

 prescribers through websites and ads, including ads in prominent medical journals. They would

 have also been delivered to Chicago prescribers by Purdue’s paid speakers, who were required

 by Purdue policy and by FDA regulations to stay true to Purdue’s nationwide messaging.

                b.      Purdue’s Deceptive Third-Party Statements

                Purdue’s efforts were not limited to making misrepresentations through its own

 sales force and its own branded and unbranded marketing materials. As described above, Purdue

 knew that regulatory constraints restricted what it was able to say about its drugs through direct


                                                Page 252
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 255 of 371 PageID #:19249




 marketing. For this reason, like the other Defendants, Purdue enlisted the help of third parties to

 release misleading information about opioids. The most prominent of these was APF.

                        i.     APF

                               (a)     Purdue’s Control of APF

                Purdue exercised considerable control over APF, which published and

 disseminated in many of the most blatant falsehoods regarding chronic opioid therapy. Their

 relationship, and several of the APF publications, is described in detail below.

                Purdue exercised its dominance over APF over many projects and years. Purdue

 was APF’s second-biggest donor, with donations totaling $1.7 million. Purdue informed APF

 that the grant money reflected Purdue’s effort to “strategically align its investments in nonprofit

 organizations that share [its] business interests,” making clear that Purdue’s funding depended

 upon APF continuing to support Purdue’s business interests. Indeed, Purdue personnel

 participated in a March 2011 call with APF’s “Corporate Roundtable,” where they suggested that

 APF “[s]end ambassadors to talk about pain within companies and hospitals.” Thus, Purdue

 suggested what role APF could play that would complement its own marketing efforts. On that

 call, Purdue personnel also committed to provide APF with a list of “industry state advocates”

 who could help promote chronic opioid therapy, individuals and groups that, upon information

 and belief, APF reached out to. Purdue personnel remained in constant contact with their

 counterparts at APF.

                This alignment of interests was expressed most forcefully in the fact that Purdue

 hired APF to provide consulting services on its marketing initiatives. Purdue and APF entered

 into a “Master Consulting Services” Agreement on September 14, 2011. That agreement gave

 Purdue substantial rights to control APF’s work related to a specific promotional project.

 Moreover, based on the assignment of particular Purdue “contacts” for each project and APF’s


                                               Page 253
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 256 of 371 PageID #:19249




 periodic reporting on their progress, the agreement enabled Purdue to be regularly aware of the

 misrepresentations APF was disseminating regarding the use of opioids to treat chronic pain in

 connection with that project. The agreement gave Purdue—but not APF—the right to end the

 project (and, thus, APF’s funding) for any reason. Even for projects not produced during the

 terms of this Agreement, the Agreement demonstrates APF’s lack of independence and

 willingness to harness itself to Purdue’s control and commercial interests, which would have

 carried across all of APF’s work.

                Purdue used this agreement to conduct work with APF on the Partners Against

 Pain website. Partners Against Pain is a Purdue-branded site, and Purdue holds the copyright.

 However, its ability to deploy APF on this project illustrates the degree of control Purdue

 exercised over APF. In 2011, it hired an APF employee to consult on the Partners Against Pain

 rollout, to orchestrate the media campaign associated with the launch of certain content on the

 website, and to make public appearances promoting the website along with a celebrity

 spokesperson. Purdue contemplated paying this consultant $7,500 in fees and expenses for 26

 hours of work. Purdue would require this consultant to “to discuss and rehearse the delivery of

 [Purdue’s] campaign messages” and Purdue committed that “[m]essage points will be provided

 to [the] Consultant in advance and discussed on [a planned] call.” At all times, decisions

 regarding the final content on the Partners Against Pain website were “at the sole discretion of

 Purdue.”

                APF also volunteered to supply one of its staff (a medical doctor or a nurse

 practitioner) to assist Purdue as a consultant and spokesperson in connection with the launch of

 one of Purdue’s opioid-related projects, Understanding & Coping with Lower Back Pain, which

 appeared on Partners Against Pain. One of the consultants was APF’s paid employee, Mickie




                                              Page 254
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 257 of 371 PageID #:19249




 Brown. The consultant’s services would be provided in return for a $10,000 in consulting fees

 for APF and $1,500 in honoraria for the spokesperson. All documents used by the consultant in

 her media appearances would be reviewed and approved by individuals working for Purdue.

 Purdue initiated this project, and it was not until later that APF worried about “how Purdue sees

 this program fitting in with our [existing] grant request.”

                Given the financial and reputational incentives associated with assisting Purdue in

 this project and the direct contractual relationship and editorial oversight, APF personnel were

 acting under Purdue’s control at all relevant times with respect to Partners Against Pain.

                Purdue often asked APF to provide “patient representatives” for Partners against

 Pain, and APF fulfilled these requests. Moreover, APF staff and board members and Front

 Groups ACPA and AAPM, among others (such as Dr. Webster), appear on Inthefaceofpain.com

 as “Voices of Hope”—“champions passionate about making a difference in the lives of people

 who live with pain” and providing “inspiration and encouragement” to pain patients. APF also

 contracted with Purdue for a project on back pain where, among other things, it provided a

 patient representative who agreed to attend a Purdue-run “media training session.”

                According to an Assurance of Voluntary Compliance (“AVC”) entered into

 between the New York Attorney General and Purdue Pharma on August 19, 2015,

 Inthefaceofpain.com received 251,648 page views between March 2014 and March 2015.

 Except in one document linked to the website, Inthefaceofpain.com makes no mention of opioid

 abuse or addiction. Purdue’s copyright appears at the bottom of each page of the website,

 indicating its ownership and control of its content. There is no other indication that 11 of the

 individuals who provided testimonials on Inthefaceofpain.com received payments, according to

 the AVC, of $231,000 for their participation in speakers programs, advisory meetings and travel




                                               Page 255
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 258 of 371 PageID #:19249




 costs between 2008 and 2013. Therefore, the New York Attorney General found Purdue’s

 failure to disclose its financial connections with these individuals had the potential to mislead

 consumers by failing to disclose the potential bias of these individuals.

                Nowhere was Purdue’s influence over APF so pronounced as it was with the

 APF’s “Pain Care Forum” (“PCF”). Based on interviews conducted and documents reviewed by

 the City, PCF was and continues to be run not by APF, but by Defendant Purdue’s in-house

 lobbyist, Burt Rosen. As described by a former drug company employee , Burt Rosen was able

 to tell PCF “what to do and how to do it,” and also asserted that this allowed him to run APF.

 According to this employee, to Rosen’s thinking, “PCF was APF, which was Purdue.” The

 group meets regularly in-person and via teleconference and shares information through an email

 listserv.

                In 2011, APF and another third-party advocacy group, the Center for Practical

 Bioethics, were contemplating working together on a project. Having reviewed a draft document

 provided by the Center for Practical Bioethics, the APF employee cautioned that “this effort will

 be in cooperation with the efforts of the PCF” and acknowledged that “I know you have

 reservations about the PCF and pharma involvement, but I do believe working with them and

 keeping the lines of communications open is important.” The Center for Practical Bioethics

 CEO responded by indicating some confusion about whom to speak with, asking “[i]s Burt

 Rosen the official leader” and reflecting what other sources have confirmed.

                In 2007, the PCF Education Subgroup, consisting of drug companies Purdue and

 Alpharma, and Front Groups APF and ACPA (self-described as “industry-funded” groups),

 developed a plan to address a perceived “lack of coordination” among the industry and pro-

 opioid professional and patient organizations. PCF members agreed to develop simplified “key”




                                               Page 256
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 259 of 371 PageID #:19249




 messages” to use for public education purposes. Their messages were reflected in programs like

 NIPC’s Let’s Talk Pain (put together by Endo and APF), and Purdue’s In the Face of Pain.

                 When the FDA required drug companies to fund CMEs related to opioid risks in

 connection with its 2009 REMS, Purdue, along with these Front Groups, worked through the

 PCF to ensure that, although it was mandatory for drug companies to fund these CMEs, it would

 not be mandatory for prescribers to attend them. A survey was circulated among Defendants

 Endo, Janssen, and Purdue, which predicted that the rates of doctors who would prescribe

 opioids for chronic pain would fall by 13% if more than four hours of mandatory patient

 education were required in connection with the REMS. With a push from PCF, acting under

 Purdue’s direction, they were not.

                 APF showed its indebtedness to Purdue and its willingness to serve its corporate

 agenda by testifying on the company’s behalf at a July 2007 hearing before the Senate Judiciary

 Committee “evaluating the propriety and adequacy of the OxyContin criminal settlement.”190

 Despite its ostensible role as a patient advocacy organization, APF was willing to overlook

 substantial evidence—resulting in the jailing of Purdue executives—that Purdue blatantly, and

 despite its clear knowledge to the contrary, told physicians and patients that OxyContin was

 “rarely” addictive and less addictive than other opioids. Like Purdue and despite the leadership

 of numerous medical doctors and researchers on its board, APF ignored the truth about opioids

 and parroted Purdue’s deceptive messaging. Purdue testified on Purdue’s behalf that addiction



 190
     Evaluating the Propriety and Adequacy of the Oxycontin Criminal Settlement: Before the S. Comm. On the
 Judiciary, 110th Cong. 46-50, 110-116 (2007) (statements of Dr. James Campbell, Chairman, APF). Purdue also
 was able to exert control over APF through its relationships with APF’s leadership. Purdue-sponsored KOLs
 Russell Portenoy and Scott Fishman chaired APF’s board. Another APF board member, Perry Fine, also received
 consulting fees from Purdue. APF board member Lisa Weiss was an employee of a public relations firm that
 worked for both Purdue and APF. Weiss, in her dual capacity, helped vet the content of the Purdue-sponsored
 Policymaker’s Guide, which is described below.



                                                   Page 257
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 260 of 371 PageID #:19249




 was a “rare problem” for chronic pain patients and asserted: “[T]he scientific evidence suggests

 that addiction to opioids prescribed by legitimate chronic non-cancer pain patients without prior

 histories of substance abuse using the medication as directed is rare. Furthermore, no causal

 effect has been demonstrated between the marketing of OxyContin and the abuse and diversion

 of the drug.” There was, and is, no scientific support for those statements.

                APF President Will Rowe reached out to Defendants—including Purdue—rather

 than his own staff to identify potential authors to draft an answer to an article critical of opioids

 that appeared in the Archives of Internal Medicine in 2011.

                Purdue’s control over APF shaped and was demonstrated by specific APF, pro-

 opioid publications. These publications had no basis in science and were driven (and can only be

 explained) by the commercial interest of pharmaceutical companies—Purdue chief among them.

                                (b)     A Policymaker’s Guide

                Purdue provided significant funding to and was involved with APF in creating

 and disseminating A Policymaker’s Guide to Understanding Pain & Its Management, which was

 originally published in 2011. A Policymaker’s Guide to Understanding Pain & Its Management

 misrepresented that that there were studies showing that the use of opioids for the long-term

 treatment of chronic pain could improve patients’ ability to function.

                Specifically, A Policymaker’s Guide to Understanding Pain & Its Management

 claimed that “multiple clinical studies” demonstrated that “opioids . . . are effective in improving

 [d]aily function, [p]sychological health [and] [o]verall health-related quality of life for people

 with chronic pain” and implied that these studies established that the use of opioids long-term led

 to functional improvement. The study cited in support of this claim specifically noted that there




                                                Page 258
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 261 of 371 PageID #:19249




 were no studies demonstrating the safety of opioids long-term and noted that “[f]or functional

 outcomes, the other [studied] analgesics were significantly more effective than were opioids.”191

                   The Policymaker’s Guide also misrepresented the risk of addiction. It claimed

 that pain generally had been “undertreated” due to “[m]isconceptions about opioid addiction”

 and that “less than 1% of children treated with opioids become addicted.”

                   Moreover, the Policymaker’s Guide attempted to distract doctors from their

 patients’ drug-seeking behavior by labeling it as pseudoaddiction, which, according to the guide,

 “describes patient behaviors that may occur when pain is undertreated.” Like Partners Against

 Pain, A Policymaker’s Guide noted that “[p]seudo-addiction can be distinguished from true

 addiction in that this behavior ceases when pain is effectively treated.” The similarity between

 these messages regarding pseudo-addiction highlights the common, concerted effort behind

 Purdue’s deceptive statements.

                   The Policymaker’s Guide further misrepresented the safety of increasing doses of

 opioids and deceptively minimized the risk of withdrawal. For example, the Policymaker’s

 Guide claimed that “[s]ymptoms of physical dependence” on opioids in long-term patients “can

 often be ameliorated by gradually decreasing the dose of medication during discontinuation”

 while omitting the significant hardship that often accompanies cessation of use. Similarly, the

 Policymaker’s Guide taught that even indefinite dose escalations are “sometimes necessary” to

 reach adequate levels of pain relief, but it completely omitted the safety risks associated with

 increased doses.




 191
     Andrea D. Furlan et al., Opioids for chronic noncancer pain: a meta-analysis of effectiveness and side effects,
 174(11) Can. Med. Ass’n J. 1589 (2006).



                                                       Page 259
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 262 of 371 PageID #:19249




                Purdue provided substantial assistance toward the creation and dissemination of

 the Policymaker’s Guide, which APF ultimately disseminated on behalf of Defendants, including

 Purdue. Purdue provided $26,000 in grant money to fund the development and dissemination of

 its content. Purdue kept abreast of the content of the guide as it was being developed, and, based

 on the periodic reports APF provided to Purdue regarding its progress on the Policymaker’s

 Guide, had editorial input into its contents.

                The Policymaker’s Guide was posted online, and was available to and intended to

 reach Chicago prescribers and consumers. As described below, the deceptive statements in

 Policymaker’s Guide regarding addiction and functionality were the very same messages Purdue

 directed at Chicago through its own sales force.

                                (c)     Treatment Options: A Guide for People
                                        Living with Pain

                Purdue’s partnership with APF did not end with the Policymaker’s Guide. Purdue

 also substantially assisted APF by sponsoring Treatment Options: A Guide for People Living

 with Pain, starting in 2007. Based on Purdue’s control of other APF projects, Purdue also would

 have exercised control over Treatment Options.

                Treatment Options is rife with misrepresentations regarding the safety and

 efficacy of opioids. For example, Treatment Options misrepresented that the long-term use of

 opioids to treat chronic pain could help patients function in their daily lives by stating that, when

 used properly, opioids “give [pain patients] a quality of life [they] deserve.”

                Further, as outlined above in Section V.D.2, Treatment Options claimed that

 addiction is rare and, when it does occur, involves unauthorized dose escalations, patients who

 receive opioids from multiple doctors, or theft, which paints a narrow and misleading portrait of

 opioid addiction.



                                                 Page 260
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 263 of 371 PageID #:19249




                Treatment Options also promoted the use of opioids to treat long-term chronic

 pain by denigrating alternate treatments, most particularly NSAIDs. Treatment Options noted

 that NSAIDs can be dangerous at high doses and inflated the number of deaths associated with

 NSAID use, and distinguished opioids as having less risk. According to Treatment Options,

 NSAIDs were different from opioids because opioids had “no ceiling dose,” which was

 beneficial since some patients “need” larger doses of painkillers than they are currently

 prescribed. Treatment Options warned that the risks associated with NSAID use increased if

 NSAIDs were “taken for more than a period of months,” but deceptively omitted any similar

 warning about the risks associated with the long-term use of opioids.

                Treatment Options was posted online. It was available to and intended to reach

 Chicago prescribers and patients. As described below, the deceptive statements in Treatment

 Options regarding addiction and functionality echo the messages Purdue directed at Chicago

 through its own sales force.

                                (d)    Exit Wounds

                Purdue also engaged in other promotional projects with and through APF. One

 such project was the publication and distribution of Exit Wounds, which, as described above in

 Section V.D, deceptively portrayed the risks, benefits, and superiority of opioids to treat chronic

 pain.

                Purdue provided APF with substantial assistance in distributing Exit Wounds in

 Chicago and throughout the nation by providing grant money and other resources.

                APF mailed copies of Exit Wounds to the “Wounded Heroes Foundation” in

 Chicago.




                                               Page 261
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 264 of 371 PageID #:19249




                      ii.       Purdue’s Work with Other Third Party Front Groups and KOLs

                Purdue also provided other third-party Front Groups with substantial assistance in

 issuing misleading statements regarding the risks, benefits, and superiority of opioids for the

 long-term treatment of chronic pain.

                                (a)     FSMB – Responsible Opioid Prescribing

                In 2007, Purdue sponsored FSMB’s Responsible Opioid Prescribing, which, as

 described above in Section V.D, deceptively portrayed the risks, benefits, and superiority of

 opioids to treat chronic pain. Responsible Opioid Prescribing also was drafted by “Medical

 Writer X.”

                Purdue spent $150,000 to help FSMB distribute Responsible Opioid Prescribing.

 The book was distributed nationally, and was available to and intended to reach prescribers in

 Chicago.

                                (b)     AGS – Pharmacological Management of
                                        Persistent Pain in Older Persons

                Along with Janssen, Purdue worked with the AGS on a CME to promote the 2009

 guidelines for the Pharmacological Management of Persistent Pain in Older Persons. As

 discussed above in Section V.C.2.c.iii, these guidelines falsely claimed that “the risks [of

 addiction] are exceedingly low in older patients with no current or past history of substance

 abuse” when the study supporting this assertion did not analyze addiction rates by age. They

 also stated, falsely, that “[a]ll patients with moderate to severe pain should be considered for

 opioid therapy (low quality of evidence, strong recommendation).”

                Controversy surrounding earlier versions of AGS guidelines had taught AGS that

 accepting money directly from drug companies to fund the guidelines’ development could lead

 to allegations of bias and “the appearance of conflict.” Accordingly, AGS endeavored to



                                               Page 262
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 265 of 371 PageID #:19249




 eliminate “the root cause of that flack” by turning down commercial support to produce the 2009

 Guidelines. Having determined that its veneer of independence would be tarnished if it accepted

 drug company money to create the content, AGS decided to develop the guidelines itself and turn

 to the drug companies instead for funding to distribute the pro-drug company content once it had

 been created. As explained by AGS personnel, it was AGS’s “strategy that we will take

 commercial support to disseminate [the 2009 Guidelines] if such support is forthcoming.” AGS

 knew that it would be difficult to find such support unless the report was viewed favorably by

 opioid makers.

                  AGS sought and obtained grants from Endo and Purdue to distribute

 Pharmacological Management of Persistent Pain in Older Persons. As a result, the publication

 was distributed nationally, and was available to and was intended to reach Chicago prescribers.

 Indeed, internal documents of another Defendant, Endo, indicate that pharmaceutical sales

 representatives employed by Purdue discussed treatment guidelines that minimized the risk of

 addiction to opioids with doctors during individual sales visits.192

                                  (c)      Chronic Pain Management and Opioid Use:
                                           Easing Fears, Managing Risks, and Improving
                                           Outcomes

                  Purdue sponsored a 2012 CME program taught by Steven Stanos, a Chicago-

 based KOL, called Chronic Pain Management and Opioid Use: Easing Fears, Managing Risks,

 and Improving Outcomes. The presentation deceptively instructed doctors that, through the use

 of screening tools, more frequent refills, and other techniques, high-risk patients showing signs

 of addictive behavior could be treated with opioids. This CME was presented at various


 192
     As described above in Section V.C.2.c.ii, Purdue also provided substantial support for the AAPM/APS
 guidelines. The 1997 AAPM and APS consensus statement The Use of Opioids for the Treatment of Chronic Pain
 was authored by one of its paid speakers, and 14 out of 21 panel members who drafted the AAPM/APS Guidelines
 received support from Defendants Janssen, Cephalon, Endo, and Purdue.



                                                   Page 263
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 266 of 371 PageID #:19249




 locations in the United States and, as described below in Section V.E.5.c, attended by at least one

 Chicago physician, Prescriber P.

                               (d)     Managing Patient’s Opioid Use: Balancing
                                       the Need and Risk

                Purdue also sponsored a 2011 CME taught by KOL Lynn Webster via webinar

 titled Managing Patient’s Opioid Use: Balancing the Need and Risk. This presentation likewise

 deceptively instructed prescribers that screening tools, patient agreements, and urine tests

 prevented “overuse of prescriptions” and “overdose deaths.” At the time, Dr. Webster was

 receiving significant funding from Purdue. Versions of Dr. Webster’s Opioid Risk Tool appear

 on, or are linked to, websites run by Purdue (and other Defendants). The webinar was available

 to and was intended to reach Chicago prescribers and, as described below in Section V.E.5.c,

 was attended by at least one Chicago physician, Prescriber P.

                               (e)     Path of the Patient, Managing Chronic Pain
                                       in Younger Adults at Risk for Abuse

                Purdue also sponsored a CME program entitled Path of the Patient, Managing

 Chronic Pain in Younger Adults at Risk for Abuse. Path of the Patient is devoted entirely to

 treating chronic pain with opioids. Although the program purports to instruct a treating

 physician how to manage chronic pain in younger adults at risk for abuse, it does no such thing.

 This “educational” program, addressing treatment of a population known to be particularly

 susceptible to opioid addiction, presents none of the alternative treatment options available, but

 only discusses treatment of chronic pain with opioids.

                In a role-play in Path of the Patient, a patient who suffers from back pain tells his

 doctor that he is taking twice as many hydrocodone pills as directed. The doctor reports that the

 pharmacy called him because of the patient’s early refills. The patient has a history of drug and

 alcohol abuse. Despite these facts, the narrator notes that, because of a condition known as


                                               Page 264
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 267 of 371 PageID #:19249




 “pseudoaddiction,” the doctor should not assume his patient is addicted even if he persistently

 asks for a specific drug, seems desperate, hoards medicine, or “overindulges in unapproved

 escalating doses.” The doctor in the role play treats this patient by prescribing a high-dose, long-

 acting opioid. This CME was available online and was intended to reach Chicago prescribers.

                                  (f)     Overview of Management Options

                 Purdue also sponsored a CME titled Overview of Management Options and issued

 by the American Medical Association in 2003, 2007, and 2013 (the latter of which is still

 available for CME credit). The CME was edited by KOL Russel Portenoy, among others. It

 deceptively instructed physicians that NSAIDs and other drugs, but not opioids, are unsafe at

 high doses. In fact, the data indicates that patients on high doses of opioids are more likely to

 experience adverse outcomes than patients on lower doses of the drugs. Dr. Portenoy received

 research support, consulting fees, and honoraria from Purdue (among others), and was a paid

 Purdue consultant. This CME was presented online in the United States and was available to

 Chicago prescribers.

                      iii.        Purdue’s Misleading Science

                 Purdue also misrepresented the risks associated with long-term opioid use by

 promoting scientific studies in a deceptive way. In 1998, Purdue funded two articles by Dr.

 Lawrence Robbins in Chicago, which showed that between 8% and 13% of the patients he

 studied became addicted to opioids—a troubling statistic for Purdue, whose market, and

 marketing, depended upon the claim that opioids were rarely addictive.193 Purdue had these

 articles placed in headache-specific journals, where they would be less likely to be encountered



 193
     Lawrence Robbins, Long-Acting Opioids for Severe Chronic Daily Headache, 10(2) Headache Q. 135 (1999);
 Lawrence Robbins, Works in Progress: Oxycodone CR, a Long-Acting Opioid, for Severe Chronic Daily Headache,
 19 Headache Q. 305 (1999).



                                                  Page 265
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 268 of 371 PageID #:19249




 by pain specialists or general practitioners. The first of these articles has been cited a mere 16

 times; the second does not even appear on Google scholar. Five years later, Purdue also funded

 a study of OxyContin in diabetic neuropathy patients, which was published in 2003.

 Notwithstanding that Purdue-funded studies, testing Purdue’s own drugs, had previously

 indicated that addiction rates were between 8% and 13%, Purdue’s 2003 article reached back to

 the 1980 Porter-Jick Letter to support its claim that OxyContin was not commonly addictive.

 This article was placed in a prominent pain journal and has been cited 487 times.194 While this

 article was drafted over a decade ago, it continues to be relied upon to further the

 misrepresentations that opioids are not addictive.

                   c.       Purdue’s Deceptive Statements to Chicago Prescribers and Patients

                   Purdue directed the dissemination of the misstatements described above to

 Chicago patients and prescribers through the Front Groups, KOLs, and publications described

 above, as well as through its substantial sales force in Chicago and through advertisements in

 prominent medical journals. The deceptive statements distributed through each of these channels

 reflect a common theme of misrepresenting the benefits of Purdue’s opioids, unfairly portraying

 the risks of addiction associated with their use, and deceptively implying that they would

 improve patients’ ability to function.

                   The deceptive message that OxyContin provided 12 hours of pain relief not only

 was available to and intended to reach Chicago prescribers through nationally circulated

 advertising, but also was carried directly into the offices of Chicago doctors by Purdue’s sales




 194
      C. Peter N. Watson et al., Controlled-release oxycodone relieves neuropathic pain: a randomized controlled trial
 I painful diabetic neuropathy, 105 Pain 71 (2003).



                                                       Page 266
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 269 of 371 PageID #:19249




 representatives. For example, Chicago Prescriber DD reported being told by a Purdue sales

 representative that OxyContin would provide his patients with 12 hours of pain relief.

                Likewise, the deceptive messages minimizing addiction were not only directed at

 Chicago patients and prescribers through the publications circulated above, but also were

 disseminated directly by Purdue’s sales force. For example, Chicago Prescribers B, EE, F, D, E,

 and Q all received messages and/or omissions regarding addiction and potential for abuse from

 Purdue sales representatives that were deceptive.

                Purdue also used its sales force to disseminate misleading statements about the

 ability of opioids to improve functionality. Chicago Prescribers B, C, and S all reported being

 told by Purdue sales representatives that opioids improve function.

                The experiences of specific prescribers confirm both that Purdue’s national

 marketing campaign included the misrepresentations described above in Sections V.D and V.E.6,

 and that the company disseminated these same misrepresentations to Chicago prescribers and

 consumers. In particular, these prescriber accounts reflect that Purdue detailers omitted or

 minimized the risk of opioid addiction; claimed that Purdue’s drugs would be less problematic

 for patients because they had extended release mechanisms, were tamper proof, and were “steady

 state”; claimed that OxyContin would provide 12 hours of pain relief; represented that screening

 tools could help manage the risk of addiction; minimized the symptoms of withdrawal; claimed

 or implied that opioids were safer than NSAIDs; and overstated the benefits of opioids, including

 by making claims of improved function.

                A survey of a sample of Midwestern physicians, who reported the messages that

 they retained from detailing visits and other promotional activity, documented that Purdue sales

 representatives promoted OxyContin as being effective for a full 12 hours at least between 2008




                                              Page 267
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 270 of 371 PageID #:19249




 and 2012. Purdue sales representatives also promoted OxyContin as improving patients’ sleep

 (an unsubstantiated functional improvement) to a Midwestern orthopedic surgeon in 2006 and to

 a physicians’ assistant in 2013. Purdue sales representatives also told Midwestern internists that

 the reformulation of OxyContin prevented illegal drug use and that the formulation was ‘less

 addicting,” rather than being harder to adulterate. Purdue sales representatives also claimed in

 2011 that the sustained-release property of OxyContin reduced patient “buzz,” which is neither

 based on scientific evidence nor true.

                The same survey indicated that Purdue sales representatives promoted its

 Schedule III opioid Butrans as having low or little abuse potential. Other misrepresentations

 regarding Butrans include telling a Midwestern ear-nose-throat doctor in 2012 that Butrans had a

 “ceiling effect,” reducing its abuse potential and telling a general practitioner that Butrans was

 “essentially tamperproof,” even though there is nothing in the label to support such claims.

                In addition, the City has interviewed a number of Chicago-area prescribers who

 reported that they were detailed by Purdue sales representatives and heard similar claims, as well

 as other messages described in Sections V.D and V.E.6. In each instance, Purdue intended that

 the prescriber rely on these messages. Most of these physicians did, in fact, prescribe Purdue’s

 opioids. As specified below and in Exhibit A.5, most of them wrote prescriptions for Purdue

 opioids that were paid for by the City’s health plans:

                a. Chicago Prescriber B, an anesthesiologist, sees opioid drug
                   company representatives on a regular basis.               Purdue
                   representatives have detailed him on OxyContin, Hysingla, and
                   Butrans. About a year ago, these representatives pushed the
                   message that “steady-state” extended release drugs have less
                   potential for abuse. Opioid manufacturers, including Purdue,
                   told him that opioids improve patient function and quality of life.
                   Prescriber B relies on the information he receives from drug
                   company representatives because he does not have time to
                   conduct the research himself. For the period June 3, 2005 –



                                               Page 268
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 271 of 371 PageID #:19249




                June 29, 2015, the City health plans paid $176,510.98 in claims
                for opioids prescribed by Prescriber B, including $34,029.61 in
                Defendants’ drugs (368 prescriptions) and $2,605.89 for
                Purdue’s opioids in particular (14 prescriptions).

             b. Chicago Prescriber P recalled attending Chronic Pain
                Management and Opioid Use: Easing Fears, Managing Risks,
                and Improving Outcomes and Managing Patient’s Opioid Use:
                Balancing the Need and Risk, Purdue-sponsored CMEs that are
                described above in Section V.D.2. For the period January 6,
                2006 – June 17, 2015, the City health plans paid $19,415.52 in
                claims for opioids prescribed by Prescriber P, including
                $6,279.26 in Defendants’ drugs (219 prescriptions) and $145.08
                for Purdue’s opioids in particular (2 prescriptions).

             c. Chicago Prescriber C, a pain specialist, is based in Wisconsin
                but treats Chicago residents. In their meetings with him, sales
                representatives from each Defendant, including Purdue,
                routinely omitted any discussion about addiction and overdose
                death and frequently overstated the benefits of opioids. These
                representatives taught that opioids would increase his patients’
                ability to function and increase their quality of life. He has
                prescribed OxyContin.

             d. Chicago Prescriber S, a nurse practitioner who is based in
                Indiana but prescribed opioids to a number of employees
                covered by the City’s health plans, recalls being visited by drug
                representatives detailing OxyContin and Burtrans. These
                representatives emphasized that opioids could help her patients
                regain function by becoming more physically active and
                returning to work. For the period July 20, 2005 – May 15, 2015,
                the City health plans paid $9,460.86 in claims for opioids
                prescribed by Prescriber S, including $5,990.96 in Defendants’
                drugs (43 prescriptions) and $385.31 for Purdue’s opioids in
                particular (2 prescriptions).

             e. Chicago Prescriber F, a headache specialist, reported being
                detailed by Purdue representatives on OxyContin—primarily
                between 1997 and 2002, but also since then. He recalls being
                told that OxyContin was less addicting than other opioids.
                Prescriber F explained that Purdue representatives now mislead
                doctors by active omission rather than through aggressive
                misrepresentations made previously. For the period December
                8, 2006 – June 4, 2015, the City health plans paid $3,737.07 in
                claims for opioids prescribed by Prescriber F, including
                $1,503.41 in Defendants’ drugs (71 prescriptions) and $72.54
                for Purdue’s opioids in particular (1 prescription).


                                           Page 269
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 272 of 371 PageID #:19249




             f. Chicago Prescriber D was visited by opioid sales representatives
                from Purdue, Endo, Janssen, and Actavis. He relied on the
                representations made by these sales representatives and, in the
                past, had not comprehended the true addictive potential of
                opioids. Representatives from each of these companies told
                Prescriber X that their drugs were “steady state,” which he
                interpreted to mean that they were less addictive. For the period
                June 6, 2005 – August 11, 2012, the City health plans paid
                $61,651.12 in claims for opioids prescribed by Prescriber D,
                including $59,566.89 in Defendants’ drugs (624 prescriptions)
                and $39,256.33 for Purdue’s opioids in particular (95
                prescriptions).

             g. Chicago Prescriber G indicated that he was visited by sales
                representatives from all Defendants, including Purdue. He
                recalls that he was never told about the risk of addiction.
                According to Prescriber G, opioid sales representatives—
                including those employed by Purdue—told him that opioids
                would increase patients’ ability to complete activities of daily
                living and that patients could be managed to avoid addiction.
                Purdue’s sales representative told him that patients can be
                screened to address addiction risks, and provided him with a
                “pain questionnaire” from Partners Against Pain for use in
                screening potential opioid patients. Purdue sales representatives
                also told Prescriber G that OxyContin provided patients with 12
                hours of pain relief. For the period August 21, 2007 – June 18,
                2015, the City health plans paid $23,759.89 in claims for opioids
                prescribed by Prescriber G, including $23,299.81 in Defendants’
                drugs (84 prescriptions).

             h. Chicago Prescriber E, an anesthesiologist and pain specialist,
                explained that he received visits from sales representatives from
                all Defendants, including Defendant Purdue, until a few years
                ago. Other than to promote long-acting, “steady-state” opioids
                as having less potential for abuse, representatives from Purdue
                did not discuss addiction with him. For the period October 23,
                2006 – May 12, 2014, the City health plans paid $23,114.17 in
                claims for opioids prescribed by Prescriber E, including
                $15,638.46 in Defendants’ drugs (107 prescriptions) and
                $11,601.26 for Purdue’s opioids in particular (30 prescriptions).

             i. Chicago Prescriber DD was visited by sales representatives from
                Purdue, who informed him that OxyContin would provide his
                patients with 12 hours of pain relief. Prescriber DD provided
                the City with a 2014 document a sales representative gave him,
                labeled “Retained visual aid – not for distribution.” This visual
                aid prominently describes the product as “Every-12-hour


                                           Page 270
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 273 of 371 PageID #:19249




                OxyContin Tablets.” Prescriber DD has written opioid
                prescriptions paid by the City in 2013 and 2014. For the period
                September 9, 2005 – June 27, 2015, the City health plans paid
                $10,975.67 in claims for opioids prescribed by Prescriber DD,
                including $10,636.52 in Defendants’ drugs (154 prescriptions)
                and $8,079.65 for Purdue’s opioids in particular (53
                prescriptions).

             j. Chicago Prescriber O recalled attending a CME “similar” to
                Chronic Pain Management and Opioid Use, which was held on
                or around October 11, 2012 and attended Managing Patient’s
                Opioid Use: Balancing the Need and Risk, which was held on
                or around September 22, 2011, both of which are described
                above in Section V.D.2. For the period June 16, 2005 – June 11,
                2015, the City health plans paid $24,385.60 in claims for opioids
                prescribed by Prescriber O, including $22,029.24 in Defendants’
                drugs (81 prescriptions) and $8,894.58 for Purdue’s opioids in
                particular (32 prescriptions).

             k. Chicago Prescriber GG indicated that he was visited by sales
                representatives from Purdue. These sales representatives told
                Prescriber GG that Butrans would improve his patients’ ability
                to function. They also explained that screening tools can be used
                select patients appropriate for opioid therapy and manage
                addiction. For the period August 19, 2005 – February 13, 2015,
                the City health plans paid $42.14 in claims for opioids
                prescribed by Prescriber GG, including $8.70 in Defendants’
                drugs (2 prescriptions).

             l. Chicago Prescriber J, a nurse practitioner, indicated that she was
                visited (or sat in on visits) by sales representatives from
                Defendants Purdue, Cephalon, Janssen, and Actavis. Drug
                representatives from these Defendants, including Defendant
                Purdue, never mentioned the risks of addiction associated with
                opioid use. Prescriber J also recalls sales representatives from
                Defendant Purdue explaining that Butrans has less abuse
                potential than other drugs because, after a certain point, the
                patient no longer experiences a better “buzz” from increased
                doses and that OxyContin was less likely to be abused because
                it could not be liquefied or injected when crushed. Purdue sales
                representatives also told Prescriber J that their drugs were
                “steady state.” For the period February 22, 2012 – May 25,
                2015, the City health plans paid $5,253.22 in claims for opioids
                prescribed by Prescriber J, including $2,706.06 in Defendants’
                drugs (39 prescriptions) and $1,033.42 for Purdue’s opioids in
                particular (5 prescriptions).



                                           Page 271
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 274 of 371 PageID #:19249




             m. Chicago Prescriber Z, a pain specialist, indicated that he was
                visited by sales representatives from Defendants Purdue and
                Janssen. These sales representatives never discussed the risks of
                addiction associated with their opioids, and they frequently
                referenced studies their company had sponsored. For the period
                September 3, 2008 – April 13, 2015, the City health plans paid
                $369.08 in claims for opioids prescribed by Prescriber Z,
                including $279.62 in Defendants’ drugs (10 prescriptions).

             n. Chicago Prescriber HH indicated that he was visited by sales
                representatives from Purdue. Prescriber HH explained that the
                sales representatives never discussed the side effects or adverse
                effects of their opioids. He has also been told by drug
                representatives, including Purdue’s, that the effects of
                withdrawal from opioid use can be successfully managed.
                Purdue’s sales representatives also told Prescriber HH that
                Purdue’s reformulated oxycodone—Hysingla—is long acting,
                has fewer “peaks and troughs,” and is less likely to lead to
                euphoria than other opioids. Prescriber HH also was familiar
                with Purdue’s claims that OxyContin has “true 12 hour dosing,”
                and noted that short acting opioids are often prescribed to handle
                patients’ pain once the 12 hour dose prematurely wears off. For
                the period July 28, 2005 – June 13, 2015, the City health plans
                paid $2,689.04 in claims for opioids prescribed by Prescriber
                HH, including $2,689.04 in Defendants’ drugs (117
                prescriptions) and $956.27 for Purdue’s opioids in particular (5
                prescriptions).

             o. Chicago Prescriber T indicated that he was visited by sales
                representatives from Purdue, Endo, and Janssen. Purdue’s sales
                representatives told Prescriber T that Butrans was a weak opioid
                with lower risks of withdrawal and pseudoaddiction. These
                sales representatives also told him that the potential for
                withdrawal on Butrans was very low due to its low potency and
                extended release mechanism. Purdue took Prescriber T’s entire
                class out to dinner when they finished their fellowships, and,
                during this dinner, a speaker recommended Butrans as a
                “reasonable drug.” For the period October 31, 2013 – October
                3, 2014, the City health plans paid $3,238.31 in claims for
                opioids prescribed by Prescriber T, including $501.83 in
                Defendants’ drugs (16 prescriptions) and $233.43 for Purdue’s
                opioids in particular (1 prescription).

             p. Chicago Prescriber QQ, a Chicago-area anesthesiologist, has
                met with representatives from Defendant Purdue within the last
                five years. He recalls having numerous discussions with Purdue
                representatives in which he was told that OxyContin provides 12


                                           Page 272
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 275 of 371 PageID #:19249




                    hours of pain relief. For the period December 21, 2007 to June
                    26, 2015, the City health plans paid $50,044.34 in claims for
                    opioids prescribed by Prescriber QQ, including $42,170.47 in
                    Defendants’ drugs (340 prescriptions) and $13,402 for Purdue’s
                    opioids in particular (28 prescriptions).

                q. Chicago Prescriber Q recalls being visited by representatives
                   from Purdue, Endo, and Cephalon. Prescriber Q indicated that
                   none of the representatives discussed abuse, addiction, or
                   overdose, which are not part of the sales conversation. For the
                   period March 25, 2011 – May 27, 2014, the City health plans
                   paid $889.53 in claims for opioids prescribed by Prescriber Q,
                   including $165.94 in Defendants’ drugs (12 prescriptions).
                   Prescriber Q has prescribed OxyContin.

                These accounts reflect specific examples of instances in which Purdue’s sales

 representatives made the misrepresentations outlined above in Sections V.D and V.E.6 directly

 to Chicago prescribers. They are not an exhaustive list. Based on the nationwide and uniform

 character of Purdue’s marketing campaign, these examples support the inference that Purdue

 sales representatives made similar misstatements to the other Chicago-area prescribers they

 detailed.

                Like the other Defendants, Purdue also promoted its opioids through a network of

 recruited, paid speakers. Prescriber G above was not only a prescriber of Purdue’s opioids, he

 was also a paid speaker for Purdue. He attended Purdue’s speaker training in Florida, and he

 received visits from a Purdue regional supervisor, who came to his office and asked him to do a

 practice run through the Purdue-approved slide deck. According to Chicago Prescriber G, he

 was required to stick to the company-approved messaging during his speaking engagements.

 Chicago Presciber G characterized this district manager as a mercenary who would do whatever

 it took to sell Purdue’s drug and told Chicago Presciber G that Purdue would spare no expense in

 furtherance of that goal.




                                             Page 273
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 276 of 371 PageID #:19249



 F.     Each Defendant Failed to Put in Place Proper Suspicious Order Monitoring
        Procedures

                 As explained above, Defendants created a vastly and dangerously larger market

 for opioids. Defendants compounded this harm by facilitating the supply of far more opioids

 than could have been justified by a legitimate market. Their failure to maintain effective controls

 to prevent diversion, and to investigate, report, and take steps to halt orders that they knew or

 should have known were suspicious, breached their statutory duties and imposed significant

 costs upon the City to address and prevent the worsening opioid epidemic they caused.

                Multiple sources impose duties on the Defendants to endeavor to prevent

 diversion and to report suspicious orders and to not ship those orders unless due diligence

 disproves those suspicions.

                First, Defendants are prohibited under both the Chicago Municipal Code and

 Illinois law from engaging in unfair acts and practices in trade and commerce. See MCC § 2-25-

 090. Defendants must not engage in conduct which offends public policy, or is immoral,

 unethical, oppressive, or unscrupulous. See, e.g., Robinson v. Toyota Motor Credit Corp., 201

 Ill. 2d 403, 417, 775 N.E.2d 951, 961 (2002). To that end, their conduct in flooding the market

 with opioids, failing to maintain effective controls against diversion, and fueling an illicit black

 market injures consumers, offends specific public policy, and is immoral, unethical, and

 oppressive.

                At the same time, Defendants made statements to the media, regulators, and the

 public at large claiming to take all reasonable precautions to prevent drug diversion. For




                                                Page 274
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 277 of 371 PageID #:19249




 example, Allergan,195 Endo,196 and Mallinckrodt197 publicly touted their purportedly state-of-the-

 art Suspicious Order Monitoring (“SOM”) systems and processes, and professed their

 commitment to legal compliance and combatting diversion as evidence of their corporate

 responsibility. This deceptive conduct too, violates MCC § 2-25-090.

                     Second, each of the Defendants was required to register with the DEA to

 manufacture and/or distribute Schedule II controlled substances. See 21 U.S.C. § 823(a)-(b), (e);

 28 C.F.R. § 0.100. As registrants, Defendants were required to "maint[ain] . . . effective controls

 against diversion" and to "design and operate a system to disclose . . . suspicious orders of

 controlled substances." 21 U.S.C. § 823(a)-(b); 21 C.F.R. § 1301.74. Defendants were further

 required to take steps to halt suspicious orders. Thus, Defendants’ conduct also violated their

 obligations under federal law.

                     Third, Defendants also had duties under applicable state laws. Like the federal

 CSA, Illinois’ ICSA, requires that registration, or licensure, be consistent with the public interest,

 which, in turn, requires “maintenance of effective controls against diversion of controlled

 substances into other than lawful medical, scientific, or industrial channels.” 720 ILCS

 570/303(a)(1). Illinois registrants must also comply with federal record keeping obligations. Id.

 at Sec. 306.

                     The CSA and its implementing regulations, and ICSA created a “closed system”

 of distribution; every entity that handles controlled substances is required to meet specific

 record-keeping and distribution standards. As the Congressional Record reflects, “Such a closed



 195
    https://www.allergan.com/-/media/allergan/documents/us/Investors/Report-to-the-Stockholders-of-Allergan-
 Form-the-Board-of-Directors-Board-Report.pdf
 196
       http://www.endo.com/our-responsibility/our-commitment/endos-open-letter-on-the-opioid-abuse-crisis
 197
       http://www.mallinckrodt.com/corporate-responsibility/responsible-use/programs/



                                                       Page 275
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 278 of 371 PageID #:19249




 system should significantly reduce the widespread diversion of these drugs out of legitimate

 channels into the illicit market, while at the same time providing the legitimate drug industry

 with a unified approach to narcotic and dangerous drug control.” 970 U.S.C.C.A.N. 4566. In

 enacting the CSA, “Congress was particularly concerned with the diversion of drugs from

 legitimate channels. It was aware that registrants, who have the greatest access to controlled

 substances and therefore the greatest opportunity for diversion, were responsible for a large part

 of the illegal drug traffic.” United States v. Moore, 423 U.S. 122, 135 (1975).

                The CSA requires manufacturers of Schedule II substances including opioids to:

 (a) register; (b) maintain effective controls against diversion of the controlled substances that

 they manufacture or distribute; and (c) design and operate a system to identify suspicious orders

 of controlled substances, halt such unlawful sales, and report them to the DEA.

                Suspicious orders include orders of unusual size, orders deviating substantially

 from a normal pattern, and orders of unusual frequency. 21 C.F.R. § 1301.74(b). These criteria

 are not exclusive; any one of them can trigger the duty to report and stop shipment, and other

 factors not listed in the regulations also may point to suspicious orders. A volume of orders of a

 controlled substance disproportionate to the population or historic use in an area, for example,

 may provide reason for suspicion. In addition, orders skewed toward high-dose pills or drugs

 valued for abuse should alert manufacturers to potential diversion.

                A manufacturer can only fill, and avoid reporting, suspicious orders of opioids

 after a diligent investigation has allayed the reason for its suspicion. Of course, due diligence

 efforts must be thorough: “the investigation must dispel all red flags indicative that a customer is

 engaged in diversion to render the order non-suspicious and exempt it from the requirement that

 the distributor ‘inform’ the [DEA] about the order. Put another way, if, even after investigating




                                               Page 276
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 279 of 371 PageID #:19249




 the order, there is any remaining basis to suspect that a customer is engaged in diversion, the

 order must be deemed suspicious and the Agency must be informed.”198 This due diligence

 requirement extends, in the case of manufacturers, to an obligation to “know your customers’

 customer.” 199 It is not enough to ship opioids to wholesalers and distributors and trust them to do

 the right thing.

                      The DEA testified in the MDL that:

                          a. DEA registrants are required to block all suspicious orders prescription
                             opioids.200

                          b. Shipping a suspicious order is a per se violation of federal law.201

                          c. After-the-fact reporting of suspicious orders has never been in compliance
                             with federal law.202

                      In sum, the law imposes on Defendants, due to the position of special trust and

 responsibility afforded by their license to manufacture and profit from prescription opioids, a

 duty to help prevent diversion.203 Defendants may not ignore red flags of illegal conduct and

 must use the information available to them to identify and report potential diversion. That would

 include reviewing their own data, relying on their observations of prescribers, pharmacies, and

 customers, and following up on reports or concerns of potential diversion.


 198
       Masters Pharmaceuticals, Inc., Decision and Order, 80 Fed. Reg. 55418-01 at *55477 (DEA Sept. 15, 2015).
 199
       Defendants Endo, Janssen, Mallinckrodt, all used this phrase in internal discussions. Moreover, the
 200
       See Prevoznik Dep. Vol II, 770:6 to 771:20, April 18, 2019 (DEA 30(b)(6) designee).
 201
       Id. at 632:7 to 633:2.
 202
       Id. at 673:7 to 674:13 , 679:20 to 680:8.
 203
    The existence of this duty at all relevant times is confirmed by the MDL’s grant of partial summary judgment to
 the “Track One” bellwether plaintiffs. There, the MDL Court held, that defendants, had, and have, an obligation
 under the federal Controlled Substances Act (“CSA”) to identify and report suspicious orders, and not to ship
 suspicious orders unless due diligence reasonably dispels the suspicion. Grounding its holding in uniform
 precedent, as well as the plain language of the statute and its implementing regulations, the Court described itself as
 “hard-pressed to think of a more basic requirement than not to ship a dubious order bearing indicia that the drugs
 could be diverted to illegal channels.” See In re: National Prescription Opiate Litig., Case No. 1:17-MD-2804 Doc.
 2483 (N.D. Ohio Aug. 19, 2019). That was the only summary judgment motion granted by the MDL Court, which
 declined both defendants’ and plaintiffs’ motions for summary judgment on issues of fact related to their compliance
 (among others filed by defendants).



                                                        Page 277
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 280 of 371 PageID #:19249




                 As laid out below, Defendants’ systemically failed to comply with the law. Their

 shipments of orders destined for unlawful channels, and their failure to report and halt potential

 diversion, perpetuated the opioid epidemic in Chicago and imposed, and continue to impose,

 substantial costs upon the City. Defendants have a duty, and are expected, to be vigilant in

 deciding whether a prospective customer can be trusted to deliver opioids only for lawful

 purposes. Defendants breached these duties by failing to: (a) maintain effective controls to

 prevent diversion; (c) report suspicious orders; and (d) halt shipments of opioids in quantities

 they knew or should have known could not be justified and were indicative of an oversupply of

 opioids.

            1.   Defendants Were Aware of Their Obligations.

                 The DEA sent a letter to Defendants on December 27, 2007, reminding them that,

 as registered manufacturers and distributors of controlled substances, they share, and must each

 abide by, statutory and regulatory duties to "maintain effective controls against diversion" and

 "design and operate a system to disclose to the registrant suspicious orders of controlled

 substances." The DEA's December 27, 2007 letter reiterated the obligation to detect, report, and

 not fill suspicious orders and provided detailed guidance on what constitutes a suspicious order

 and how to report (e.g., by specifically identifying an order as suspicious, not merely

 transmitting data to the DEA). The letter referenced the Revocation of Registration issued in

 Southwood Pharmaceuticals, Inc., 72 Fed. Reg. 36,487-01 (July 3, 2007), which discusses the

 obligation to report suspicious orders and to have "some criteria to use when determining

 whether an order is suspicious."

                 In addition, the letter made clear that “rely[ing] on rigid formulas to define

 whether an order is suspicious may be failing to detect suspicious orders. The letter noted:




                                                Page 278
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 281 of 371 PageID #:19249




        For example, a system that identifies orders as suspicious only if the total amount of a
        controlled substance ordered during one month exceeds the amount ordered the previous
        month by a certain percentage or more is insufficient. This system fails to identify orders
        placed by a pharmacy if the pharmacy placed unusually large orders from the beginning
        of its relationship with the distributors. Also, this system would not identify orders as
        suspicious if the order were solely for one highly abused controlled substance if the
        orders never grew substantially. Nevertheless, ordering one highly abused controlled
        substance and little or nothing else deviated from the normal pattern of what pharmacies
        generally order.

                In 2017, Mallinckrodt admitted in a settlement with DEA that "[a]s a registrant

 under the CSA, Mallinckrodt had a responsibility to maintain effective controls against

 diversion, including a requirement that it review and monitor these sales and report suspicious

 orders to DEA." Mallinckrodt further stated that it "recognizes the importance of the prevention

 of diversion of the controlled substances they manufacture" and agreed that it would "design and

 operate a system that meets the requirements of 21 CFR 1301.74(b) . . . [such that it would]

 utilize all available transaction information to identify suspicious orders of any Mallinckrodt

 product." Mallinckrodt specifically agreed "to notify DEA of any diversion and/or suspicious

 circumstances involving any Mallinckrodt controlled substances that Mallinckrodt discovers.”

                Other Defendants were likewise aware of their obligations to maintain effective

 controls to prevent diversion and to identify, report, and reject, suspicious orders.

               2.     Defendants Kept Careful Track of Prescribing Data and Knew About
        Suspicious Orders and Prescribers, But Used the Information for Marketing
        Instead of Legal Compliance.

                Defendants funneled far more opioids into communities across the United States,

 including Chicago, than could have been expected to serve legitimate medical use, and ignored

 other red flags of suspicious orders.204


 204




                                               Page 279
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 282 of 371 PageID #:19249




                This information, along with the information known only to Defendants, would

 have alerted them to potentially suspicious orders of opioids.

                This information includes the following facts:

              a. Manufacturers have access to detailed data on the sale and distribution of
                 opioids, which can be broken down by zip code, prescriber, and pharmacy and
                 includes the volume of opioids and dose;

              b. Defendants make use of that data to target their marketing and, for that purpose,
                 regularly monitor the activity of doctors and pharmacies;

              c. Defendants regularly visit pharmacies and doctors to promote their products,
                 which allows them to observe red flags of diversion; and

              d. Defendants purchased chargeback data (in return for discounts) that allowed
                 them to monitor the combined flow of opioids into a pharmacy or geographic
                 area.

                Specifically, at all relevant times, Defendants were in possession of national,

 regional, state, and local prescriber- and patient-level data that allowed them to track prescribing

 patterns over time.

                Manufacturers of opioids have detailed information, including in the form of

 chargeback data, that showed where their opioids were going and permitted—and obligated—

 them to identify and prevent diversion. The DEA has confirmed that manufacturers have an

 obligation to use available chargeback and prescribing data for suspicious order monitoring and

 as part of effective controls to prevent diversion. In a Rule 30(b)(6) deposition, the DEA

 testified that chargeback data allows opioid manufacturers, such as Mallinckrodt, to review if

 their customer or customer’s customer is over-prescribing, over-dispensing, or over-distributing

 opioids, and, if they have it, must use this information to prevent diversion.




                                               Page 280
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 283 of 371 PageID #:19249




                As Mallinckrodt’s Director of Compliance, Karen Harper also testified in the

 MDL, chargeback data “tells Mallinckrodt exactly which pharmacy to which the drugs were

 sold, what the DEA registration number is, the pharmacy address, the quantity, and which drugs

 they have sold to that pharmacy.” Using this chargeback data, for example, would have enabled

 Mallinckrodt’s compliance department to see that many pharmacies and pain clinics were

 purchasing opioid from multiple distributors, a red flag for diversion since it may indicate an

 intent to avoid detection or limits placed by individual distributors. Upon information and belief,

 Allergan, Endo, Teva and Janssen also possessed chargeback data and could have used it to do

 the same.

                In addition to chargeback data, Defendants, upon information and belief, also had

 detailed information from data vendors or other sources. Pharmaceutical companies are the

 primary customers for the prescribing data sold by these vendors. And, as a routine practice,

 “[p]harmaceutical companies monitor the return on investment of detailing - and all promotional

 efforts - by prescription tracking.”

                They obtained this information from data companies, including but not limited to:

 IMS Health, QuintileslMS, IQVIA, Pharmaceutical Data Services, Source Healthcare Analytics,

 NDS Health Information Services, Verispan, Quintiles, SDI Health, ArcLight, Scriptline,

 Wolters Kluwer, and/or PRA Health Science, and all of their predecessors or successors in

 interest (the "Data Vendors"). One product sold by IQVIA (formerly IMS) called “Xponent,”

 provided Defendants with information on every opioid prescription filled, tracking the doctor who

 wrote the prescription and the drug prescribed. Manufacturers such as Defendants purchased this

 information from IQVIA in order to assess their own sales efforts. They could track precisely

 which doctors were prescribing their drugs and tailor their marketing efforts accordingly. IQVIA




                                              Page 281
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 284 of 371 PageID #:19249




 data was the lynchpin of the Defendants’ marketing efforts and, in particular, of the compensation

 scheme for their sales representatives. Without the detail in the IQVIA data, the Defendants would

 not have been able to tell which sales representatives were most effective at their jobs, because

 they would not have known which doctors were writing the prescriptions reflected in their sales.

                   Defendants purchased data from the Data Vendors that would have allowed them

 to track prescribing trends, identify suspicious orders, and identify pill mills, for example. This

 information allowed Defendants them to view, analyze, compute, and track their competitors'

 sales, and to compare and analyze market share information. IQVIA/IMS Health, provided

 Defendants with reports detailing prescriber behavior and the number of prescriptions written

 between competing products.205

                   This information allowed the Defendants to track and identify instances of

 overprescribing. In fact, one of the Data Vendors' experts testified that the Data Vendors'

 information could be used to track, identify, report and halt suspicious orders of controlled

 substances.206

                   Defendants also have specialized and detailed knowledge of the potential

 suspicious prescribing and dispensing of opioids through their regular visits to doctors' offices and

 pharmacies. Their extensive boots-on-the-ground presence through their sales forces allows

 Defendants to observe the signs of suspicious prescribing and dispensing discussed elsewhere in




 205
    Paul Kallukaran & Jerry Kagan, Data Mining at IMS HEALTH: How We Turned a Mountain of Data into a Few
 Information-Rich Molehills, (accessed on February 15, 2018),
 http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.198.349&rep=repl&type=pdf, Figure 2 at p.3.
 206
    In Sorrell, expert Eugene "Mick" Kolassa testified, on behalf of the Data Vendor, that "a firm that sells narcotic
 analgesics was able to use prescriber-identifiable information to identify physicians that seemed to be prescribing an
 inordinately high number of prescriptions for their product." Id.; see also Joint Appendix in Sorrell v. IMS Health,
 No. 10-779, 2011 WL 687134, at *204 (Feb. 22, 2011).



                                                       Page 282
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 285 of 371 PageID #:19249




 the Complaint—lines of seemingly healthy patients, out-of-state license plates, and cash

 transactions, to name only a few.

                Instead of encouraging them to report potential diversion, however, Defendants'

 sales incentives rewarded sales representatives who had pill mills within their territories, enticing

 those representatives to look the other way even when their in-person visits to such clinics should

 have raised red flags. Defendants' obligation to report suspicious prescribing ran head on into

 their marketing strategy. Defendants routinely identified doctors who were their most prolific

 prescribers, not to report them, but to market to them. It would make little sense to focus on

 marketing to doctors who may be engaged in improper prescribing only to report them to law

 enforcement, just as made little sense to Defendants to report those doctors who drove their

 sales.

                Defendants necessarily expected a return on the enormous investment they made

 in their deceptive marketing scheme, and worked to measure and expand their success. Their

 own documents show that they knew they were influencing prescribers and increasing

 prescriptions. Studies also show that in doing so, they fueled an epidemic of addiction and

 abuse.

                Endo, for example directed the majority of its marketing budget to sales

 representatives—with good results: 84% of its prescriptions were from the doctors they detailed.

 Moreover, as of 2008, cancer and post-operative pain accounted for only 10% of Opana ER’s

 uses; virtually all of Endo’s opioid sales—and profits—were from a market that did not exist ten

 years earlier. Internal emails from Endo staff attributed increases in Opana ER sales to the

 aggressiveness and persistence of sales representatives. Similarly, according to an internal




                                                Page 283
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 286 of 371 PageID #:19249




 Janssen training document, sales representatives were told that sales calls and call intensity have

 high correlation to sales.

                 Cephalon also recognized the return of its efforts to market Actiq and Fentora off-

 label for chronic pain. In 2000, Actiq generated $15 million in sales. By 2002, Actiq sales had

 increased by 92%, which Cephalon attributed to “a dedicated sales force for ACTIQ” and

 “ongoing changes to [its] marketing approach including hiring additional sales representatives

 and targeting our marketing efforts to pain specialists.”207 Actiq became Cephalon’s second

 best-selling drug. By the end of 2006, Actiq’s sales had exceeded $500 million. Only 1% of the

 187,076 prescriptions for Actiq filled at retail pharmacies during the first six months of 2006

 were prescribed by oncologists. One measure suggested that “more than 80 percent of patients

 who use[d] the drug don’t have cancer.”208

                 Upon information and belief, each of the Defendants tracked the impact of their

 marketing efforts to measure their impact in changing doctors’ perceptions and prescribing of

 their drugs. They purchased prescribing and survey data that allowed them to closely monitor

 these trends, and they did actively monitor them. They monitored doctors’ prescribing before

 and after detailing visits, and at various levels of detailing intensity, and before and after speaker

 programs, for instance. Examples from their own internal documents are described in Section

 G.1 below.

          3.   Defendants Used Their Information to Increase Sales and
   Disincentivized their Employees From Reporting and Exercising Due Diligence to
   Halt Diversion.




 207
    Cephalon, Inc., Annual Report (Form 10-K) at 28 (Mar. 31, 2003),
 https://www.sec.gov/Archives/edgar/data/873364/000104746903011137/a2105971z10-k.htm.
 208
    John Carreyrou, Narcotic ‘Lollipop’ Becomes Big Seller Despite FDA Curbs, Wall St. J.,
 https://www.wsj.com/articles.SB116252463810112292 (last updated Nov. 3, 2016, 12:01 AM).



                                                   Page 284
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 287 of 371 PageID #:19249




                    Marketing visits were focused on increasing, sustaining, or converting the

 prescriptions of the biggest prescribers, particularly through aggressive, high frequency detailing

 visits.




                    “On May 19, 2014, several months after the launch of Xartemis, Hugh M.

 O’Neill, Mallinckrodt’s President of Specialty Pharmaceuticals, stated in an email to Stacy A.

 Chick, Mallinckrodt’s Vice President of Specialty Sales, ‘I would also like to take our highest

 performing 10% of reps and bring them together on a weekend to turn them loose on the

 organization and the non-prescribing physicians . . . The bottom line is [] one common goal—

 GENERATE Prescriptions. Everything else that is not generating prescriptions should become a

 secondary priority.’”209 Employees got the message, and a Kansas City Senior District Manager

 counseled other sales representatives for Xartemis XR, for example, that “You only have 1

 responsibility, SELL BABY SELL!” Thus, Mallinckrodt sent the message that reporting

 potential diversion was not an important responsibility and successfully incentivized its

 employees to focus only on increasing sales.


 209
       Kessler MDL Expert Report



                                                 Page 285
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 288 of 371 PageID #:19249




                Former Teva sales representatives also described pressure to meet the sales

 numbers the company set for them (including through the annual bonus policy set by Teva Ltd.),

 explaining that the pressure to meet their sales numbers effectively required them to promote off-

 label use. One former sales representative explained: “Even though Actiq and Fentora were only

 indicated for cancer pain, Cephalon and Teva’s sales goals and intense sales culture perpetuated

 the astonishing amount of off-label prescriptions for Actiq and Fentora. As a sales representative, if

 you weren’t in line with your peers, you were not going to get a bonus or keep your job.” Another

 put it this way: “Despite its limited indication, the sales goals dictated by Cephalon management

 required the sales representative to call on more than just oncologists or pain specialists treating

 cancer patients. If a representative stayed within the indicated patient population, there was no

 way he could meet his sales numbers.” Former sales representatives for Mallinckrodt also

 explained that, for a time, prescription dosage was calculated into representatives’ bonuses as

 well, meaning that higher dose prescriptions would count “extra” towards the representatives’

 bonus. For all Defendants the pressure to increase sales necessarily provided a disincentive to

 report suspicious activity or take steps to halt the supply of opioids to suspicious prescribers.

                Further, Endo knew that Opana ER was being widely abused. Yet the New York

 Attorney General found in its investigation of Endo that the company's sales representatives were

 not aware that they had a duty to report suspicious activity, were not trained on the company's

 policies or duties to report suspicious activity, and were paid bonuses for detailing prescribers

 who were subsequently arrested for illegal prescribing.

                Teva directed its sales representatives to make a "minimum of seven Fentora calls

 per day" and focus "on high prescribers to maintain and grow their contribution." Another chart




                                                Page 286
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 289 of 371 PageID #:19249




 showed Cephalon ensured that the majority highest-volume or "core prescribers," were detailed

 at least five times in ten months




                This focus on marketing to the highest prescribers demonstrates that Defendants

 were keenly aware of the doctors who were writing large quantities of opioids, including those

 that could not be justified by medical practice. But instead of investigating or reporting those

 doctors, Defendants were singularly focused on maintaining, capturing, or increasing their sales.

                As one former Teva sales representative has explained: “In general, sales

 representatives did not want to report suspicious prescribers because they were the money-makers.

 We did not want to shoot the golden goose.”

                Disincentives for Mallinckrodt’s sales representatives to report diversion are also

 discussed further in Section 6(4) below.

         4.   Defendants Failed to Monitor the Wholesalers They Used to Supply
  their Opioids.

                Defendants ignored not only their own systemic failures and the suspicious orders

 into Chicago that they were legally obligated to report and halt, but that they were relying on

 large distributors which had systemic failings of their own, and lacked the systems to properly

 guard against diversion.

                As explained above, see ¶ 701, Defendants had a duty to know their direct

 customers, including the distributors that bought and shipped their drugs in Chicago and across

 the country. This included an obligation to assess their distributors to ensure they were

 compliant with applicable law. Any reasonable diligence would have revealed not only glaring,




                                               Page 287
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 290 of 371 PageID #:19249




 facial deficiencies in distributors’ compliance systems, but DEA enforcement actions against

 these distributors for their noncompliance with the CSA.

                  In May 2014, the United States Department of Justice, reported that the DEA had

 issued final decisions in 178 registrant actions between 2008 and 2012. These included a number

 of actions against large wholesalers such as AmerisourceBergen, Cardinal, and McKesson,

 which Defendants relied on as their distributors. Certain of these actions evidenced systemic

 failures that would have impacted Defendants’ sales of opioids into Chicago.

                  For example, pursuant to an Administrative Memorandum of Agreement entered

 into between McKesson and the DEA in January 2017, McKesson admitted that, at various times

 during the period from January 1, 2009 through the effective date of the Agreement (January 17,

 2017) it “did not identify or report to [the] DEA certain orders placed by certain pharmacies

 which should have been detected by McKesson as suspicious based on the guidance contained in

 the DEA Letters.”210 McKesson admitted that, during this time period, it “failed to maintain

 effective controls against diversion of particular controlled substances into other than legitimate

 medical, scientific and industrial channels by sales to certain of its customers in violation of the

 CSA and the CSA’s implementing regulations, 21 C.F.R. Part 1300 et seq.,” at multiple

 McKesson distribution centers. As additional examples:

                 On May 2, 2008, McKesson Corporation entered into an Administrative
                  Memorandum of Agreement after the DEA alleged that McKesson failed to
                  maintain effective controls and failed to report suspicious orders or thefts. To
                  resolve these allegations, McKesson paid a $13.25 million civil penalty. The MOU
                  provided that McKesson would “maintain a compliance program designed to detect
                  and prevent the diversion of controlled substances, inform DEA of suspicious


 210
     Settlement Agreement and Release between the U.S. and McKesson Corp., at 5 (Jan. 17, 2017) [hereinafter
 “2017 Settlement Agreement and Release”] (“McKesson acknowledges that, at various times during the Covered
 Time Period [2009-2017], it did not identify or report to DEA certain orders placed by certain pharmacies, which
 should have been detected by McKesson as suspicious, in a manner fully consistent with the requirements set forth
 in the 2008 MOA.”), available at https://www.justice.gov/opa/press-release/file/928471/download.



                                                      Page 288
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 291 of 371 PageID #:19249




                 orders required by 21 C.F.R. § 1301.74(b), and follow the procedures established
                 by its Controlled Substance Monitoring Program.”

                On April 24, 2007, the DEA issued an Order to Show Cause and Immediate
                 Suspension Order against the AmerisourceBergen Orlando, Florida distribution
                 center alleging failure to maintain effective controls against diversion of controlled
                 substances. On June 22, 2007, AmerisourceBergen entered into a settlement that
                 resulted in the suspension of its DEA registration.

                Reflecting systemic failures across Cardinal’s distribution system, on September
                 30, 2008, Cardinal Health entered into a Settlement and Release Agreement and
                 Administrative Memorandum of Agreement with the DEA related to its Auburn,
                 Lakeland, Florida, Swedesboro, New Jersey, and Stafford, Texas distribution
                 centers. The DEA alleged that Cardinal failed to maintain effective controls, and
                 Cardinal paid $34 million to resolve these charges.

                On February 2, 2012, the DEA issued an Order to Show Cause and Immediate
                 Suspension Order against Cardinal Health’s Lakeland, Florida, facility for failure
                 to maintain effective controls against diversion of oxycodone; and

                On December 23, 2016, Cardinal Health agreed to pay a $44 million fine to the
                 DEA to resolve the civil penalty portion of the administrative action taken against
                 its Lakeland facility.

                 Chain pharmacies which bought and dispensed prescription opioids from

 Defendants have likewise faced enforcement actions.




                                                                                CVS faced similar

 enforcement actions, as well; the company has paid fines totaling over $40 million as the result

 of a series of investigations by the DEA and the United States Department of Justice (“DOJ”).

            5.   Defendants Worked In Concert to Limit Enforcement

                 Defendants worked together to achieve their common purpose through trade or

 other organizations, such as the PCF, described above, and the Healthcare Distribution Alliance


                                                Page 289
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 292 of 371 PageID #:19249




 (“HDA”). Through these organizations, Defendants lobbied for higher quotas and to weaken

 DEA enforcement. Although the HDA membership directory is private, the HDA website

 confirms that each of the Allergan, Endo, Mallinckrodt, and Teva were members of the HDA.211

                  While Defendants have consistently blamed the DEA for their failure to follow

 the law and their oversupply of opioids, Defendants worked together in and through PCF and

 HDA to limit the authority of law enforcement to rein in illicit or inappropriate distribution. For

 example, Defendants, acting through the HDA, lobbied for and drafted portions of the Ensuring

 Patient Access and Effective Drug Enforcement Act of 2016, which raised the standard for the

 DEA to suspend a registrant.

                  Defendants also worked to ensure that quotas for opioids allowed by the DEA

 remained artificially high.

          6.  Opioids Sold by Defendants Migrated into Other Jurisdictions,
   Including Chicago

                  As the demand for prescription opioids grew, interstate commerce flourished:

 opioids moved from areas of high supply to areas of high demand, traveling across state lines in

 a variety of ways.

                  First, prescriptions written in one state would, under some circumstances, be filled

 in a different state. Individuals transported opioids from one jurisdiction specifically to sell them

 in another.

                  Chicago serves as a primary distribution hub for opioids and other illegal drugs in

 the region, with the West Side of Chicago being the region’s most significant opioid




 211
    Manufacturer Membership , Healthcare Distribution Alliance
 https://www.hda.org/about/membership/manufacturer. (last accessed Nov. 26, 2019).




                                                    Page 290
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 293 of 371 PageID #:19249




 market. This market is easily accessible using Interstate 290, a route that has been dubbed “the

 heroin highway.” 212

                     When authorities cracked down on opioid suppliers, out-of-state suppliers filled

 the gaps. Florida, in particular, assumed a prominent role, as its lack of regulatory oversight

 created a fertile ground for pill mills. Residents of Illinois and other states would simply drive to

 Florida, stock up on pills from a pill mill, and transport them back to home to sell. The practice

 became so common that authorities dubbed these individuals "prescription tourists." As a result,

 prescription data from Chicago does not capture the full scope of the misuse, oversupply and

 diversion problem in the city. If prescription opioid pills were hard to get in one area, they

 migrated from another. Defendants were fully aware of this phenomenon and profited from it,

 and the City of Chicago bore the costs of addressing this trafficking of prescription opioids, as

 well.

              7.     Specific Defendants’ Failures to Prevent Diversion

                     (1)      Allergan
                     Allergan’s SOM system included separate systems operated by Watson

 Pharmaceuticals, Inc. (“Watson”) and Actavis, Inc. (“Actavis”), which Watson bought in 2012-

 2013, and by Allergan, which the merged companies then bought in 2015. Neither of the two

 prior companies, nor the merged group, maintained effective controls against diversion.

                     Before the year-end 2012 merger, Actavis produced twelve different generic

 opioids including some of the most abused and diverted opioids such as generic OxyContin

 (Oxycodone I hydrochloride tablet), generic Opana ER (Oxymorphone tablet) and a generic

 version of Janssen’s Duragesic. Meanwhile, from November 2000 through October 2012, the



 212
       DEA Intelligence Report, The Opioid Threat in the Chicago Field Division, June 2017.



                                                        Page 291
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 294 of 371 PageID #:19249




 company maintained the same rudimentary threshold-based SOM system. Under that system, a

 Customer Service group printed a report “several times a day” showing any controlled substance

 order that was “25% over the customer’s rolling average” of orders placed over the prior six

 months. Then: “Customer Service [would] review[] (eyeball[]) the suspicious order report

 throughout the day (when a new report is created)” and “any order that look[ed] unusual [was]

 investigated and any unusual items [we]re cleared before the order [wa]s released.”

                This 2000-2012 system only flagged orders unusual in size; it did not flag orders

 unusual in frequency or pattern in real time, as the law required. It did not utilize any

 downstream customer information available to Actavis, did not differentiate among National

 Drug Codes (“NDC”s) for drugs with a higher risk of diversion, nor did it automatically stop

 orders from shipping. And, although Actavis mailed reports to the DEA of orders that were

 identified in the system from 2009-2012, the lack of any analysis of such data, and the fact that

 Actavis shipped the orders notwithstanding its suspicion, made the reports meaningless.

                Further, although Actavis’s marketing group designed a separate program starting

 in January 2011, that program tracked only “oxycodone IR suspicious orders.” The marketing

 program compared monthly order rates and noted “any individual customer locations that have

 ordered 50% or greater than their established six month order average.” It was not designed to

 track DEA regulations, and appears to have been abandoned after only three months of trials.

                Internal documents reflect that in September 2012, Actavis was implementing a

 statistics-based, more modern SOM system designed by outside consultants from the

 Buzzeo/Cegedim group to detect “orders of interest” in “[d]irect Customer sales.” On October 1,

 2012, that system began working alongside Actavis’s prior system.




                                                Page 292
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 295 of 371 PageID #:19249




                Similarly, the core of the pre-merger Watson SOM system, like the early pre-

 merger Actavis system, dated to the early 2000’s. This system, however, was even more

 rudimentary. According to a 2001 memo, Watson’s inventory system automatically compiled a

 “12-month average” of customers’ various orders, and reported violations of it Customer Service

 personnel (also known as the “Call Center” group). A May 2004 Operational Procedure added a

 “SOMS multiplier table” to the system, which increased the level at which the inventory system

 would alert a potentially suspicious order. The multiplier placed a different value for various

 “classes of trade.” Orders from wholesalers, distributors and chain pharmacies were regularly

 allowed at triple the historical average, or more.

                The program was also understaffed. Between 2009 and 2012, the Watson Call

 Center/Customer Relations Operation added no new staff to handle the SOMs “validations,”

 even though the number of validations increased substantially. Between 2009 and 2010 alone,

 the number of “SOMs validations” handled by each “administrator” jumped from 62 “SOMs

 validations” per month to an average of 180. In 2011, the number reached 280.

                The Watson system was flawed, as well, in that it affirmatively allowed customers

 to get around violations by canceling the order or cutting its quantity. Shipping less of an order,

 however, does not make it less suspicious, it means only that fewer suspicious drugs are shipped.

 Through 2102, Watson’s consistent policy was not to file a report, but to simply cut or cancel the

 order instead. Beginning in 2012, Watson added to its requirements, but merely that “[i]f the

 customer decides to cancel or reduce the quantity, they will need to provide a reason for the

 reduction or cancellation.” Before the merger with Watson, Actavis’s internal documents reflect

 an understanding that “cutting” an order to a volume that places it beneath the threshold is

 unacceptable. According to its then-CEO, however, Actavis Group allowed customers to




                                               Page 293
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 296 of 371 PageID #:19249




 resubmit unjustifiable suspicious orders in smaller amounts so as to fall below their arithmetic

 suspicious order monitoring threshold, thereby avoiding reporting.

                After the merger, the combined company reverted to the existing Watson SOM

 system, and cutting or cancelling suspicious orders without reporting them was not generally

 prohibited. Watson also allowed orders to be shipped based on an e-mail justification from an

 employee (including salespeople with a financial incentive to complete the sale).

                As described above, like the pre-merger Actavis system, the automated portion of

 Watson’s system only looked for orders of unusual size and not for frequency and/or pattern.

 The rigid formula used did not satisfy DEA requirements to detect and investigate suspicious

 orders. The automated portion of the system did not utilize any downstream customer

 information and did not differentiate among NDCs for drugs with a higher risk of diversion. The

 SOM was not an effective control and, as described below, Watson and Actavis employees

 recognized as much. Yet the system remained in place until 2016, and was not replaced.

                In 2015, the company, now known as Allergan, announced it was selling all of its

 generic drugs and various corporate subsidiaries to Teva. It ceased operating even the deficient

 Watson SOMS program at that time. Now, Allergan outsources its manufacturing, transport and

 delivery systems, and is no longer a DEA registrant with regard to Kadian and Norco. It appears

 Allergan takes the view that it is a “virtual manufacturer” and need not have a suspicious order

 monitoring system at all. DEA regulations recognize no category of “virtual” manufacturers,

 and Allergan cannot delegate its duties to prevent diversion.

                Even before 2015, internal documents show that both Watson and Actavis

 employees recognized that the suspicious order monitoring systems described above were not an

 effective control against diversion.




                                              Page 294
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 297 of 371 PageID #:19249




                In February 2009, the Senior Manager of Actavis’s Customer Service

 Department, Nancy Baran told her boss that the existing Actavis process was inadequate to

 “prevent shipping excess product” because it was not cumulative and because there were too

 many orders over the 25% threshold. Baran would later testify in the MDL that she remembered

 only one order between 2008 and 2017 that was ever deemed to be suspicious and reported to the

 DEA. All other orders flagged by the system were shipped.

                In a 2011 Project status review, Baran would also make clear that “’Cutting’

 orders to a volume that puts the order under a threshold is not acceptable.” The same

 presentation explains that the “DEA has stated on this topic, ‘That is like saying a little bit of

 diversion is okay’”).

                On September 12, 2012, at the same time Actavis was preparing to implement the

 Buzzeo/Cegedim SOM system, Actavis had an approximately three-hour meeting with sDEA

 personnel at the DEA’s Arlington, Virginia office to discuss opioid diversion. At the meeting

 Barbara J. Boockholdt, Chief of the DEA’s Regulatory Section, told Actavis that its products

 were being distributed in Florida in quantities and under circumstances highly suggestive of

 diversion. Leonard Levin, Staff Coordinator of the DEA Regulatory Section told Baran that it

 should have a member of its compliance team visit certain pharmacies in south Florida, “get to

 know their customers, visit distribution sites, visit customers of those distributors, check on

 customers' suspicious order monitoring systems, review due diligence files, and obtain printouts

 of pharmacies or practitioners who are receiving Actavis products,” among other steps. Upon

 information and belief based on industry practices, however, Actavis already had detailed

 information about its customers, prescribing doctors, and pharmacies. It simply used this

 information to advance their sales, rather than prevent diversion.




                                                Page 295
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 298 of 371 PageID #:19249




                Actavis’s Ethics & Compliance Officer, Michael R. Clarke, testified in the MDL

 that “the tone and the tenor of the meeting” was such that it seemed the DEA was viewing and

 speaking with the Actavis representatives “as street dealers” rather than “as professionals.”

 “[T]hey described it,” Clarke said, “without using these specific words, but in a way that we

 would just manufacture, put the product out on the street, and not have a care as to where it

 went” and “described finding or seeing or obtaining product, you know, opioid products that

 seemed to be diverted relatively easily.”

                In late October 2012, Actavis had a follow-up meeting with two field

 representatives from the DEA’s Newark, New Jersey office where, according to Clarke, DEA

 requested a reduction of approximately 30%-40% in Actavis’s manufacturing quota for

 oxycodone. According to Clarke, Actavis’s then CEO, Doug Boothe, rejected the DEA’s

 request.

                Further, like Nancy Baran at Actavis, Thomas Napoli at Watson made clear –

 internally— that the system did not comply with the DEA laws and regulations. In November

 2008 Napoli wrote a memo stating that:

        It is highly recommended that industry utilize a 'total SOM model.' This model favors a
        more statistically-based model that dynamically evaluates a variety of order
        characteristics to determine whether an order should be pending. Characteristics include
        order size, ordering frequency, ordering patterns and percentage of CS ordered.

 His memo continued “[t]his approach is viewed to be more effective and defensible than the

 traditional approach of just setting a threshold.”

                A 2012 PowerPoint from Napoli’s files also describes feedback from Buzzeo/

 Cegedim as critical. Specifically, the presentation states that the consultant had “produced a

 written report” and under “Findings” notes that the multiplier threshold was “not consistent with

 specific requirements noted within regulations and guidance,” that Watson’s system “evaluates at



                                                Page 296
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 299 of 371 PageID #:19249




 SKU level,” left open the “possibility of distributing orders across multiple SKU’s without

 detection,” and that Watson’s system did not “evaluate listed chemicals.” The PowerPoint made

 “Recommendations” including developing an SOM system to “Fully address specific regulatory

 requirements,” effectively acknowledging that the existing Watson system, which continued to

 be used, did not do so. In 2014, a memo also described a “very labor intensive” “manual effort”

 and stated that “the current system is not configured with any analytical tools to support timely

 and accurate decision making.”




                                                                                 In another internal

 document, Allergan similarly acknowledged its program as “not consistent with specific

 requirements within the regulations and guidance.”

                As explained above, Allergan was, and should have been, well aware of its

 obligations.




                                              Page 297
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 300 of 371 PageID #:19249




                Tellingly, however, former CEO Boothe testified in the MDL that he believed

 Actavis’s responsibility was only to making certain that orders were received from licensed

 pharmacies and were within numerical thresholds, and that Actavis had no responsibility (or

 accountability) for preventing diversion:

        Again, I don't think we had responsibility for, accountability for preventing diversion. We
        had responsibility and accountability for making certain that the orders that we received
        were valid from licensed pharmacies and were within our suspicious order monitoring
        thresholds as it was described earlier then with the Buzzeo model or the more statistical
        model. So we -- that was our responsibility. Once it goes outside of our chain of custody,
        we have no capability or responsibility or accountability to -- or at least my
        understanding, I'm not a lawyer, as it relates to diversion. So, once we ship a valid order
        to a wholesaler or ship a valid order to a distributor or another smaller wholesaler, our
        chain of custody is finished at that point.




                Allergan’s failure to monitor suspicious orders and maintain effective controls to

 prevent diversion contributed to the spread of illicit opioids in Chicago, causing the City to incur

 costs to address opioid diversion, misuse, addiction, and overdose, among other consequences.




                                               Page 298
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 301 of 371 PageID #:19249



                 (2)     Endo
                 Endo and certain of its subsidiaries, including Qualitiest Pharmaceuticals, Par

 Pharmaceutical Companies, Inc. f/ik/a Par Pharmaceutical Holdings, Inc. and its wholly-owned

 subisiary, Par Pharmaceutical, Inc., failed to maintain effective controls against diversion.

 During this time, Qualitiest’s biggest product was generic Vicodin (hydrocodone/ APAP), and

 Par sold generic Percocet (oxycodone/APAP).

                 Endo employed a rigid “excessive orders” system operated by sales and customer

 service personnel, rather than dedicated compliance staff. Endo never looked at data on its

 customers’ customers, and failed to conduct any meaningful due diligence. This rudimentary

 system never determined any order to be suspicious, and Endo never reported any orders, from

 Chicago or anywhere else, to the DEA.

                 Prior to 2014, Endo never examined volume, frequency, or pattern for

 identification of a suspicious order. In 2014, it amended its systems to review order quantity,

 size, and frequency, but it never developed any suspicious order practices or use chargeback or

 IQVIA data to identify qualitative signs of abuse. Endo further never conducted due diligence

 site visits on its customers.

                 Endo’s apparent justification for what the company itself described as a “limited”

 SOM Program was that UPS, the DEA registrant Endo used to process and ship orders, had its

 own SOM program. Yet Endo and its subsidiary Qualitest conducted an audit of UPS’s SOM

 system in 2013 and found that UPS had not reported any Endo/Qualitest product orders as

 “suspicious orders” to any agency, did not visit customers

                                  , lacked the functionality to visit or know customers’ customers,

 and did not utilize chargeback data, trending analyses, or modify its program based on current

 diversion trends.


                                               Page 299
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 302 of 371 PageID #:19249




                Endo sales representatives who detailed New York health care providers testified

 that they did not know about any policy or duty to report problematic conduct. The New York

 Attorney General determined that Endo detailed health care providers who were subsequently

 arrested or convicted for illegal prescribing of opioids a total of 326 times, and these prescribers

 collectively wrote 1,370 prescriptions for Opana ER (although the subsequent criminal charges at

 issue did not involve Opana ER). Upon information and belief, and based on the nationwide and

 uniform training provided to sales representatives, Endo sales representatives also failed to report

 suspicious prescribing in Chicago.

                Endo’s generic subsidiaries also had deficiencies in their compliance. A former

 DEA official found in 2008 and again in 2013 that Endo’s suspicious order monitoring systems

 were deficient. Qualitiest personnel were not even aware of the company’s reporting obligation

 as of 2008. Nor did Qualitiest, even after 2013, examine the size, pattern, or frequency of opioid

 orders as required by CSA regulations. Instead, the sales department, rather than compliance, set

 thresholds for detecting suspicious orders and had the authorization to increase the thresholds

 upon request. Orders could also be broken down into several smaller orders to make sure each

 order fell under the triggering thresholds. Qualitiest also continued to ship opioids even where it

 knew a customer had been declined or limited in quantity by other suppliers.

                Furthermore, Qualitest allowed sales personnel to conduct due diligence visits, a

 recognized conflict of interest. Even after Qualitest supposedly revamped its programs in 2013,

 large customers could only be reported or terminated by the Chief Operating Officer.

                Par did not have an SOM program prior to 2012, and even its post-2012 program

 did not define a suspicious order or mandate reporting of suspicious orders. An outside audit

 found that Par’s Standard Operating Procedures “may be difficult to explain and defend,” did not




                                                Page 300
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 303 of 371 PageID #:19249




 use dedicated employees, were limited to a manual review by sales personnel, and did not contain

 instructions for reporting suspicious orders.




                Although Par’s system did flag a number of orders, all were cleared to ship.

                Endo would have had additional information about suspicious orders and

 prescribers in Chicago, as described above.




                Endo’s failure to monitor suspicious orders and maintain effective controls to

 prevent diversion contributed to the spread of illicit opioids in Chicago, causing the City to incur

 costs to address opioid diversion, misuse, addiction, and overdose, among other consequences.


                (3)     Janssen
                Janssen first implemented its suspicious order monitoring program through a

 SOM Standard Operating Procedure in 2005. It has not made any meaningful change since.

 More specifically, although Janssen revised its procedures in 2013, its SOM program has used

 the same algorithm and the same definition of a suspicious order since their development in

 2005. Janssen defines a “potentially suspicious or excessive controlled substance order. . . as an




                                                 Page 301
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 304 of 371 PageID #:19249




 order that exceeds the minimum order quantity requirements, and is above 3xs (300%) of the

 calculated, 12 month, per weekly order average.”

                Thus, contrary to the requirements of federal law, Janssen’s SOM program only

 monitored for orders of unusual size for customers with a prior order history; it failed to ever

 monitor for unusual frequency and/or pattern in real time. Accordingly, as Janssen has

 acknowledged in internal documents and conceded in a MDL deposition of its Director of

 Controlled Substance Compliance, its SOM program would not detect: (i) multiple customer

 orders during a given month; (ii) orders which consisted of gradual quantity increases of a

 controlled substance over time; and (iii) a new customer’s orders for controlled substances which

 initially commence with larger than normal quantities and remain constant. Moreover, its rigid

 and inflated threshold was insufficient to identify suspicious orders, as noted above.

                Janssen’s SOM program was also materially deficient in other ways. Importantly,

 it was narrowly designed such that an order of a Schedule II opioid would only be compared to

 previous orders of products with an identical SKU (i.e., the same product at the same strength)

 placed in the prior 52 weeks. In other words, if a customer ordered 1,000 Nucynta 100 mg

 tablets, the SOM system would only compare that order to the customer’s other orders of

 Nucynta 100 mg tablets placed within the past year. In addition, as an internal document

 explained in 2017, Janssen’s “report does not compare customers against similar wholesalers and

 their ordering patters [sic]. The team aligned [sic] that in the future, our software should

 differentiate by customer type (large, medium, small wholesaler).”

                Another shortcoming of Janssen’s SOM program was that the algorithm stopped

 automatically flagging suspicious orders at 3:45 p.m. every day, even though orders could be

 placed at any time. This meant that any Schedule II order placed after 3:45 p.m. would have to




                                               Page 302
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 305 of 371 PageID #:19249




 be manually checked by someone the next morning to determine whether it was of unusual size.

 Janssen internally recognized that “there is the potential that an order can be released the next

 morning without being monitored in the program.”

                 As explained above, Janssen had access to transactional sales data that could have

 allowed it to identify suspicious orders based on unusual size, pattern, and frequency (as required

 under the CSA), including, but not limited to, chargeback data, wholesalers’ inventory and sales

 data, and third-party data from its vendors Integrichain and ValueTrak. Among other things, this

 data allowed Janssen to track the purchasing behavior of its customers and its customers’

 customers, down to the retail level (e.g., individual pharmacy locations), as well as the

 prescribing behavior of individual physicians. Janssen’s sales and marketing teams, along with

 its trade group, extensively utilized this data to increase sales, but it did not incorporate this

 information into its compliance program until as late as 2017.

                 Since at least 2011, Janssen had access to 852 data (wholesalers’ inventory and

 total sales out to their customers) and 867 data (wholesalers’ total sales out to their customers

 broken out by outlet, i.e., Retail Pharmacies, Hospitals, Long Term Care, and Clinics.Yet,

 Janssen also chose not to incorporate this data, which it used for marketing purposes, into its

 SOM program.

                 Despite the many deficiencies in its SOM program, Janssen did not conduct an

 internal or external review of its SOM program until around December 2017. At that time, both

 its internal workshop and its outside consultant’s report acknowledged these deficiencies and

 recommended significant modifications to its SOM program.

                 The review confirmed that Janssen not only failed to implement a SOM system

 that identified all suspicious orders, but failed to report the orders that were actually flagged by




                                                 Page 303
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 306 of 371 PageID #:19249




 its system. Specifically, in January 2018, Janssen’s outside consultant concluded: “It appears

 that the JOM SOM has not reported an order for controlled substances as suspicious during its

 time in operation.

                 As described above and further below, Janssen had information to altert it to red

 flags of diversion in Chicago, yet failed to act.

                 Jannsen’s failure to monitor suspicious orders and maintain effective controls to

 prevent diversion contributed to the spread of illicit opioids in Chicago, causing the City to incur

 costs to address opioid diversion, misuse, addiction, and overdose, among other consequences.


                 (4)     Mallinckrodt
                 Mallinckrodt claims on its website to be “committed both to helping health care

 providers treat patients in pain and to fighting opioid misuse and abuse,” and further asserts that:

 “In key areas, our initiatives go beyond what is required by law. We address diversion and abuse

 through a multidimensional approach that includes educational efforts, monitoring for suspicious

 orders of controlled substances . . . .”213 However, the design of Mallinckrodt’s order monitoring

 programs contradict its claims.

                 Since its creation, Mallinckrodt’s Suspicious Order Monitoring (“SOM”) Program

 was based on a threshold formula, which reviewed the size of orders from distributors and

 compared them against the average size of the former distributors’ orders for either 12 or 18

 months. According to the first of Mallinckrodt’s written policies—which were only drafted in

 2008—Mallinckrodt initially used a two-times multiplier, meaning that orders that more than

 two times the size of a customer’s prior 12 month average were flagged as “peculiar” (the term


 213
    Mallinckrodt website, Our Programs,
 http://www2.mallinckrodt.com/Responsibility/Responsible_Use/Our_Programs/




                                                  Page 304
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 307 of 371 PageID #:19249




 Mallinckrodt used for suspicious orders). Mallinckrodt later increased this formula to a three-

 time multiplier in order to reduce the number of suspicious orders it had to review, and thus its

 “administrative burden.” In other words, Mallinckrodt changed its formula not because it

 believed that the orders the formula identified were not suspicious, but because the formula

 identified too many suspicious orders. If an order failed to surpass the threshold set by

 Mallinckrodt’s numeric formula, it was not flagged as suspicious and therefore not investigated

 or halted. At either level, the reliance on a numeric formula to identify suspicious orders failed to

 maintain effective controls against diversion.

                Moreover, even the numeric formula used by Mallinckrodt was fundamentally

 flawed. According to a former employee, Mallinckrodt’s algorithm had gaps that made it

 possible for problematic orders to get through. Additionally, according to an internal email,

 Mallinckrodt itself recognized that customers could defeat detection by “gradually increasing

 their order quantities to not get caught by the 2x formula threshold.” Howard Davis, a former

 DEA Diversion Program Manager hired as a consultant by Mallinckrodt to assess its SOM

 program, was severely critical of Mallinckrodt’s reliance on a formula, and warned that by doing

 so, Mallinckrodt “would be unnecessarily exposing itself to potential liability.” Despite knowing

 from multiple sources that a strict formula was insufficient, Mallinckrodt continued to rely

 exclusively on a formula to identify suspicious orders.

                Mallinckrodt’s system also failed to identify orders of unusual size, frequency, or

 that deviate substantially from normal patterns. During the 2008-2009 time period, Mallinckrodt

 discontinued use of its threshold formula and completely failed to evaluate its orders on any metric.

 It relied only on whether customers had adequate registration forms.




                                               Page 305
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 308 of 371 PageID #:19249




                Additionally, Mallinckrodt shipped and failed to report to the DEA suspicious

 orders it did identify. Between 2003 and 2011, Mallinckrodt shipped more than 53 million

 orders of opioid products across the U.S. During this time period, Mallinckrodt’s SOM

 formula—such as it was—identified 37,817 orders as potentially suspicious. But, during this

 time frame, Mallinckrodt appears to have stopped and reported at most 33 orders out of 53

 million.

                Mallinckrodt’s compliance programs had deficiencies beyond its use of a formula,

 as Mallinckrodt systemically failed to stop shipment of suspicious orders.




                   Shipping orders without due diligence in and of itself indicates a failure to

 maintain effective controls against diversion, and is in direct violation of DEA guidance.




                In addition, documents demonstrate that Mallinckrodt cleared suspicious orders

 not because it had determined that they would not be diverted, but to keep the “momentum

 rolling” with a customer or allow the customer to secure favorable pricing.




                                              Page 306
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 309 of 371 PageID #:19249




                One of Mallinckrodt’s highest paid National Account Managers (“NAMs”),

 Victor Borelli cavalierly joked about addiction and diversion with one his distributor customers

 at Key Source Medical, Steve Cochrane, after Key Source ordered an additional 1200 bottles of

 oxycodone from Mallinckrodt. Mr. Cochrane wrote: “Keep’em comin’! Flyin’ out of here. It’s

 like people are addicted to these things or something. Oh, wait, people are…” Mr. Borelli

 responded: “Just like Doritos keep eating. We’ll make more.”

                Like other Defendants, Mallinckrodt had detailed information, in the form of

 chargeback data, which showed where its opioids were going and would have permitted the

 company to identify and prevent diversion. Using this chargeback data would have enabled

 Mallinckrodt’s compliance department to see that many pharmacies and pain clinics were

 purchasing opioid from multiple distributors, for example, as noted above, a red flag for

 diversion since it indicates an intent to avoid detection or limits placed by individual distributors.

                Further, as described above, Mallinckrodt sales representatives responsible for

 selling generic opioids were given key roles in investigating suspicious orders and had authority

 to clear them. But, this assignment of roles and responsibilities overlooked the fact that the

 compensation scheme for NAMs favored sales over compliance.




                                                    To the contrary, NAMs were recognized to be

 “advocates” for their distributor customers, as opposed to “boots on the ground” with a

 responsibility for stopping diversion.

                Mallinckrodt was warned against using sales representatives to carry out its

 compliance functions. According to Mallinckrodt meeting notes from a DEA pharmaceutical




                                                Page 307
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 310 of 371 PageID #:19249




 conference, the “general consensus is that sales reps are not considered a good option for on—

 site investigations and initial review prior to accepting new customers due to their perceived bias

 in getting the customer approved for sales revenue purposes.”

                 In 2011, the DEA began to investigate Mallinckrodt after DEA investigators

 noted large amounts of Mallinckrodt’s oxycodone being sent to Florida (and then diverted across

 the country).



                                                                              the DEA had described

 Mallinckrodt as “the kingpin within the drug cartel.”



                 Mallinckrodt executives also were summoned to an August 23, 2011 meeting at

 DEA headquarters. Barbara J. Boockholdt, the the chief of the regulatory section for DEA’s

 Office of Diversion Control at the time, would later tell the Washington Post that Mallinckrodt

 briefly reduced shipments after that meeting, and also notified more than 40 of its distributors

 that it would no longer provide them rebates if they continued to supply specific pharmacies

 whose orders were deemed suspicious. She further explained, however, than after making these

 promises, “Mallinckrodt’s output of opioid pills soon ramped back up.”

                 The DEA investigation of Mallinckrodt resulted in a fine of $35 million for

 Mallinckrodt’s failure to report suspicious orders of controlled substances, including opioids, and

 for violating recordkeeping requirements. The DOJ and DEA determined that Mallinckrodt

 ignored its responsibility to report suspicious orders of as many as 500 million of its pills that

 were sent to Florida from 2008 to 2012, which was 66% of all oxycodone sold in the state.

 According to the Washington Post, an internal summary of the federal case against Mallinckrodt




                                                Page 308
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 311 of 371 PageID #:19249




 found that “Mallinckrodt’s response was that ‘everyone knew what was going on in Florida but

 they had no duty to report it.’”

                In the press release accompanying the settlement, the DOJ stated that

 Mallinckrodt “did not meet its obligations to detect and notify DEA of suspicious orders of

 controlled substances such as oxycodone, the abuse of which is part of the current opioid

 epidemic. These suspicious order monitoring requirements exist to prevent excessive sales of

 controlled substances, like oxycodone . . . . Mallinckrodt’s actions and omissions formed a link

 in the chain of supply that resulted in millions of oxycodone pills being sold on the street. . . .

 ‘Manufacturers and distributors have a crucial responsibility to ensure that controlled substances

 do not get into the wrong hands’ . . .”

                Among the allegations resolved by the settlement was that “Mallinckrodt failed to

 design and implement an effective system to detect and report ‘suspicious orders’ for controlled

 substances—orders that are unusual in their frequency, size, or other patterns . . . [and]

 Mallinckrodt supplied distributors, and the distributors then supplied various U.S. pharmacies

 and pain clinics, an increasingly excessive quantity of oxycodone pills without notifying DEA of

 these suspicious orders.”

                Additionally, the DEA claimed that Mallinckrodt “sold excessive amounts of the

 most highly abused forms of oxycodone, 30 mg and 15 mg tablets, placing them into a stream of

 commerce that would result in diversion…even though Mallinckrodt knew of the pattern of

 excessive sales of its oxycodone feeding massive diversion, it continued to incentivize and

 supply these suspicious sales,” and that Mallinckrodt “never notified the DEA of suspicious

 orders in violation of the CSA.”




                                                Page 309
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 312 of 371 PageID #:19249




                The 2017 Mallinckrodt MOA further details the DEA’s allegations regarding

 Mallinckrodt’s failures to fulfill its legal duties as an opioid manufacturer.

        a. With respect to its distribution of oxycodone and hydrocodone products,
        Mallinckrodt's alleged failure to distribute these controlled substances in a
        manner authorized by its registration and Mallinckrodt's alleged failure to
        operate an effective suspicious order monitoring system and to report suspicious
        orders to the DEA when discovered as required by and in violation of 21 C.F.R.
        § 1301.74(b). The above includes, but is not limited to Mallinckrodt's alleged
        failure to:

                i. conduct adequate due diligence of its customers;

                ii. detect and report to the DEA orders of unusual size and frequency;

                iii. detect and report to the DEA orders deviating substantially from
                    normal patterns including, but not limited to, those identified in
                    letters from the DEA Deputy Assistant Administrator, Office of
                    Diversion Control, to registrants dated September 27, 2006 and
                    December 27, 2007:

                        1.      orders that resulted in a disproportionate amount of a
                                substance which is most often abused going to a particular
                                geographic region where there was known diversion,

                        2.      orders that purchased a disproportionate amount of a
                                substance which is most often abused compared to other
                                products, and

                        3.     orders from downstream customers to distributors who
                               were purchasing from multiple different distributors, of
                               which Mallinckrodt was aware;

                iv. use “chargeback” information from its distributors to evaluate
                    suspicious orders. Chargebacks include downstream purchasing
                    information tied to certain discounts, providing Mallinckrodt with
                    data on buying patterns for Mallinckrodt products; and

                v. take sufficient action to prevent recurrence of diversion by
                   downstream customers after receiving concrete information of




                                                Page 310
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 313 of 371 PageID #:19249




                      diversion of       Mallinckrodt      product     by    those    downstream
                      customers.214


 Mallinckrodt also acknowledged that at certain times prior to January 1, 2012, certain aspects of

 its “system to monitor and detect suspicious orders did not meet the standards outlined in letters

 from the DEA Deputy Administrator, Office of Diversion Control, to registrants dated

 September 27, 2006 and December 27, 2007.”

                  Mallinckrodt knew or should have known that some of the millions of pills it

 ignored its responsibility to report were being used to fill suspicious orders in Florida, and knew

 or should have known that those opioids were being diverted into other states. In fact, one well-

 traveled route became known as the “Blue Highway,” a reference to the color of Mallinckrodt’s

 30mg Roxicodone pills.

                  While the 2017 settlement arose out of Mallinckrodt’s failure to report suspicious

 orders in Florida, upon information and belief, it is indicative of a systemic failure that continues

 to this day.

                  In the Chicago area, for example,




                                   Upon information and belief, Mallinckrodt did not report this

 prescriber.




 214
    Administrative Memorandum of Agreement between the United States Department of Justice, the Drug
 Enforcement Agency, and Mallinckrodt, plc. and its subsidiary Mallinckrodt, LLC (July 10, 2017),
 https://www.justice.gov/usao-edmi/press-release/file/986026/download. (“2017 Mallinckrodt MOA”), at 2-3.



                                                    Page 311
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 314 of 371 PageID #:19249




                 Mallinckrodt’s failure to monitor suspicious orders and maintain effective

 controls to prevent diversion contributed to the spread of illicit opioids in Chicago, causing the

 City to incur costs to address opioid diversion, misuse, addiction, and overdose, among other

 consequences.


                 (5)    Teva
                 Teva’s internal documents show that, as of September, 2012, Teva had no written

 suspicious order monitoring system in place, and, until that time, had never had one. In 2012,

 Teva hired Ronald Buzzeo and Cegedim to perform a review of Teva’s SOM system. The review

 resulted in a starkly critical September 2012 report which noted the absence of written

 procedures, Teva’s failure to report a single suspicious order, ever, and the “rudimentary” nature

 of Teva’s program, such as it was. In that regard, the audit also revealed that Teva’s customer

 due diligence process was limited to checking customers’ registration and DEA credit-

 worthiness. And, the audit explained, Teva’s order monitoring system was “not sufficiently

 sensitive to customer ordering practices to result in any meaningful analysis of customer order

 practices.”




                                               Page 312
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 315 of 371 PageID #:19249




                Teva ultimately decided not to hire Buzzeo to implement a compliance program, a

 decision that appears to have been based on its assessment of the costs involved.

                Ultimately, in January 2014, Teva hired Joe Tomkiewicz, who had recently

 received two visits at his home by DEA agents who advised him to get a lawyer, to design and

 operate the suspicious order monitoring program for this multi-national corporation.

                Tomkiewicz later coined the program he designed “DefOps,” short for

 “Defensible Operations,” a name he admitted in an MDL deposition was chosen because it

 “sounded good” and was intended to keep Teva out of trouble with the DEA. In August 2014,

 nearly two years after the Buzzeo report stated Teva needed to have written procedures in place,

 the written Standard Operating Procedures (“SOPS”) for Teva’s system finally were approved.

                The system developed was fundamentally flawed. Most glaringly, the SOPS

 maintained the key investigatory role in the hands of Teva’s sales department. The sales

 department would then direct customer service to contact the customer for initial investigation

 and to gather information, and to send a sales representative to the customer if the response was

 not satisfactory. The conflicts of interest inherent in this system are obvious, and parallel those

 discussed with respect to other Defendants.

                Teva recognized these conflicts internally. Notably, Tomkiewicz developed a

 2017 PowerPoint on Teva’s suspicious monitoring system which references the sales department

 under the slide titled “Managing Conflicts.”

                The program also suffered from other glaring deficiencies. In fact, Teva Ltd.

 audited Cephalon’s DEA compliance department in 2015 and prepared a report critical of the

 department and the SOM program. The report stated that Teva Ltd. investigated 10,000 line

 orders per month of Schedule II products, 95% of which were automatically released. It found




                                                Page 313
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 316 of 371 PageID #:19249




 that the company’s DEA Department was in “non¬compliance with DEA requirements” and was

 at “High Risk” of DEA regulatory action, and that the SOM program was at “Moderate Risk” for

 such action. For the SOMs program, the report focused primarily on the fact that suspicious

 orders were cleared through the decisions of a single person (Tomkiewicz), which exposed the

 system to the risk of mistaken releases. It also recognized that the program must clear 5,000

 pending potentially suspicious line orders per month under pressure from the sales department to

 clear those orders quickly so as not to delay their customers’ opioid orders. That number likely

 more than doubled after the 2016 acquisition of generic business from Allergan.

                Internally, Cephalon also acknowledged that it was not scrutinizing the

 distributors it used (or chain pharmacies for that matter) as closely as it would other customers.

                The inadequacy of Cephalon’s system is confirmed by the fact that even after

 implemented a written SOMs policy, it reported and stopped very few suspicious orders. Teva

 reported its first ever suspicious order to the DEA on February 13, 2013. In total, from 2013

 through 2016, nationally, Cephalon reported only 6 suspicious orders out of 600,000 total line

 orders (and not all were opioid products).




                                 .




                                               Page 314
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 317 of 371 PageID #:19249




                     Cephalon’s failure to monitor suspicious orders and maintain effective controls to

 prevent diversion contributed to the spread of illicit opioids in Chicago, causing the City to incur

 costs to address opioid diversion, misuse, addiction, and overdose, among other consequences.

              8.     Defendants Misrepresented Their Efforts to Prevent Diversion

                     By publicly stating that they had systems in place to prevent diversion,

 Defendants sought to assuage concerns about the opioid epidemic by presenting a false front that

 the crisis was not the responsibility of manufacturers. For instance, Allergan’s Board publicly

 claimed in 2019 that it “employed a number of controls,” including holding and flagging

 suspicious orders, monitoring large shipments, and evaluation of customer data.215 Endo

 published an open letter touting its “anti-diversion measures” and claiming that it is “proud of

 Endo’s actions.”216 Janssen launched a website in 2011 called prescriberesponsibly.com,

 discussed above. In the launch announcement, Janssen stated that it “is dedicated to taking

 ongoing steps to ensure its products are used correctly and responsibly.” Mallinckrodt similarly

 claims to be "committed . . . to fighting opioid misuse and abuse,"217 and further asserts that: "In

 key areas, our initiatives go beyond what is required by law.”218…We address diversion and abuse

 through a multidimensional approach that includes educational efforts, monitoring for suspicious

 orders of controlled substances[.]"219 As demonstrated below, all of these statements were false,

 and designed to conceal their contribution to the opioid epidemic and create a false sense of

 security that opioids remained in proper channels.



 215
    https://www.allergan.com/-/media/allergan/documents/us/Investors/Report-to-the-Stockholders-of-Allergan-
 Form-the-Board-of-Directors-Board-Report.pdf
 216
       http://www.endo.com/our-responsibility/our-commitment/endos-open-letter-on-the-opioid-abuse-crisis
 217
       http://www.mallinckrodt.com/corporate-responsibility/responsible-use/programs/
 218
       Id.
 219
       http://www.mallinckrodt.com/about/news-and-media/news-detail/?id=7176



                                                       Page 315
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 318 of 371 PageID #:19249




          9.   Additional Examples of Failure to Report Suspicious Prescribing in
   the Chicago area.

                   According to the DEA Chicago Field Division, improper prescribing, “doctor

 shoping,” theft, and forgery of prescription opioids are a “significant problem” in the greater

 Chicago area.220 Chicago Field Division arrests reached a high of 245 in 2014, owing in part to

 increased Chicago Police Department activity.

                   In 2016, state regulators identified and closed a cash-only pill mill in the Chicago

 suburbs operated by Drs. Paul Madison, William McMahaon, and Joseph Giacchino. This clinic,

 Melrose Park Clinic, operated in Riverside from 2013-2017, and in Melrose Park from 1985-

 2011. The clinic moved after Dr. Giacchino lost his medical license, but he continued to provide

 administrative services. Dr. Madison was found to have prescribed 1.6 million doses of

 controlled substances, including nearly 1 million doses of hydrocodone alone, in over two years,

 and at his peak, Dr. Giacchino was responsible for over 1 million pills in a one year period, often

 prescribed to groups of young men, and many of the pills were later sold on the street. Melrose

 Park Clinic was found to have distributed prescriptions to patients from 11 states, a red flag that

 it operated as a pill mill, though, on information and belief, most of the harm was felt locally.

 Investigators found that individuals seeking drugs from Dr. McMahon could receive

 prescriptions for cash without any medical examination.




 220
   https://www.dea.gov/sites/default/files/2018-07/DEA-CHI-DIR-023-
 17%20The%20Opioid%20Threat%20in%20the%20Chicago%20FD.pdf
 221
       Dosage units refers to the unit of dose delivery (e.g., tablet or capsule at a defined dose).



                                                  Page 316
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 319 of 371 PageID #:19249




                As another example,




                Another Chicago prescriber who lost his license for controlled substances

 violations sharply escalated the volume of opioids he prescribed between 2000 and the time he

 lost his license in 2009. By that time, he was prescribing as much as 1.2 million more dosage

 units than the average doctor (family medicine / general physicianpractice). His clinic was co-

 located with a Chicago pharmacy and he received direct shipments of opioids, including

 hydrocodone and morphine, at that location from distributors, another red flag of diversion.




                                              Page 317
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 320 of 371 PageID #:19249




                Defendants’ failure to maintain effective controls against diversion contributed to,

 maintained, and extended the secondary market for opioids—producing both the inventory of

 narcotics to sell and the demanded for users addicted to them.


 G.      The Result of Defendants’ Unlawful Scheme and Inadequate Controls.

                Through their direct promotional efforts, along with those of the third-party Front

 Groups and KOLs they assisted and controlled, and whose seemingly objective materials they

 distributed, Defendants accomplished exactly what they set out to do: change the institutional

 and public perception of the risk-benefit assessments and standard of care for treating patients

 with chronic pain. As a result, Chicago doctors began prescribing opioids long-term to treat

 chronic pain—something most would never have considered prior to Defendants’ campaign.

                But for the misleading information disseminated by Defendants, doctors would

 not, in most instances, have prescribed opioids in the volumes, doses, and durations they did. As

 outlined below, the impact of Defendants’ deceptive marketing on doctors’ prescribing and

 patients’ use of opioids is evidenced by: (a) the increase in opioid prescribing nationally in

 concert with Defendants’ marketing; (b) the City’s own increased spending on opioids resulting

 from Defendants’ promotional spending; (c) interviews with Chicago prescribers, including

 those who prescribed opioids paid for by the City, who confirmed that they prescribed opioids

 based on deceptive marketing, patients’ demand, and/or to continue opioids therapy begun by



                                               Page 318
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 321 of 371 PageID #:19249




 other doctors; and (d) the consequences of opioid overprescription—including addiction,

 overdose, and death—that have been visited on Chicago and its residents, as confirmed by

 interviews with victims and addiction treatment programs.

                Additionally, with more widespread opioid prescribing, there was both greater

 demand for, and supply of, illicit opioids, and pill mills and rogue pharmacies continued to

 operate, in Chicago and in other areas from which prescription opioids migrated to Chicago.

 Defendants profited from the prescriptions by these unlawful prescribers, and breached their

 obligations to stop suspicious shipments and to report them.

                But for Defendants’ unlawful marketing and distribution of opioids, the use,

 overuse, misuse, addiction, trafficking and related harms, overdose and death would not have

 been nearly as widespread or prolonged. As a result of Defendants’ violations of law, the City of

 Chicago has incurred, and will continue to incur, costs to respond to overdoses; address drug

 diversion, trafficking, and related crimes; provide addiction treatment and prevention, and treat

 other adverse effects of opioids, such as Hepatitis C, among others. The City does not seek to

 recover costs of prescriptions for opioid painkillers themselves incurred due to deceptive

 marketing. Rather, it seeks to recover costs of providing public services needed due to

 Defendants’ legal violations, as well as civil penalties and other relief available to remedy and

 deter the violations of MCC set forth in Counts One through Three.

          1.    Defendants’ Fraudulent and Deceptive Marketing of Opioids and
                Failure to Maintain Effective Controls Against Diversion Imposed
                Costs on the City of Chicago.

                a.      Increase in Opioid Prescribing Nationally

                Defendants’ scheme to change the medical consensus regarding opioid therapy for

 chronic pain worked. During the year 2000, outpatient retail pharmacies filled 174 million

 prescriptions for opioids nationwide. During 2009, they provided 83 million more.


                                               Page 319
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 322 of 371 PageID #:19249




                     Opioid prescriptions increased even as the percentage of patients visiting the

 doctor for pain remained constant. A study of 7.8 million doctor visits between 2000 and 2010

 found that opioid prescriptions increased from 11.3% to 19.6% of visits, as NSAID and

 acetaminophen prescriptions fell from 38% to 29%, driven primarily by the decline in NSAID

 prescribing.222

                     Approximately 20% of the population between the ages of 30 and 44 and nearly

 30% of the population over 45 have used opioids. Indeed, “[o]pioids are the most common

 means of treatment for chronic pain.”223 From 1980 to 2000, opioid prescriptions for chronic

 pain visits doubled. This is the result not of an epidemic of pain, but an epidemic of prescribing.

 A study of 7.8 million doctor visits found that prescribing for pain increased by 73% between

 2000 and 2010—even though the number of office visits in which patients complained of pain

 did not change and prescribing of non-opioid pain medications decreased. For back pain

 alone—one of the most common chronic pain conditions—the percentage of patients prescribed

 opioids increased from 19% to 29% between 1999 and 2010, even as the use of NSAIDs or

 acetaminophen declined and referrals to physical therapy remained steady—and climbing.

                     This increase corresponds with, and was caused by, Defendants’ massive

 marketing push. As reflected in the chart below, according to data obtained from a marketing

 research company, Defendants’224 spending nationwide on marketing of opioids—including all

 of the drugs at issue here—stood at more than $20 million per quarter and $91 million annually

 in 2000. By 2011, that figure hit its peak of more than $70 million per quarter and $288 million



 222
     Matthew Daubresse et al., Ambulatory Diagnosis and Treatment of Nonmalignant Pain in the United States,
 2000-2010, 51(10) Med. Care 870 (2013).
 223
        Deborah Grady et al., Opioids for Chronic Pain, 171(16) Arch. Intern. Med. 1426 ( 2011).
 224
       These figures do not yet include data for Defendant Mallinckrodt.



                                                         Page 320
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 323 of 371 PageID #:19249




 annually, a more than three-fold increase. By 2014, the figures dropped to roughly $45 million

 per quarter and $182 million annually, as Defendants confronted increased concern regarding

 opioid addiction, abuse, and diversion, and as Janssen, which accounted for most of the spending

 reduction, prepared to sell its U.S. rights to Nucynta and Nucynta ER. Even so, Defendants still

 spend double what they spent in 2000 on opioid marketing.

                        All Promotional Spending on Non-Injectable Opioids by All Defendants (Quarterly)
 $80,000,000




 $70,000,000




 $60,000,000




 $50,000,000




 $40,000,000




 $30,000,000




 $20,000,000




 $10,000,000




         $0
               1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1
                2000    2001    2002    2003    2004    2005    2006     2007   2008    2009    2010    2011    2012    2013    2014 2015




                        By far the largest component of this spending was opioid drugmakers’ detailing

 visits to individual doctors, with total detailing expenditures more than doubling between 2000

 and 2014 and now standing at $168 million annually.




                                                                       Page 321
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 324 of 371 PageID #:19249




                       Each Defendant’s promotional spending reflects its participation in this marketing

 blitz.225 Between 2000 and 2011:

                              Actavis’s promotional spending, which was virtually non-
                               existent in the 2004-2008 period, sharply rose beginning in 2009
                               to a quarterly peak of nearly $3 million at one point in 2011 (and
                               nearly $7 million for the year), as shown below:

                                All Promotional Spending on Non-Injectable Opioids by Defendant Actavis (Quarterly)
          $6,000,000




          $5,000,000




          $4,000,000




          $3,000,000




          $2,000,000




          $1,000,000




                 $0
                       1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1
                        2000     2001   2002    2003    2004    2005     2006   2007    2008    2009    2010    2011    2012    2013    2014 2015




 225
     Chicago does not have information concerning Mallinckrodt’s expenditures, but upon information and belief, and
 based on its spending on meal reimbursements in data collected by the Center for Medicare and Medicaid Financing,
 it also spent heavily to promote its branded opioids.



                                                                       Page 322
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 325 of 371 PageID #:19249




                            Cephalon’s quarterly spending steadily climbed from below $1
                             million in 2000 to more than $3 million in 2014 (and more than
                             $13 million for the year), with a peak, coinciding with the launch
                             of Fentora, of nearly $9 million for one quarter of 2007 (and
                             more than $27 million for the year), as shown below:

                                 All Promotional Spending on Non-Injectable Opioids by Defendant Cephalon (Quarterly)
        $10,000,000



         $9,000,000



         $8,000,000



         $7,000,000



         $6,000,000



         $5,000,000



         $4,000,000



         $3,000,000



         $2,000,000



         $1,000,000



                $0
                      1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1
                          2000      2001   2002   2003   2004   2005   2006    2007    2008    2009    2010    2011    2012    2013    2014 2015




                                                                   Page 323
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 326 of 371 PageID #:19249




                            Endo’s quarterly spending went from the $2 million to $4
                             million range in 2000-2004 to more than $10 million following
                             the launch of Opana ER in mid-2006 (and more than $38 million
                             for the year in 2007) and more than $8 million coinciding with
                             the launch of a reformulated version in 2012 (and nearly $34
                             million for the year):

                                        All Promotional Spending on Non-Injectable Opioids by Defendant Endo (Quarterly)
        $12,000,000




        $10,000,000




         $8,000,000




         $6,000,000




         $4,000,000




         $2,000,000




                $0
                      1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1
                          2000   2001     2002    2003    2004    2005    2006    2007    2008   2009    2010    2011      2012   2013   2014 2015




                                                                     Page 324
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 327 of 371 PageID #:19249




                          Janssen’s quarterly spending dramatically rose from less than $5
                           million in 2000 to more than $30 million in 2011, coinciding
                           with the launch of Nucynta ER (with yearly spending at $142
                           million for 2011), as shown below:

                                 All Promotional Spending on Non-Injectable Opioids by Defendant Janssen (Quarterly)
           $45,000,000




           $40,000,000




           $35,000,000




           $30,000,000




           $25,000,000




           $20,000,000




           $15,000,000




           $10,000,000




            $5,000,000




                   $0
                         1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1
                          2000     2001   2002    2003    2004    2005    2006    2007    2008    2009    2010    2011    2012    2013    2014 2015
       2




                                                                    Page 325
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 328 of 371 PageID #:19249




                                 Purdue’s quarterly spending notably decreased from 2000 to
                                  2007, as Purdue came under investigation by the Department of
                                  Justice, but then spiked to above $25 million in 2011 (for a total
                                  of $110 million that year), and continues to rise, as shown
                                  below:

                                      All Promotional Spending on Non-Injectable Opioids by Defendant Purdue (Quarterly)
             $50,000,000



             $45,000,000



             $40,000,000



             $35,000,000



             $30,000,000



             $25,000,000



             $20,000,000



             $15,000,000



             $10,000,000



              $5,000,000



                     $0
                           1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1 2 3 4 1
                               2000     2001   2002   2003   2004   2005    2006    2007    2008    2009    2010    2011    2012    2013    2014 2015




                           In addition, Defendants’ own documents show their deceptive marketing was

 having an impact, of which they were well aware. Defendants’ promotional strategy documents

 showed expected returns on investment (or “ROI”)—through increased sales—of up to 500% for

 detailing visits to promote prescription opioids and comparable or greater returns for other opioid

 promotion practices.226 “Promotional strategy documents often feature estimates of the return on

 investment (ROI) for individual tactics or messages. The ROl, expressed as a multiple or

 percentage, provides an indication of the dollars of profit earned per dollar of marketing


 226
       See Rosenthal Expert Rep., MDL Dkt. # 3007-22-23 at 29-33.




                                                                       Page 326
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 329 of 371 PageID #:19249




 expenditure.”227



                     Documents disclosed in the MDL describe consistently high ROI for detailing

 visis for Defendants’ promotion of their branded drugs. Janssen’s analysis of its detailing for

 Duragesic “showed that detailing not only resulted in new prescriptions in the current period but

 also in future time periods upwards of 11 months after the detail.”228 Mallinckrodt documents

 show that with respect to Exalgo, it “fine-tuned detailing contacts based on profitability

 calculations.” 229 Meanwhile, their unbranded promotion can also affect sales, “often with

 classwide effects.”230

                     Defendants calculated the return on investment for not only detailing, but other

 promotional activities as well. By way of example: a Teva document describes a “[l]inear

 relationship exists between promotional spend ($) and FENTORA sales.”




                                                                       Endo described speaker programs as

 associated with an increase in new patient starts by prescribers who attended programs.

 Likewise, it knew its efforts to promote higher doses worked, congratulating itself that: “The

 sales message is having a positive impact on physicians, ‘approximately 90% indicate that they

 have prescribed the new strengths recently.’” Mallinckrodt documents reveal similar results,

 citing, for example, “significant difference in prescribing trends post webcast.”


 227
       Id. at 31.
 228
    Rosenthal Expert Rep., MDL Dkt. # 3007-22-23 (citing "Strike Force Sales Rep Alignment: Feasibility Analysis
 from ROI Perspective" (2003), JAN-MS-00309600 at slide 8).
 229
       Id. (citing Exalgo Detail ROl Analysis" (2013), MNK-T1_0000947739 at 742-743).
 230
       See Rosenthal Expert Rep., MDL Dkt. # 2000-23 at 30.



                                                      Page 327
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 330 of 371 PageID #:19249




                Other examples from Defendants’ own documents likewise illustrate the impact of

 their deceptive marketing tactics.




                Internal documents also illustrate, for example, the expected impact of KOLS.

 See Blueprint to a Billion: 7 Essentials: The Endo Pharmaceuticals Story, available at

 https://www.youtube.com/watch?v=6fqFOy-bZ1k&t=258s (Endo co-founder and former CEO

 Carol Ammon explaining that, “thought leaders” “would not only talk about [a company’s]

 products but would really start to move the whole market towards a change in pain

 management”).




                At the time they engaged in the misconduct described in this complaint, the

 addictive potential of prescription opioids and the need for restraint in their use was widely

 understood, as was the likelihood of large-scale opioid addiction, abuse, overdoses, illness, and

 early death resulting from sharply increased use. In fact, the Supreme Court has observed the




                                                Page 328
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 331 of 371 PageID #:19249




 obvious potential for marketing campaigns for controlled substances to foster black markets. See

 also Direct Sales Co., 319 U.S. 703, 712 (1943) (“Mass advertising and bargain counter discounts

 are not appropriate to commodities so surrounded with restrictions. They do not create new legal

 demand and new classes of legitimate patrons, as they do for sugar, tobacco and other free

 commodities. Beyond narrow limits, the normal legal market for opiates is not capable of being

 extended by such methods. The primary effect is rather to create black markets for dope and to

 increase illegal demand and consumption.”).

                More recently, a former KOL for Defendants, Dr. Portenoy, described in a

 declaration in the MDL how Defendants’ conduct led to the opioid crisis. In deposition testimony,

 Dr. Portenoy also acknowledged that “risk-related concepts . . . tended to be neglected in the

 marketing materials, and could have had an impact in the way doctors perceived these drugs and led

 to more prescribing.” With respect to Defendants, Dr. Portenoy concluded that, “I’ve come to

 conclude that their conduct in marketing without context and without education about risk produced

 an increase of inappropriate and unsafe prescribing that contributed to the public health problem.”

                There is also substantial literature that pharmaceutical marketing increases drug

 utilization and that detailing is particularly effective. For example, a 2017 study that found that

 physicians ordered fewer promoted brand-name medications and prescribed more cost-effective

 generic versions if they worked in hospitals that instituted rules about when and how

 pharmaceutical sales representatives were allowed to detail prescribers. The changes in

 prescribing behavior appeared strongest at hospitals that implemented the strictest detailing

 policies and included enforcement measures. Another study examined four practices, including

 visits by sales representatives, medical journal advertisements, direct-to-consumer advertising,

 and pricing, and found that sales representatives have the strongest effect on drug utilization. An




                                                Page 329
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 332 of 371 PageID #:19249




 additional study found that doctor meetings with sales representatives are related to changes in

 both prescribing practices and requests by physicians to add the drugs to hospitals’ formularies.

                     The U.S. Senate Homeland Security & Governmental Affairs Committee recently

 issued a Staff Report which noted the link between drug maker payments to prescribers and

 physician prescribing practices. It found that “a clear link exists between even minimal

 manufacturer payments and physician prescribing practices.”231 The Report quotes ProPublica

 findings that “doctors who received industry payments were two to three times as likely to

 prescribe brand-name drugs at exceptionally high rates as others in their specialty.”

                     Further, it is common sense that sophisticated drug companies do not invest huge

 amounts of resources, in both time and money, without expecting a return on their investment.

                     b.       The City’s Increased Opioid Prescribing and costs

                     Increased opioid prescriptions—and the attendant and consequential costs—for

 opioids prescribed for chronic pain, as opposed to acute and cancer or end-of-life pain, were the

 result of Defendants’ deceptive and unfair conduct. National data indicate that 87% of all

 opioids dispensed were to chronic pain patients using opioids long-term, whereas only 13% were

 for acute or cancer pain.

                     The connection between Defendants’ marketing and opioid prescribing is

 confirmed both by documents provided by Defendants, which begin to describe their efforts to

 train, target, market to, and track Chicago prescribers, and by the City’s interviews with many of

 these doctors.




 231
       Staff Report, Fueling an Epidemic, Insys Therapeutics and the Systemic Manipulation of Prior Authorization at
 7.



                                                        Page 330
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 333 of 371 PageID #:19249




                As described above, Defendants’ marketing in Chicago took varied forms.

 Defendants heavily relied on speakers bureau programs, in which Chicago-area physicians

 received very prescriptive training—including slide decks and scripts to which they were

 expected to adhere—and then were paid to speak to other Chicago physicians at Defendant-

 funded events. Documents produced by Cephalon, Endo, and Janssen identify at least 36

 Chicago physicians who were trained in their speakers bureaus from 2002 to 2013.

                These speakers themselves responded to Defendants’ marketing by prescribing

 opioids.

                But the true value of these speakers was as a force multiplier, generating

 prescriptions by passing on Defendants’ biased messages supporting opioid treatment for chronic

 pain, with the misrepresentations contained in their scripts, to the speakers’ peers.

                Defendants also targeted Chicago-area prescribers and potential prescribers for

 visits by the companies’ sales representatives. As described above in Section V.E, Defendants

 carefully tracked the prescribing behavior of Chicago prescribers, targeting them by specialty,

 prescribing volume, and other criteria. Documents produced by Defendants Cephalon, Endo,

 and Janssen specifically identify at least 84 Chicago-area prescribers who were described as

 “targets” for detailing from 2006-2012, and based on Defendants’ actual detailing practices, they

 targeted many more. Defendant Janssen met with at least 125 different Chicago-area prescribers

 at least once between August 2009 and May 2013 to promote Nucynta alone. These physicians,

 many of whom were visited numerous times in that period, responded to the marketing pitches

 by prescribing Defendants’ opioids.

                The City interviewed numerous Chicago doctors who prescribed opioids for

 chronic pain to Chicago consumers and City employees, and these interviews confirmed the




                                               Page 331
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 334 of 371 PageID #:19249




 influence of Defendants’ deceptive marketing. These doctors relied on treatment guidelines or

 scientific articles, attended CMEs, were visited by drug representatives, and were trained by

 doctors who provided Defendants’ deceptive messages. These doctors explained that: (a) many

 of their chronic pain patients became addicted to opioids; (b) they frequently had to prescribe

 opioids for months—or longer—solely to taper addicted chronic pain patients from the drugs; (c)

 few of their patients were advised or aware of the risks of addiction from long-term use of

 opioids; and (d) based on their own experience, they now regard opioids as inappropriate for

 chronic pain, largely because of the incidence of addiction, the lack of efficacy of opioids over

 time and without escalating doses, and other adverse effects, like hyperalgesia. The following

 are examples of Chicago-area physicians’ experience with the consequences of Defendants’

 deceptive opioid marketing. Each of these Chicago-area prescribers prescribed opioids

 manufactured by Defendants. They are included in this Fifth Amendment Complaint to

 demonstrate the links between Defendants’ marketing and increased prescribing activities, not to

 identify claims for which the City seeks recovery. To be clear, the City does not seek, and

 expressly disclaims, recovery for any of the costs of prescription opioids paid for by the City’s

 health plans or workers compensation plans:

                Chicago Prescriber B, an anesthesiologist, has used many of the major brands and

 types of opioids, including those marketed by Actavis, Endo, Janssen, and Purdue. As noted

 above in Section V.E, Prescriber B reported that he talked with opioid manufacturers’ sales

 representatives on a regular basis and that he has met with detailers from Actavis, Endo, Janssen,

 and Purdue.

                Prescriber B also has attended, and continues to attend, drug company-sponsored

 CMEs on the use of opioids. He knows that the programs may be biased, but he relies on the




                                               Page 332
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 335 of 371 PageID #:19249




 information because he has no time to research the issue on his own. Prescriber B indicated he

 was most likely to trust information presented in CMEs by other physicians, even where he knew

 those CMEs were sponsored by drug companies.

                Prescriber B has reigned in his opioid prescribing in recent years because of the

 problems he has seen related to abuse and addiction. Knowing what he knows now, he would

 have prescribed fewer opioids in the past. He feels he did not previously have complete

 information about the risks and benefits of opioids.

                Chicago Prescriber D is a family care physician in Melrose Park, Illinois. He has

 met with sales representatives from Actavis, Endo, and Purdue. Representatives from all of

 these companies said that their products were “steady state” drugs without peaks and troughs,

 which he interpreted to mean that the drugs were less likely to be addictive. The sales

 representatives did not typically bring up addiction other than to represent that there is a lower

 addiction risk with long-acting opioids.

                Prescriber D indicated he has relied on sales representatives and the information

 they provide. In the past, his understanding was that long-acting opioids were less addictive. He

 did not comprehend how addictive opioids could be, but he came to that knowledge over time as

 he experienced it in his practice. He believes sales representatives should be more up front about

 opioid addiction.

                Chicago Prescriber RR specializes in internal medicine at the University of

 Illinois Hospital and Health Sciences System (located in Chicago) and regularly treats pain

 patients. He explained that most of the patients for whom he prescribed opioids complained of

 chronic pain in their lower back or, less frequently, osteoarthritis. He noted that many patients

 seeking treatment for pain were already prescribed opioids prescribed by another doctor,




                                               Page 333
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 336 of 371 PageID #:19249




 typically their primary care physician. He noted, further, that many of the patients he followed

 had taken opioids for more than a year.

                Though Prescriber RR observed that most patients eventually begin to self-

 escalate their dose, and then seek early refills—a sign of addiction—he explained that he learned

 through medical school and in his early residency that opioids were safer than NSAIDs and more

 effective. Prescriber RR described this view as engrained in the curriculum.

                Based on his own clinical experience and research, Prescriber RR does not now

 believe that opioids are medically appropriate for chronic pain as a first-line treatment, but

 reluctantly prescribes opioids to patients to try to taper them off the drugs. Prescriber RR

 described opioids as almost always requiring escalating doses. He further noted that it is very

 hard to end opioid therapy. Even successful weaning takes six months to a year, depending on

 how long the patient was on the drugs.

                Prescriber RR noted further that one of the dangers of opioids, beyond the risk of

 addiction, is that they distract from other, more successful treatments, such as physical therapy,

 weight loss, or treatment for mental health issues.

                Chicago Prescriber SS, a physician who has worked with veterans seeking

 treatment for pain, indicated that he unfortunately prescribes opioids for chronic pain. He

 explained, based on his clinical experience and observations, that opioids are taken for much

 longer than is safe or necessary. Prescriber SS based his opinion on the fact that patients—even

 if they had no intention to abuse the drug—often become so tolerant and dependent that it is

 difficult to stop using the drugs. Prescriber SS has prescribed opioids that he would not have

 prescribed but for the fact that patients become addicted through chronic opioid therapy and thus

 need to be tapered off the drug.




                                               Page 334
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 337 of 371 PageID #:19249




                As a result of Defendants’ conduct, Prescriber SS previously learned that opioids

 are the most appropriate treatment for chronic pain. He also observed other providers using

 opioids for chronic pain and found support for their opioid use in medical literature he had read.

 He also specifically pointed to the AAPM/APS Guidelines as one source of his support for his

 opinions about opioids. These guidelines, Prescriber SS explained, made him more willing to

 prescribe opioids for chronic pain; as he explained, doctors want to know what others are doing

 and that there is science behind the practice. He also noted, generally, that professional

 organizations promoted opioids to treat chronic pain.

                More recently, the prevalence of opioid abuse and addiction changed Prescriber

 SS’s views on the use of opioids. He explained that the institution at which he works has

 similarly experienced a change in practice as to the proper way to treat chronic pain. He also

 observed that doctors often feel their hands are tied because their patients come to them already

 on opioids for chronic pain.

                The influence of Defendants’ deceptive marketing in Chicago extends far beyond

 the physicians who were detailed by Defendants’ sales representatives or attended their talks or

 CMEs, however. Defendants’ campaign to change the medical and public perception of opioids

 resulted in health care providers writing opioid prescriptions to treat chronic pain even though

 they never were direct targets of Defendants’ deceptive marketing. They prescribed these drugs

 because it was the new normal—their patients demanded them, and their colleagues prescribed

 them, and the medical profession more generally had adopted Defendants’ message that the

 appropriate treatment of pain required such drugs. Even some who were more circumspect about

 prescribing opioids for chronic pain ended up doing so because they had patients who were

 addicted or they wished to avoid conflict with patients who requested them.




                                               Page 335
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 338 of 371 PageID #:19249




                The following are examples of Chicago physicians who do not recall being

 exposed to Defendants’ marketing but nevertheless prescribe opioids, albeit with reservations

 about their consequences:

                Chicago Prescriber JJ, a family practice physician, does not recall being exposed

 to opioid marketing but does prescribe the drugs. In the past, she prescribed opioids primarily to

 treat acute pain. More and more, however, she uses opioids—generally hydrocodone with

 Tylenol, and also OxyContin—for the treatment of chronic pain associated with non-terminal

 illnesses. Recently, she has been uncomfortable with the amount of opioid prescriptions she

 writes. Prescriber JJ has become aware of heightened concerns about opioid addiction and the

 risk of overdose. She believes there is an epidemic of pain medication, and is worried she may

 be contributing to this epidemic.

                Chicago Prescriber KK, who practices internal and geriatric medicine,

 “unfortunately” prescribes opioids. He has not attended a pain CME, unless it was part of a

 larger internal medicine or primary care presentation, and sales representatives are not permitted

 in his building. However, he has patients who became addicted to opioids, and he does prescribe

 opioids to this population. He has patients who have been on OxyContin for more than a year

 and are “going nowhere but up”; some of his patients take opioids “like candy.” He believes

 doctors in general, responding to a message that patients should experience no pain, have gone

 overboard in using opioids.

                Chicago Prescriber LL, an internist, does not attend drug company CMEs and

 does not receive any sales representatives at his office. Nevertheless, his practice has been

 “inundated” with patients who started elsewhere on prescription opioids to treat chronic pain and

 are now addicted. Patients “just come in asking for opioids.” He has seen in his health center




                                               Page 336
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 339 of 371 PageID #:19249




 that it is very difficult to break these patients’ habits, an effort that is the source of arguments

 between patients and physicians. Two years ago he instituted a “chronic pain contract,”

 requiring patients to do more than take opioids if they wanted refills, including, for example,

 doing physical therapy, losing weight, or tapering off the drugs over time.

                   Further, the massive increase of opioids shipped purportedly for medical uses caused

 increased nonmedical use (diversion and abuse). See Atluri et al., Assessment of the Trends in

 Medical Use and Misuse of Opioid Analgesics from 2004 to 2011. Pain Physician, 2014;17:E119-

 E128.

                   An internal presentation from Endo describes the causal chain:

          “1' Opioid access & use has 1' availability of opioids for misuse” “Rx opioid-
          related deaths, addiction, abuse & misuse are on the rise” “Increase has paralleled
          increase in Rx opioid sales” “Teens & young adults are fastest growing groups”

                   Endo knew its opioid, Opana, was being sold as a street drug and was being widely

 misused.

                   One opioid manufacturer’s senior employees also found in 2006 that “the extent

 of abuse expected under the established system of diversion control is a predictable function of

 the drug’s availability, potency, and diversion profit potential (acquisition cost for medicinal use

 compared to sale price in the illicit market).”232

                   As described above, diversion is also a significant problem in Chicago. As

 illustrated in ¶ 827, a single rogue prescriber can write as many as a half million or million

 prescriptions per year. Instead of reporting and declining to supply pill mills and rogue

 prescribers in the City, however, Defendants’ detailed them to promote even more sales, and




 232
    Wright IV, Curtis, et al. "Risk identification, risk assessment, and risk management of abusable drug
 formulations." Drug and alcohol dependence 83 (2006): S68-S76



                                                       Page 337
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 340 of 371 PageID #:19249




 profited the increased prescriptions and black market for diverted opioids that arose alongside

 their deceptive marketing campaign.

                    c.      Increased Opioid Use Has Led to an Increase in Opioid Abuse,
                            Addiction, and Death

                    Nationally, the sharp increase in opioid use has led directly to a dramatic increase

 in opioid abuse, addiction, overdose, and death. Scientific evidence demonstrates a very strong

 correlation between therapeutic exposure to opioid analgesics, as measured by prescriptions

 filled, and opioid abuse. “Deaths from opioid overdose have risen steadily since 1990 in parallel

 with increasing prescription of these drugs.”233 Prescription opioid use contributed to 16,917

 overdose deaths nationally in 2011—more than twice as many deaths as heroin and cocaine

 combined; drug poisonings now exceed motor vehicle accidents as a cause of death. More

 Americans have died from opioid overdoses than from participation in the Vietnam War.

                    Contrary to Defendants’ misrepresentations, most of the illicit use stems from

 prescribed opioids; in 2011, 71% of people who abused prescription opioids got them through

 friends or relatives, not from drug dealers or the internet. According to the CDC, the 80% of

 opioid patients who take low-dose opioids from a single prescriber (in other words, who are not

 illicit users or “doctor-shoppers”) account for 20% of all prescription drug overdoses.

                    Failure to guard against diversion also plays a significant role in the opioid

 epidemic.

                    DEA’s Joe Rannazzisi has testified:

           [Diversion] causes death. That is why our police officer had to start carrying
           Naloxone because there were overdoses. Some communities were overrun with
           overdoses. We were losing people left and right. In ‘15 or ’14, we lost over


 233
       Grady, supra, at 1426.




                                                   Page 338
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 341 of 371 PageID #:19249




            16,000 people just to the pharmaceuticals . . . .[T]hat’s what I meant by people
            die. Diversion causes death.234

                     The Defendants’ failure to properly monitor and stop suspicious orders contributed

 substantially to the diversion.

                     Death statistics represent only the tip of the iceberg. According to 2009 data, for

 every overdose death that year there were nine abuse treatment admissions, 30 emergency

 department visits for opioid abuse or misuse, 118 people with abuse or addiction problems, and

 795 non-medical users. Nationally, there were more than 488,000 emergency room admissions

 for opioids other than heroin in 2008 (up from almost 173,000 in 2004).

                     Emergency room visits tied to opioid use likewise have sharply increased in

 Chicago. The U.S. Department of Health and Human Services estimated that in 2009 in

 Chicago, there were 40.4 emergency department visits involving adverse reactions to opioids per

 100,000 people, which, for Chicago’s population, translates into 1,080 trips to the emergency

 room. Emergency department visits due to opioids increased 153 percent between 2004 and

 2011. In 2009, over 1,200 emergency department visits involved patients who were illicitly

 using opioids.

                     Widespread opioid use and abuse in Chicago are problems even where they do

 not result in injury or death. According to addiction treatment programs interviewed by the City,

 opioid addiction is affecting residents of all ages, ethnicities, and socio-economic backgrounds in

 Chicago. Many addicts start with a legal opioid prescription—chronic back pain, fibromyalgia,

 or even dental pain—and do not realize they are addicted until they cannot stop taking the drugs.




 234
       Rannazzisi Dep., Dkt. # 1969-20 at 426:18-427:2.


                                                          Page 339
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 342 of 371 PageID #:19249




                These treatment programs told the City that many of their patients reported never

 being told by their doctor of the risk of addiction from opioids. The founder and director of one

 resource center explained that prescription pills are the primary gateway to heroin and that very

 few of the center’s clients were addicted to heroin before they were addicted to pills. The

 center’s clients have included individuals who became addicted to opioids by first using the

 drugs at issue here, including OxyContin, MS Contin, Dilaudid, Dilaudid-HP, Butrans, Opana,

 Opana ER, Percodan, and Percocet. More than 75% of the center’s clients crossed over from

 opioids to heroin. Individuals typically increase their opioid doses as their tolerance builds, and

 then cross into snorting and/or shooting drugs. The center’s clients who first received opioids

 through prescriptions were initially prescribed opioids by a broad range of prescribers for a

 variety of ailments, including chronic pain. The prescribing doctors rarely discussed the risk of

 addiction with them.

                The medical director of another treatment center also said many addicts in his

 program received no education from their prescribing physicians on addiction risk and

 consequently had “no clue” of the danger posed; they simply followed doctors’ instructions. A

 counselor at another treatment center echoed that view, saying that many of the facility’s patients

 did not know when they started on pharmaceutical opioids of the risk they might become

 addicted. A Chicago physician specializing in addiction treatment said a “minority” of his

 patients were warned of the risk of addiction by their prescribing physicians. Other physicians

 treating opioid addiction spoke of their patients feeling misled because they were not told of the

 risk they could become addicted to their prescription opioids. These patients note that they

 would have never started on opioids had they known what might follow.




                                               Page 340
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 343 of 371 PageID #:19249




                A founder of another resource center, who estimates that the center sends 200

 individuals per month to local in-patient treatment centers and supports over 200 individuals a

 week in recovery and support groups, similarly noted prescribers’ failure to educate patients

 regarding the risks of addiction. The center’s clients have included individuals who became

 addicted to opioids by first using lawfully obtained prescriptions for drugs at issue here,

 including OxyContin, MS Contin, Dilaudid, Fentora, Duragesic, Percocet, and Percodan. 80%

 of the center’s clients cross over from opioids to heroin. And the rate of relapse for those

 individuals in recovery is high—an estimated 90 to 95%.

                Those Chicago patients who spoke to the City echoed themes of not being warned

 and not being aware when they started that they could become addicted to opioids prescribed to

 them by their doctors.

                In 2015, the top prescriber of opioids in the City, Prescriber A, transmitted

 Defendants’ misrepresentations to a former runner and athletic trainer seeking treatment for pain.

 He told the patient that opioids would improve the quality of her life and that, by taking opioids,

 including Nucynta and Nucynta ER, she would be able to return to running and cycling. The

 doctor told this patient that she might be on opioids for the rest of her life but that they were

 necessary for her to lead the active life she had before the onset of her pain. When the patient

 asked the doctor about addiction, he brushed off her concerns.

                One Chicago addiction treatment patient is a waitress who suffered a back injury

 on the job and saw a physician for the pain. The doctor prescribed 5 mg Norco, which worked

 for about a month. She told the doctor she needed more, and he increased the dose to 10 mg. He

 never warned her about the risk of addiction. She was taking two pills a day, but soon started

 taking four pills to get the same pain relief, and within a few months she was up to 10 pills per




                                                Page 341
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 344 of 371 PageID #:19249




 day. After about 5-6 months, the doctor cut her off – a story repeated by many patients whose

 addiction eventually became evident to their doctors. She turned to the street for more opioids,

 obtaining them through doctor-shopping, using aliases, going to an emergency room, or working

 through “someone who knew someone” who could get them. She has suffered severe

 withdrawal symptoms when she has attempted to kick the habit. She is now treated with daily

 methadone.

                Another recovering addict in Chicago was prescribed opioids in 2012 after he

 slipped and hurt his back. He saw a pain specialist in Chicago, who prescribed Tramadol. His

 primary care physician also prescribed opioids for his pain, including Norco and fentanyl. A

 nurse, he had some knowledge of addiction, but understood he would not get addicted if he took

 the medications as directed. While the opioids worked for a while, the pain returned, and he

 ended up increasing his dose, taking the drugs more often, or combining drugs. He was fired for

 appearing drunk on the job, which he attributed to all the medications he was taking. He did not

 realize he was addicted until he went through withdrawal. He has been in rehab since late 2013

 and still craves opioids for his pain.

                These glaring omissions, described consistently by counselors and patients, mirror

 and confirm Defendants’ drug representatives’ own widespread practice, as described above, of

 omitting any discussion of addiction from their sales presentations to physicians or in their

 “educational” materials.

                Defendants’ failures to maintain effective controls against diversion also

 compounded this harm. When Congress enacted the CSA, and when DEA adopted its

 implementing regulations, they did so out of a recognition that a lack of controls against diversion

 of controlled substances would lead to real harm in communities across America. That is precisely




                                               Page 342
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 345 of 371 PageID #:19249




 what has happened. Expert analysis in the MDL, for example, demonstrated that increases in

 shipments of prescription opioids was a direct and substantial cause of the rapid growth in

 mortality from both licit and illicit opioid-related mortality in the past 20 years. The same report

 described a link between shipments of prescription opioids and higher crime.235

                This harm was all too foreseeable to the Defendants. As, the DEA recognized in

 Southwood, the legal controls imposed by the CSA are “of critical importance in protecting the

 American people from this extraordinary threat to public health and safety.” Id. at 36504; see

 also Masters Pharm., Inc., 80 Fed. Reg. 55418, 55475 (Drug Enf’t Admin. Sept. 15, 2015),

 affirmed, Masters Pharm., Inc. v. Drug Enf’t Admin., 861 F.3d 206 (D.C. Cir. 2017) (CSA’s

 “core purposes” is to “prevent prescription drug abuse and the diversion of drugs to persons who

 seek to abuse them.”). In In the Matter of Southwood Pharmaceuticals Inc., the failure to

 maintain suspicious order controls caused diversion of opioids. 72 FR 36487, 26500 (2007) (“In

 short, the direct and foreseeable consequence of the manner in which Respondent conducted its

 due diligence program was the likely diversion of millions of dosage units of hydrocodone.”).

                Defendants’ failures to control the supply chain are not merely technical violations

 without consequence, but rather a substantial and foreseeable contributing factor in causing the

 opioid epidemic. And as Joe Rannazzisi, former head of DEA’s Office of Diversion Control

 testified, the pill mill pharmacies and doctors – while perhaps small in volume as an overall

 percentage – “that small percentage is doing a huge amount of harm.”236




 235

 236




                                               Page 343
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 346 of 371 PageID #:19249




                Indeed, it is surely the case that diverted opioids are disproportionately linked

 with abuse and addiction. Every diverted pill is headed for non-medical use, which Defendants,

 in the MDL, have not disputed is linked to abuse and addiction.

                d.      Increased Opioid Use Has Increased Costs Related to Addiction
                        Treatment and other Services.

                By May 2014, Illinois had seventy-one Certified Opioid Treatment Programs,

 thirty-one of which are in the City of Chicago. By way of contrast, Tennessee, whose opioid

 epidemic is among the worst in the nation, has only twelve. These treatment programs, by all

 reports, do not even begin to meet the need for services.

                In addition to intense counseling, many treatment programs prescribe additional

 drugs to treat opioid addiction. Nationally, in 2012, nearly 8 billion prescriptions of the two

 drugs commonly used to treat opioid addiction—buprenorphine/naloxone and naltrexone—were

 written and paid for. Studies estimate the total medical and prescription costs of opioid addiction

 and diversion to public and private healthcare payors at $72.5 billion.

                The City’s workers’ compensation program and health benefit plans have

 expended approximately $2.4 million on addiction treatment services from May 2013 to May

 2015. Additionally, claims data indicate that non-retirees covered by the City’s health plans had

 835 days of inpatient therapy between May 2013 and May 2015, causing these employees to

 miss work.

                As one expert in the MDL explained, misconceptions promoted by Defendants

 about the risks and benefits of opioids “were the single most significant factor giving rise to the




                                               Page 344
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 347 of 371 PageID #:19249




 massive increase in the sale of opioids and the resulting epidemic of dependence and addiction . .

 .”237

                  Defendants’ conduct in fueling, instead of maintaining effective controls to guard

 against, diversion of their opioids likewise caused the City to incur costs to provide addiction

 treatment and respond to the opioid epidemic. Indeed, the Supreme Court has long recognized

 the inherent causal relationship between diversion of opioids and harm to the public. Direct Sales

 Co., 319 U.S. at 710-11 (“The difference between sugar, cans, and other articles of normal trade,

 on the one hand, and narcotic drugs, machine guns and such restricted commodities, on the other,

 aris[es] from the latters’ inherent capacity for harm and from the very fact they are restricted . . .

 .”).

                  Independent research demonstrates a close link between opioid prescriptions and

 opioid abuse. For example, a 2007 study found “a very strong correlation between therapeutic

 exposure to opioid analgesics, as measured by prescriptions filled, and their abuse.”238 It has

 been estimated that 60% of the opioids that are abused come, directly or indirectly, through

 physicians’ prescriptions.

                  There is a parallel relationship between the availability of prescription opioid

 analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

 associated adverse outcomes. The opioid epidemic is “directly related to the increasingly

 widespread misuse of powerful opioid pain medications.”239




 237

 238
   Theodore J. Cicero et al., Relationship Between Therapeutic Use and Abuse of Opioid Analgesics in Rural,
 Suburban, and Urban Locations in the United States, 16(8) Pharmacopidemiology and Drug Safety, 827-40 (2007).
 239
    Robert M. Califf, M.D., et al., A Proactive Response to Prescription Opioid Abuse, New Eng. J. Med., 1480-85
 (2016), http://www.nejm.org/doi/full/10.1056/NEJMsr1601307.



                                                     Page 345
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 348 of 371 PageID #:19249




                Notably, Endo representatives admitted responsibility for increases in abuse due to

 increased supply. Speaking at a 2012 Pain Management Summit, Neil Shusterman, an Endo V.P.,

 stated: “Everybody’s seen this slide [below]. I don’t see how any of these talks can start without

 showing the magnitude of the problem. And we felt that being responsible to what we knew to be our

 specific contribution to the problem was the right thing to do.” He then displayed the following slide:




                At that time, Mr. Shusterman thus recognized that aggregate data from the

 National Vital Statistics System and ARCOS was enough to show what he termed “our specific

 contribution to the problem.”

                Janssen also admits the connection between market saturation and the terrible

 harms as the “data show that as the number of prescriptions for opioid drugs increases, so does the

 frequency of misuse, abuse, overdose and drug-related fatalities.”




                                                Page 346
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 349 of 371 PageID #:19249




                  e.       Increased Opioid Use Has Fueled An Illegal Secondary Market for
                           Narcotics and the Criminals Who Support It

                  Defendants’ misconduct dramatically expanded the market for both licit and illicit

 prescription opioid use. By supplying opioids into the City that they knew, or should have

 known, would be diverted, Defendants fostered a black market for diverted opioids.

                  In addition, because heroin is cheaper than prescription painkillers, many

 prescription opioid addicts migrate to heroin. Self-reported heroin use nearly doubled between

 2007 and 2012, from 373,000 to 669,000 individuals and, in 2010, more than 3,000 people in the

 U.S. died from heroin overdoses, also nearly double the rate in 2006; nearly 80% of those who

 used heroin in the past year previously abused prescription opioids. Patients become addicted to

 opioids and then move on to heroin because these prescription drugs are roughly four times more

 expensive than heroin on the street. In the words of one federal DEA official, “Who would have

 ever thought in this country it would be cheaper to buy heroin than pills . . . [t]hat is the reality

 we’re facing.”240

                  That reality holds in Chicago. According to addiction programs in Chicago, a

 typical course is addicts requesting more and more opioids from their doctors, who eventually

 cut them off. Many then doctor-shop for additional prescriptions. Defendants, as noted above,

 continued to detail, supply, and failed to report pill mills and prescribers engaged in diversion,

 including in Chicago. When these sources run out, individuals who have developed addiction

 turn to the streets to buy opioids illicitly. A significant number become heroin

 addicts. Addiction treatment programs, whose patient populations vary, reported rates of

 patients who had switched from prescription opioids to heroin ranging from half to 95%. Those



 240
     Matt Pearce & Tina Susman, Philip Seymour Hoffman’s death calls attention to rise in heroin use, L.A. Times,
 Feb. 3, 2014, http://articles.latimes.com/2014/feb/03/nation/la-na-heroin-surge-20140204.



                                                     Page 347
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 350 of 371 PageID #:19249




 addicts who do reach treatment centers often do so when their health, jobs, families and

 relationships reach the breaking point or after turning to criminal activity such as prostitution and

 theft to sustain their addiction. Unfortunately, few are successful in getting and staying

 clean. Addiction treatment centers told the City that repeated relapse is common; one Chicago

 addiction center estimated that only 5-10% of its patients reach abstinence on a long-term basis.

             2.   Defendants’ Unlawful Conduct Has Led to Record Profits.

                  While the use of opioids has taken an enormous toll on the City of Chicago and its

 residents, Defendants have realized blockbuster profits. In 2012, health care providers wrote 259

 million prescriptions for painkillers—roughly one prescription per American adult. Opioids

 generated $8 billion in revenue for drug companies just in 2010.

                  Financial information—where available—indicates that Defendants each

 experienced a material increase in sales, revenue, and profits from the fraudulent, misleading,

 and unfair market activities laid out above. Purdue’s OxyContin sales alone increased from $45

 million in 1996 to $3.1 billion in 2010. In 2010, Research Firm Frost & Sullivan projected an

 increase to $15.3 billion in overall revenue from opioid sales by 2016.

             3.   Defendants Fraudulently Concealed their Violations of Law.

                  At all times relevant to this Fifth Amended Complaint, Defendants took steps to

 avoid detection of and fraudulently conceal their deceptive marketing and conspiratorial

 behavior.

                  First, and most prominently, Defendants disguised their own roles in the

 deceptive marketing of chronic opioid therapy by funding and working through patient advocacy

 and professional front organizations and KOLs. Defendants purposefully hid behind these

 individuals and organizations to avoid regulatory scrutiny and to prevent doctors and the public

 from discounting their messages.


                                               Page 348
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 351 of 371 PageID #:19249




                While Defendants were listed as sponsors of many of the publications described

 in this Complaint, they never disclosed their role in shaping, editing, and exerting final approval

 over their content. Defendants exerted their considerable influence on these promotional and

 “educational” materials.

                In addition to hiding their own role in generating the deceptive content,

 Defendants manipulated their promotional materials and the scientific literature to make it appear

 that they were accurate, truthful, and supported by substantial scientific evidence. Defendants

 distorted the meaning or import of studies they cited and offered them as evidence for

 propositions the studies did not support. The true lack of support for Defendants’ deceptive

 messages was not apparent to the medical professionals who relied upon them in making

 treatment decisions, nor could they have been detected by the City.

                Defendants additionally fraudulently concealed their failure to maintain effective

 controls to prevent diversion and their failure to identify, report, and exercise due diligence to

 stop shipment of suspicious orders of opioids. Instead, Defendants publicly extolled their efforts

 to comply with the law and their compliance programs.

                Defendants were also uniquely positioned to identify prescribers engaged in

 diversion and suspicious orders, through their sales visits and access to third-party vendor and

 chargeback data. The City, conversely, could not have identified suspicious prescribing or

 orders to the same degree.

                These public statements created the false and misleading impression that the

 Defendants rigorously carried out their duty to report suspicious orders and exercise due

 diligence to prevent diversion of these dangerous drugs, and as a matter of corporate

 responsibility to the communities their business practices would necessarily impact.




                                               Page 349
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 352 of 371 PageID #:19249




                Thus, while the opioid epidemic was evident, Defendants, in furtherance of their

 respective marketing strategies, intentionally concealed their own role in causing it. Defendants

 successfully concealed from the medical community, patients, and health care payers, facts

 sufficient to arouse suspicion of the existence of claims that the City now asserts. The City was

 not alerted to the existence and scope of Defendants industry-wide fraud and could not have

 acquired such knowledge earlier through the exercise of reasonable diligence.

                Through their public statements, marketing, and advertising, Defendants’

 deceptions deprived the City of actual or presumptive knowledge of facts sufficient to put them

 on notice of potential claims.


                                       VI.    COUNT ONE

                      CONSUMER FRAUD—DECEPTIVE PRACTICES

                                  VIOLATIONS OF MCC § 2-25-090
                                   AGAINST ALL DEFENDANTS

                The City realleges and incorporates herein by reference each of the allegations

 contained in the preceding paragraphs of this Complaint as though fully alleged in this Count.

                MCC § 2-25-090 makes it unlawful for a business to “engage in any act of

 consumer fraud, unfair method of competition, or deceptive practice while conducting any trade

 or business in the city” including “[a]ny conduct constituting an unlawful practice under the

 Illinois Consumer Fraud and Deceptive Business Practices Act.” The Illinois Consumer Fraud

 and Deceptive Business Practices Act, 815 ILCS 505/2, makes unlawful, among other things,

 “the use or employment of any practice described in Section 2 of the ‘Uniform Deceptive Trade

 Practices Act.’”

                Defendants have engaged in unlawful and deceptive business practices in

 violation of the Municipal Code as set forth above.


                                              Page 350
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 353 of 371 PageID #:19249




                  Defendants’ practices as described in the Complaint are deceptive business

 practices that violate MCC § 2-25-090 because the practices were and are intended to deceive

 consumers and occurred and continue to occur in the course of conduct involving trade and

 commerce in the City.

                  At all times relevant to this Complaint, Defendants, directly, through their control

 of third parties, and/or by aiding and abetting third parties,241 violated MCC § 2-25-090 by

 making and disseminating untrue, false, and misleading statements to Chicago prescribers and

 consumers to promote the sale and use of opioids to treat chronic pain, or by causing untrue,

 false, and misleading statements about opioids to be made or disseminated to Chicago

 prescribers and consumers in order to promote the sale and use of opioids to treat chronic pain.

 These untrue, false, and misleading statements included, but were not limited to:

                  a. Claiming or implying that opioids would improve patients’
                     function and quality of life;

                  b. Mischaracterizing the risk of opioid addiction and abuse,
                     including by stating or implying that opioids were rarely
                     addictive, that “steady state” and abuse-resistant properties
                     meant the drugs were less likely to be addictive or abused, and
                     that specific opioid drugs were less addictive or less likely to be
                     abused than other opioids;

                  c. Claiming or implying that addiction can be avoided or
                     successfully managed through the use of screening and other
                     tools;

                  d. Promoting the misleading concept of pseudoaddiction, thus
                     concealing the true risk of addiction;

                  e. Mischaracterizing the difficulty of discontinuing opioid therapy,
                     including by mischaracterizing the prevalence and severity of
                     withdrawal symptoms;


 241
    Here and in the subsequent counts of the Complaint, the allegations that Defendants acted with and through third
 parties pertain to Defendants Cephalon, Endo, Janssen, and Purdue. The City does not allege that Actavis acted with
 or through third parties.



                                                      Page 351
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 354 of 371 PageID #:19249




                f. Claiming or implying that increased doses of opioids pose no
                   significant additional risk;

                g. Misleadingly depicting the safety profile of opioids prescribed
                   by minimizing their risks and adverse effects while emphasizing
                   or exaggerating the risks of competing products, including
                   NSAIDs;

                h. In the case of Purdue, mischaracterizing OxyContin’s onset of
                   action and duration of efficacy to imply that the drug provided a
                   full 12 hours of pain relief; and

                i. Publicly promoting themselves as legally compliant and
                   committed to combatting the opioid epidemic, while failing to
                   maintain effective controls to prevent diversion and to monitor
                   for, report, and stop shipment of suspicious orders of opioids.

                At all times relevant to this Complaint, Defendants, directly, through their control

 of third parties, and by aiding and abetting third parties, also violated MCC § 2-25-090 by

 making statements that omitted or concealed material facts to promote the sale and use of opioids

 to treat chronic pain. Defendants and their third-party allies repeatedly failed to disclose or

 minimized material facts about the risks of opioids, including the risk of addiction, significant

 risks of side effects, and their risks compared to alternative treatments, including NSAIDs. Such

 material omissions were deceptive and misleading in their own right, and further rendered even

 otherwise truthful statements about opioids untrue, false, and misleading, creating a misleading

 impression of the risks, benefits, and superiority of opioids for treatment of chronic pain.

                At all times relevant to this Complaint, Defendants, directly, through their control

 of third parties, and by aiding and abetting third parties, made and disseminated the foregoing

 untrue, false and misleading statements, and material omissions, through an array of marketing

 channels, including but not limited to: in-person and other forms of detailing; speaker events,

 including meals, conferences, and teleconferences; CMEs; studies, and journal articles and

 supplements; advertisements; and brochures and other patient education materials.



                                               Page 352
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 355 of 371 PageID #:19249




                Defendants knew at the time of making or disseminating these misstatements and

 material omissions, or causing these misstatements and material omissions statements to be made

 or disseminated, that they were untrue, false, or misleading and therefore likely to deceive the

 public. In addition, Defendants knew or should have known that their marketing and

 promotional efforts created an untrue, false, and misleading impression of the risks, benefits, and

 superiority of opioids.

                The third-party KOLs and Front Groups which Defendants aided and abetted

 likewise knew at the time of making or disseminating these misstatements and material

 omissions that such statements were untrue, false, or misleading and therefore likely to deceive

 the public. Defendants were aware of the misleading nature of the misstatements and material

 omissions made by KOLs and Front Groups, and yet Defendants provided them substantial

 assistance and encouragement by helping them develop, refine and promote these misstatements

 and material omissions and distributing them to a broader audience. Defendants also

 substantially encouraged the dissemination of these misstatements and material omissions by

 providing the Front Groups and KOLs with funding and technical assistance for the shared

 purpose of issuing misleading, pro-opioid messaging.

                Defendants additionally affirmatively misrepresented their compliance with

 obligations to prevent the diversion of opioids into illicit channels. Defendants knew at the time

 of making or disseminating these misstatements and material omissions, or causing these

 misstatements and material omissions statements to be made or disseminated, that they were

 untrue, false, or misleading and therefore likely to deceive the public. In addition, Defendants

 knew or should have known that their marketing and promotional efforts created an untrue, false,




                                              Page 353
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 356 of 371 PageID #:19249




 and misleading impression regarding the existence and sources of diversion and their own

 corporate conduct.

                 In sum, Defendants: (a) directly engaged in untrue, false and misleading

 marketing; (b) exercised editorial control over and disseminated the untrue, false, and misleading

 marketing of KOLs and Front Groups; and (c) aided and abetted the untrue, false, and misleading

 marketing of KOLs and Front Groups. Thus, while Defendants made, controlled, and

 disseminated deceptive marketing themselves, Defendants also are independently liable for the

 deceptive activity of third parties.

                 All of this conduct, separately and collectively, was intended to deceive Chicago

 consumers who used or paid for opioids for chronic pain; Chicago physicians who prescribed

 opioids to consumers to treat chronic pain; and Chicago payors, including the City, who

 purchased, or covered the purchase of, opioids for chronic pain.

         WHEREFORE, PLAINTIFF, CITY OF CHICAGO, respectfully requests that this Court

 enter an order (a) awarding judgment in its favor and against Defendants on Count One of the

 Complaint; (b) enjoining Defendants from performing or proposing to perform any acts in

 violation of the MCC § 2-25-090; (c) compelling Defendants to pay civil penalties up to $10,000

 per violation pursuant to § 2-25-090 for each day the violations occurred; (d) compelling

 Defendants to pay the cost of the suit, including attorneys’ fees; and (e) awarding the City such

 other, further, and different relief as this Honorable Court may deem just.

                                        VII.   COUNT TWO

                         CONSUMER FRAUD—UNFAIR PRACTICES

                    VIOLATIONS OF 815 ILCS 505/2 AND MCC § 2-25-090
                            AGAINST ALL DEFENDANTS

                 The City realleges and incorporates herein by reference each of the allegations

 contained in the preceding paragraphs of this Complaint as though fully alleged in this Count.


                                               Page 354
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 357 of 371 PageID #:19249




                 The MCC § 2-25-090 makes it unlawful for a business to “engage in any act of

 consumer fraud, unfair method of competition, or deceptive practice while conducting any trade

 or business in the city,” including “any conduct constituting an unlawful practice under the

 Illinois Consumer Fraud and Deceptive Business Practices Act.” The Illinois Consumer Fraud

 and Deceptive Business Practices Act, 815 ILCS 505/2, makes unlawful, among other things,

 “[u]nfair . . . acts or practices.”

                 At all times relevant to this Complaint, Defendants, directly, through their control

 of third parties, and/or by aiding and abetting third parties, violated the Illinois Consumer Fraud

 and Deceptive Business Practices Act—and therefore MCC § 2-25-090—by engaging in unfair

 acts or practices to promote the sale and use of opioids to treat chronic pain. These acts or

 practices are unfair in that they offend public policy; are immoral, unethical, oppressive, or

 unscrupulous; and have resulted in substantial injury to Chicago consumers that is not

 outweighed by any countervailing benefits to consumers or competition.

                 Defendants’ unfair acts or practices include, but are not limited to:

                      a. Targeting a vulnerable population—the elderly—for
                         promotion of opioids to treat chronic pain in the face of the
                         known, heightened risks of opioid use to that population,
                         including risks of addiction, adverse effects, hospitalization,
                         and death;

                      b. Targeting     a    vulnerable    population—veterans—for
                         promotion of opioids to treat chronic pain in the face of the
                         known, heightened risks of opioid use to that population,
                         including risks of addiction, overdose, and self-inflicted or
                         accidental injury;

                      c. Engaging in untrue, false, unsubstantiated, and misleading
                         marketing, directly and with and through third parties in
                         violation of 21 C.F.R. § 202.1(e), thereby causing their drugs
                         to be misbranded;

                      d. Promoting other purported advantages of their opioid
                         products, including but not limited to decreased risk of


                                                 Page 355
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 358 of 371 PageID #:19249




                       abuse, addiction, or withdrawal symptoms or their
                       superiority to NSAIDs, without substantial scientific
                       evidence to support their claims, in violation of FDA
                       regulations, including 21 C.F.R. § 202.1(e);

                    e. Failing, despite the known, serious risks of addiction and
                       adverse effects posed by opioids, to present a fair balance of
                       benefit and risk information in their promotion of opioids, in
                       violation of FDA regulations, including 21 C.F.R. §
                       202.1(e);

                    f. Deliberately using unbranded marketing to evade FDA
                       oversight and rules prohibiting deceptive marketing;

                    g. Promoting their opioids for off-label uses in the case of
                       Cephalon, by marketing Actiq and Fentora for treatment of
                       non-cancer pain and/or for use in non-opioid-tolerant
                       patients; and

                    h. Failing to maintain effective controls to prevent diversion
                       and to monitor for, report, and halt suspicious orders of
                       opioids.

               Defendants engaged in these practices both directly and through the KOLs and

 Front Groups that they controlled and/or which they aided and abetted. Defendants were aware

 of the unfair conduct of the KOLs and Front Groups, and yet Defendants provided them

 substantial assistance and encouragement by helping them engage in the unfair practices.

 Defendants also substantially encouraged the unfair practices by providing the Front Groups and

 KOLs with funding and technical support for the shared purpose of issuing unfair, pro-opioid

 messaging.

               a.      Defendants’ unfair acts or practices include, but are not limited to,
                       failing to maintain effective controls to prevent opioid diversion, in
                       violation of the CSA and Illinois Controlled Substances Act
                       (“ICSA”)”), by:Failing to create, maintain, and use a compliance




                                              Page 356
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 359 of 371 PageID #:19249




                              program that maintains effective controls to prevent diversion of
                              opioids;

                     b.       Failing to create, maintain, and use a compliance program that
                              detects suspicious orders of opioids, including through the use of
                              rigid and inflated thresholds for orders;

                     c.       Failing to use available information, including data obtained from
                              Data Vendors, chargeback data, or observations of their sales force
                              to prevent diversion;

                     d.       Failing to monitor compliance by Defendants’ wholesaler
                              customers; and

                     e.       Failing to report and reject suspicious orders once identified.

                     Defendants’ promotional practices and failure to employ effective controls against

 diversion of their drugs as described above offend deep-seated public policies. As the Illinois

 legislature has decreed, “drug addiction [is] among the most serious health problem[] facing the

 people of the State of Illinois.”242 Further, as the Illinois legislature recognized in enacting the

 ICSA, “the rising incidence in the abuse of drugs and other dangerous substances and its

 resultant damage to the peace, health, and welfare of the citizens of Illinois” requires a “system

 of control over the distribution and use of controlled substances.”243 It is also the public policy

 of the state of Illinois to “shift, to the extent possible, the cost of the damage caused by the

 existence of the illegal drug market in a community to those who illegally profit from that

 market.”244

                     Defendants’ conduct in failing to maintain effective controls against diversion and

 instead fueling an illicit market in opioids also violates longstanding federal policy, including the

 policy set forth in the CSA, its implementing regulations, and many years of DEA guidance. As


 242
        745 ILCS 35/2.
 243
       720 Ill. Comp. Stat. 570/100 (West 2012).
 244
       740 Ill. Comp. Stat. 57/5 (West 1996).



                                                     Page 357
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 360 of 371 PageID #:19249




 described above, the CSA (and ICSA) were intended to create a “closed system” for opioids and

 other addictive drugs. As the Congressional Record reflects, “Such a closed system should

 significantly reduce the widespread diversion of these drugs out of legitimate channels into the

 illicit market, while at the same time providing the legitimate drug industry with a unified

 approach to narcotic and dangerous drug control.” 970 U.S.C.C.A.N. 4566. In enacting the

 CSA, “Congress was particularly concerned with the diversion of drugs from legitimate

 channels. It was aware that registrants, who have the greatest access to controlled substances

 and therefore the greatest opportunity for diversion, were responsible for a large part of the

 illegal drug traffic.” United States v. Moore, 423 U.S. 122, 135 (1975).

                The CSA, its implementing regulations, and DEA guidance all recognize that

 when registrants at any level fail to fulfill their obligations, the necessary checks and balances

 collapse. To that end, federal regulations issued under the CSA mandate that all registrants,

 including manufacturers, “design and operate a system to disclose to the registrant suspicious

 orders of controlled substances.” 21 C.F.R. § 1301.74(b). Congress specifically designed the

 closed chain of distribution to prevent the diversion of legally produced controlled substances into

 the illicit market. Congress was concerned with the diversion of drugs out of legitimate channels of

 distribution. In mandating a closed system of distribution, Congress acted to halt the “widespread

 diversion of [controlled substances] out of legitimate channels into the illegal market.”245 Having

 been placed in a position of special trust and responsibility, rregistrants, including Defendants,

 are not entitled to be passive (but profitable) observers, but rather “shall inform the Field




        245
           Statement of Joseph T. Rannazzisi, U.S. House Committee on Energy and Commerce
 Subcommittee on Health, Improving Predictability and Transparency in DEA and FDA Regulation
 (April 7, 2014) (quoting H.R. Rep. No. 91-1444, 1979 U.S.C.C.A.N. at 4572),
 https://www.dea.gov/pr/speeches-testimony/2014t/04072014t.pdf


                                                Page 358
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 361 of 371 PageID #:19249




 Division Office of the Administration in his area of suspicious orders when discovered by the

 registrant.” 21 C.F.R. § 1301.74(b).

                Nevertheless, by engaging in the conduct alleged above, Defendants actively

 worked to conceal the risk of addiction related to opioids from Illinois patients and prescribers in

 the hopes of selling greater quantities of their dangerous drugs. Defendants also worked to

 undermine public policy, enshrined by regulations contained in state and federal law, that is

 aimed at ensuring honest marketing and safe and appropriate use of pharmaceutical drugs. In

 addition, Defendants profited from the opioid epidemic in the City, turning a blind eye to orders

 of opioids that Defendants knew or should have known were likely to be diverted and concealing

 their failure implement effective suspicious order monitoring systems and comply with their

 legal obligations.

                Defendants’ conduct also was oppressive to both patients and prescribers.

 Patients are laypersons who put their trust in physicians to appropriately convey and balance the

 risks and benefits of various treatment options. Physicians, in turn, are inclined to trust the

 advice of KOLs, Front Groups, and other seemingly independent sources of objective medical

 information. By engaging in the conduct described above, Defendants co-opted the sources

 reasonable physicians relied upon to convince those physicians that the risks related to opioids

 were minimal, that the benefits were substantial, and—as a result—that opioids were medically

 necessary to treat their patients’ chronic pain. Defendants deliberately targeted non-specialist

 physicians and non-physician prescribers, who lacked the time and expertise to evaluate their

 deceptive claims. This is even more true of the patients who were both the subject and object of

 Defendants’ marketing; patients have little ability to independently evaluate the medical




                                               Page 359
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 362 of 371 PageID #:19249




 necessity of the treatments they are prescribed and rely on the judgment of their physicians

 instead—the same judgment that was compromised by Defendants’ unlawful conduct.

                Defendants conduct was also oppressive in fueling addication and diversion of

 drugs specifically known to Defendants to be dangerous because, inter alia, these drugs are

 defined under federal and state law as substances posing a high potential for abuse and addiction.

 As described above, those who seek treatment for addiction to prescription opioids and heroin or

 other illicit opioids to which they often transition often struggle with relapse, criminal justice

 involvement, and other consequences of their addiction.

                Finally, Defendants’ conduct has caused substantial, indeed grievous, injury to

 Chicago consumers. The staggering rates of opioid use, abuse, and addiction resulting from

 Defendants’ marketing efforts and unfair acts and practices in profiting from illicit opioid use

 have caused substantial injury to Chicago residents, including, but not limited to:

                    a. Upwards of 30% of all adults have used opioids, with the
                       vast majority of the use stemming from prescribing for
                       chronic pain conditions.

                    b. A substantial number of Chicago residents prescribed
                       opioids long-term for chronic pain have experienced the life-
                       upending effects of addiction, abuse, misuse, overdose and
                       death. For those who can stop taking narcotic opioids, there
                       are years of struggling with the pull of the drugs and the fear
                       of relapse (and often relapse itself), counseling sessions, or
                       lining up each morning for daily maintenance drugs. And
                       those who cannot overcome the need for opioids must deal
                       with the compulsive use of and need for opioids, the haziness
                       when they are on the drugs, and the nearly constant struggle
                       to maintain their supplies of the drugs, whatever the cost.
                       Both groups face a dramatically heightened risk of serious
                       injury or death and sometimes an unrecoverable toll on their
                       health, work, and family.

                    c. Elderly Chicagoans and Chicago veterans are particularly
                       vulnerable to serious adverse outcomes, including overdose,
                       injury, and death;



                                                Page 360
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 363 of 371 PageID #:19249




                    d. Chicagoans who have never taken opioids also have also
                       been injured. Many have endured both the emotional and
                       financial costs of carin2g for loved ones addicted to or
                       injured by opioids, and the loss of companionship, wages, or
                       other support from family members who have used, abused,
                       become addicted to, overdosed on, or been killed by opioids.
                       Infants born to mothers who abuse opioids have suffered
                       neonatal abstinence syndrome.

                    e. Chicago consumers have incurred health care costs due to
                       the prescription of opioids for chronic pain and the treatment
                       of opioids’ adverse effects, including addiction and
                       overdose.

                    f. Defendants’ success in extending the market for opioids to
                       new patients and chronic conditions has also created an
                       abundance of drugs available for criminal use and fueled a
                       new wave of addiction, abuse, and injury. Defendants’
                       scheme created both ends of a new secondary market for
                       opioids—providing both the supply of narcotics to sell and
                       the demand of addicts to buy them. Defendants compounded
                       these harms and contributed to this illicit market by failing
                       to monitor suspicious orders or to report potential diversion
                       to relevant state or federal authorities, and by failing to
                       exercise due diligence to halt the supply of their opioids
                       entering the illicit marketsmarket.

                    g. This demand and the failure to maintain effective controls
                       against diversion of prescription opioids also has created
                       additional illicit markets in other opiates, particularly heroin.
                       Patients addicted to opioids frequently migrate to lower-cost
                       heroin, with the serious personal costs that accompany their
                       use of unlawful drugs.

                    h. All of this has caused substantial injuries to consumers—in
                       lives lost; addictions endured; the creation of an illicit drug
                       market and all its concomitant crime and costs; unrealized
                       economic productivity; and broken lives, families, and
                       homes.

                The profound injuries to Chicago consumers are not outweighed by any

 countervailing benefits to consumers or competition since there is no benefit from the deceptive

 marketing of these narcotic drugs or the failure to maintain effective controls against diversion.

 Moreover, no public policy justifies Defendants’ conduct in overstating the benefits, denying or


                                               Page 361
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 364 of 371 PageID #:19249




 downplaying the risks, and misrepresenting the superiority of opioids for chronic pain, which

 deprived Chicago patients and doctors of the honest and complete information they need to make

 informed choices about their treatment. Likewise, no public policy justifies Defendants’ conduct

 in fueling and profiting from an illicit market and in failing to maintain effective suspicious order

 monitoring systems or their concealmentopioids and deception concerning concealing their non-

 compliance with their statutory obligations to prevent diversion. In light of this campaign of

 misinformation (and especially given the addictive nature of these drugs), Chicago consumers

 could not reasonably have avoided their injuries.

        WHEREFORE, PLAINTIFF, CITY OF CHICAGO, respectfully requests that this Court

 enter an order (a) awarding judgment in its favor and against Defendants on Count Two of the

 Complaint; (b) enjoining Defendants from performing or proposing to perform any acts in

 violation of the MCC § 2-25-090; (c) compelling Defendants to pay civil penalties up to $10,000

 per violation pursuant to § 2-25-g090 for each day the violations occurred; (d) compelling

 Defendants to pay the cost of the suit, including attorneys’ fees; and (e) awarding the City such

 other, further, and different relief as this Honorable Court may deem just.


                                      VIII. COUNT THREE

                 MISREPRESENTATIONS IN CONNECTION WITH SALE
                      OR ADVERTISEMENT OF MERCHANDISE

                               VIOLATIONS OF MCC § 4-276-470
                                 AGAINST ALL DEFENDANTS

                The City realleges and incorporates herein by reference each of the allegations

 contained in the preceding paragraphs of this Complaint as though fully alleged in this Count.

                Section 4–276–470(1) of the MCC states:

                It shall be [unlawful] for any person to act, use or employ any
                deception, fraud, false pretense, false promise or misrepresentation,


                                               Page 362
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 365 of 371 PageID #:19249




                 or to conceal, suppress or omit any material fact with intent that
                 others rely upon such concealment, suppression or omission, in
                 connection with the sale . . . or advertisement of any merchandise .
                 ...

                 Defendants’ practices, as described in the Complaint, violate MCC § 4-276-

 470(1) because the practices were intended to deceive doctors, consumers, and other health care

 payors and occurred in connection with the sale or advertisement of any merchandise.

                 At all times relevant to this Complaint, Defendants, directly, through their control

 of third parties, and by aiding and abetting third parties, violated MCC § 4-276-470(1) by

 making and disseminating deceptions and misrepresentations to promote the sale and use of

 opioids to treat chronic pain, or by causing untrue, false, and misleading statements about

 opioids to be made or disseminated in order to promote the sale and use of opioids to treat

 chronic pain.

                 Defendants knew at the time of making or disseminating these statements, or

 causing these statements to be made or disseminated, that such statements were untrue, false, or

 misleading and failed to disclose material risks and were therefore likely to deceive prescribers,

 consumers, and other health care payors. In addition, Defendants knew or should have known

 that their marketing and promotional efforts created an untrue, false, and misleading impression

 of the risks, benefits, and superiority of opioids.

                 Defendants repeatedly failed to disclose material facts about the risks of opioids.

 Such material omissions, which are deceptive and misleading in their own right, render even

 Defendants’ seemingly truthful statements about opioids untrue, false, and misleading. In

 omitting and concealing these material facts, Defendants intended to cause Chicago prescribers,

 consumers, and other payors of opioid prescriptions to rely on those omissions and

 concealments.



                                                Page 363
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 366 of 371 PageID #:19249




                Defendants also engaged in the fraudulent conduct described above by acting in

 concert with third party Front Groups and KOLs to make false statements about Defendants’

 drugs’ suitability for the treatment of chronic pain. Defendants were aware of the misleading

 nature of the statements and material omissions made by KOLs and Front Groups, and yet

 Defendants provided them substantial assistance and encouragement by helping them develop,

 refine and promote these misstatements and material omissions and distributing them to a

 broader audience. Defendants also substantially encouraged the dissemination of these

 misstatements and material omissions by providing the Front Groups and KOLs with funding

 and technical support for the shared purpose of issuing misleading, pro-opioid messaging.

                Defendants additionally affirmatively misrepresented their compliance with

 obligations to prevent the diversion of opioids into illicit channels. Defendants knew at the time

 of making or disseminating these misstatements and material omissions, or causing these

 misstatements and material omissions statements to be made or disseminated, that they were

 untrue, false, or misleading and therefore likely to deceive the public. In addition, Defendants

 knew or should have known that their marketing and promotional efforts created an untrue, false,

 and misleading impression regarding the existence and sources of diversion and their own

 corporate conduct.

 All of this conduct, separately and collectively, was intended to deceive Chicago consumers who

 used or paid for opioids for chronic pain; Chicago prescribers who prescribed opioids for chronic

 pain; and other payors that purchased, or covered the purchase of, opioids for chronic pain.

        WHEREFORE, PLAINTIFF, CITY OF CHICAGO, respectfully requests that this Court

 enter an order (a) awarding judgment in its favor and against Defendants on Count Three of the

 Complaint; (b) compelling Defendants to pay civil penalties up to $2,000 per violation pursuant




                                              Page 364
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 367 of 371 PageID #:19249




 to § 4-276-480 for each day the violations occurred; and (c) awarding the City such other,

 further, and different relief as this Honorable Court may deem just.

                                       IX.     COUNT FOUR

                     RECOVERY OF CITY COSTS OF PROVIDING SERVICES

                                    VIOLATIONS OF MCC § 1-20-020
                                     AGAINST ALL DEFENDANTS

                The City realleges and incorporates herein by reference each of the allegations

 contained in the preceding paragraphs of this Complaint as though fully alleged in this Count.

                Section 1-20-020 of the MCC provides, in pertinent part:

                Any person who causes the city or its agents to incur costs in order
                to provide services reasonably related to such person’s violation of
                any federal, state or local law, or such person’s failure to correct
                conditions which violate any federal, state or local law when such
                person was under a legal duty to do so, shall be liable to the city for
                those costs. This liability shall be collectible in the same manner as
                any other personal liability.

                At all times relevant to this Complaint, Defendants, directly, through their control

 of third parties, and/or by acting in concert with third parties, participated in unlawful acts or

 lawful acts in an unlawful manner by, among other unlawful conduct:

                a. Violating, or aiding and abetting in the violation of, MCC § 2-
                   25-090 by making and disseminating untrue, false, or misleading
                   statements to promote the sale and use of opioids to treat chronic
                   pain, or by causing untrue, false, and misleading statements
                   about opioids to be made or disseminated in order to promote
                   the sale and use of opioids to treat chronic pain;

                b. Violating, or aiding and abetting in the violation of, MCC § 2-
                   25-090 by engaging in unfair acts or practices, including the
                   deceptive, oppressive, and unscrupulous promotion of opioids to
                   treat chronic pain, in violation of the Illinois Consumer Fraud
                   and Deceptive Business Act;

                c. Violating, or aiding and abetting in the violation of, MCC § 2-
                   25-090 by engaging in unfair acts or practices, including the
                   failure to implement systems to prevent diversion of opioids into


                                                Page 365
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 368 of 371 PageID #:19249




                    illicit channels, in order to profit from the sale of those opioids
                    for diversion;

                d. Violating, or aiding and abetting in the violation of, MCC § 4-
                   276-470 by making and disseminating deceptions and
                   misrepresentations to promote the sale and use of opioids to treat
                   chronic pain, or by causing untrue, false, or misleading
                   statements about opioids to be made or disseminated in order to
                   promote the sale and use of opioids to treat chronic pain;

                e. Violating, MCC § 4-276-470 and MCC § 2-25-090 by publicly
                   promoting themselves as legally compliant and committed to
                   combatting the opioid epidemic, while failing to maintain
                   effective controls to prevent diversion and to monitor for, report,
                   and stop shipment of suspicious orders of opioids; and

                f. Violating 21 U.S.C. § 331(a) and 21 U.S.C. § 352 by making
                   and disseminating false and misleading statements about the
                   risks, benefits, and superiority of opioids for chronic pain in
                   labels and other written, printed, or graphic matter
                   accompanying their drugs, or causing such statements to be
                   made.

                Defendants have known at all times relevant to this Fifth Amended Complaint

 that their statements (and those statements made by the KOLs and third-party Front Groups they

 directed and assisted) were false and misleading. Defendants also knew, and intended, that their

 misrepresentations would cause an increase in the use, abuse, and diversion of opioids and their

 attendant consequences.

                Moreover, Defendants knew that their drugs were much more harmful then they,

 or the third parties they acted in concert with, represented and that their conduct would cause

 substantial harm to the City and its residents. Accordingly, Defendants created conditions that

 violate the legal provisions outlined above and were under a legal duty to correct those

 conditions, but failed to do so.

                Defendants also knew that failure to maintain effective controls against the

 diversion of opioids would cause increased opioid misuse, addiction, and other harms and



                                               Page 366
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 369 of 371 PageID #:19249




 impose costs on governments, including the City. They knew that their efforts to prevent

 diversion were essential, as Defendants were uniquely positioned to identify pill mills and

 suspicious orders, through their visits to prescribers and pharmacies and access to third-party

 vendor and chargeback data. They likewise knew of the consequences of illicit opioids in terms

 of increased addiction and overdose.

                The City, through its remedial expenditures, has incurred costs reasonably related

 to Defendants’ violations of federal, state, or local laws, and/or failure to correct conditions that

 violate those laws. These include costs of providing emergency services in response to opioid-

 related deaths, overdoses, addiction, and other injury; costs of funding addiction treatment, such

 as the prescription of additional drugs like buprenorphine/naloxone and naltrexone; the costs

 related to the diversion and trafficking of opioids and other opioid-related crimes, and other costs

 attendant to the epidemic of opioid use and abuse in the City.

        WHEREFORE, PLAINTIFF, CITY OF CHICAGO, respectfully requests that this Court

 enter an order (a) awarding judgment in its favor and against Defendants on Count Four of the

 Complaint; (b) compelling Defendants to pay the costs the City incurred and will incur that are

 reasonably related to Defendants’ violations of federal, state, or local law; (c) compelling

 Defendants to pay the cost of the suit, including attorneys’ fees; and (d) awarding the City such

 other, further, and different relief as this Honorable Court may deem just.


 DATED: December 26, 2019.


 Respectfully submitted,
                                            MARK FLESSNER
                                            Corporation Counsel, City of Chicago

                                            BY: /s/ Linda J. Singer




                                                Page 367
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 370 of 371 PageID #:19249




                                   Thomas P. McNulty
                                   Fiona A. Burke
                                   City of Chicago, Department of Law
                                   30 N. LaSalle St., Suite 1240
                                   Chicago, IL 60602
                                   thomas.mcnulty@cityofchicago.org
                                   fiona.burke@cityofchicago.org
                                   Phone: (312) 744-6929
                                   Fax: (312) 742-3832

                                   Linda Singer
                                   Elizabeth Smith
                                   David I. Ackerman
                                   MOTLEY RICE LLC
                                   lsinger@motleyrice.com
                                   esmith@motleyrice.com
                                   dackerman@motleyrice.com

                                   401 9th Street NW, Suite 1001
                                   Washington, DC 20004
                                   Phone: (202) 232-5504
                                   Fax: (202) 386-9622

                                   Kenneth A. Wexler
                                   Bethany R. Turke
                                   Kara A. Elgersma

                                   WEXLER WALLACE LLP
                                   55 W. Monroe Street, Suite 3300
                                   Chicago, IL 60603
                                   kaw@wexlerwallace.com
                                   brt@wexlerwallace.com
                                   tad@wexlerwallace.com
                                   Phone: (312) 346-2222
                                   Fax: (312) 346-0022
                                   Attorneys for Plaintiff City of Chicago




                                      Page 368
Case: 1:14-cv-04361 Document #: 672-1 Filed: 12/26/19 Page 371 of 371 PageID #:19249




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 26 day of December 2019, I electronically filed the

 foregoing Document with the Clerk of Court by using the CM/ECF System. The foregoing will

 be served on counsel of record subject to the applicable Protective and Confidentiality Orders. A

 redacted version of the foregoing will be filed in the CM/ECF system and will be served upon

 counsel of record.




                                                                            /s/ Linda Singer___
                                                                            Linda Singer
